EXHIBIT 10.1

OFFICE LEASE

by and between

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its Real Estate Account

(“Landlord”)

and

salesforce.com, inc.,

a Delaware corporation

(“Tenant”)

Dated as of

January 5, 2012



--------------------------------------------------------------------------------

LEASE OF PREMISES

     1   

BASIC LEASE PROVISIONS

     1   

STANDARD LEASE PROVISIONS

     9   

1.

    

TERM

     9   

2.

    

BASE RENT AND SECURITY DEPOSIT

     19   

3.

    

ADDITIONAL RENT

     21   

4.

    

IMPROVEMENTS AND ALTERATIONS

     29   

5.

    

REPAIRS

     31   

6.

    

USE OF PREMISES

     33   

7.

    

UTILITIES AND SERVICES

     35   

8.

    

NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE

     39   

9.

    

FIRE OR CASUALTY

     43   

10.

    

EMINENT DOMAIN

     46   

11.

    

ASSIGNMENT AND SUBLETTING

     47   

12.

    

DEFAULT

     50   

13.

    

ACCESS; CONSTRUCTION

     52   

14.

    

BANKRUPTCY – Intentionally Deleted

     53   

15.

    

SUBSTITUTION OF PREMISES – Intentionally Deleted

     53   

16.

    

SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

     53   

17.

    

SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY

     56   

18.

    

PARKING; COMMON AREAS

     59   

19.

    

MISCELLANEOUS

     60   

 

 

LIST OF EXHIBITS

 

Schedule 1

     Aggregate Base Rent Schedule

Exhibit A-1

     Floor Plan(s)

Exhibit A-2

     Legal Description of the Project

Exhibit A-3

     Expansion Floor Plans

Exhibit B-1

     Phase I Premises Work Letter

Exhibit B-2

     Phase II Premises Work Letter

Exhibit B-3

     Phase III Premises Work Letter

Exhibit B-4

     Landlord’s Contractor Insurance Requirements

Exhibit C

     Building Rules and Regulations

Exhibit D

     Form Tenant Estoppel Certificate

Exhibit E

     Tenant’s Commencement Letter

Exhibit F

     Form of Letter of Credit

Exhibit G

     Examples of Improvements

Exhibit H

     Current Renovation Plans

Exhibit I

     Form of Purchase and Sale Agreement

Exhibit J

     Title Exceptions

Exhibit K

     Memorandum of Lease

Exhibit L

     Excluded Space

Exhibit M

     Current Security Program

Exhibit N

     List of Approved Subcontractors

Exhibit O

     Restricted Party Exclusions

 

i



--------------------------------------------------------------------------------

Addendum One

     Two Renewal Options for Phase I Premises (Baseball Arbitration)

Addendum Two

     Two Renewal Options for Phase II Premises (Baseball Arbitration)

Addendum Three

     Two Renewal Options for Phase III Premises (Baseball Arbitration)

Addendum Four

     Expansion Option

Addendum Five

     Contraction Option

Addendum Six

     Right of First Offer to Lease Additional Space

Addendum Seven

     Right of First Offer to Purchase Project

Addendum Eight

     Purchase Option

Addendum Nine

     Signage Rights

Schedule 1 to Addendum 9

     Signage Drawings

Schedule 2 to Addendum 9

     Interior Wall Signage Details

 

ii



--------------------------------------------------------------------------------

OFFICE LEASE

THIS OFFICE LEASE (this “Lease”) is made between TEACHERS INSURANCE AND ANNUITY
ASSOCIATION OF AMERICA, for the benefit of its Real Estate Account (“Landlord”),
and the Tenant described in Item 1 of the Basic Lease Provisions.

LEASE OF PREMISES

Landlord hereby leases to Tenant and Tenant hereby leases from Landlord, subject
to all of the terms and conditions set forth herein, those certain premises (the
“Premises”) described in Item 3 of the Basic Lease Provisions and as shown in
the drawing attached hereto as Exhibit A-1. The Premises are located in the
Building described in Item 2 of the Basic Lease Provisions. The Building is
located on that certain land (the “Land”) more particularly described on
Exhibit A-2 attached hereto, which is also improved with landscaping, parking
facilities and other improvements, fixtures and common areas and appurtenances
now or hereafter placed, constructed or erected on the Land (sometimes referred
to herein as the “Project”).

BASIC LEASE PROVISIONS

 

1.

  

Tenant:

  

salesforce.com, inc.,

a Delaware corporation (“Tenant”)

2.

  

Building:

  

50 Fremont Street

San Francisco, California 94105

3.

  

Description of Premises:

  

The Premises shall collectively mean the Phase I Premises, Phase II Premises and
Phase III Premises consisting of a total of 401,786 square feet of Rentable
Area.

 

“Phase I Premises” shall mean the entirety of Floors 28 – 35, inclusive, of the
Building consisting of an aggregate total of 156,456 square feet of Rentable
Area. The respective Floors of the Building comprising the Phase I Premises
contain the following square feet of Rentable Area:

 

(a)     Floor 28: 19,250 square feet of Rentable Area

 

(b)     Floor 29: 18,614 square feet of Rentable Area

 

(c)     Floor 30: 19,897 square feet of Rentable Area

 

(d)     Floor 31: 19,767 square feet of Rentable Area

 

(e)     Floor 32: 19,767 square feet of Rentable Area

 

(f)      Floor 33: 19,767 square feet of Rentable Area

 

(g)     Floor 34: 19,767 square feet of Rentable Area

 

(h)     Floor 35: 19,627 square feet of Rentable Area

 

“Phase II Premises” shall mean the entirety of Floors 25, 26, 27, 36, 37 and 40
of the Building consisting of a total of 120,868 square feet of Rentable Area.
The respective Floors of the Building comprising the Phase II Premises contain
the following square feet of Rentable Area:

 

(a)     Floor 25: 20,620 square feet of Rentable Area

 

(b)     Floor 26: 20,620 square feet of Rentable Area

 

(c)     Floor 27: 20,744 square feet of Rentable Area

 

1



--------------------------------------------------------------------------------

     

(d)     Floor 36: 19,628 square feet of Rentable Area

 

(e)     Floor 37: 19,628 square feet of Rentable Area

 

(f)      Floor 40: 19,628 square feet of Rentable Area

 

“Phase III Premises” shall mean a portion of Floor 2 of the Building and the
entirety of Floors 3 – 8, inclusive, of the Building consisting of a total of
124,462 square feet of Rentable Area. The respective Floors of the Building
comprising the Phase III Premises contain the following square feet of Rentable
Area:

 

(a)      That certain portion of Floor 2 containing 3,317 square feet of
Rentable Area as depicted as Suite 220 on Exhibit A-1 attached hereto and
incorporated herein for all purposes

 

(b)     Floor 3: 20,192 square feet of Rentable Area

 

(c)     Floor 4: 20,192 square feet of Rentable Area

 

(d)     Floor 5: 20,192 square feet of Rentable Area

 

(e)     Floor 6: 20,192 square feet of Rentable Area

 

(f)      Floor 7: 20,186 square feet of Rentable Area

 

(g)     Floor 8: 20,191 square feet of Rentable Area

  

Building Size:

  

Office Area: 787,389 square feet of Rentable Area

 

Retail Area: 26,034 square feet of Rentable Area

 

Storage Area: 3,989 square feet of Rentable Area

 

Project Total: 817,412 square feet of Rentable Area

(subject to Paragraph 18)

4.

  

Tenant’s Proportionate Share:

  

“Tenant’s Proportionate Share” shall mean a percentage based on a ratio of the
number of square feet of Rentable Area then being leased by Tenant divided by
the total number of square feet of Rentable Area in the Office Area. For
example, upon all of the Phase I Premises being leased and prior to any of the
Phase II Premises being leased, Tenant’s Proportionate Share would be 19.8702%
(156,456 rsf / 787,389 rsf), which is derived by dividing the total number of
square feet of Rentable Area in the Phase I Premises by the total number of
square feet of Rentable Area in the Office Area. By way of further example,
during the time period when all of the Phase I Premises, Phase II Premises and
Phase III Premises are being leased, Tenant’s Proportionate Share would be
51.0276% (401,786 rsf / 787,389 rsf), which is derived by dividing the total
number of square feet of Rentable Area in the Phase I Premises, Phase II
Premises and Phase III Premises by the total number of square feet of Rentable
Area in the Office Area.

 

2



--------------------------------------------------------------------------------

5.

  

Base Rent:

  

Phase I Premises:

 

Phase I

Time

   Floor(s)    RSF    Base Rent
psf/yr      Monthly Rent  

12/01/2012 – 03/31/2013

   28, 29, 30, 31, 32    97,295    $ 0.00         Abated   

04/01/2013 – 07/31/2013

   28, 29, 30, 31, 32    97,295    $ 34.00       $ 275,669.17   

08/01/2013 – 10/31/2013

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 34.00       $ 443,292.00   

11/01/2013 – 10/31/2014

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 35.00       $ 456,330.00   

11/01/2014 – 10/31/2015

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 36.00       $ 469,368.00   

11/01/2015 – 10/31/2016

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 37.00       $ 482,406.00   

11/01/2016 – 10/31/2017

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 38.00       $ 495,444.00   

11/01/2017 – 10/31/2018

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 39.00       $ 508,482.00   

11/01/2018 – 10/31/2019

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 40.00       $ 521,520.00   

11/01/2019 – 10/31/2020

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 41.00       $ 534,558.00   

11/01/2020 – 10/31/2021

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 42.00       $ 547,596.00   

11/01/2021 – 10/31/2022

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 43.00       $ 560,634.00   

11/01/2022 – 10/31/2023

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 44.00       $ 573,672.00   

11/01/2023 – 10/31/2024

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 45.00       $ 586,710.00   

11/01/2024 – 01/31/2025

   28, 29, 30, 31, 32, 33, 34, 35    156,456    $ 46.00       $ 599,748.00   

Phase II Premises:

 

Phase II

Time

   Floor(s)    RSF   

Base Rent

psf/yr

    Monthly Rent  

06/01/2013 – 09/30/2013

   36, 37    39,256    $ 0.00 (abated )    $ 0.00 (abated ) 

10/01/2013 – 11/30/2013

   36, 37    39,256    $ 35.00      $ 114,496.67   

12/01/2013 – 12/31/2013

   26, 27, 36, 37    80,620    $ 35.00      $ 235,141.67   

01/01/2014 – 08/30/2014

   25, 26, 27, 36, 37, 40    120,868    $ 35.00      $ 352,531.67   

09/01/2014 – 08/31/2015

   25, 26, 27, 36, 37, 40    120,868    $ 36.00      $ 362,604.00   

09/01/2015 – 08/31/2016

   25, 26, 27, 36, 37, 40    120,868    $ 37.00      $ 372,676.33   

09/01/2016 – 08/31/2017

   25, 26, 27, 36, 37, 40    120,868    $ 38.00      $ 382,748.67   

09/01/2017 – 08/31/2018

   25, 26, 27, 36, 37, 40    120,868    $ 39.00      $ 392,821.00   

09/01/2018 – 08/31/2019

   25, 26, 27, 36, 37, 40    120,868    $ 40.00      $ 402,893.33   

09/01/2019 – 08/31/2020

   25, 26, 27, 36, 37, 40    120,868    $ 41.00      $ 412,965.67   

09/01/2020 – 08/31/2021

   25, 26, 27, 36, 37, 40    120,868    $ 42.00      $ 423,038.00   

09/01/2021 – 08/31/2022

   25, 26, 27, 36, 37, 40    120,868    $ 43.00      $ 433,110.33   

09/01/2022 – 08/31/2023

   25, 26, 27, 36, 37, 40    120,868    $ 44.00      $ 443,182.67   

09/01/2023 – 08/31/2024

   25, 26, 27, 36, 37, 40    120,868    $ 45.00      $ 453,255.00   

09/01/2024 – 08/31/2025

   25, 26, 27, 36, 37, 40    120,868    $ 46.00      $ 463,327.33   

09/01/2025 – 08/31/2026

   25, 26, 27, 36, 37, 40    120,868    $ 47.00      $ 473,399.67   

09/01/2026 – 08/31/2027

   25, 26, 27, 36, 37, 40    120,868    $ 48.00      $ 483,472.00   

09/01/2027 – 10/31/2027

   25, 26, 27, 36, 37, 40    120,868    $ 49.00      $ 493,544.33   

 

3



--------------------------------------------------------------------------------

Phase III Premises:

 

Phase III

Time

   Floor(s)    RSF    Base Rent
psf/yr      Monthly Rent  

11/01/2013 – 02/28/2014

   Partial 2, 3, 4, 5, 6    84,085    $ 0.00         Abated   

03/01/2014 – 05/31/2014

   Partial 2, 3, 4, 5, 6    84,085    $ 25.00       $ 175,177.08   

06/01/2014 – 10/31/2014

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 25.00       $ 259,295.83   

11/01/2014 – 10/31/2015

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 26.00       $ 269,667.67   

11/01/2015 – 10/31/2016

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 27.00       $ 280,039.50   

11/01/2016 – 10/31/2017

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 28.00       $ 290,411.33   

11/01/2017 – 10/31/2018

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 29.00       $ 300,783.17   

11/01/2018 – 10/31/2019

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 30.00       $ 311,155.00   

11/01/2019 – 10/31/2020

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 31.00       $ 321,526.83   

11/01/2020 – 10/31/2021

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 32.00       $ 331,898.67   

11/01/2021 – 10/31/2022

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 33.00       $ 342,270.50   

11/01/2022 – 10/31/2023

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 34.00       $ 352,642.33   

11/01/2023 – 10/31/2024

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 35.00       $ 363,014.17   

11/01/2024 – 10/31/2025

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 36.00       $ 373,386.00   

11/01/2025 – 10/31/2026

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 37.00       $ 383,757.83   

11/01/2026 – 10/31/2027

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 38.00       $ 394,129.67   

11/01/2027 – 10/31/2028

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 39.00       $ 404,501.50   

11/01/2028 – 10/31/2029

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 40.00       $ 414,873.33   

11/01/2029 – 04/30/2030

   Partial 2, 3, 4, 5, 6, 7, 8    124,462    $ 41.00       $ 425,245.17   

Schedule 1 shows the aggregate Base Rent due for the Premises throughout the
Initial Term.

 

6.

  

Installment Payable Upon Execution:

  

$0.00

7.

  

Security Deposit:

  

$6,000,000.00 in the form of a letter of credit to be adjusted as set forth in
Paragraph 2(c)

 

4



--------------------------------------------------------------------------------

8.

   Current Estimate of 2012 Operating Expenses for the Project:   

Seventeen and 90/100 Dollars ($17.90) per square foot of Rentable Area per
annum, subject to periodic adjustments from time to time (See Paragraph 3)

9.

  

Initial Term:

  

Phase I Premises:

The Initial Term for the Phase I Premises (“Phase I Premises Term”) shall
commence in various stages on the applicable Phase I Delivery Date as set forth
in the following table (“Phase I Premises Table”) and shall expire on
January 31, 2025 (“Phase I Premises Termination Date”):

 

Floors    Rentable
Area      Phase I
Delivery
Datea      Phase I
Premises
Commencement
Date      Phase I
Premises
Termination
Date  

28, 29, 30, 31, 32

     97,295         04/01/2012         12/01/2012         01/31/2025   

33, 34, 35

     59,161         08/01/2012         04/01/2013         01/31/2025   

 

a 

The “Delivery Date” shall be the date upon which the designated portion of the
Premises shall be delivered to Tenant vacant, in broom clean condition and with
all data cabling and movable furniture removed in order for Tenant to construct
the Phase I Premises Improvements in accordance with Exhibit B-1 attached
hereto.

Phase II Premises:

The Initial Term for the Phase II Premises (“Phase II Premises Term”) shall
commence in various stages on the applicable Phase II Delivery Date as set forth
in the following table (“Phase II Premises Table”) and shall expire on
October 31, 2027 (“Phase II Premises Termination Date”):

 

Floors    Rentable
Area      Phase II
Delivery
Datea      Phase II
Premises
Commencement
Date      Phase II
Premises
Termination
Date  

36, 37

     39,256         11/01/2012         06/01/2013         10/31/2027   

26, 27

     41,364         01/01/2013         08/01/2013         10/31/2027   

25, 40

     40,248         02/01/2013         09/01/2013         10/31/2027   

 

a 

The “Delivery Date” shall be the date upon which the designated portion of the
Premises shall be delivered to Tenant vacant, in broom clean condition and with
all data cabling and movable furniture removed in order for Tenant to construct
the Phase II Premises Improvements in accordance with Exhibit B-2 attached
hereto.

Phase III Premises:

The Initial Term for the Phase III Premises (“Phase III Premises Term”) shall
commence in various stages on the applicable Phase III Delivery Date as set
forth in the following table (“Phase III Premises Table”) and shall expire on
April 30, 2030 (“Phase III Premises Termination Date”):

 

Floors    Rentable
Area      Phase III
Delivery
Datea      Phase III
Premises
Commencement
Date      Phase III
Premises
Termination
Date  

A portion of Floor 2, and entirety of 3, 4, 5, 6

     84,085         05/01/2013         11/01/2013         04/30/2030   

7, 8

     40,377         08/01/2013         02/01/2014         04/30/2030   

 

a 

The “Delivery Date” shall be the date upon which the designated portion of the
Premises shall be delivered to Tenant vacant, in broom clean condition and with
all data cabling and movable furniture removed in order for Tenant to construct
the Phase III Premises Improvements in accordance with Exhibit B-3 attached
hereto.

 

5



--------------------------------------------------------------------------------

10.

 

Intentionally Deleted

  

11.

 

Intentionally Deleted

  

12.

 

Broker(s) (See Paragraph 19(k)):

    

Landlord’s Broker:

  

The CAC Group, Inc.

255 California Street, Suite 200

San Francisco, California 94111

 

Tenant’s Broker:

  

Cushman & Wakefield

One Maritime Plaza, Suite 900

San Francisco, California 94111

13.

 

Number of Parking Spaces:

  

Tenant shall have the right from time to time (but subject to availability with
respect to any Unused Spaces (as defined below)), during the Lease Term to lease
up to one (1) unreserved stall in the Project’s garage (“Parking Garage”) per
four thousand (4,000) square feet of Rentable Area (the “Parking Ratio”) then
being leased by Tenant at the then prevailing market rate, currently $425 per
stall per month, and may contract directly with the parking garage vendor for
additional stalls, all pursuant to the provisions of Paragraph 18(a) below. No
later than each respective Commencement Date set forth in Item 9 of the Basic
Lease Provisions Tenant shall provide written notice to Landlord of its election
of the number of parking spaces attributable to the portion of the Premises
(based on the Parking Ratio) subject to the Commencement Date that Tenant has
elected to use. In the event Tenant fails to provide a written notice to
Landlord it shall be deemed that Tenant has elected to use all of the parking
spaces allocated to the portion of the Premises that is commencing. Tenant shall
have the right to reduce the number of parking spaces it leases at any time. To
the extent Tenant elects to not utilize all of the parking spaces attributable
to any portion of the Premises, then, Tenant may lease such unused parking
spaces (“Unused Spaces”) upon thirty (30) days prior written request to Landlord
but only to the extent such Unused Spaces are then available. Tenant shall be
required to pay a deposit in the amount of $50.00 (“Transponder Deposit”) for
each parking stall provided to Tenant. There will be an additional charge for
each access card to provide access to garage outside of garage opening hours.

14.

 

Addresses for Notices:

    

To:        TENANT:

  

To:        LANDLORD:

 

salesforce.com, inc.

The Landmark@One Market, 3rd Floor

San Francisco, CA 94105

Attention: General Counsel

  

Project Management Office:

 

c/o Hines GS Properties, Inc.

50 Fremont, Suite 100

San Francisco, California 94105

 

6



--------------------------------------------------------------------------------

  

With a copy to:

 

salesforce.com, inc.

The Landmark@One Market, Third Floor

San Francisco, CA 94105

Attention: Vice President of Real Estate

     

With a copy to:

 

Paul Hastings LLP

55 2nd Street, 24th Floor

San Francisco, CA 94105

Attention: Stephen I. Berkman

  

With a copy to:

 

TIAA-CREF Global Real Estate

730 3rd Avenue, 7th Floor

New York, New York 10017

Attn: TIAA Real Estate Account – Portfolio Management

 

With a copy to:

 

TIAA-CREF Global Real Estate

4675 MacArthur Boulevard, Suite 1100

Newport Beach, California 92660

Attn: Erik Sobek and John Cornuke

15.

  

Address for Payment of Rent:

  

All payments payable under this Lease shall be sent to Landlord at:

 

c/o Hines GS Properties, Inc.

50 Fremont Street

San Francisco, California 94105

 

or to such other address as Landlord may designate in writing.

16.

  

Guarantor:

  

None

17.

  

Effective Date:

  

January     , 2012

18.

  

Tenant Improvement Allowances:

     

(a)    Phase I Premises Allowance:

  

$11,734,200.00 (which is equal to $75.00 per square foot of Rentable Area in the
Phase I Premises) (See Exhibit B-1)

  

(b)    Phase II Premises Allowance:

  

$9,065,100.00 (which is equal to $75.00 per square foot of Rentable Area in the
Phase II Premises) (See Exhibit B-2)

  

(c)    Phase III Premises Allowance:

  

$9,334,650.00 (which is equal to $75.00 per square foot of Rentable Area in the
Phase III Premises) (See Exhibit B-3)

19.

  

The “State” is the State of California.

  

This Lease consists of the foregoing introductory paragraphs and Basic Lease
Provisions, the provisions of the Standard Lease Provisions (the “Standard Lease
Provisions”) (consisting of Paragraph 1 through Paragraph 19 which follow) and
the Exhibits and Addenda listed below are incorporated herein by this reference.

 

7



--------------------------------------------------------------------------------

Schedule 1

     Aggregate Base Rent Schedule

Exhibit A-1

     Floor Plan(s)

Exhibit A-2

     Legal Description of the Project

Exhibit A-3

     Expansion Space Floor Plan(s)

Exhibit B-1

     Phase I Premises Work Letter

Exhibit B-2

     Phase II Premises Work Letter

Exhibit B-3

     Phase III Premises Work Letter

Exhibit B-4

     Landlord’s Contractor Insurance Requirements

Exhibit C

     Building Rules and Regulations

Exhibit D

     Form Tenant Estoppel Certificate

Exhibit E

     Tenant’s Commencement Letter

Exhibit F

     Form of Letter of Credit

Exhibit G

     Examples of Improvements

Exhibit H

     Current Renovation Plans

Exhibit I

     Form of Purchase and Sale Agreement

Exhibit J

     Title Exceptions

Exhibit K

     Memorandum of Lease

Exhibit L

     Excluded Space

Exhibit M

     Current Security Program

Exhibit N

     List of Approved Subcontractors

Exhibit O

     Restricted Party Exclusions

Addendum One

     Two Renewal Options for Phase I Premises (Baseball Arbitration)

Addendum Two

     Two Renewal Options for Phase II Premises (Baseball Arbitration)

Addendum Three

     Two Renewal Options for Phase III Premises (Baseball Arbitration)

Addendum Four

     Expansion Option

Addendum Five

     Contraction Option

Addendum Six

     Right of First Offer to Lease Additional Space

Addendum Seven

     Right of First Offer to Purchase Project

Addendum Eight

     Purchase Option

Addendum Nine

     Signage Rights

Schedule 1 to Addendum Nine

     Signage Drawings

Schedule 2 to Addendum Nine

     Interior Wall Signage Details

 

8



--------------------------------------------------------------------------------

STANDARD LEASE PROVISIONS

 

1.

TERM

(a) The Initial Term of this Lease and the Rent (defined below) for the Phase I
Premises, Phase II Premises and Phase III Premises shall commence in accordance
with the tables set forth in Item 9 of the Basic Lease Provisions. Unless
earlier terminated in accordance with the provisions hereof, the Initial Term of
this Lease with respect to each respective phase shall be the period shown in
Item 9 of the Basic Lease Provisions. As used herein, “Phase I Premises Term”
shall mean the Initial Term referred to in Item 9 of the Basic Lease Provisions
with respect to the Phase I Premises, subject to any extension of the Initial
Term for the Phase I Premises exercised in accordance with the terms and
conditions expressly set forth herein. As used herein, “Phase II Premises Term”
shall mean the Initial Term referred to in Item 9 of the Basic Lease Provisions
with respect to the Phase II Premises, subject to any extension of the Initial
Term for the Phase II Premises exercised in accordance with the terms and
conditions expressly set forth herein. As used herein, “Phase III Premises Term”
shall mean the Initial Term referred to in Item 9 of the Basic Lease Provisions
with respect to the Phase III Premises, subject to any extension of the Initial
Term for the Phase III Premises exercised in accordance with the terms and
conditions expressly set forth herein. The Phase I Premises Term, Phase II
Premises Term and Phase III Premises Term shall collectively be referred to
herein as the “Lease Term.” Unless Landlord is terminating this Lease prior to
the respective termination dates set forth in Item 9 of the Basic Lease
Provisions, Landlord shall not be required to provide notice to Tenant of the
respective termination dates. This Lease shall be a binding contractual
obligation effective upon execution hereof by Landlord and Tenant,
notwithstanding the later commencement of the Initial Term of this Lease for the
Phase I Premises, Phase II Premises and Phase III Premises. “Tenant
Improvements,” as used herein, shall collectively mean and refer to the “Phase I
Premises Improvements” (as defined in Exhibit B-1 attached hereto), the “Phase
II Premises Improvements” (as defined in Exhibit B-2 attached hereto), and the
“Phase III Premises Improvements” (as defined in Exhibit B-3 attached hereto).

(b) The Premises shall be delivered by Landlord to Tenant in various phases in
accordance with the respective “Delivery Dates” set forth in the tables in
Item 9 of the Basic Lease Provisions. Landlord represents and warrants that
(i) the Phase I Premises and Phase II Premises are vacant and unoccupied by any
tenant as of the Effective Date, and (ii) that no party other than Landlord has
any right to possession of such portions of the Phase I Premises or the Phase II
Premises whether as of Effective Date or subsequent thereto. Subject to
Paragraph 1(e) below, if any Phase I Delivery Date is delayed or otherwise does
not occur on the date set forth in Phase I Premises Table as set forth in Item 9
of the Basic Lease Provisions, this Lease shall not be void or voidable, nor
shall Landlord be liable to Tenant for any loss or damage resulting therefrom.
Subject to Paragraph 1(e) below, if any Phase II Delivery Date is delayed or
otherwise does not occur on the date set forth in Phase II Premises Table as set
forth in Item 9 of the Basic Lease Provisions, this Lease shall not be void or
voidable, nor shall Landlord be liable to Tenant for any loss or damage
resulting therefrom. Subject to Paragraph 1(e) below, if any Phase III Delivery
Date is delayed or otherwise does not occur on the date set forth in Phase III
Premises Table as set forth in Item 9 of the Basic Lease Provisions, this Lease
shall not be void or voidable, nor shall Landlord be liable to Tenant for any
loss or damage resulting therefrom. Commencing with each respective Phase I
Delivery Date and continuing through each respective Phase I Premises
Commencement Date as set forth in the Phase I Premises Table set forth in Item 9
of the Basic Lease Provisions (such time periods between the respective Phase I
Delivery Date and Phase I Premises Commencement Date being referred to herein as
a “Phase I Pre-Term Access Period”), Tenant shall have the right to enter the
respective portions of the Phase I Premises for the sole purpose of preparing
such portions of the Phase I Premises for occupancy by Tenant, including, but
not limited to, the installation of computer equipment, telephone equipment and
other routine network connections and the construction of the respective tenant
improvements being constructed pursuant to Exhibits B-1. Commencing with each
respective Phase II Delivery Date and continuing through each respective Phase
II Premises Commencement Date as set forth in the Phase II Premises Table set
forth in Item 9 of the Basic Lease Provisions (such time periods between the
respective Phase II Delivery Date and Phase II Premises Commencement Date being
referred to herein as a “Phase II Pre-Term Access Period”), Tenant shall have
the right to enter the respective portions of the Phase II Premises for the sole
purpose of preparing such portions of the Phase II Premises for occupancy by
Tenant, including, but not limited to, the installation of computer equipment,
telephone equipment and other routine network connections and the construction
of the respective tenant improvements being constructed pursuant to Exhibits
B-2. Commencing with each respective Phase III Delivery Date and continuing
through each respective Phase III Premises Commencement Date as set forth in the
Phase III Premises Table set forth in Item 9 of the Basic Lease Provisions (such
time periods between the respective Phase III

 

9



--------------------------------------------------------------------------------

Delivery Date and Phase III Premises Commencement Date being referred to herein
as a “Phase III Pre-Term Access Period”), Tenant shall have the right to enter
the respective portions of the Phase III Premises for the sole purpose of
preparing such portions of the Phase III Premises for occupancy by Tenant,
including, but not limited to, the installation of computer equipment, telephone
equipment and other routine network connections and the construction of the
respective tenant improvements being constructed pursuant to Exhibits B-3.
Except for the payment of Base Rent and Additional Rent and as otherwise set
forth in Exhibits B-1, B-2 and B-3, all of the terms and provisions of the Lease
shall apply during Tenant’s Phase I Pre-Term Access Period, Phase II Pre-Term
Access Period, and Phase III Pre-Term Access Period. Tenant shall be permitted
to conduct business (i) in the Phase I Premises during the Phase I Pre-Term
Access Period, (ii) in the Phase II Premises during the Phase II Pre-Term Access
Period, and (iii) in the Phase III Premises during the Phase III Pre-Term Access
Period, in each case without payment of Base Rent and Additional Rent until the
applicable Commencement Date set forth in Item 5 of the Basic Lease Provisions.
Occupancy in any portion of the Premises shall be subject to Tenant providing to
Landlord satisfactory evidence of insurance for personal injury and property
damage related to such applicable Phase I Pre-Term Access Period, Phase II
Pre-Term Access Period, and/or Phase III Pre-Term Access Period.

(c) Notwithstanding anything in this Lease to the contrary, with regard to the
applicable Delivery Dates with regard to the Phase III Premises, both Landlord
and Tenant acknowledge and agree that Pillsbury Winthrop Shaw Pittman
(“Pillsbury”) is currently leasing Floors 3, 4, 5, 6, 7, and 8, inclusive
(“Pillsbury Space”) until December 31, 2012. If Pillsbury does not timely vacate
all of the Pillsbury Space in accordance with the terms and provisions of its
lease, then Landlord shall promptly take all available legal actions to remove
Pillsbury from the Pillsbury Space.

(d) Periodically as the various portions of the Premises are delivered to Tenant
Landlord shall prepare and deliver to Tenant commencement letters in the form of
Exhibit E attached hereto (the “Commencement Letter”) which Tenant shall
acknowledge by executing a copy and returning it to Landlord. If Tenant fails to
sign and return a particular Commencement Letter to Landlord within thirty
(30) days of its receipt from Landlord, the Commencement Letter as sent by
Landlord shall be deemed to have correctly set forth the matters addressed in
it. If a Commencement Letter has not been received by Tenant within sixty
(60) days following any Delivery Date, Tenant shall be permitted to prepare and
send to Landlord a Commencement Letter for such Delivery Date. If Landlord fails
to sign and return a particular Commencement Letter to Tenant within thirty
(30) days of its receipt from Tenant, the Commencement Letter as sent by Tenant
shall be deemed to have correctly set forth the matters addressed in it. Failure
of Landlord or Tenant to send a Commencement Letter shall have no effect on the
respective commencement dates set forth in Item 9 of the Basic Lease Provisions.

(e) Late Delivery of Premises.

(i) Delivery of Phase I-A Premises.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Phase I-A Premises” shall mean the entirety of Floors 28, 29, 30, 31 and 32
of the Phase I Premises.

(ii) “Phase I-A Delivery Date” shall mean the date upon which the Phase I-A
Delivery Date Conditions have been fully completed.

(iii) “Phase I-A Delivery Date Conditions” shall mean delivery of physical
possession of the Phase I-A Premises in broom clean condition and with all data
cabling and movable furniture removed therefrom.

(iv) “Phase I-A Premises Outside Delivery Date” shall mean that date which is
four (4) months following the Target Phase I-A Delivery Date.

 

10



--------------------------------------------------------------------------------

(v) “Target Phase I-A Delivery Date” shall mean the Delivery Date for the
Phase I-A Premises set forth in Item 9 of the Basic Lease Provisions.

(B) Landlord shall use commercially reasonable efforts to complete the Phase I-A
Delivery Date Conditions prior to the Target Phase I-A Delivery Date.

(C) If the Phase I-A Delivery Date Conditions have not been completed by the
Target Phase I-A Delivery Date, subject to extension by virtue of Force Majeure,
then Tenant shall be entitled to a day-for-day abatement of Base Rent
attributable to Phase I-A Premises for each day following the Target Phase I-A
Delivery Date until the earlier to occur of: (i) the date upon which the
Phase I-A Delivery Date Conditions have been completed, and (ii) the
thirtieth (30th) day following the Target Phase I-A Delivery Date. If the
Phase I-A Delivery Date Conditions have not been completed by the
thirtieth (30th) day following the Target Phase I-A Delivery Date (such day
being the “Phase I-A Premises Late Delivery Date-A”), subject to extension
related to Force Majeure, Tenant shall be entitled to an abatement of Base Rent
equal to twice the per diem Base Rent attributable to Phase I-A Premises for
each day following the Phase I-A Premises Late Delivery Date-A until the date
upon which the Phase I-A Delivery Date Conditions have been completed (the Base
Rent abatements described herein with regard to Phase I-A Premises are referred
to herein, collectively, as the “Phase I-A Premises Late Delivery Date
Abatements”). Tenant shall immediately apply any accrued Phase I-A Premises Late
Delivery Date Abatements against payments of Rent as they become due.

(D) Further, if the Phase I-A Delivery Date Conditions have not been completed
by the Phase I-A Premises Outside Delivery Date, subject to extension related to
Force Majeure, Tenant shall have the right to terminate this Lease in its
entirety or solely as it relates to the Phase I Premises in which event, (x) if
Tenant terminates this Lease in its entirety, Landlord shall return any prepaid
rent and the Letter of Credit forthwith to Tenant and within thirty (30) days
after such termination, Landlord shall make a cash payment to Tenant equal to
all Phase I-A Premises Late Delivery Date Abatements accumulated as of the date
of such termination, and (y) if Tenant does not terminate this Lease in its
entirety, then any Phase I-A Premises Late Delivery Date Abatements shall
survive and may be applied against Base Rent. Should the Phase I-A Delivery Date
Conditions be completed prior to Tenant’s exercise of the foregoing termination
right, however, such termination right shall, in such event, expire and be of no
further force or effect upon such completion of the Phase I-A Delivery Date
Conditions (provided that Tenant shall be entitled to receive all of the
Phase I-A Premises Late Delivery Date Abatements).

(ii) Delivery of Phase I-B Premises.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Phase I-B Premises” shall mean the entirety of Floors 33, 34 and 35 of the
Phase I Premises.

(ii) “Phase I-B Delivery Date” shall mean the date upon which the Phase I-B
Delivery Date Conditions have been fully completed.

(iii) “Phase I-B Delivery Date Conditions” shall mean delivery of physical
possession of the Phase I-B Premises in broom clean condition and with all data
cabling and movable furniture removed therefrom.

(iv) “Phase I-B Premises Outside Delivery Date” shall mean that date which is
four (4) months following the Target Phase I-B Delivery Date.

(v) “Target Phase I-B Delivery Date” shall mean the Delivery Date for the
Phase I-B Premises set forth in Item 9 of the Basic Lease Provisions.

 

11



--------------------------------------------------------------------------------

(B) Landlord shall use commercially reasonable efforts to complete the Phase I-B
Delivery Date Conditions prior to the Target Phase I-B Delivery Date.

(C) If the Phase I-B Delivery Date Conditions have not been completed by the
Target Phase I-B Delivery Date, subject to extension by virtue of Force Majeure,
then Tenant shall be entitled to a day-for-day abatement of Base Rent
attributable to Phase I-B Premises for each day following the Target Phase I-B
Delivery Date until the earlier to occur of: (i) the date upon which the
Phase I-B Delivery Date Conditions have been completed, and (ii) the
thirtieth (30th) day following the Target Phase I-B Delivery Date. If the
Phase I-B Delivery Date Conditions have not been completed by the
thirtieth (30th) day following the Target Phase I-B Delivery Date (such day
being the “Phase I-B Premises Late Delivery Date-A”), subject to extension
related to Force Majeure, Tenant shall be entitled to an abatement of Base Rent
equal to twice the per diem Base Rent attributable to Phase I-B Premises for
each day following the Phase I-B Premises Late Delivery Date-A until the date
upon which the Phase I-B Delivery Date Conditions have been completed (the Base
Rent abatements described herein with regard to Phase I-B Premises are referred
to herein, collectively, as the “Phase I-B Premises Late Delivery Date
Abatements”). Tenant shall immediately apply any accrued Phase I-B Premises Late
Delivery Date Abatements against payments of Rent as they become due.

(D) Further, if the Phase I-B Delivery Date Conditions have not been completed
by the Phase I-B Premises Outside Delivery Date, subject to extension related to
Force Majeure, Tenant shall have the right to terminate this Lease in its
entirety or solely as it relates to Phase I Premises, in which event, (x) if
Tenant terminates this Lease in its entirety, Landlord shall return any prepaid
rent and the Letter of Credit forthwith to Tenant and within thirty (30) days
after such termination, Landlord shall make a cash payment to Tenant equal to
all Phase I-B Premises Late Delivery Date Abatements accumulated as of the date
of such termination, (y) if Tenant does not terminate this Lease in its
entirety, then any Phase I-B Premises Late Delivery Date Abatements shall
survive and may be applied against Base Rent, and (z) if Tenant terminates this
Lease in its entirety, Tenant may continue to occupy any portion of the Premises
previously delivered for up to one hundred eighty (180) days thereafter on the
terms and conditions of this Lease; provided, that, Tenant shall have no
obligation to pay Base Rent or Operating Expenses during such one hundred
eighty (180) period. Should the Phase I-B Delivery Date Conditions be completed
prior to Tenant’s exercise of the foregoing termination right, however, such
termination right shall, in such event, expire and be of no further force or
effect upon such completion of the Phase I-B Delivery Date Conditions (provided
that Tenant shall be entitled to receive all of the Phase I-B Premises Late
Delivery Date Abatements).

(iii) Delivery of Phase II-A Premises.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Phase II-A Premises” shall mean the entirety of Floor 36 and Floor 37 of
the Phase II Premises.

(ii) “Phase II-A Delivery Date” shall mean the date upon which the Phase II-A
Delivery Date Conditions have been fully completed.

(iii) “Phase II-A Delivery Date Conditions” shall mean delivery of physical
possession of the Phase II-A Premises in broom clean condition and with all data
cabling and movable furniture removed therefrom.

(iv) “Phase II-A Premises Outside Delivery Date” shall mean that date which is
four (4) months following the Target Phase II-A Delivery Date.

(v) “Target Phase II-A Delivery Date” shall mean the Delivery Date for the
Phase II-A Premises set forth in Item 9 of the Basic Lease Provisions.

 

12



--------------------------------------------------------------------------------

(B) Landlord shall use commercially reasonable efforts to complete the
Phase II-A Delivery Date Conditions prior to the Target Phase II-A Delivery
Date.

(C) If the Phase II-A Delivery Date Conditions have not been completed by the
Target Phase II-A Delivery Date, subject to extension by virtue of Force
Majeure, then Tenant shall be entitled to a day-for-day abatement of Base Rent
attributable to Phase II-A Premises for each day following the Target Phase II-A
Delivery Date until the earlier to occur of: (i) the date upon which the
Phase II-A Delivery Date Conditions have been completed, and (ii) the
thirtieth (30th) day following the Target Phase II-A Delivery Date. If the
Phase II-A Delivery Date Conditions have not been completed by the
thirtieth (30th) day following the Target Phase II-A Delivery Date (such day
being the “Phase II-A Premises Late Delivery Date-A”), subject to extension
related to Force Majeure, Tenant shall be entitled to an abatement of Base Rent
equal to twice the per diem Base Rent attributable to Phase II-A Premises for
each day following the Phase II-A Premises Late Delivery Date-A until date upon
which the Phase II-A Delivery Date Conditions have been completed (the Base Rent
abatements described herein with regard to Phase II-A Premises are referred to
herein, collectively, as the “Phase II-A Premises Late Delivery Date
Abatements”). Tenant shall immediately apply any accrued Phase II-A Premises
Late Delivery Date Abatements against payments of Rent as they become due.

(D) Further, if the Phase II-A Delivery Date Conditions have not been completed
by the Phase II-A Premises Outside Delivery Date, subject to extension related
to Force Majeure, Tenant shall have the right to terminate this Lease in its
entirety or solely as it relates to Phase II Premises, in which event, (x) if
Tenant terminates this Lease in its entirety, Landlord shall return any prepaid
rent and the Letter of Credit forthwith to Tenant and within thirty (30) days
after such termination, Landlord shall make a cash payment to Tenant equal to
all Phase II-A Premises Late Delivery Date Abatements accumulated as of the date
of such termination, (y) if Tenant does not terminate this Lease in its
entirety, then any Phase II-A Premises Late Delivery Date Abatements shall
survive and may be applied against Base Rent, and (z) if Tenant terminates this
Lease in its entirety, Tenant may continue to occupy Phase I Premises for up to
one hundred eighty (180) days thereafter on the terms and conditions of this
Lease; provided, that, Tenant shall have no obligation to pay Base Rent or
Operating Expenses during such one hundred eighty (180) period. Should the
Phase II-A Delivery Date Conditions be completed prior to Tenant’s exercise of
the foregoing termination right, however, such termination right shall, in such
event, expire and be of no further force or effect upon such completion of the
Phase II-A Delivery Date Conditions (provided that Tenant shall be entitled to
receive all of the Phase II-A Premises Late Delivery Date Abatements).

(iv) Delivery of Phase II-B Premises.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Phase II-B Premises” shall mean the entirety of Floors 26 and 27 of the
Phase II Premises.

(ii) “Phase II-B Delivery Date” shall mean the date upon which the Phase II-B
Delivery Date Conditions have been fully completed.

(iii) “Phase II-B Delivery Date Conditions” shall mean delivery of physical
possession of the Phase II-B Premises in broom clean condition and with all data
cabling and movable furniture removed therefrom.

(iv) “Phase II-B Premises Outside Delivery Date” shall mean that date which is
four (4) months following the Target Phase II-B Delivery Date.

(v) “Target Phase II-B Delivery Date” shall mean the Delivery Date for the
Phase II-B Premises set forth in Item 9 of the Basic Lease Provisions.

 

13



--------------------------------------------------------------------------------

(B) Landlord shall use commercially reasonable efforts to complete the
Phase II-B Delivery Date Conditions prior to the Target Phase II-B Delivery
Date.

(C) If the Phase II-B Delivery Date Conditions have not been completed by the
Target Phase II-B Delivery Date, subject to extension by virtue of Force
Majeure, then Tenant shall be entitled to a day-for-day abatement of Base Rent
attributable to Phase II-B Premises for each day following Target Phase II-B
Delivery Date until the earlier to occur of: (i) the date upon which the
Phase II-B Delivery Date Conditions have been completed, and (ii) the
thirtieth (30th) day following the Target Phase II-B Delivery Date. If the
Phase II-B Delivery Date Conditions have not been completed by the
thirtieth (30th) day following the Target Phase II-B Delivery Date (such day
being the “Phase II-B Premises Late Delivery Date-A”), subject to extension
related to Force Majeure, Tenant shall be entitled to an abatement of Base Rent
equal to twice the per diem Base Rent attributable to Phase II-B Premises for
each day following the Phase II-B Premises Late Delivery Date-A until the date
upon which the Phase II-B Delivery Date Conditions have been completed (the Base
Rent abatements described herein with regard to Phase II-B Premises are referred
to herein, collectively, as the “Phase II-B Premises Late Delivery Date
Abatements”). Tenant shall immediately apply any accrued Phase II-B Premises
Late Delivery Date Abatements against payments of Rent as they become due.

(D) Further, if the Phase II-B Delivery Date Conditions have not been completed
by the Phase II-B Premises Outside Delivery Date, subject to extension related
to Force Majeure, Tenant shall have the right to terminate this Lease in its
entirety or solely as it relates to Phase II Premises, in which event, (x) if
Tenant terminates this Lease in its entirety, Landlord shall return any prepaid
rent and the Letter of Credit forthwith to Tenant and within thirty (30) days
after such termination, Landlord shall make a cash payment to Tenant equal to
all Phase II-B Premises Late Delivery Date Abatements accumulated as of the date
of such termination, (y) if Tenant does not terminate this Lease in its
entirety, then any Phase II-B Premises Late Delivery Date Abatements shall
survive and may be applied against Base Rent, and (z) if Tenant terminates this
Lease in its entirety, Tenant may continue to occupy any portion of the Premises
previously delivered for up to one hundred eighty (180) days thereafter on the
terms and conditions of this Lease; provided, that, Tenant shall have no
obligation to pay Base Rent or Operating Expenses during such one hundred
eighty (180) period. Should the Phase II-B Delivery Date Conditions be completed
prior to Tenant’s exercise of the foregoing termination right, however, such
termination right shall, in such event, expire and be of no further force or
effect upon such completion of the Phase II-B Delivery Date Conditions (provided
that Tenant shall be entitled to receive all of the Phase II-B Premises Late
Delivery Date Abatements).

(v) Delivery of Phase II-C Premises.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Phase II-C Premises” shall mean the entirety of Floor 25 and Floor 40 of
the Phase II Premises.

(ii) “Phase II-C Delivery Date” shall mean the date upon which the Phase II-C
Delivery Date Conditions have been fully completed.

(iii) “Phase II-C Delivery Date Conditions” shall mean delivery of physical
possession of the Phase II-C Premises in broom clean condition and with all data
cabling and movable furniture removed therefrom.

(iv) “Phase II-C Premises Outside Delivery Date” shall mean that date which is
four (4) months following the Target Phase II-C Delivery Date.

(v) “Target Phase II-C Delivery Date” shall mean the Delivery Date for the
Phase II-C Premises set forth in Item 9 of the Basic Lease Provisions.

 

14



--------------------------------------------------------------------------------

(B) Landlord shall use commercially reasonable efforts to complete the
Phase II-C Delivery Date Conditions prior to the Target Phase II-C Delivery
Date.

(C) If the Phase II-C Delivery Date Conditions have not been completed by the
Target Phase II-C Delivery Date, subject to extension by virtue of Force
Majeure, then Tenant shall be entitled to a day-for-day abatement of Base Rent
attributable to Phase II-C Premises for each day following the Target Phase II-C
Delivery Date until the earlier to occur of: (i) the date upon which the
Phase II-C Delivery Date Conditions have been completed, and (ii) the
thirtieth (30th) day following the Target Phase II-C Delivery Date. If the
Phase II-C Delivery Date Conditions have not been completed by the
thirtieth (30th) day following the Target Phase II-C Delivery Date (such day
being the “Phase II-C Premises Late Delivery Date-A”), subject to extension
related to Force Majeure, Tenant shall be entitled to an abatement of Base Rent
equal to twice the per diem Base Rent attributable to Phase II-C Premises for
each day following the Phase II-C Premises Late Delivery Date-A until the date
upon which the Phase II-C Delivery Date Conditions have been completed (the Base
Rent abatements described herein with regard to Phase II-C Premises are referred
to herein, collectively, as the “Phase II-C Premises Late Delivery Date
Abatements”). Tenant shall immediately apply any accrued Phase II-C Premises
Late Delivery Date Abatements against payments of Rent as they become due.

(D) Further, if the Phase II-C Delivery Date Conditions have not been completed
by the Phase II-C Premises Outside Delivery Date, subject to extension related
to Force Majeure, Tenant shall have the right to terminate this Lease in its
entirety or solely as it relates to Phase II Premises, in which event, (x) if
Tenant terminates this Lease in its entirety, Landlord shall return any prepaid
rent and the Letter of Credit forthwith to Tenant and within thirty (30) days
after such termination, Landlord shall make a cash payment to Tenant equal to
all Phase II-C Premises Late Delivery Date Abatements accumulated as of the date
of such termination, (y) if Tenant does not terminate this Lease in its
entirety, then any Phase II-C Premises Late Delivery Date Abatements shall
survive and may be applied against Base Rent, and (z) if Tenant terminates this
Lease in its entirety, Tenant may continue to occupy any portion of the Premises
previously delivered for up to one hundred eighty (180) days thereafter on the
terms and conditions of this Lease; provided, that, Tenant shall have no
obligation to pay Base Rent or Operating Expenses during such one hundred
eighty (180) period. Should the Phase II-C Delivery Date Conditions be completed
prior to Tenant’s exercise of the foregoing termination right, however, such
termination right shall, in such event, expire and be of no further force or
effect upon such completion of the Phase II-C Delivery Date Conditions (provided
that Tenant shall be entitled to receive all of the Phase II-C Premises Late
Delivery Date Abatements).

(vi) Delivery of Phase III-A Premises.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Phase III-A Premises” shall mean a portion of Floor 2 and the entirety of
Floors 3, 4, 5 and 6 of the Phase III Premises.

(ii) “Phase III-A Delivery Date” shall mean the date upon which the Phase III-A
Delivery Date Conditions have been fully completed.

(iii) “Phase III-A Delivery Date Conditions” shall mean delivery of physical
possession of the Phase III-A Premises in broom clean condition and with all
data cabling and movable furniture removed therefrom.

(iv) “Phase III-A Premises Outside Delivery Date” shall mean December 31, 2013.

(v) “Target Phase III-A Delivery Date” shall mean the Delivery Date for the
Phase III-A Premises set forth in Item 9 of the Basic Lease Provisions.

 

15



--------------------------------------------------------------------------------

(B) Landlord shall use commercially reasonable efforts to complete the
Phase III-A Delivery Date Conditions prior to the Target Phase III-A Delivery
Date.

(C) If the Phase III-A Delivery Date Conditions have not been completed by the
date that is sixty (60) days following the Target Phase III-A Delivery Date,
subject to extension by virtue of Force Majeure, then for that portion of the
Phase III-A Premises which is not timely delivered to Tenant with the Phase
III-A Delivery Date Conditions completed, Tenant shall be entitled to an
abatement of Base Rent equal to twice the per diem Base Rent for each day
following the date which is sixty (60) days following the Target Phase III-A
Delivery Date until the date upon which the Phase III-A Delivery Date Conditions
have been completed (the Base Rent abatements described herein with regard to
Phase III-A Premises are referred to herein, collectively, as the “Phase III-A
Premises Late Delivery Date Abatements”). Tenant shall immediately apply any
accrued Phase III-A Premises Late Delivery Date Abatements against payments of
Rent as they become due.

(D) Further, if the Phase III-A Delivery Date Conditions have not been completed
by the Phase III-A Premises Outside Delivery Date, subject to extension related
to Force Majeure, Tenant shall have the right to terminate the Lease solely as
it relates to any portion of the Phase III-A Premises which have not been
delivered, in which event, any Phase III-A Premises Late Delivery Date
Abatements shall survive and may be applied against Base Rent. Should the
Phase III-A Delivery Date Conditions be completed prior to Tenant’s exercise of
the foregoing termination right, however, such termination right shall, in such
event, expire and be of no further force or effect upon such completion of the
Phase III-A Delivery Date Conditions (provided that Tenant shall be entitled to
receive all of the Phase III-A Premises Late Delivery Date Abatements). For
purposes of clarification, in the event only Floors 5 and 6 are delivered prior
to the Phase III-A Premises Outside Delivery Date, then the termination right in
this paragraph shall only apply to the remaining portion of the Phase III-A
Premises (i.e., being a portion of Floor 2 and the entirety of Floors 3 and 4).

(vii) Delivery of Phase III-B Premises.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Phase III-B Premises” shall mean the entirety of Floor 7 and Floor 8 of the
Phase III Premises.

(ii) “Phase III-B Delivery Date” shall mean the date upon which the Phase III-B
Delivery Date Conditions have been fully completed.

(iii) “Phase III-B Delivery Date Conditions” shall mean delivery of physical
possession of the Phase III-B Premises in broom clean condition and with all
data cabling and movable furniture removed therefrom.

(iv) “Phase III-B Premises Outside Delivery Date” shall mean December 31, 2013.

(v) “Target Phase III-B Delivery Date” shall mean the Delivery Date for the
Phase III-B Premises set forth in Item 9 of the Basic Lease Provisions.

(B) Landlord shall use commercially reasonable efforts to complete the
Phase III-B Delivery Date Conditions prior to the Target Phase III-B Delivery
Date.

(C) If the Phase III-B Delivery Date Conditions have not been completed by the
Target Phase III-B Delivery Date, subject to extension by virtue of Force
Majeure, then for that portion of the Phase III-B Premises which is not timely
delivered to Tenant with the Phase III-B Delivery Date Conditions completed,
Tenant shall be entitled to an abatement of Base Rent equal to twice the per
diem

 

16



--------------------------------------------------------------------------------

Base Rent for each day following the Phase III-B Premises Late Delivery Date
until the date upon which the Phase III-B Delivery Date Conditions have been
completed (the Base Rent abatements described herein with regard to Phase III-B
Premises are referred to herein, collectively, as the “Phase III-B Premises Late
Delivery Date Abatements”). Tenant shall immediately apply any accrued
Phase III-B Premises Late Delivery Date Abatements against payments of Rent as
they become due.

(D) Further, if the Phase III-B Delivery Date Conditions have not been completed
by the Phase III-B Premises Outside Delivery Date, subject to extension related
to Force Majeure, Tenant shall have the right to terminate the Lease solely as
it relates to any portion of the Phase III-B Premises which have not been
delivered, in which event, any Phase III-B Premises Late Delivery Date
Abatements shall survive and may be applied against Base Rent. Should the
Phase III-B Delivery Date Conditions be completed prior to Tenant’s exercise of
the foregoing termination right, however, such termination right shall, in such
event, expire and be of no further force or effect upon such completion of the
Phase III-B Delivery Date Conditions (provided that Tenant shall be entitled to
receive all of the Phase III-B Premises Late Delivery Date Abatements). For
purposes of clarification, in the event only Floor 7 is delivered prior to the
Phase III-B Premises Outside Delivery Date, then the termination right in this
paragraph shall only apply to the remaining portion of the Phase III-B Premises
(i.e., being the entirety of Floor 8).

(viii) Delivery of Expansion Space-A.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Expansion Space-A” shall mean the entirety of Floor 9 and Floor 10 of the
Expansion Space.

(ii) “Expansion Space-A Delivery Date” shall mean the date upon which the
Expansion Space-A Delivery Date Conditions have been fully completed.

(iii) “Expansion Space-A Delivery Date Conditions” shall mean delivery of
physical possession of Expansion Space-A in broom clean condition and with all
data cabling and movable furniture removed therefrom.

(iv) “Expansion Space-A Premises Outside Delivery Date” shall mean December 31,
2013.

(v) “Target Expansion Space-A Delivery Date” shall mean the Delivery Date for
Expansion Space-A set forth in Addendum 4.

(B) Provided that Tenant timely exercises the Expansion Option set forth in
Addendum 4 of this Lease, Landlord shall use commercially reasonable efforts to
complete the Expansion Space-A Delivery Date Conditions prior to the Target
Expansion Space-A Delivery Date.

(C) If the Expansion Space-A Delivery Date Conditions have not been completed by
the date following the Target Expansion Space-A Delivery Date, subject to
extension by virtue of Force Majeure, then for that portion of the Expansion
Space-A Premises which is not timely delivered to Tenant with the Expansion
Space-A Delivery Date Conditions completed, Tenant shall be entitled to an
abatement of Base Rent equal to twice the per diem Base Rent for each day
following the Expansion Space-A Premises Late Delivery Date until the date upon
which the Expansion Space-A Delivery Date Conditions have been completed (the
Base Rent abatements described herein with regard to Expansion Space-A Premises
are referred to herein, collectively, as the “Expansion Space-A Premises Late
Delivery Date Abatements”). Tenant shall immediately apply any accrued Expansion
Space-A Premises Late Delivery Date Abatements against payments of Rent as they
become due.

 

17



--------------------------------------------------------------------------------

(D) Further, if the Expansion Space-A Delivery Date Conditions have not been
completed by the Expansion Space-A Premises Outside Delivery Date, subject to
extension related to Force Majeure, Tenant shall have the right to terminate the
Lease solely as it relates to any portion of the Expansion Space-A Premises
which have not been delivered, in which event, any Expansion Space-A Premises
Late Delivery Date Abatements shall survive and may be applied against Base
Rent. Should the Expansion Space-A Delivery Date Conditions be completed prior
to Tenant’s exercise of the foregoing termination right, however, such
termination right shall, in such event, expire and be of no further force or
effect upon such completion of the Expansion Space-A Delivery Date Conditions
(provided that Tenant shall be entitled to receive all of the Expansion Space-A
Premises Late Delivery Date Abatements). For purposes of clarification, in the
event only Floor 9 is delivered prior to the Expansion Space-A Premises Outside
Delivery Date, then the termination right in this paragraph shall only apply to
the remaining portion of the Expansion Space-A Premises (i.e., being the
entirety of Floor 10).

(ix) Delivery of Expansion Space-B.

(A) For purposes of this Lease, the following terms shall have the following
meanings:

(i) “Expansion Space-B” shall mean the entirety of Floors 11, 12, and 14 of the
Expansion Space.

(ii) “Expansion Space-B Delivery Date” shall mean the date upon which the
Expansion Space-B Delivery Date Conditions have been fully completed.

(iii) “Expansion Space-B Delivery Date Conditions” shall mean delivery of
physical possession of the Expansion Space-B in broom clean condition and with
all data cabling and movable furniture removed therefrom.

(iv) “Expansion Space-B Premises Outside Delivery Date” shall mean February 1,
2014.

(v) “Target Expansion Space-B Delivery Date” shall mean the Delivery Date for
Expansion Space-B set forth in Addendum 4.

(B) Provided that Tenant timely exercises the Expansion Option set forth in
Addendum 4 of this Lease, Landlord shall use commercially reasonable efforts to
complete the Expansion Space-B Delivery Date Conditions prior to the Target
Expansion Space-B Delivery Date.

(C) If the Expansion Space-B Delivery Date Conditions have not been completed by
the date following the Target Expansion Space-B Delivery Date, subject to
extension by virtue of Force Majeure, then for that portion of the Expansion
Space-B Premises which is not timely delivered to Tenant with the Expansion
Space-B Delivery Date Conditions completed, Tenant shall be entitled to an
abatement of Base Rent equal to twice the per diem Base Rent for each day
following the Expansion Space-B Premises Late Delivery Date until the date upon
which the Expansion Space-B Delivery Date Conditions have been completed (the
Base Rent abatements described herein with regard to Expansion Space-B Premises
are referred to herein, collectively, as the “Expansion Space-B Premises Late
Delivery Date Abatements”). Tenant shall immediately apply any accrued Expansion
Space-B Premises Late Delivery Date Abatements against payments of Rent as they
become due

(D) Further, if the Expansion Space-B Delivery Date Conditions have not been
completed by the Expansion Space-B Premises Outside Delivery Date, subject to
extension related to Force Majeure, Tenant shall have the right to terminate the
Lease solely as it relates to any portion of the Expansion Space-B Premises
which have not been delivered, in which event, any Expansion Space-B Premises
Late Delivery Date Abatements shall survive and may be applied against Base
Rent. Should the Expansion Space-B Delivery Date Conditions be completed prior
to Tenant’s exercise of the foregoing

 

18



--------------------------------------------------------------------------------

termination right, however, such termination right shall, in such event, expire
and be of no further force or effect upon such completion of the Expansion
Space-B Delivery Date Conditions (provided that Tenant shall be entitled to
receive all of the Expansion Space-B Premises Late Delivery Date Abatements).
For purposes of clarification, in the event only Floor 11 is delivered prior to
the Expansion Space-B Premises Outside Delivery Date, then the termination right
in this paragraph shall only apply to the remaining portion of the Expansion
Space-B Premises (i.e., being the entirety of Floors 12 and 14).

(f) With regard to the delivery of the Phase I-A Premises, Phase I-B Premises,
Phase II-A Premises, Phase II-B Premises, Phase II-C Premises, Phase III-A
Premises, Phase III-B Premises, Expansion Space–A, and Expansion Space-B,
Landlord shall only be permitted to deliver such Premises in full floor
increments (other than with respect to Floor 2).

 

2.

BASE RENT AND SECURITY DEPOSIT

(a) Tenant agrees to pay during each month of the Lease Term as Base Rent (“Base
Rent”) for the Premises the sums shown for such periods in Item 5 of the Basic
Lease Provisions.

(b) Except as otherwise expressly provided in this Lease to the contrary, Base
Rent shall be payable in consecutive monthly installments, in advance, without
demand, deduction or offset, commencing on the respective commencement dates and
continuing on the first day of each calendar month thereafter until the
expiration of the respective Lease Terms. The installment payable upon execution
(as set forth in Item 6 of the Basic Lease Provisions) shall be payable
following the execution of this Lease by Tenant and such sum shall be applied
towards the first installment of Base rent due hereunder until such time as the
installment payable upon execution has been exhausted. The obligation of Tenant
to pay Rent and other sums to Landlord and the obligations of Landlord under
this Lease are independent obligations. If there are any partial months during
any respective Lease Term, then the Rent for such partial month shall be
calculated on a per diem basis.

(c) Simultaneously with Tenant’s execution and delivery of this Lease, Tenant
shall deliver to Landlord or Landlord’s attorney a Letter of Credit (the “Letter
of Credit”), in form and substance as set forth in Exhibit F attached hereto, or
otherwise satisfactory to Landlord in its reasonable discretion, issued from a
bank that is listed on Landlord’s approved list of banks, as the same may change
from time to time (an “Approved Issuing Bank”), in the initial amount of Six
Million Dollars ($6,000,000.00). Landlord’s approved list of banks shall in no
event contain less than ten (10) financial institutions with offices in New
York, New York or San Francisco, California. The Letter of Credit shall be held
by Landlord as security for the performance of the provisions of this Lease by
Tenant. At a minimum the Letter of Credit shall provide for the following:

(i) It shall terminate no sooner than sixty (60) days following the later to
occur of the expiration date of the Phase I Premises Term, Phase II Premises
Term, or Phase III Premises Term. If the Letter of Credit is for a shorter
period of time, then the Letter of Credit shall automatically renew or be
replaced annually unless Landlord (the beneficiary thereof) is notified in
writing by the issuer at least sixty (60) days prior to the expiry date that the
Letter of Credit will not be renewed or replaced; and if Landlord is so notified
of such non-renewal/non-replacement, Landlord (the beneficiary thereof) shall
have the right to draw the full amount of such Letter of Credit prior to such
earlier expiry date.

(ii) It shall be irrevocable.

(iii) It shall be transferable to any successor to Landlord’s interest under
this Lease.

If at any time during the Lease Term the bank or financial institution that
issues the Letter of Credit is declared insolvent, or is placed into
receivership by the Federal Deposit Insurance Corporation or any other
governmental or quasi-governmental institution, or if there is a material
adverse change, as reasonably determined by Landlord, in the financial or
business condition of the bank or financial institution that issued the Letter
of Credit as compared to the issuance of the Letter of Credit, or following its
initial one (1) year term the date of its renewal, then following written notice
from Landlord, Tenant shall have ten (10) Business Days to replace the Letter of
Credit with a new letter of credit from a bank or financial institution on
Landlord’s then-current list of approved banks. If Tenant does

 

19



--------------------------------------------------------------------------------

not replace the Letter of Credit with a new letter of credit, which shall be
issued from an Approved Issuing Bank, within such ten (10) Business Day period,
then notwithstanding anything in the Lease to the contrary, Landlord shall have
the right to draw upon the Letter of Credit for the full amount of the Letter of
Credit and apply the proceeds in accordance with the terms of this
Paragraph 2(c). Notwithstanding the foregoing, if Landlord approves the form of
Letter of Credit, then any discrepancies between the terms of this Paragraph
2(c) and the form of Letter of Credit approved by Landlord shall be governed by
the provisions of the Landlord approved Letter of Credit accepted and retained
by Landlord.

Within ten (10) Business Days following the Phase II-A Delivery Date, the Letter
of Credit shall be increased by the sum of Three Million Dollars ($3,000,000) so
that the Letter of Credit deposited with Landlord thereafter shall be in the sum
of Nine Million Dollars ($9,000,000). Tenant shall deliver to Landlord a new
Letter of Credit (or amendment to the existing Letter of Credit) in such
increased amount. Within ten (10) Business Days following the Phase III-A
Delivery Date, the Letter of Credit shall be increased by the sum of Three
Million Dollars ($3,000,000) so that the Letter of Credit deposited with
Landlord thereafter shall be in the sum of Twelve Million Dollars ($12,000,000).
Tenant shall deliver to Landlord a new Letter of Credit (or amendment to the
existing Letter of Credit) in such increased amount. Provided no Material
Default (defined in Paragraph 12 of this Lease) by the Tenant has occurred and
is continuing, then the amount of the Letter of Credit may be reduced on
September 1, 2016 (or such later date as the Material Default has been cured) by
the sum of Six Million Dollars ($6,000,000) so that the Letter of Credit
deposited with Landlord thereafter shall be in the sum of Six Million Dollars
($6,000,000). Provided no Material Default by the Tenant has occurred and is
continuing, then the amount of the Letter of Credit may be reduced on
November 1, 2018 (or such later date as the Material Default has been cured) by
the sum of Three Million Dollars ($3,000,000) so that the Letter of Credit
deposited with Landlord thereafter shall be in the sum of Three Million Dollars
($3,000,000). Provided no Material Default by the Tenant has occurred and is
continuing, then the amount of the Letter of Credit may be reduced as of
April 30, 2030 (or such later date as the Material Default has been cured) by
the sum of Three Million Dollars ($3,000,000) so that the Letter of Credit
deposited with Landlord thereafter shall be in the sum of Zero ($0). Landlord
agrees to authorize such reduction in writing to the issuer of the Letter of
Credit. With respect to the increases and decreases to the Letter of Credit
amount as set forth herein, Landlord shall return the original Letter of Credit
deposited hereunder to Tenant within five (5) Business Days following Tenant’s
delivery of the new Letter of Credit. The Letter of Credit shall be held by
Landlord as security for the performance of the provisions of this Lease by
Tenant.

If Tenant is in Material Default under this Lease, Landlord may draw down the
Letter of Credit and use, apply or retain such portion of the proceeds from the
Letter of Credit as may be necessary (i) for the payment of any Rent or any
other sum in default, (ii) for the payment of any other amount which Landlord
may spend or become obligated to spend by reason of Tenant’s Material Default
hereunder to the extent permitted by this Lease, or (iii) to compensate Landlord
for any other loss or damage which Landlord may suffer by reason of Tenant’s
Material Default hereunder to the extent permitted by this Lease, including,
without limitation, costs and reasonable attorneys’ fees incurred by Landlord to
recover possession of any portion of the Premises following a Material Default
by Tenant hereunder. The use or application of the proceeds from the Letter of
Credit or any portion thereof shall not prevent Landlord from exercising any
other right or remedy provided hereunder or under any law and shall not be
construed as liquidated damages. In the event Landlord draws down the Letter of
Credit pursuant to the terms of this Lease, Landlord shall not be required to
keep the proceeds of the Letter of Credit separate from its general funds and
Tenant shall not be entitled to interest thereon. If Landlord is notified that
the Letter of Credit will not be renewed or replaced as set forth in Paragraph
2(c)(i) above, Landlord shall have the right to draw the full amount of such
Letter of Credit commencing thirty (30) days prior to such earlier expiry date
and the amounts so drawn shall be held by Landlord as a Security Deposit, and
applied and disbursed in accordance with the terms of this Paragraph 2(c).

If any portion of the Letter of Credit is used or applied by Landlord in
accordance with this Paragraph 2(c), Tenant shall, within ten (10) Business Days
after demand therefor, deposit cash or an amended, substituted or replacement
Letter of Credit with Landlord in an amount sufficient to restore the Security
Deposit to the appropriate amount, as determined hereunder. At any time that
Landlord is holding proceeds of the Letter of Credit (and has not applied such
proceeds as permitted herein) and provided that Tenant is not in Material
Default or has filed for bankruptcy or had an involuntary bankruptcy filed
against it, Tenant may deposit a Letter of Credit that complies with all
requirements of this Paragraph 2(c), in which event Landlord shall return the
cash to Tenant within ten (10) days after receipt of the Letter of Credit. If
Tenant shall fully perform every provision of this Lease to be performed

 

20



--------------------------------------------------------------------------------

by it, the Letter of Credit (or proceeds thereof, to the extent the Landlord has
drawn against the Letter of Credit) shall be returned to Tenant within ten
(10) Business Days following the expiration or sooner termination of this Lease.
Tenant hereby waives the provisions of Section 1950.7 of the California Civil
Code.

(d) The parties agree that for all purposes hereunder the Premises (including
the Expansion Space) and the Project shall be stipulated to contain the number
of square feet of Rentable Area described in Item 3 of the Basic Lease
Provisions. Landlord calculated the Rentable Area described in Item 3 of the
Basic Lease Provisions using the “Standard Method for Measuring Floor Area in
Office Buildings,” approved as of June 7, 1996 by the American National
Standards Institute, Inc. (ANSI/BOMA Z65.1-1996; the “BOMA Standard”).

(e) Except as otherwise expressly provided in this Lease, the provisions for
payment of Operating Expenses by means of periodic payment of Tenant’s
Proportionate Share of estimated Operating Expenses and the year end adjustment
of such payments are intended to pass on to Tenant and reimburse Landlord for
Tenant’s Proportionate Share of all costs and expenses of the nature described
in Paragraph 3 of this Lease.

 

3.

ADDITIONAL RENT

(a) Tenant shall pay to Landlord each month as additional rent (“Additional
Rent”) an amount equal to Tenant’s Proportionate Share (defined below) of
Operating Expenses (defined below).

(b) Subject to the provisions of Paragraph 18, “Tenant’s Proportionate Share”
shall mean a fraction, the numerator of which is the Rentable Area of the
Premises then being leased by Tenant, and the denominator of which is the total
Rentable Area of the Office Area. If changes are made to the Premises or
Building, changing the number of Rentable Area contained in the Premises or
Office Area (as the case may be) from that set forth in Item 3 of the Basic
Lease Provisions, Landlord shall make an appropriate adjustment to Tenant’s
Proportionate Share (i.e., based upon the formula used in calculating Tenant’s
Proportionate Share as described in the preceding sentence). Upon each
respective commencement date set forth in the tables in Item 9 of the Basic
Lease Provisions, “Tenant’s Proportionate Share” shall be increased in order to
account for the additional portion of the Premises being leased by Tenant.

(c) “Operating Expenses” means all reasonable and customary costs, expenses and
obligations incurred by Landlord in connection with the operation, ownership,
management, repair or maintenance of the Building and the Project during or
allocable to the Lease Term, including without limitation, the following:

(i) Any form of assessment, license fee, license tax, business license fee,
commercial rental tax, levy, charge, improvement bond, tax, water and sewer
rents and charges, utilities and communications taxes and charges or similar or
dissimilar imposition imposed by any authority having the direct power to tax,
including any city, county, state or federal government, or any school,
agricultural, lighting, drainage or other improvement or special assessment
district thereof, or any other governmental charge, general and special,
ordinary and extraordinary, foreseen and unforeseen, which may be assessed
against any legal or equitable interest of Landlord in the Premises, Building,
Common Areas or Project (collectively, (“Taxes”). Taxes shall also include,
without limitation:

(A) any tax on Landlord’s “right” to rent or “right” to other income from the
Premises or as against Landlord’s business of leasing the Premises;

(B) any assessment, tax, fee, levy or charge in substitution, partially or
totally, of any assessment, tax, fee, levy or charge previously included within
the definition of real property tax, it being acknowledged by Tenant and
Landlord that Proposition 13 was adopted by the voters of the State of
California in the June, 1978 election and that assessments, taxes, fees, levies
and charges may be imposed by governmental agencies for such services as fire
protection, street, sidewalk and road maintenance, refuse removal and for other
governmental services formerly provided without charge to property owners or
occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of “Taxes” for the purposes of this Lease;

 

21



--------------------------------------------------------------------------------

(C) any assessment, tax, fee, levy or charge allocable to or measured by the
area of the Premises or other premises in the Building or the rent payable by
Tenant hereunder or other tenants of the Project, including, without limitation,
any gross receipts tax or excise tax levied by state, city or federal
government, or any political subdivision thereof, with respect to the receipt of
such rent, or upon or with respect to the possession, leasing, operation,
management, maintenance, alteration, repair, use or occupancy by Tenant of the
Premises, or any portion thereof but not on Landlord’s other operations;

(D) any assessment, tax, fee, levy or charge upon this transaction or any
document to which Tenant is a party, creating or transferring an interest or an
estate in the Premises;

(E) any assessment, tax, fee, levy or charge by any governmental agency related
to any transportation plan, fund or system (including assessment districts)
instituted within the geographic area of which the Project is a part; and/or

(F) any reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees) incurred in attempting to protest, reduce or minimize Taxes.

Taxes do not include all excess profits taxes, franchise taxes, gift taxes,
inheritance and succession taxes, estate taxes, documentary transfer taxes,
federal or state income, corporate, capital stock or capital gains taxes,
penalties incurred as a result of Landlord’s failure to pay taxes or to file any
tax or informational returns and other taxes to the extent applicable to
Landlord’s general or net income (as opposed to rents, receipts or income
attributable to operations at the Project), unless such income, franchise,
transfer, gift, inheritance, succession, estate, corporate, capital stock,
capital gains or profit taxes are in substitution for any Taxes payable
hereunder. In addition to the foregoing, Taxes shall exclude the value of
improvements in other tenants’ premises as allocated to such other tenants on
the assessment and assessed for real property tax purposes at a valuation higher
than the valuation at which tenant improvements conforming to Landlord’s
“Building Standard” in other space in the Building are assessed. If, for any tax
fiscal year, the Project is not separately assessed, but is assessed jointly
with other property, then Landlord shall equitably apportion such Taxes for such
tax fiscal year based upon allocable tax basis among the properties jointly
assessed. Notwithstanding anything else herein to the contrary, if any
assessment included in Taxes can be paid by Landlord in installments, such
assessment shall be paid (or, at Landlord’s option, shall be included in Taxes
on an amortized basis as if it were paid) in the maximum number of installments
permitted by Law.

If, by law, any Taxes may be paid in installments (whether or not interest
accrues on the unpaid balance), then, for any calendar year, Landlord shall
include in the calculation of such Taxes only the amount of the installments
(with any interest) due and payable during such year had Landlord selected the
longest permissible period of payment.

(ii) The cost of services and utilities (including taxes and other charges
incurred in connection therewith) provided to the Premises, the Building or the
Project, including, without limitation, water, power, gas, sewer, waste
disposal, telephone and cable television facilities, fuel, supplies, equipment,
tools, materials, service contracts, janitorial services, waste and refuse
disposal, window cleaning, maintenance and repair of sidewalks and Building
exterior and services areas, gardening and landscaping; all maintenance,
janitorial and service agreements for the Project and the equipment therein,
including, but not limited to, alarm service, window cleaning, elevator
maintenance, and maintenance and repair of sidewalks, landscaping, Building
exterior and service areas; insurance permitted to be carried by Landlord
pursuant to Paragraph 8(d)(iv) (and any additional insurance Landlord determines
to carry shall not be an Operating Expense hereunder) and the commercially
reasonable deductible portion of any insured loss otherwise covered by such
insurance; the cost of compensation, including employment, welfare and social
security taxes, paid vacation days, disability, pension, medical and other
fringe benefits of all persons (including independent contractors) who perform
services connected with the operation, maintenance, repair or replacement of the
Project; any association assessments, costs, dues and/or expenses relating to
the Project, personal property taxes on and maintenance and repair of equipment
and other personal property used in connection with the operation, maintenance
or repair of the Project; repair and replacement of window coverings provided by
Landlord in the premises of tenants in the Project; such reasonable auditors’
fees and legal fees as are incurred in connection with the operation,
maintenance or repair of the Project; a property management fee (which fee may
be imputed if Landlord has internalized

 

22



--------------------------------------------------------------------------------

management or otherwise acts as its own property manager); the maintenance of
any easements or ground leases benefiting the Project, whether by Landlord or by
an independent contractor; license, permit and inspection fees; all costs and
expenses required by any governmental or quasi-governmental authority or by
applicable law, for any reason, including capital improvements, whether
capitalized or not, and the cost of any capital improvements made to the Project
by Landlord that improve life-safety systems or reduce operating expenses and
the costs to replace items which Landlord would be obligated to maintain under
the Lease (such costs to be amortized over its useful life as Landlord shall
reasonably determine together with interest thereon at the rate of seven percent
(7%) per annum); the cost of air conditioning, heating, ventilating, plumbing,
elevator maintenance and repair (to include the replacement of components) and
other mechanical and electrical systems repair and maintenance; sign
maintenance; Common Area (defined below) repair, resurfacing, operation and
maintenance; costs of the property management office and office operation; all
supplies, materials and rental equipment used in the operation and maintenance
of the Project, including, without limitation, temporary lobby displays and
events, the cost of erecting, maintaining and dismantling art work and similar
decorative displays commensurate with operation of a first-class office
building; the reasonable cost for temporary lobby displays and events
commensurate with the operation of a similar class building; and the cost of
providing security services, if any, deemed appropriate by Landlord.

The following items shall be excluded from Operating Expenses:

(A) Leasing commissions, attorneys’ fees, advertising costs, costs and
disbursements and other expenses incurred in connection with leasing, renovating
or improving vacant space in the Project for tenants or prospective tenants of
the Project;

(B) Costs (including permit, license and inspection fees) incurred in renovating
or otherwise improving or decorating, painting or redecorating space for
tenants, Tenant or vacant space or space in the Project which would normally be
occupied by tenants and costs incurred in removing property improvements of
former tenants or other occupants of the Project;

(C) Landlord’s costs of any services sold to tenants or Tenant for which
Landlord is entitled to be reimbursed by such tenants as an additional charge or
rental over and above the Base Rent payable under the lease with such tenant or
Tenant or other occupant;

(D) Any depreciation or amortization of the Project except as expressly
permitted herein;

(E) Costs, fines, penalties, or interest incurred due to a violation of Laws or
the terms and conditions of any lease by Landlord or any other tenant in the
Project;

(F) Debt service, rental under any ground or underlying lease, or interest,
principal, points and fees on any encumbrance, mortgage or other debt instrument
encumbering the Project;

(G) All items and services for which Tenant or other tenants reimburse Landlord
outside of Operating Expenses;

(H) Costs of repairs or other work occasioned by fire, windstorm, or other
casualty of an insurable nature, whether or not Landlord carries such insurance
(except for any insurance deductible provided for herein which such deductibles
shall be included in the definition of Operating Expenses);

(I) Costs incurred by Landlord for alterations, additions, and replacements
which are considered capital expenditures under generally accepted accounting
principles, consistently applied, except to the extent (i) that they are
acquired to cause, in Landlord’s good faith judgment, an immediate (i.e.,
commencing within the first year after completion of such repairs or
improvements or installation of such equipment) reduction in other Operating
Expenses, amortized over the useful life of such improvements at an annual rate
reasonably calculated to equal the amount of Operating Expenses to be

 

23



--------------------------------------------------------------------------------

saved in each calendar year throughout the Lease Term (as determined at the time
Landlord elected to proceed with the capital improvement or acquisition of the
capital equipment to reduce Operating Expenses), or (ii) that they are incurred
due to any new Laws first enacted or made applicable to the Project after the
Effective Date of this Lease, or (iii) improving life-safety systems but not to
exceed an amortized amount of $150,000 per calendar year for the entire Project
for such life safety system improvements (such items (i) – (iii) being included
in the definition of Operating Expenses);

(J) To the extent the Project is not in compliance with Laws as of the Effective
Date of this Lease, then costs of bringing the Common Areas of the Project into
compliance with building codes, laws, rules, regulations, ordinances, or any
other governmental rules or requirements, including, without limitation, the
Americans With Disabilities Act of 1990 and Title 24 of the California Code of
Regulations (or its successor);

(K) Repairs or other work under Paragraph 10 of this Lease paid for through
condemnation proceeds;

(L) Repairs resulting from any defect in the original design or construction of
any improvements to the Project following the Effective Date hereof the cost of
which is not included in Operating Expenses (i.e. the Renovation Work (as
defined in Paragraph 19(dd) below));

(M) Leasing commissions, accountants’ fees (except with respect to accountants’
fees incurred in connection with preparing and furnishing Landlord’s statement
of Operating Expenses pursuant to Paragraph 3(e) below shall be included in
Operating Expenses or any protest of Taxes), and attorneys’ fees and costs
incurred in connection with negotiations or disputes with tenants of the
Project;

(N) Landlord’s costs of electricity and other services sold or provided to
tenants in the Project and for which Landlord is reimbursed by such tenants or
Tenant as a separate additional charge and above the base rent or additional
rent payments payable under the lease with such tenant or Tenant;

(O) All items and services for which Tenant or any other tenant reimburses
Landlord for or with respect to which Landlord provides without reimbursement
selectively to one or more tenants or occupants of the Project other than Tenant
as a separate additional charge and above the base rent or additional rent
payments payable under the lease with such tenant or occupants;

(P) Costs incurred by Landlord due to violation by Landlord or any other tenant
or occupant of the Building of applicable laws, rules or regulations, the terms
and conditions of any lease, ground lease, mortgage or deed of trust, or other
covenants, conditions or restrictions encumbering the Building or the Land;

(Q) Payment of principal, fees, points, and/or interest on debt or amortization
payments of any mortgage or mortgages executed by Landlord covering the Project
(or any portion thereof), and rental payments under any ground or underlying
lease or leases;

(R) Landlord’s general corporate overhead and all general administrative
overhead expenses for services not specifically performed for the Project;

(S) Penalties and interest due to a violation of Laws by Landlord relating to
the Project (but this provision does not relieve Tenant of liability for
penalties or interest incurred due to violations of Laws by Tenant);

(T) Salaries wages, bonuses, and other compensation (including hospitalization,
medical, surgical, retirement plan, pension plan, union dues, parking
privileges, life insurance, including group life insurance, welfare, and other
fringe benefits, and vacation, holidays, and other paid absence benefits)
relating to asset managers, leasing agents, promotional directors, officers,
directors, or executives of Landlord;

 

24



--------------------------------------------------------------------------------

(U) Overhead and profit increments paid to subsidiaries or affiliates of
Landlord or to any other party for goods or services on or to the Project (or
any portion thereof), to the extent such overhead and profit increments exceed
that which would have been earned by or paid to an independent, third-party
provider of the same or similar goods or services on an arms length basis;

(V) Costs incurred in the operation of any concession serving the Project,
including, without limitation, parking facilities;

(W) Compensation paid to clerks, attendants, and other persons in any
concessions operated by Landlord;

(X) Brokerage commissions, attorneys’ and accountants’ fees related thereto,
loan brokerage fees, closing costs, interest charges and other similar costs
incurred in connection with the sale, refinancing, mortgaging, or selling, or
change of ownership of the Project;

(Y) All costs incurred by Landlord in connection with any dispute relating to
the Landlord’s title to or ownership of the Project or any portion thereof;

(Z) Contributions to political or charitable organizations;

(AA) Expenses and costs relating in any way whatsoever to the identification,
testing, monitoring and control, encapsulation, removal, replacement, repair, or
abatement of any Hazardous Materials or mold within the Building or Project;

(BB) Costs of correcting defects in the Building, and the Common Areas of the
Project, or the equipment used therein and the replacement of defective
equipment to the extent such costs are covered by warranties of manufacturers,
suppliers or contractors, or are otherwise borne by parties other than Landlord,
except that conditions resulting from ordinary wear and tear will not be deemed
defects for the purpose of this category;

(CC) Interest and penalties due to late payments of taxes and utility bills or
any other obligations;

(DD) Expenses incurred in connection with the design, approval or installation
of tenant improvements made for tenants or other occupants of the Building or
incurred in renovating, improving, decorating, painting or redecorating vacant
space for tenants or other occupants of the Building;

(EE) Rentals incurred in leasing HVAC systems, elevators or other equipment that
if purchased rather than rented would constitute a capital item that is
excluded, except for (i) rental costs incurred in making repairs or in keeping
Building Systems in operation while repairs are being made, and (ii) rental
costs of equipment not affixed to the Building that is used in providing
janitorial or similar services;

(FF) Any damage and repairs covered under any insurance policy carried by, or
required to be carried by Landlord;

(GG) Costs incurred in connection with the operation of the business of the
entity constituting Landlord, as distinguished from costs of operating the
Building, including accounting and legal matters, costs of defending any
lawsuits with any mortgagee, costs of selling, syndicating, financing,
mortgaging or hypothecating any of Landlord’s interest in the Building;

(HH) Costs to provide any tenant of the Project with any Extra Services (as
defined herein);

 

25



--------------------------------------------------------------------------------

(II) The cost of any “tenant relations” parties, events or promotions that are
in excess of $60,000 per calendar year for the entire Project;

(JJ) Costs attributable to an increase in the size of the Project management
office to the extent it is increased to greater than 3,500 square feet of
Rentable Area;

(KK) Rent attributable to the Project management office to the extent such rent
is greater than fair market rent for such space or rent attributable to any
portion of the Project management office in excess of 3,500 square feet of
Rentable Area;

(LL) Relocation costs of the Project management office;

(MM) Property management fees in excess of three percent (3%) of gross revenues
from the Project (“Management Fee Percentage”) (which Management Fee Percentage
shall in no event be greater than the percentage for management fees charged by
Landlord to any other tenant or occupant of Office Area in the Building (“Other
Tenant”) under a new lease entered into by Landlord after the Effective Date
hereof (“New Lease”), and if Landlord agrees to charge a lesser percentage for
management fees to any Other Tenant under a New Lease, then the Management Fee
Percentage to be paid by Tenant under this Lease shall be reduced for Tenant to
the lower percentage for management fees payable by such Other Tenant under the
New Lease during the term of such Other Tenant’s New Lease);

(NN) Any reserves for bad debts, rent loss, capital items, future Operating
Expenses or any other purpose;

(OO) Costs of acquiring or purchasing any artwork;

(PP) Costs and expenses of providing HVAC service to other tenant spaces in the
Building outside of Business Hours;

(QQ) Costs and expenses to provide janitorial service, water, gas, fuel, steam,
lights, sewer service and other utilities to other tenants or occupants of the
Building materially in excess of amounts typically used in connection with
ordinary office use;

(RR) Costs relating to the repair of structural portions of the foundations,
floors and exterior walls and all structural seismic upgrading costs but only to
the extent the amortized portion of such costs exceeds $250,000 in a given
calendar year for the entire Project (i.e., the initial amortized amount of
$250,000 in any given calendar year for the entire Project shall be included in
Operating Expenses);

(SS) The cost of labor and employees with respect to personnel not located at
the Building on a full-time basis unless such costs are appropriately allocated
between the Building and the other responsibilities of such personnel;

(TT) Costs for janitorial services for any Rentable Area in the Project to the
extent Tenant provides such services to the Premises at its own cost;

(UU) Expenses in connection with services or other benefits which are not
offered to Tenant or for which Tenant is charged directly but which are provided
to another tenant or occupant of the Building;

(VV) The cost of repairs or other work resulting from a casualty or occurrence
with regard to which either Landlord or Tenant elects to terminate this Lease;

(WW) The cost of operation, repair, maintenance and other expenses relating to
the portions of the Project used for retail and restaurant use; and

 

26



--------------------------------------------------------------------------------

(XX) Costs and expenses of providing electricity to areas of the Building
outside of the Common Areas.

(d) Operating Expenses for any calendar year during which actual occupancy of
the Project is less than ninety-five percent (95%) of the Rentable Area of the
Office Area shall be adjusted to the amount of Operating Expenses that would
have been incurred if more than ninety-five percent (95%) of the Rentable Area
of the Office Area had been occupied. In no event shall any adjustments to
Operating Expenses in any calendar year result in Landlord receiving from Tenant
and other tenants more than one hundred percent (100%) of the cost of the actual
Operating Expenses paid by Landlord in any such calendar year. In determining
Operating Expenses, if any services or utilities are separately charged to
tenants of the Project or others, Operating Expenses shall be adjusted by
Landlord to reflect the amount of expense which would have been incurred for
such services or utilities on a full time basis for normal Project operating
hours. In the event (i) any respective commencement date for a portion of the
Premises shall be a date other than January 1, (ii) the date fixed for the
expiration of any portion of the Premises shall be a date other than
December 31, (iii) of any early termination of this Lease, or (iv) of any
increase or decrease in the size of the Premises, then in each such event, an
appropriate adjustment in the application of this Paragraph 3 shall, subject to
the provisions of this Lease, be made to reflect such event on a basis
determined by Landlord to be consistent with the principles underlying the
provisions of this Paragraph 3. In addition, Landlord shall have the right, from
time to time, to equitably allocate and prorate some or all of the Operating
Expenses among different tenants and/or different buildings of the Project
and/or on a building-by-building basis (the “Cost Pools”), adjusting Tenant’s
Proportionate Share as to each of the separately allocated costs based on the
ratio of the Rentable Area of the Premises to the Rentable Area of all of the
premises to which such costs are allocated. Such Cost Pools may include, without
limitation, the office space tenants and retail space tenants of the buildings
in the Project.

(e) Landlord’s current estimate of Operating Expenses for the calendar year 2012
is the amount shown in Item 8 of the Basic Lease Provisions. Prior to the
commencement of each calendar year of the Lease Term, Landlord shall give to
Tenant a written good faith reasonable estimate of Tenant’s Proportionate Share
of the Operating Expenses for the Project for the ensuing year. Tenant shall pay
such reasonably and in good faith estimated amount to Landlord in equal monthly
installments, in advance on the first day of each month. On or before May 1 of
each calendar year, Landlord shall furnish Tenant a statement indicating in
reasonable detail the Operating Expenses for the past calendar year, and the
parties shall, within thirty (30) days thereafter, make any payment or allowance
necessary to adjust Tenant’s estimated payments to Tenant’s actual share of such
Operating Expenses as indicated by such annual statement. Any payment due
Landlord shall be payable by Tenant within thirty (30) days of demand from
Landlord. Any amount due Tenant shall be credited against Rent next becoming due
or refunded to Tenant, if requested by Tenant.

(f) Landlord shall maintain for a period of at least two (2) years following the
end of the calendar year to which they pertain complete and accurate books and
records of all Operating Expenses.

(g) Tenant shall be liable for payment of all taxes and assessments (i) levied
against any personal property or trade fixtures of Tenant in or about the
Premises, (ii) based upon this Lease or any document to which Tenant is a party
creating or transferring an interest in this Lease or an estate in all or any
portion of the Premises, and (iii) levied for any business, professional, or
occupational license fees. If any such taxes or assessments are levied against
Landlord or Landlord’s property or if the assessed value of the Project is
increased by the inclusion therein of a value placed upon such personal property
or trade fixtures, Tenant shall within thirty (30) days following demand
reimburse Landlord for the taxes and assessments so levied against Landlord, or
such taxes, levies and assessments resulting from such increase in assessed
value. To the extent that any such taxes are not separately assessed or billed
to Tenant, Tenant shall pay the amount thereof as invoiced to Tenant by
Landlord. In the event that the Project is owned by an entity the property of
which is exempt from taxation pursuant to the California Revenue and Taxation
Code, Tenant’s possessory interest may be subject to property taxation pursuant
to Section 107.6 of the California Revenue and Taxation Code and to the payment
of property taxes levied on that interest. The full cash value, as defined in
Sections 110 and 110.1 of the California Revenue and Taxation Code, of the
possessory interest, upon which property taxes will be based, shall equal the
greater of (A) the full cash value of the possessory interest or (B) if Tenant
has leased less than all of the Project, Tenant’s allocable share of the full
cash value of the Project that would have been enrolled if the Project had been
subject to property tax upon acquisition by Landlord. The full cash value as
provided for pursuant to either (A) or (B) of the preceding sentence

 

27



--------------------------------------------------------------------------------

shall reflect the anticipated term of possession if, on the lien date described
in Section 2192 of the California Revenue and Taxation Code, that term is
expected to terminate prior to the end of the next succeeding fiscal year.
Tenant’s allocable share shall, subject to the preceding sentence, be the
Rentable Area of the Premises divided by the Rentable Area of the Project.

(h) Any delay or failure of Landlord in either (i) delivering any estimate or
statement described in this Paragraph 3, or (ii) computing or billing Tenant’s
Proportionate Share of Operating Expenses, shall not constitute a waiver of its
right to require an increase in Rent, or in any way impair the continuing
obligations of Tenant under this Paragraph 3; provided that, Landlord’s failure
to deliver a statement within nine (9) months following the end of any calendar
year shall be deemed Landlord’s waiver of any right to collect any short fall of
Tenant’s Proportionate Share of Operating Expenses for such calendar year. In
the event of any dispute as to any Additional Rent due under this Paragraph 3,
Tenant, an officer of Tenant or an independent certified public accountant (but
(a) in no event shall Tenant hire or employ an accounting firm or any other
person to audit Landlord as set forth under this Paragraph 3(h) who is
compensated or paid for such audit on a contingency basis and (b) in the event
Tenant hires or employs an independent party to perform such audit, Tenant shall
provide Landlord with a copy of the engagement letter) shall have the right
after reasonable notice and at reasonable times to inspect at Landlord’s
property manager’s office Landlord’s books and records (including, without
limitation, applicable invoices) as shall be necessary for Tenant to verify, at
Tenant’s cost and expense, actual Operating Expenses for the then most recent
two (2) calendar years of the Lease Term (an “Audit”). If, within thirty
(30) days following delivery of such Audit, Landlord fails to reject in writing
Tenant’s Audit report, then Tenant’s Audit report shall be deemed approved by
Landlord. If Landlord timely disputes such Additional Rent as set forth in the
Audit, upon Tenant’s written request therefor, a certification as to the proper
amount of Operating Expenses and the amount due to or payable by Tenant shall be
made by an independent certified public accountant mutually agreed to by
Landlord and Tenant each acting in good faith; provided, however, if Landlord
and Tenant are unable to agree on such auditor, then Landlord shall select
either (i) Price Waterhouse Coopers, (ii) Ernst & Young, (iii) Grant Thornton,
or (iv) Deloitte to be such auditor; provided that Landlord cannot select the
firm who prepared Landlord’s original statement to which Tenant objected. If the
Certification reflects that Tenant has overpaid Tenant’s Proportionate Share of
Operating Expenses for the period in question, then Landlord shall credit such
excess to Tenant’s next payment of Base Rent and Operating Expenses or, at the
request of Tenant, promptly refund such excess to Tenant and Landlord shall pay
the cost of the Certification and the Audit (to the extent set forth below).
Conversely, if Tenant has underpaid Tenant’s Proportionate Share of Operating
Expenses, then Tenant shall promptly pay such additional Operating Expenses to
Landlord within thirty (30) days after demand therefor by Landlord and the cost
of the Certification and Audit shall be paid by Tenant. If any Audit shows, or
if the Certification process confirms that, the aggregate amount of Operating
Expenses paid by Tenant in the applicable period was overstated by Landlord
pursuant to the reports described above by more than three percent (3%),
Landlord shall reimburse Tenant, up to a maximum amount of Twenty Thousand
Dollars ($20,000.00), for the reasonable, out-of-pocket costs and expenses
incurred by Tenant in connection with such Audit. Notwithstanding the foregoing,
Tenant shall maintain strict confidentiality of all of Landlord’s accounting
records and shall not disclose the same to any other person or entity except for
Tenant’s professional advisory representatives (such as Tenant’s employees,
accountants, advisors, attorneys and consultants) with a need to know such
accounting information, who agree to similarly maintain the confidentiality of
such financial information.

(i) Even though the Lease Term has expired and Tenant has vacated the Premises,
when the final determination is made of Tenant’s Proportionate Share of
Operating Expenses for the year in which this Lease terminates (subject to
Tenant’s Audit rights), Tenant shall immediately pay any increase due over the
estimated Operating Expenses paid, and conversely, any overpayment made by
Tenant shall be promptly refunded to Tenant by Landlord.

(j) At any time within one hundred twenty (120) days prior to the final date in
which an appeal to a particular property tax for the Project must be filed,
Tenant may provide a written inquiry to Landlord in order to determine if
Landlord intends to file an appeal for the tax bill in question. Landlord shall
have twenty (20) days from its receipt of Tenant’s inquiry in order to advise
Tenant if it elects to file an appeal. If Landlord fails to respond within such
twenty (20) day period, then Tenant may send a second notice to Landlord, which
such second notice shall state in capital letters at the top of such notice:
“LANDLORD’S FAILURE TO RESPOND TO THIS NOTICE IN TEN (10) DAYS SHALL BE DEEMED
THAT LANDLORD HAS ELECTED TO NOT FILE AN APPEAL TO THE HEREIN REFERENCED TAX
BILL, IN WHICH CASE TENANT MAY ELECT TO FILE AN

 

28



--------------------------------------------------------------------------------

APPEAL OF SUCH TAX BILL PURSUANT TO PARAGRAPH 3(j) OF THE LEASE.” If Landlord
fails to respond to Tenant’s second notice within ten (10) days after its
receipt, then Landlord shall be deemed to have elected to not appeal the tax
bill in question. If Landlord elects (or is deemed to have elected) not to
appeal property taxes for the Project which relate to any portion of the Lease
Term, then Landlord agrees to cooperate with Tenant should Tenant desire to
appeal such property taxes for the Project. If Tenant elects to exercise the
option to appeal pursuant to this Paragraph 3(j), then Tenant is required to
provide Landlord with written notice (“Appeals Notice”) at least sixty (60) days
prior to the final date in which the appeal must be filed. Upon receipt of the
Appeals Notice, Landlord shall retain a third party reasonably approved by
Tenant in order to file and prosecute such appeal and thereafter Landlord shall
diligently prosecute such appeal. Tenant may at any time in its sole discretion
direct Landlord to terminate an appeal it previously elected pursuant to an
Appeals Notice. In the event Tenant provides an Appeals Notice to Landlord and
the resulting appeal reduces the property taxes for the calendar year in
question as compared to the original bill received for such calendar year, then
the costs for such appeal shall be included as an Operating Expense and passed
through to the tenants of the Building. In turn, if the appeal is not
successful, then Tenant shall reimburse Landlord, within thirty (30) days after
written demand, for any and all costs reasonably incurred by Landlord in
connection with such appeal. Tenant’s failure to timely deliver an Appeals
Notice shall waive Tenant’s rights to request an appeal of such tax increase or
assessment for such calendar year. In no event shall Tenant be permitted to
exercise its rights under this Paragraph 3(j), at any time when there is a
continuing Material Default under this Lease. In addition, Tenant’s obligations
to reimburse Landlord for the costs of the appeal pursuant to this Paragraph
3(j), and Tenant’s right to benefit from any reduction in the Taxes, shall
survive the expiration or earlier termination of this Lease in the event the
appeal is not concluded until after the expiration or earlier termination of the
Lease. If there are any appeals pending during any time in which Tenant
exercises either its Right of First Offer to Purchase the Project pursuant to
Addendum Seven or Purchase Option pursuant to Addendum Eight, then the purchase
price paid by Tenant shall be increased by any costs incurred by Landlord prior
to the closing of the sale for any appeals that are pending which were brought
by Landlord at the request of Tenant. Upon Tenant’s written request, Landlord
agrees to keep Tenant apprised of all tax protest filings and proceedings
undertaken by Landlord to obtain a reduction or refund of Taxes.

(k) The Base Rent, Additional Rent, late fees, and other amounts required to be
paid by Tenant to Landlord hereunder are sometimes collectively referred to as,
and shall constitute, “Rent”.

 

4.

IMPROVEMENTS AND ALTERATIONS

(a) Subject to those express representations and warranties by Landlord
expressly set forth herein, Landlord shall deliver the Premises to Tenant, and
Tenant agrees to accept the Premises from Landlord in its existing “AS-IS”,
“WHERE-IS” and “WITH ALL FAULTS” condition, and Landlord shall have no
obligation to refurbish or otherwise improve the Premises throughout the Lease
Term; provided, however, and notwithstanding the foregoing to the contrary,
Landlord agrees (i) to perform the Renovation Work, (ii) to deliver the Premises
vacant, in broom clean condition and with all data cabling and movable furniture
removed therefrom, and (iii) to provide the Tenant Improvement Allowances set
forth in Item 18 of the Basic Lease Provisions which shall be disbursed in
accordance with the terms and conditions of Exhibits B-1, B-2, and B-3.

(b) Tenant shall make no alterations, changes or additions in or to the Premises
(collectively, “Alterations”) without Landlord’s prior written consent, such
consent not to be unreasonably withheld, conditioned or delayed, and if
reasonably disapproved, Landlord shall advise Tenant of any additional changes
which may be required to obtain Landlord’s approval. If Landlord disapproves of
any proposed Alterations, Landlord shall respond, in writing, stating the
grounds for such disapproval, within ten (10) Business Days after receipt of
Tenant’s request for approval of the proposed Alterations, provided that, if
Landlord fails to respond, Landlord shall be deemed to have approved the
proposed Alterations. Notwithstanding the foregoing, Tenant may perform
non-structural improvements to the interior of the Premises (such as painting,
carpeting and wall covering) without Landlord’s prior consent but with prior
notice to Landlord, provided that: (i) the improvements do not impact or affect
the structural integrity, the roof of the Building, the building systems
(including, without limitation, the HVAC, electric, mechanical, plumbing, fire,
or life safety systems) (the “Building Systems”) or the operation of the
Building; (ii) such improvements do not cost in excess of $50,000 per floor or
$500,000 in the aggregate in any one (1) calendar year; and (iii) Tenant shall,
prior to the commencement of the work, deliver to Landlord proofs of contractor
insurance, in form reasonably acceptable to Landlord, from all contractors
performing such work and plans indicating the nature of the proposed
improvements. In installing or constructing any Alterations, Tenant shall

 

29



--------------------------------------------------------------------------------

only use contractors reasonably approved by Landlord in writing. Without
limiting the other grounds upon which Landlord may refuse to approve any
contractor or subcontractor, Landlord may take into account the desirability of
maintaining harmonious labor relations at the Project in approving such
contractors. For any Alterations that require Landlord’s approval, Tenant shall
submit to Landlord fully detailed and dimensioned plans and specifications
pertaining to the Alterations in question, to be prepared and submitted by
Tenant at its sole cost and expense. Tenant shall at its sole cost and expense
obtain all necessary approvals and permits pertaining to any Alterations
approved by Landlord. Tenant hereby indemnifies, defends and agrees to hold
Landlord free and harmless from all liens and claims of lien, and all other
liability, claims and demands arising out of any work done or material supplied
to the Premises by or at the request of Tenant in connection with any
Alterations, unless any such liability, claim or demand is the result of the
negligence or willful misconduct of Landlord or its agent, employee or
contractor. Following the (i) Phase I Premises Delivery Dates as set forth in
the tables located in Item 9 of the Basic Lease Provisions for the Phase I
Premises, (ii) Phase II Premises Delivery Dates as set forth in the tables
located in Item 9 of the Basic Lease Provisions for the Phase II Premises, and
(iii) Phase III Premises Delivery Dates as set forth in the tables located in
Item 9 of the Basic Lease Provisions for the Phase III Premises, any and all
costs attributable to or related to the applicable building codes of the city in
which the Project is located (or any other authority having jurisdiction over
the Project) arising from Tenant’s plans, specifications, improvements,
alterations or otherwise shall be paid by Tenant at its sole cost and expense.

(c) With regard to repairs, Alterations or any other work arising from or
related to this Paragraph 4, Landlord shall be entitled to receive an
administrative/supervision fee equal to (i) One Hundred Fifty Dollars ($150) per
hour for every hour reasonably and actually spent by Landlord’s construction
management and/or property management personnel supervising or overseeing the
Alterations, plus (ii) the actual cost of any materials expended by such
construction management and/or property management personnel. Landlord shall
provide reasonable documentation of the calculation of its
administration/supervision fee as part of its submission to Tenant. After the
initial five (5) years of the Lease Term, the foregoing hourly fee shall be
reasonably adjusted based on market conditions. Landlord’s right to review plans
and specifications and to monitor construction of Alterations shall be solely
for its own benefit, and Landlord shall have no duty to see that such plans and
specifications or construction comply with applicable laws, codes, rules and
regulations. The construction of initial improvements to the Premises shall be
governed by the terms of the Phase I Premises Work Letter, Phase II Premises
Work Letter, and Phase III Premises Work Letter (each, a “Work Letter”) and not
the terms of this Paragraph 4.

(d) Notwithstanding anything in this Paragraph 4 to the contrary,
(i) concurrently with Landlord’s approval of any Alterations and/or improvements
installed by Tenant, Landlord shall notify Tenant in writing which, if any, of
such Alterations and/or improvements need to be removed by Tenant from the
Premises upon the expiration or earlier termination of the Lease (“Alterations
Removal Notice”), and (ii) Tenant shall not have any obligation to remove any
Alteration and/or improvement (x) for which Landlord’s approval was requested
and Landlord did not give Tenant such notice or (y) which is not a Specialty
Improvement. Unless otherwise set forth in the Alterations Removal notice,
Tenant shall remove all Specialty Improvements from the Premises upon the
expiration or earlier termination of the Lease Term and Tenant shall repair any
damage to the Premises (as expressly stated herein) caused by such removal. As
used in this Lease “Specialty Improvements” means any of the following: any
server racks, security system, card access systems, key pad door hardware, heat
pumps, high density filing systems, data centers, classrooms, courtrooms,
cafeteria, fitness center (including showers and other amenities for the fitness
center), internal stairwells, raised floors, voice, data and other cabling,
libraries, any areas requiring floor reinforcement or enhanced systems
requirements, supplemental HVAC equipment or systems or components thereof, and
supplemental systems and equipment used on connection therewith. In addition,
notwithstanding anything in this Paragraph 4 to the contrary, Tenant shall not
be required to remove any of the Alterations and/or improvements which exist in
the Premises at the time that Landlord delivers the Premises to Tenant or any of
the Tenant Improvements. Landlord shall not unreasonably withhold or delay its
approval with respect to what improvements or Alterations Landlord may require
Tenant to remove at the expiration of the Lease.

(e) Tenant shall cause, at its sole cost and expense, all Alterations to comply
in all material respects with Laws and shall construct, at its sole cost and
expense, any alteration or modification to the Premises required by Laws as a
result of any Alterations. All Alterations shall be constructed at Tenant’s sole
cost and expense, in a first class and good and workmanlike manner by
contractors reasonably acceptable to Landlord and only good grades of materials
shall be used. Landlord may monitor construction of the Alterations and Tenant
shall reimburse Landlord for all reasonable and actual third-party costs
reasonably incurred by Landlord in reviewing Tenant’s plans

 

30



--------------------------------------------------------------------------------

for such construction. Landlord’s right to review plans and specifications and
to monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that such plans and specifications or construction comply
with applicable laws, codes, rules and regulations. Without limiting the other
grounds upon which Landlord may refuse to approve any contractor or
subcontractor, Landlord may take into account the desirability of maintaining
harmonious labor relations at the Project. Landlord may also require that all
life safety related work and all mechanical, electrical, plumbing and roof
related work be performed by contractors reasonably designated by Landlord
within five (5) Business Days following written request of Tenant. Any
Alterations remaining in the Premises following the expiration of the Lease Term
or following the surrender of the Premises from Tenant to Landlord, which are
not required to be removed by Tenant as set forth above, shall become the
property of Landlord unless Landlord notifies Tenant otherwise. Landlord may
post on and about the Premises notices of non-responsibility pursuant to
applicable law. Tenant shall assure payment for the completion of all work free
and clear of liens and shall provide certificates of insurance for worker’s
compensation and other coverage in amounts and from an insurance company
satisfying the requirements of Paragraph 8(d)(i) protecting Landlord against
liability for bodily injury or property damage during construction.
Additionally, upon completion of any Alteration, Tenant shall provide Landlord,
at Tenant’s expense, with a complete set of plans in reproducible form and
specifications reflecting the actual conditions of the Alterations, together
with a copy of such plans on diskette in the AutoCAD format or such other format
as may then be in common use for computer assisted design purposes. Tenant shall
pay to Landlord, as additional rent, the reasonable costs of Landlord’s third
party engineers and other third party consultants (but not Landlord’s on-site
management personnel) which are reasonably required to be engaged by Landlord
for review of all plans, specifications and working drawings for the Alterations
and for the incorporation of such Alterations in the Landlord’s master Building
drawings, within thirty (30) days after Tenant’s receipt of invoices from
Landlord.

(f) Tenant shall keep the Premises, the Building and the Project free from any
and all liens arising out of any Alterations, work performed, materials
furnished, or obligations incurred by or for Tenant. In the event that Tenant
shall not, within thirty (30) days following the imposition of any such lien,
cause the same to be released of record by payment or posting of a bond in a
form and issued by a surety acceptable to Landlord, Landlord shall have the
right, but not the obligation, to cause such lien to be released by such means
as it shall deem proper (including payment of or defense against the claim
giving rise to such lien); in such case, Tenant shall reimburse Landlord for all
amounts so paid by Landlord in connection therewith, together with all of
Landlord’s costs and expenses, with interest thereon at the Default Rate
(defined in Paragraph 12(f) below) and Tenant shall indemnify and defend each
and all of the Landlord Indemnitees (defined in Paragraph 8(b) below) against
any damages, losses or costs arising out of any such claim. Tenant’s
indemnification of Landlord contained in this Paragraph shall survive the
expiration or earlier termination of this Lease. Such rights of Landlord shall
be in addition to all other remedies provided herein or by law.

(g) NOTICE IS HEREBY GIVEN THAT LANDLORD SHALL NOT BE LIABLE FOR ANY LABOR,
SERVICES OR MATERIALS FURNISHED OR TO BE FURNISHED TO TENANT, OR TO ANYONE
HOLDING THE PREMISES THROUGH OR UNDER TENANT, AND THAT NO MECHANICS’ OR OTHER
LIENS FOR ANY SUCH LABOR, SERVICES OR MATERIALS SHALL ATTACH TO OR AFFECT THE
INTEREST OF LANDLORD IN THE PREMISES.

 

5.

REPAIRS

(a) Landlord’s obligation with respect to repair shall be limited to keeping and
maintaining (i) the structural portions of the Building, (ii) the exterior walls
of the Building, including, without limitation, glass and glazing, (iii) the
roof, (iv) mechanical, electrical, plumbing and life safety systems except for
that portion of any kitchen facilities located within the Premises that serve
Tenant exclusively and any supplemental heating and air conditioning systems
(including all plumbing connected to said facilities or systems located within
the Premises ), (v) the restrooms (even those restrooms located within the
Premises) and (vi) Common Areas in first-class condition commensurate with
first-class office buildings located in the Financial District of San Francisco,
California and in a clean and neat condition (collectively the “Landlord
Repairs”). Landlord shall not be deemed to have breached any obligation with
respect to the condition of any part of the Project unless Tenant has given to
Landlord written notice of any required repair and Landlord has not made such
repair within thirty (30) days following the receipt by Landlord of such notice.
The foregoing notwithstanding the obligations of Landlord pertaining to damage
or destruction by casualty shall be governed by the provisions of Paragraph 9.
Landlord shall have the right but not the

 

31



--------------------------------------------------------------------------------

obligation to undertake repair work that Tenant is required to perform under
this Lease and that Tenant fails or refuses to perform in a timely and efficient
manner after expiration of all applicable notice and cure periods. All costs
reasonably incurred by Landlord in performing any such repair for the account of
Tenant shall be repaid by Tenant to Landlord upon demand, together with an
administration fee equal to five (5%) of such costs. Except as expressly
provided in Paragraph 9 of this Lease and subject to compliance with the
following sentence, there shall be no abatement of Rent and no liability of
Landlord by reason of any injury to or interference with Tenant’s business
arising from the making of any repairs, alterations or improvements in or to any
portion of the Premises, the Building or the Project. Landlord shall use
commercially reasonable efforts to minimize interference with Tenant’s business
in making any repairs or replacements to the Building or the Premises. Excluding
Tenant’s self-help rights expressly set forth in this Lease, Tenant waives the
right to make repairs at Landlord’s expense under any law, statute or ordinance
now or hereafter in effect (including the provisions of California Civil Code
Section 1942 and any successive sections or statutes of a similar nature).

(b) Tenant, at its expense, (i) shall keep the Premises and all fixtures
contained therein in a safe, clean and neat condition, and (ii) shall bear the
cost of maintenance and repair, by contractors reasonably selected by Tenant, of
all facilities which are not expressly required to be maintained or repaired by
Landlord and which are located in the Premises, including, without limitation,
kitchen facilities, and supplemental heating and air conditioning systems
(including all plumbing connected to said facilities or systems installed by or
on behalf of Tenant or existing in the Premises at the time of Landlord’s
delivery of the Premises to Tenant). Tenant shall make all repairs to the
Premises not required to be made by Landlord under subparagraph (a) above with
replacements of any materials to be made by use of materials of equal or better
quality. Tenant shall do all decorating, remodeling, alteration and painting
required by Tenant during the Lease Term. If Tenant fails to make such repairs
or replacements within thirty (30) days after written notice from Landlord,
Landlord may at its option make such repairs or replacements, and Tenant shall
upon demand pay Landlord for the reasonable cost thereof, together with an
administration fee equal to five percent (5%) of such costs.

(c) Notwithstanding anything in this Lease to the contrary, except for the
removal of (i) Submetering Equipment (which shall be governed by the terms and
provisions of Paragraph 7(h)), (ii) Supplemental HVAC Units (which shall be
governed by the terms and provisions of Paragraph 7(h)), (iii) Tenant’s Security
Equipment (which shall be governed by the terms and provisions of Paragraph
19(d)), (iv) Rooftop Equipment (which shall be governed by the terms and
provisions of Paragraph 19(ll)), and (v) Alterations and Specialty Improvements
(which shall be governed by the terms and provisions of Paragraph 4(d)), upon
the expiration or earlier termination of any of the respective Lease Terms,
Tenant shall surrender the portion of the Premises which is subject to the
expiring or terminating Lease Term in the condition in which it was received on
the applicable Delivery Date, ordinary wear and tear and damage thereto by fire
or other casualty excepted. Except as otherwise set forth in Paragraph 4(d) of
this Lease, Tenant shall remove from the Premises (i) all Alterations or
improvements required to be removed pursuant to Paragraph 4, (ii) trade
fixtures, furnishings and other personal property of Tenant and (iii) all
computer and phone cabling and wiring installed by or on behalf of Tenant, and
shall repair all damage caused by the removal of items (i) – (iii). In addition
to all other rights Landlord may have, in the event Tenant does not so remove
any such fixtures, furnishings or personal property, Tenant shall be deemed to
have abandoned the same, in which case Landlord may store or dispose of the same
at Tenant’s expense, appropriate the same for itself, and/or sell the same in
its discretion.

(d) Notwithstanding anything herein to the contrary, within thirty (30) days
following the date that the Premises no longer include both Floor 27 and Floor
28, Landlord shall be required, at its sole cost and expense and not as an
Operating Expense, to (i) remove and demolish the internal stair case currently
existing on Floor 27, which connects Floor 27 to Floor 28, to the extent Floor
27 remains within the Premises, and replace the slab, including the structural
components of the slab, or (ii) replace the slab, including the structural
components of the slab on Floor 28, at the point that the internal stair
projects into Floor 28, such that the internal stairway to Floor 28 is no longer
accessible, to the extent Floor 28 remains within the Premises (the “Internal
Stairway Restoration Work”). Landlord shall be responsible for removal of all
debris, and shall use commercially reasonable efforts to minimize the disruption
to Tenant’s business within the impacted Floor of the Premises.

 

32



--------------------------------------------------------------------------------

6.

USE OF PREMISES

(a) Tenant shall use the Premises only for general office uses; provided,
however, Tenant may use up to a maximum of one (1) floor for food service or the
operation of a cafeteria and up to a maximum of one (1) full floor for a fitness
center. Tenant hereby covenants that to the extent it operates a cafeteria
and/or fitness center in the Premises, such cafeteria and/or fitness center
shall not be available for use by the general public. Notwithstanding the
foregoing, Tenant shall not use the Premises for any Prohibited Uses (as defined
in Paragraph 6(e) below). As a condition precedent to Tenant’s use of any
portion of the Premises as a fitness center, any such fitness center shall only
be permitted on a floor in which Tenant leases the entirety of the floor
immediately below (i.e., Tenant would only be permitted to install a fitness
center on Floor 6 of the Building if at all times that such fitness center
exists Tenant also leased the entirety of Floor 5, being the floor immediately
below the floor in which the fitness center is situated). In addition,
notwithstanding anything to the contrary herein, Tenant shall not be permitted
to (and shall hereby waive) any right to either contract or surrender any
portion of the floor situated immediately below any floor in which Tenant
continues to operate or use a fitness center. Tenant further acknowledges that
if the Lease Term expires with respect to the floor situated immediately below
the floor in which the fitness center is situated, then Tenant shall immediately
cease using the fitness center and shall remove and restore the floor in which
the fitness center is located since Tenant shall at no time operate a fitness
center in the Premises unless Tenant also is leasing the entirety of the floor
immediately below such fitness center. Landlord shall have the right to deny its
consent to any change in the permitted use of the Premises which is not in
compliance with Law in its reasonable discretion. Tenant shall have access to
the Premises and the Parking Garage twenty-four (24) hours per day, seven
(7) days per week, three hundred sixty-five (365) days per year, provided that
such access shall: (i) be in accordance with all reasonable security measures as
may be imposed by Landlord from time to time and as are generally applicable to
tenants of the Building and their invitees; and, (ii) be subject to restrictions
on access recommended or imposed as a result of an emergency.

(b) Tenant shall not at any time use or occupy the Premises, or permit any act
or omission in or about the Premises in violation of any law, statute, ordinance
or any governmental rule, regulation or order (collectively, “Law” or “Laws”)
and Tenant shall, upon written notice from Landlord, discontinue any use of the
Premises which is declared by any governmental authority to be a violation of
Law. If any Law shall, by reason of the specific nature of Tenant’s use or
occupancy of the Premises (as opposed to general office use), impose any duty
upon Tenant or Landlord with respect to (i) modification or other maintenance of
the Premises, the Building or the Project, or (ii) the use, Alteration or
occupancy thereof, Tenant shall comply with such Law at Tenant’s sole cost and
expense. Notwithstanding the foregoing provisions of this Paragraph 6(b) to the
contrary, Tenant need not comply with any Laws if Tenant is contesting the
validity thereof or the applicability thereof in accordance with the remainder
of this Paragraph 6(b). Tenant, at its expense, after notice to Landlord, may
contest by appropriate proceedings prosecuted diligently and in good faith, the
validity or applicability of any Laws with which Tenant is responsible for
compliance hereunder, provided that (i) the condition which is the subject of
such contest does not pose a danger to persons or property, (ii) the certificate
of occupancy or other occupancy permit for the Premises or any other space in
the Project is neither subject to being suspended nor threatened to be suspended
by reason of non-compliance or otherwise by reason of such contest,
(iii) Landlord is not subject to any criminal or civil penalty or to prosecution
for a crime by reason of Tenant’s non-compliance or otherwise by reason of such
contest, and (iv) Tenant indemnifies and holds Landlord harmless from any and
all claims, damages, costs and/or expenses incurred by Landlord due to Tenant’s
failure to comply such Laws.

(c) Tenant shall not at any time use or occupy the Premises in violation of the
certificates of occupancy issued for or restrictive covenants pertaining to the
Building identified on Exhibit J attached hereto, and in the event that any
department of the state or the city or county in which the Project is located
shall at any time contend or declare that the Premises are used or occupied in
violation of such certificate or certificates of occupancy or restrictive
covenants, Tenant shall, upon ten (10) Business Days’ notice from Landlord or
any such governmental agency, immediately discontinue such use of the Premises
(and otherwise remedy such violation). Any statement in this Lease of the nature
of the business to be conducted by Tenant in the Premises shall not be deemed or
construed to constitute a representation or guaranty by Landlord that such
business is or will continue to be lawful or permissible under any certificate
of occupancy issued for the Building or the Premises, or otherwise permitted by
Law.

(d) Tenant shall not do or permit to be done anything which may invalidate or
materially increase the cost of any fire, All Risk, Causes of Loss - Special
Form or other insurance policy covering the Building, the Project and/or
property located therein and shall comply with all rules, orders, regulations
and requirements of the

 

33



--------------------------------------------------------------------------------

appropriate fire codes and ordinances. In addition to all other remedies of
Landlord, Landlord may require Tenant, promptly upon demand, but following
written notice of the applicable use that results in the increase along with a
period to modify such use, to reimburse Landlord for the full amount of any
additional premiums charged for such policy or policies by reason of Tenant’s
failure to comply with the provisions of this Paragraph 6. Landlord acknowledges
that Tenant may improve the Premises with a kitchen or cafeteria, or develop a
child care facility as described in Paragraph 19(ii) and that this Paragraph
6(d) shall in no way prohibit or limit such permitted uses.

(e) Tenant shall not in any way materially interfere with the rights or quiet
enjoyment of other tenants or occupants of the Building or the Project. Tenant
shall not cause, maintain, or permit any nuisance in, on or about the Premises,
the Building or the Project. Tenant shall not place weight upon any portion of
the Premises exceeding the structural floor load (per square foot of area) which
such area was designated (and is permitted by Law) to carry or otherwise use any
Building system in any manner which damages such system or the Building. Tenant
shall not create within the Premises a working environment with a density of
greater than the lesser of (i) seven (7) persons per 1,000 square feet of
Rentable Area, or (ii) the maximum permitted by applicable Law;. Notwithstanding
anything herein to the contrary, in no event shall Tenant permit any portion of
the Premises to be used for any of the following uses (collectively being the
“Prohibited Uses”): governmental agencies, collection agencies, personnel
agencies, credit union, medical and healthcare uses, and/or call center uses.
Landlord acknowledges and agrees that Tenant’s current business operations are
not a violation of the Prohibited Uses.

(f) Tenant shall be responsible for and shall take all reasonable steps
necessary to adequately secure the Premises from unlawful intrusion, theft, fire
and other hazards, and shall keep and maintain any and all security devices in
or on the Premises in good working order, including, but not limited to,
exterior door locks for the Premises and smoke detectors and burglar alarms
located within the Premises and shall cooperate with Landlord and other tenants
in the Project with respect to access control and other safety matters.

(g) As used herein, the term “Hazardous Material” means any (a) oil or any other
petroleum-based substance, flammable substances, explosives, radioactive
materials, hazardous wastes or substances, toxic wastes or substances or any
other wastes, materials or pollutants which (i) pose a hazard to the Project or
to persons on or about the Project or (ii) cause the Project to be in violation
of any Laws; (b) asbestos in any form, urea formaldehyde foam insulation,
transformers or other equipment that contain dielectric fluid containing levels
of polychlorinated biphenyls, or radon gas; (c) chemical, material or substance
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “restricted
hazardous waste”, or “toxic substances” or words of similar import under any
applicable local, state or federal law or under the regulations adopted or
publications promulgated pursuant thereto, including, but not limited to, the
Comprehensive Environmental Response, Compensation and Liability Act of 1980, as
amended, 42 U.S.C. §9601, et seq.; the Hazardous Materials Transportation Act,
as amended, 49 U.S.C. §1801, et seq.; the Federal Water Pollution Control Act,
as amended, 33 U.S.C. §1251, et seq.; the Resource Conservation and Recovery
Act, as amended, 42 U.S.C. §6901, et seq.; the Safe Drinking Water Act, as
amended, 42 U.S.C. §300, et seq.; the Toxic Substances Control Act, as amended,
15 U.S.C. §2601, et seq.; the Federal Hazardous Substances Control Act, as
amended, 15 U.S.C. §1261, et seq.; and the Occupational Safety and Health Act,
as amended, 29 U.S.C. §651, et seq.; Sections 25115, 25117, 25122.7, 25140,
25249.8, 25281, 25316, 25501, and 25316 of the California Health and Safety
Code; and (d) other chemical, material or substance, exposure to which is
prohibited, limited or regulated by any governmental authority. The term
“Permitted Hazardous Materials” shall mean Hazardous Materials which are of a
type and in quantities typically used in the ordinary course of business within
executive offices of similar size in the comparable office buildings, but only
if and to the extent that such supplies are transported, stored and used in full
compliance with all applicable Laws. Hazardous Materials which are contained in
ordinary office supplies but which are transported, stored and used in a manner
which is not in full compliance with all applicable laws, ordinances, orders,
rules and regulations or which is not in any respect safe and prudent shall not
be deemed to be “Permitted Hazardous Materials” for the purposes of this Lease.

(i) Tenant, its assignees, subtenants, and their respective agents, servants,
employees, representatives and contractors (collectively referred to herein as
“Tenant Affiliates”) shall not cause or permit any Hazardous Material to be
brought upon, kept or used in or about the Premises by Tenant or by Tenant
Affiliates without the prior written consent of Landlord (which may be granted,
conditioned or withheld in the reasonable discretion of Landlord), save and
except only for Permitted Hazardous Materials, which Tenant or Tenant Affiliates
may bring, store and use in reasonable quantities for their

 

34



--------------------------------------------------------------------------------

intended use in the Premises, but only in full compliance with all applicable
Laws. On or before the expiration or earlier termination of this Lease, Tenant
shall remove from the Premises all Hazardous Materials (including, without
limitation, Permitted Hazardous Materials), regardless of whether such Hazardous
Materials are present in concentrations which require removal under applicable
Laws, except to the extent that such Hazardous Materials were present in the
(i) Phase I Premises as of the applicable Phase I Delivery Date, (ii) Phase II
Premises as of the applicable Phase II Delivery Date, and (iii) Phase III
Premises as of the applicable Phase III Delivery Date or were not brought onto
the Premises by Tenant or any Tenant Affiliates.

(ii) Tenant agrees to indemnify, defend and hold Landlord and its Affiliates
(defined in Paragraph 8(a) below) harmless for, from and against any and all
claims, actions, administrative proceedings (including informal proceedings),
judgments, damages, punitive damages, penalties, fines, costs, liabilities,
interest or losses, including reasonable attorneys’ fees and expenses, court
costs, reasonable consultant fees, and reasonable expert fees, together with all
other reasonable costs and expenses related thereto that arise during or after
the Lease Term directly or indirectly from or in connection with the presence,
suspected presence, or release of any Hazardous Material in or into the air,
soil, surface water or groundwater at, on, about, under or within the Premises,
Building or Project or any portion thereof caused by Tenant or any Tenant
Affiliates during the Lease Term.

(iii) In the event any investigation or monitoring of site conditions or any
clean-up, containment, restoration, removal or other remedial work
(collectively, the “Remedial Work”) is required under any applicable federal,
state or local Law, by any judicial order, or by any governmental entity as the
result of operations or activities upon, or any use or occupancy of any portion
of the Premises by Tenant or Tenant Affiliates, Landlord shall perform or cause
to be performed the Remedial Work in compliance with such Law or order at
Tenant’s sole cost and expense. All Remedial Work shall be performed by one or
more contractors, selected and approved by Landlord, and under the supervision
of a consulting engineer, selected by Tenant and approved in advance in writing
by Landlord. All costs and expenses of such Remedial Work shall be paid by
Tenant, including, without limitation, the charges of such contractor(s), the
consulting engineer, and Landlord’s reasonable attorneys’ fees and costs
incurred in connection with monitoring or review of such Remedial Work.

(iv) Subject to all matters disclosed in that certain Phase I Environmental
Reports dated November 9, 2004 and March 19, 2008, as each were prepared by
Tetra Tech EM Inc., as of the Effective Date, Landlord has not received written
notice of any violation of environmental Laws pertaining to the Premises and the
Project, and to Landlord’s knowledge, there is no violation of environmental
Laws pertaining to the Premises and the Project. The term “to Landlord’s
knowledge” as set forth in this paragraph shall mean the current actual
knowledge of John Cornuke and Erik Sobek, the asset managers for Landlord’s
managing agent that are the persons primarily responsible for overseeing the
management and operation of the Project, without any duty of inquiry or
investigation other than an examination of the files that are in their
possession or control.

(v) Each of the covenants and agreements of Tenant set forth in this
Paragraph 6(g) shall survive the expiration or earlier termination of this
Lease.

 

7.

UTILITIES AND SERVICES

(a) Landlord shall furnish, or cause to be furnished to the Premises, the
utilities and services described in this Paragraph 7(a) (collectively the “Basic
Services”):

(i) Tepid water in the restrooms existing as of the Effective Date (“Water
Service”);

(ii) Central heating and air conditioning in season on business days during
Business Hours, and at temperatures and in amounts as are considered by Landlord
to be standard for Class “A” office buildings in downtown San Francisco,
California (“HVAC Service”);

 

35



--------------------------------------------------------------------------------

(iii) Routine maintenance, repairs, structural and exterior maintenance
(including, without limitation, exterior glass and glazing), painting and
electric lighting service for all Common Areas of the Project in the manner and
to the extent deemed by Landlord to be standard, subject to the limitation
contained in Paragraph 5(a) above;

(iv) Janitorial service on a five (5) day week basis, excluding union holidays;

(v) Landlord shall furnish electricity to each floor of the Premises for the
operation of Tenant’s electrical systems as follows: (i) for plug load at a
demand load on a monthly basis of not less than 3.8 watts per usable square foot
per floor of the Premises. The foregoing demand load requirement shall exclude
electrical wiring and facilities for connection to Tenant’s lighting fixtures;
and (ii) for the operation of Tenant’s lighting at a demand load on a monthly
basis of not less than 1.2 watts per usable square foot per floor of the
Premises. The foregoing electrical amounts set forth in clauses (i) and
(ii) above, as expressly stated (and not “not less than”), shall be referred to
herein in the aggregate for the entire Premises as the “Premises Electrical
Consumption Amounts”. Tenant’s Premises Electrical Consumption Amounts shall
include any electricity furnished to any Supplemental Equipment, for which no
additional charge shall be payable by Tenant provided Tenant does not exceed
Tenant’s Premises Electrical Consumption Amounts;

(vi) Public elevator service twenty four (24) hours per day and a freight
elevator serving the floors on which the Premises are situated, during hours
designated by Landlord; and

(vii) Gas service is currently available in the main meter vault in the Project;
provided, however, in the event Tenant seeks any gas service to any portion of
the Premises, Tenant, at its sole cost and expense, shall be required to arrange
with the applicable utility company in order to provide for conduits and pipes
running from the main meter vault to the portion of the Premises in which gas is
desired. Any such work shall be subject to Landlord’s prior written approval,
which such approval shall not be unreasonably withheld. Prior to commencing any
such work Tenant shall provide Landlord with plans and specifications
identifying the proposed conduits and pipes and any other information that
Landlord may reasonably request. Tenant shall be responsible for all costs
associated with providing gas service to the Premises, including, without
limitation, the cost of installing and maintaining separate meters.

(b) Landlord shall provide to Tenant at Tenant’s sole cost and expense (and
subject to the limitations hereinafter set forth) following written request of
Tenant the following extra services (collectively the “Extra Services”):

(i) Such extra cleaning and janitorial services requested by Tenant, and agreed
to by Landlord, for special improvements or Alterations;

(ii) Subject to Paragraph 7(d) below, additional air conditioning and
ventilating capacity required by reason of any electrical, data processing or
other equipment or facilities or services required to support the same, in
excess of that typically provided by the Building;

(iii) Maintaining and replacing lamps, bulbs, and ballasts;

(iv) Heating, ventilation, air conditioning service provided by Landlord to
Tenant (i) during hours other than Business Hours, (ii) on Saturdays (after
Business Hours), Sundays, or Holidays, said heating, ventilation and air
conditioning to be furnished solely upon the prior written request of Tenant
given with twenty-four (24) hours advance written notice to Landlord and Tenant
shall pay to Landlord an additional charge of $185 per hour per floor (as such
additional charge may be modified based on the prevailing rate charged by
landlord’s of comparable buildings) for overtime HVAC on an hourly basis
(two hour minimum) and $11.00 per hour per floor for fan service (as such
additional charge may be modified based on the prevailing rate charged by
landlords of comparable buildings); and

 

36



--------------------------------------------------------------------------------

(v) Any Basic Service in amounts determined by Landlord to exceed the amounts
required to be provided above, but only if Landlord elects to provide such
additional or excess service. Tenant shall pay Landlord the cost of providing
such additional services (or an amount equal to Landlord’s reasonable estimate
of such cost, if the actual cost is not readily ascertainable) together with an
administration fee equal to five percent (5%) of such cost, within thirty
(30) days following presentation of an invoice therefore by Landlord to Tenant.
The cost chargeable to Tenant for all extra services shall constitute Additional
Rent.

(c) Landlord shall not be liable to Tenant for the failure of any other tenant,
or its assignees, subtenants, employees, or their respective invitees,
licensees, agents or other representatives to comply with such regulations and
requirements. The term “Business Hours” shall be deemed to be Monday through
Friday from 8:00 A.M. to 6:00 P.M. and Saturday from 9:00 A.M. to 1:00 P.M.,
excepting Holidays. The term “Holidays” shall be deemed to mean and include New
Year’s Day, Memorial Day, Independence Day, Labor Day, Thanksgiving Day and
Christmas Day.

(d) If Tenant requires utilities or any Basic Service in quantities greater than
or at times other than that generally furnished by Landlord as set forth above,
Tenant shall pay to Landlord, upon receipt of a written statement therefore,
Landlord’s charge for such use. In the event that Tenant shall require
additional electric current, water or gas for use in the Premises and if, in
Landlord’s judgment, such excess requirements cannot be furnished unless
additional risers, conduits, feeders, switchboards and/or appurtenances are
installed in the Building, subject to the conditions stated below, Landlord
shall proceed to install the same at the sole cost of Tenant, payable upon
demand in advance. The installation of such facilities shall be conditioned upon
Landlord’s consent, and a determination that the installation and use thereof
(i) shall be permitted by applicable Law, (ii) shall not cause permanent damage
or injury to the Building or adversely affect the value of the Building or the
Project, and (iii) shall not cause or create a dangerous or hazardous condition
or materially interfere with another tenant in the Building. Subject to the
foregoing, Landlord shall, upon reasonable prior notice by Tenant, furnish to
the Premises additional elevator, heating, air conditioning and/or cleaning
services upon such reasonable terms and conditions as shall be determined by
Landlord, including payment of Landlord’s charge therefore. In the case of any
additional utilities to be provided hereunder, Landlord may require a switch and
metering system to be installed so as to measure the amount of such additional
utilities. The cost of installation, maintenance and repair thereof shall be
paid by Tenant upon demand. Notwithstanding the foregoing, Landlord shall have
the right to contract with any utility provider it deems appropriate to provide
utilities to the Project.

(e) Except as otherwise set forth in Paragraph 7(f) below, Landlord shall not be
liable for, and Tenant shall not be entitled to, any damages, abatement or
reduction of Rent, or other liability by reason of any failure to furnish any
services (including Basic Services) or utilities described herein for any reason
(other than Landlord’s sole negligence, gross negligence or willful misconduct),
including, without limitation, when caused by accident, breakage, water leakage,
flooding, repairs, Alterations or other improvements to the Project, strikes,
lockouts or other labor disturbances or labor disputes of any character,
governmental regulation, moratorium or other governmental action, inability to
obtain electricity, water or fuel, or any other cause beyond Landlord’s control.
The foregoing waiver shall not apply to those repair and janitorial Basic
Services described in Paragraph 7(a)(iii) and Paragraph 7(a)(iv). Landlord shall
be entitled to cooperate with the energy conservation efforts of governmental
agencies or utility suppliers. No such failure, stoppage or interruption of any
such utility or service shall be construed as an eviction of Tenant, nor, except
as otherwise set forth in Paragraph 7(f) below shall the same relieve Tenant
from any obligation to perform any covenant or agreement under this Lease. In
the event of any failure, stoppage or interruption thereof, Landlord shall use
commercially reasonable efforts to restore all services promptly. No
representation is made by Landlord with respect to the adequacy or fitness of
the Building’s ventilating, air conditioning or other systems to maintain
temperatures as may be required for the operation of any computer, data
processing or other special equipment of Tenant. Tenant hereby waives the
provisions of California Civil Code Section 1932(1) or any other applicable
existing or future law, ordinance or governmental regulation permitting the
termination of this Lease due to an interruption, failure or inability to
provide any services.

(f) The term “Essential Services” shall mean: (a) Water Service, (b) HVAC
Service, (c) Electrical Service, (d) at least one method of access at all times
to the Premises by Tenant’s employees, (e) Gas, and (f) at least one
(1) functional elevator that provides access to the floors on which the Premises
are located. If: (i) Landlord ceases to furnish any Essential Service in the
Building for a period in excess of five (5) consecutive days after

 

37



--------------------------------------------------------------------------------

Tenant notifies Landlord or Landlord otherwise becomes aware of such cessation
(the “Interruption Notice”); (ii) such cessation of an Essential Service is
caused by an event in Landlord’s reasonable control and not the result of any
breach of this Lease by Tenant or other negligent or otherwise wrongful act or
omission of Tenant; (iii) such cessation of an Essential Service is not caused
by a fire or other casualty (in which case Paragraph 9 shall control); and
(iv) as a result of such cessation of an Essential Service, the Premises, or a
material portion thereof, is rendered Untenantable (as defined in Paragraph
9(l)), then Tenant shall be entitled to receive an abatement of Base Rent and
Operating Expenses payable hereunder during the period beginning on the day such
cessation commenced and ending on the day when the Essential Service in question
has been restored; provided that in the event the entire Premises has not been
rendered Untenantable by the cessation in Essential Service, the amount of
abatement that Tenant is entitled to receive shall be prorated based upon the
percentage of the Premises (which shall be based on a ratio of the square feet
of Rentable Area rendered Untenantable to all of the Rentable Area leased by
Tenant) so rendered Untenantable. Notwithstanding the foregoing, in the event
there is a disruption of Essential Services to the Premises, Landlord agrees to
promptly use commercially reasonable efforts to resolve such failure of an
Essential Service(s).

(g) Landlord reserves the right from time to time to make reasonable and
nondiscriminatory modifications to the above standards for Extra Services.

(h) Tenant acknowledges that in addition to Base Rent and Operating Expenses,
and other charges payable under this Lease, commencing on the Commencement Date,
Tenant is responsible for paying for all electricity supplied to the Premises
during the Lease Term. Prior to each respective Commencement Date for each
floor of the Premises leased by Tenant, Tenant, at Tenant’s expense, shall
submeter electricity provided to such floor in a manner reasonably satisfactory
to Landlord (the “Submetering Equipment”). Tenant shall operate, maintain and
repair the Submetering Equipment throughout the term of this Lease. The data
from all Submetering Equipment readings documenting Tenant’s energy use shall be
shared on a monthly basis with Tenant. Tenant shall pay Landlord for all
electricity supplied to the Premises, as rent, on a monthly basis, within
thirty (30) days after Landlord’s delivery of an invoice and reasonable
supporting documentation to Tenant. Tenant shall also have the right to install,
at its own expense, separate sub-metering or measurement systems for its natural
gas, water and waste, if so desired. If Tenant installs such sub-metering or
measurement systems, then (i) Tenant shall pay Landlord for any such submetered
or measured utilities or services supplied to the Premises, as rent, on a
monthly basis, within thirty (30) days after Landlord’s delivery of an invoice
and reasonable supporting documentation to Tenant, and (ii) the costs and
expenses of supplying any such submetered or measured utilities or services to
the Building (excluding the Common Areas) shall be excluded from Operating
Expenses. Upon the earlier termination of this Lease or expiration of the
respective Phase I Premises Term, Phase II Premises Term and Phase III Premises
Term, Landlord may elect to require Tenant to remove the Submetering Equipment
from the respective portion of the Premises that is being surrendered by Tenant
and, if Landlord so elects, Tenant shall remove such Submetering Equipment and
restore the Premises to the condition existing prior to their installation.
Landlord shall not impose any administrative fee or other similar mark up on
costs of electricity or any other utilities or services.

(i) Notwithstanding anything to the contrary contained in this Lease, at any
time during the Lease Term, and subject to Landlord’s prior written approval,
such approval not to be unreasonably withheld, delayed or conditioned, Tenant
shall have the right but not the obligation to install in the Premises, at
Tenant’s sole cost and expense (but Tenant may use the Phase I Premises
Allowance, Phase II Premises Allowance or Phase III Premises Allowance, as
applicable for such cost), one (1) or more Supplemental HVAC Units (defined
below) in order to provide Tenant’s computer rooms, NOC, data center and/or
other area(s) in the Premises with additional heating and cooling capacity. As
used herein, the term “Supplemental HVAC Unit” shall mean a self-enclosed
electric heating and cooling unit of the size and tonnage, and having the
specifications, approved by Landlord, which approval shall not be unreasonably
withheld, conditioned or delayed. Tenant shall have access to and use of the
Building’s condenser water for such facilities and any usage in excess of
eighteen (18) gallons per minute per floor as measured in the aggregate for the
entire Premises shall be subject to an additional charge of $0.285 per ton of
condenser water used, as such charge may increase based on the prevailing market
rate charged for such condenser water use. Tenant shall reimburse Landlord for
Landlord’s charges for Tenant’s usage of such condenser water within thirty
(30) days after Tenant’s receipt of Landlord’s invoice. Landlord shall have the
right to install, at Tenant’s sole cost and expense, meters to measure Tenant’s
usage hereunder for purposes of calculating the charges payable by Tenant for
such condenser water. Notwithstanding anything to the contrary set forth herein,
at the end of each respective Lease Terms or upon the earlier termination of
this Lease, at Landlord’s option, Tenant shall either: (1) remove, at

 

38



--------------------------------------------------------------------------------

Tenant’s sole cost and expense, any Supplemental HVAC Unit and restore all
portions of the Premises and the Building affected by such removal to their
condition immediately prior to the installation of such equipment, ordinary wear
and tear excepted; or (2) leave any such Supplemental HVAC Unit in place, in
which event the Supplemental HVAC Unit shall be the property of Landlord.

(j) Tenant, any Tenant Affiliate and/or Tenant’s telecommunications provider
shall, at no additional cost to Tenant, be permitted access to the Building’s
riser closets or alternative space in the Building (which alternative space
shall be reasonably acceptable to Tenant and its telecommunications provider)
for the installation of telecommunications cabling and other equipment, and in
order to install, maintain, operate and remove telecommunications cabling or
other equipment to the Premises. Tenant may install, maintain, replace, remove
or use any communications or computer wires, cables and related devices
(collectively the “Lines”) at the Building in or serving the Premises, provided:
(i) Tenant shall obtain Landlord’s prior written consent, such consent not to be
unreasonably withheld, conditioned or delayed, and use an experienced and
qualified contractor, (ii) any such installation, maintenance, replacement,
removal or use shall comply with all Laws, and (iii) Tenant shall pay all costs
in connection with such access. Notwithstanding anything in this Paragraph 7(j)
to the contrary, Tenant shall be required to coordinate any access to the
Building’s riser closet with Landlord’s riser management company.

(k) Landlord shall use commercially reasonable efforts to maintain throughout
the Lease Term multiple independent fiber providers at the Building available to
Tenant. Upon written request by Tenant, Landlord shall grant upon commercially
reasonable terms, a license coterminous with the Lease Term to one or more
reputable telecommunications utility provider(s) designated by Tenant (any such
utility, an “Approved Fiber Provider”), to permit any such Approved Fiber
Provider: (a) to bring such Approved Fiber Provider’s conduit and fiber into the
Building from locations outside the Building, (b) to provide connectivity from
the Building’s Main Point of Entry (“MPOE”) to the Premises, and (c) to permit
any such Approved Fiber Provider to maintain and operate such conduit and fiber
in the Premises and Building. Landlord shall not charge any new Approved Fiber
Provider any rent or fees in connection with any such license granted pursuant
to this Paragraph 7(j); provided, however, nothing herein shall preclude
Landlord from charging rent or fees to any Approved Fiber Provider that is
currently providing service to any portion of the Project. Tenant shall be
granted a license coterminous with the Lease Term to locate telecommunications
equipment in the MPOE. Tenant shall have access to the MPOE twenty-four (24)
hours per day, seven (7) days per week, subject to Landlord’s reasonable access
control procedures.

 

8.

NON-LIABILITY AND INDEMNIFICATION OF LANDLORD; INSURANCE

(a) To the greatest extent permitted by Law, and except to the extent caused by
Landlord’s negligence or willful misconduct, Landlord shall not be liable for
any injury, loss or damage suffered by Tenant or to any person or property
occurring or incurred in or about the Premises from any cause. Without limiting
the foregoing, neither Landlord nor any of its partners, officers, trustees,
affiliates, directors, employees, contractors, agents or representatives
(collectively, “Affiliates”) shall be liable for and there shall be no abatement
of Rent (except in the event of a casualty loss or a condemnation as set forth
in Paragraph 9 and Paragraph 10 of this Lease) for (i) any damage to Tenant’s
property stored with or entrusted to Affiliates of Landlord, (ii) loss of or
damage to any property by theft or any other wrongful or illegal act, (iii) any
injury or damage to persons or property resulting from fire, explosion, falling
plaster, steam, gas, electricity, water or rain which may leak from any part of
the Building or the Project or from the pipes, appliances, appurtenances or
plumbing works therein or from the roof, street or sub-surface or from any other
place or resulting from dampness or any other cause whatsoever, or (iv) any
diminution or shutting off of light, air or view by any structure which may be
erected on lands adjacent to the Building, whether within or outside of the
Project. Tenant shall endeavor to give prompt notice to Landlord in the event of
(i) the occurrence of a fire or accident in the Premises or in the Building, or
(ii) the discovery of a defect therein or in the fixtures or equipment thereof.
This Paragraph 8(a) shall survive the expiration or earlier termination of this
Lease.

(b) Tenant shall indemnify, protect and hold Landlord and its officers,
directors, partners, employees, agents, shareholders and affiliates (“Landlord
Indemnitees”) harmless from and against any and all liabilities, claims and/or
losses arising, directly or indirectly, entirely or in part, out of any
(i) injury to or damage to a third party, and/or (ii) injury or damage to the
property of any third party, either (i) or (ii) occurring (x) within the
Premises regardless of the cause, except to the extent caused by the negligence
or intentional misconduct of Landlord, Landlord’s agents, employees or
contractors, or (y) within the Common Areas to the extent caused by the
negligence or intentional misconduct of Tenant, Tenant’s agents, employees or
contractors. It is expressly understood that

 

39



--------------------------------------------------------------------------------

Tenant shall indemnify Landlord Indemnitees for any bodily injury or personal
injury claim brought against Landlord Indemnitees by any of Tenant’s employees,
agents or representatives for injury within the Premises even if the claim has
evoked coverage under Tenant’s workers’ compensation insurance, except to the
extent it is determined by a court of competent jurisdiction that the claim was
caused by the negligence or intentional misconduct of the Landlord Indemnitee
against whom the claim is brought. Tenant, at Tenant’s expense, shall assume on
behalf of each and every Landlord Indemnitee and conduct with due diligence and
in good faith the defense thereof with counsel reasonably satisfactory to
Landlord; provided, however, that any Landlord Indemnitee shall have the right,
at its option, to be represented therein by advisory counsel of its own
selection and at its own expense. In the event of a failure by Tenant to fully
perform in accordance with this paragraph following thirty (30) days written
notice, Landlord, at its option, and without relieving Tenant of its obligations
hereunder, may so perform such obligations, but all reasonable costs and
expenses so incurred by Landlord in that event shall be reimbursed by Tenant to
Landlord, together with interest on the same from the date any such expense was
paid by Landlord and billed to Tenant until reimbursed by Tenant, at the default
rate of interest provided to be paid on judgments, by law of the jurisdiction to
which the interpretation of this Lease is subject. This indemnification shall
not be limited to damages, compensation or benefits payable under insurance
policies, workers’ compensation acts, disability benefit acts or other
employee’s benefit acts. Notwithstanding anything in this Lease to the contrary,
the foregoing covenants under this Paragraph 8(b) shall be deemed continuing
covenants for the benefit of Landlord and shall survive the expiration of this
Lease.

(c) Landlord shall indemnify, protect and hold Tenant and its officers,
directors, employees, agents, shareholders and affiliates (“Tenant Indemnitees”)
harmless from and against any and all liabilities, claims and/or losses of any
kind arising, directly or indirectly, entirely or in part, out of any (i) injury
to or damage to a third party, and/or (ii) injury or damage to the property of
any third party, either (i) or (ii) occurring (x) within the Common Areas
regardless of the cause, except to the extent such injury or damage is caused by
the negligence or intentional misconduct of Tenant or its agents, employees or
contractors, or (z) within the Premises to the extent caused by the negligence
or intentional misconduct of Landlord, Landlord’s agents, employees or
contractors. Landlord, at Landlord’s expense, shall assume on behalf of each and
every Tenant Indemnitee and conduct with due diligence and in good faith the
defense thereof with counsel reasonably satisfactory to Tenant; provided,
however, that any Tenant Indemnitee shall have the right, at its option, to be
represented therein by advisory counsel of its own selection and at its own
expense. In the event of failure by Landlord to fully perform in accordance with
this paragraph following thirty (30) days written notice, Tenant, at its option,
and without relieving Landlord of its obligations hereunder, may so perform such
obligations, but all reasonable costs and expenses so incurred by Tenant in that
event shall be reimbursed by Landlord to Tenant, together with interest on the
same from the date any such expense was paid by Tenant until reimbursed by
Landlord, at the rate of interest provided to be paid on judgments, by law of
the jurisdiction to which the interpretation of this Lease is subject. This
indemnification shall not be limited to damages, compensation or benefits
payable under insurance policies, workers’ compensation acts, disability benefit
acts or other employees benefit acts. Notwithstanding anything in this Lease to
the contrary, the foregoing covenants under this Paragraph 8(c) shall be deemed
continuing covenants for the benefit of Tenant and shall survive the expiration
of the Lease.

(d) Insurance.

(i) Tenant at all times during the Lease Term shall, at its own expense, keep in
full force and effect (A) commercial general liability insurance providing
coverage against bodily injury and disease, including death resulting therefrom
and property damage to a combined single limit of $5,000,000 to one or more than
one person as the result of any one accident or occurrence, with an Excess
Limits (Umbrella) Policy in the amount of $10,000,000, (B) worker’s compensation
insurance to the statutory limit, if any, and employer’s liability insurance to
the limit of $1,000,000 per occurrence, and (C) All Risk or Causes of
Loss - Special Form property insurance, including fire and extended coverage,
sprinkler leakage (including earthquake, sprinkler leakage), vandalism,
malicious mischief, wind and/or hurricane coverage, covering full replacement
value of all of Tenant’s personal property, trade fixtures and improvements in
the Premises. In the event Tenant elects to open a child care facility in
accordance with Paragraph 19(jj), the commercial general liability insurance
policy shall have no exclusions for corporal punishment, child molestation
and/or sexual abuse. Landlord and its designated property management firm shall
be named loss payee on the property, and an additional insured on the liability
policies (excluding the worker’s compensation policy) and said policies shall be
issued by an insurance company or companies authorized to

 

40



--------------------------------------------------------------------------------

do business in the State and which have policyholder ratings not lower than “A-”
and financial ratings not lower than “VII” in Best’s Insurance Guide (latest
edition in effect as of the Effective Date and subsequently in effect as of the
date of renewal of the required policies). Tenant hereby waives its right of
recovery against any Landlord Indemnitee of any amounts paid by Tenant or on
Tenant’s behalf to satisfy applicable worker’s compensation laws. Duly executed
certificates showing the material terms for the same shall be deposited with
Landlord on the date Tenant first occupies the Premises and upon renewals of
such policies upon written request.

(ii) It is expressly understood and agreed that the coverages required represent
Landlord’s minimum requirements and such are not to be construed to void or
limit Tenant’s obligations contained in this Lease, including without limitation
Tenant’s indemnity obligations hereunder. Neither shall (A) the insolvency,
bankruptcy or failure of any insurance company carrying Tenant, (B) the failure
of any insurance company to pay claims occurring, nor (C) any exclusion from or
insufficiency of coverage be held to affect, negate or waive any of Tenant’s
indemnity obligations under this Paragraph 8 and Paragraph 6(g)(ii) or any other
provision of this Lease. With respect to insurance coverages, except worker’s
compensation, maintained hereunder by Tenant and insurance coverages separately
obtained by Landlord, all insurance coverages afforded by policies of insurance
maintained by Tenant shall be primary insurance as such coverages apply to
Landlord, and such insurance coverages separately maintained by Landlord shall
be excess, and Tenant shall have its insurance policies so endorsed. The amount
of liability insurance under insurance policies maintained by Tenant shall not
be reduced by the existence of insurance coverage under policies separately
maintained by Landlord. Tenant shall be solely responsible for any premiums,
assessments, penalties, deductible assumptions, retentions, audits,
retrospective adjustments or any other kind of payment due under its policies.
Tenant shall increase the amounts of insurance or the insurance coverages as
Landlord may reasonably request from time to time but no more often than every
five (5) years beginning on the fifth (5th) anniversary of the Commencement
Date, but not in excess of the requirements of prudent landlords or lenders for
similar tenants occupying similar premises in the San Francisco metropolitan
area.

(iii) Tenant’s occupancy of the Premises without delivering the certificates of
insurance shall not constitute a waiver of Tenant’s obligations to provide the
required coverages. If Tenant provides to Landlord a certificate that does not
evidence the coverages required herein, or that is faulty in any respect, such
shall not constitute a waiver of Tenant’s obligations to provide the proper
insurance

(iv) Throughout the Lease Term, Landlord agrees to maintain (i) fire and
extended coverage insurance, and, at Landlord’s option, earthquake damage
coverage, terrorism coverage, wind, tornado, flood and hurricane coverage, and
such additional property insurance coverage as Landlord deems appropriate and is
customarily carried by other prudent landlords who own similar buildings to the
Building in the Financial District in the Financial District of San Francisco,
on the insurable portions of Building and the remainder of the Project in an
amount not less than the fair replacement value thereof, subject to reasonable
deductibles, (ii) boiler and machinery insurance amounts and with deductibles
that would be considered standard for similar buildings to the Building in the
Financial District of San Francisco, (iii) commercial general liability
insurance with a combined single limit coverage of at least $3,000,000.00 per
occurrence, and (iv) such other additional types of insurance (not set forth
above) that Landlord reasonably deems appropriate and is customarily carried by
other prudent institutional landlords who own similar buildings to the Building
in the Financial District of San Francisco. All such insurance shall be obtained
from insurers which meet the requirements of Paragraph 8(d)(i). Duly executed
certificates showing the material terms for the same, shall be deposited with
Tenant on the date Tenant first occupies the Premises and upon renewals of such
policies upon written request. The premiums for any such insurance permitted to
be carried by Landlord pursuant to this Paragraph (d)(iv) shall be a part of
Operating Expenses.

(e) Mutual Waivers of Recovery. Landlord, Tenant, and all parties claiming under
them, each mutually release and discharge each other from responsibility for
that portion of any loss or damage paid or reimbursed by an insurer of Landlord
or Tenant under any fire, extended coverage or other property insurance policy
maintained by Tenant with respect to its Premises or by Landlord with respect to
the Building or the Project (or which would have been paid had the insurance
required to be maintained hereunder been in full force and effect), no

 

41



--------------------------------------------------------------------------------

matter how caused, including negligence, and, notwithstanding anything in this
Lease to the contrary, each waives any right of recovery from the other
including, but not limited to, claims for contribution or indemnity, which might
otherwise exist on account thereof. Any fire, extended coverage or property
insurance policy maintained by Tenant with respect to the Premises, or Landlord
with respect to the Building or the Project, shall contain, in the case of
Tenant’s policies, a waiver of subrogation provision or endorsement in favor of
Landlord, and in the case of Landlord’s policies, a waiver of subrogation
provision or endorsement in favor of Tenant, or, in the event that such insurers
cannot or shall not include or attach such waiver of subrogation provision or
endorsement, Tenant and Landlord shall obtain the approval and consent of their
respective insurers, in writing, to the terms of this Lease. Tenant agrees to
indemnify, protect, defend and hold harmless each and all of the Landlord
Indemnitees from and against any claim, suit or cause of action asserted or
brought by Tenant’s insurers for, on behalf of, or in the name of Tenant,
including, but not limited to, claims for contribution, indemnity or
subrogation, brought in contravention of this paragraph. Landlord agrees to
indemnify, protect, defend and hold harmless each and all of the Tenant
Indemnitees from and against any claim, suit or cause of action asserted or
brought by Landlord’s insurers for, on behalf of, or in the name of Landlord,
including, but not limited to, claims for contribution, indemnity or
subrogation, brought in contravention of this paragraph. The mutual releases,
discharges and waivers contained in this provision shall apply EVEN IF THE LOSS
OR DAMAGE TO WHICH THIS PROVISION APPLIES IS CAUSED SOLELY OR IN PART BY THE
NEGLIGENCE OF LANDLORD OR TENANT.

(f) Business Interruption. Notwithstanding anything in this Lease to the
contrary (except for the following sentence), Landlord shall not be responsible
for, and Tenant releases and discharges Landlord from, and Tenant further waives
any right of recovery from Landlord for, any loss for or from business
interruption or loss of use of the Premises suffered by Tenant in connection
with Tenant’s use or occupancy of the Premises, EVEN IF SUCH LOSS IS CAUSED
SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD. Any Rent abatement rights that
Tenant has been expressly granted in this Lease shall not be invalidated by this
Paragraph 8(f).

(g) Adjustment of Claims. Each party shall cooperate with the other and such
party’s insurers in the adjustment of any insurance claim pertaining to the
Building or the Project or Landlord’s or Tenant’s use thereof.

(h) Intentionally Deleted.

(i) Landlord’s Failure to Maintain Insurance. Any failure of Landlord to obtain
and maintain the insurance policies and coverages required hereunder or failure
by Landlord to meet any of the insurance requirements of this Lease beyond
applicable notice and cure periods shall constitute a material default
hereunder, and such failure shall entitle Tenant to pursue, exercise or obtain
any of the remedies provided for in Paragraph 17(b), and Landlord shall be
solely responsible for any loss suffered by Tenant as a result of such failure.
In the event of failure by Landlord to maintain the insurance policies and
coverages required by this Lease or to meet any of the insurance requirements of
this Lease, Tenant, at its option, and without relieving Landlord of its
obligations hereunder, may obtain said insurance policies and coverages or
perform any other insurance obligation of Landlord, but all costs and expenses
incurred by Tenant in obtaining such insurance or performing Landlord’s
insurance obligations shall be reimbursed by Landlord to Tenant, together with
interest on same from the date any such cost or expense was paid by Tenant until
reimbursed by Landlord, at the rate of interest provided to be paid on
judgments, by the law of the jurisdiction to which the interpretation of this
Lease is subject.

(j) Tenant’s Failure to Maintain Insurance. Any failure of Tenant to obtain and
maintain the insurance policies and coverages required hereunder or failure by
Tenant to meet any of the insurance requirements of this Lease beyond the
applicable notice and cure period provided for in Paragraph 12(a)(ii) shall
constitute a Material Default hereunder, and such failure shall entitle Landlord
to pursue, exercise or obtain any of the remedies provided for in
Paragraph 12(b), and Tenant shall be solely responsible for any loss suffered by
Landlord as a result of such failure. In the event of failure by Tenant to
maintain the insurance policies and coverages required by this Lease or to meet
any of the insurance requirements of this Lease, Landlord, at its option, and
without relieving Tenant of its obligations hereunder, may obtain said insurance
policies and coverages or perform any other insurance obligation of Tenant, but
all costs and expenses incurred by Landlord in obtaining such insurance or
performing Tenant’s insurance obligations shall be reimbursed by Tenant to
Landlord, together with interest on same from the date any such cost or expense
was paid by Landlord until reimbursed by Tenant, at the rate of interest
provided to be paid on judgments, by the law of the jurisdiction to which the
interpretation of this Lease is subject.

 

42



--------------------------------------------------------------------------------

9.

FIRE OR CASUALTY

(a) If any portion of the Project (including the Premises) shall be damaged by
fire, flood, earthquake or other casualty, Landlord shall (subject to the terms
and provisions of this Paragraph 9) repair and restore the same (“Landlord’s
Restoration Work”) with reasonable promptness to substantially the condition
existing prior to the casualty, except for modifications required by zoning and
building codes and other Laws then in effect, and except as otherwise provided
below. If Tenant is prevented from using, and does not use the Parking Garage as
a result of any damage by fire or other casualty but Tenant is occupying and
using the Premises, then Landlord shall, upon written request from Tenant, use
commercially reasonable efforts to provide Tenant with reasonable alternate
parking, which alternate parking shall include, if outside the Project, a
commercially reasonable shuttle service from such alternate parking location to
the Project, until such time as the damage to the Parking Garage is
substantially completed; provided further, however, if Landlord is unable to
provide reasonable alternate parking to Tenant within ten (10) Business Days,
then Tenant may procure its own alternate parking and Landlord shall, promptly
upon being invoiced therefore, reimburse Tenant for the reasonable cost thereof
including the cost of a commercially reasonable shuttle service from such
alternate parking location to the Project, provided, however, Landlord’s
reimbursement obligation shall be limited to $25,000 per calendar month
(prorated on a per diem basis) and Tenant shall be responsible for any costs in
excess of such cap.

(b) If, as a result of any such damage, all or any portion of the Premises or
Project is rendered Untenantable (as defined below), then Landlord, within
forty-five (45) days after the occurrence of any such damage, or as soon as
reasonably possible thereafter (but in any event within seventy-five (75) days
after the occurrence of such damage), shall cause to be delivered to Tenant an
estimate (“Restoration Estimate”), prepared by a qualified, independent,
experienced and reputable architect and/or general contractor and addressed to
Tenant, of the number of days (assuming no unusual delays in the receipt of
insurance proceeds, no overtime or other premiums, and no Force Majeure Delays
(as defined in Paragraph 19(w))), measured from the date of the casualty, that
will be required for Landlord to substantially complete the repair and
restoration of (i) all portions of the Common Areas in or surrounding the
Premises or on any part of any floor which is leased to Tenant, (ii) those
components of the Common Areas consisting of the Building Systems and equipment
which serve the Premises, (iii) the main lobby and the Building pedestrian
entrances, (iv) the Parking Garage, (v) the base building shell in warm shell
condition, and (vi) to the extent required to render the Premises tenantable,
any other portion of the Project (“Landlord’s Basic Restoration Work”). If the
aforesaid Restoration Estimate exceeds twelve (12) months from the date of such
Restoration Estimate, and if as a result of such fire or other casualty a
material portion of the Premises shall be rendered Untenantable, then Tenant may
elect to terminate this Lease by notifying Landlord in writing of such
termination no later than the thirtieth (30th) day following Tenant’s receipt of
such Restoration Estimate from Landlord. If (i) the aforesaid Restoration
Estimate exceeds ninety (90) days, (ii) such fire or casualty affects the Phase
I Premises, and (iii) the fire or casualty shall have occurred within one
(1) year of the Phase I Premises Termination Date (as the same may be extended
by the parties), then either Landlord or Tenant may elect to terminate this
Lease with respect to the Phase I Premises by notifying the other in writing of
such termination no later than (a) the thirtieth (30th) day following Tenant’s
receipt of such Restoration Estimate from Landlord if Tenant shall so terminate
the Lease with respect to the Phase I Premises, and (b) the earlier of the
thirtieth (30th) day following Landlord’s delivery of said Restoration Estimate
to Tenant and the ninetieth (90th) day after such fire or other casualty, if
Landlord shall terminate this Lease with respect to the Phase I Premises. If
(i) the aforesaid Restoration Estimate exceeds ninety (90) days, (ii) such fire
or casualty affects the Phase II Premises, and (iii) the fire or casualty shall
have occurred within one (1) year of the Phase II Premises Termination Date (as
the same may be extended by the parties), then either Landlord or Tenant may
elect to terminate this Lease with respect to the Phase II Premises by notifying
the other in writing of such termination no later than (a) the thirtieth
(30th) day following Tenant’s receipt of such Restoration Estimate from Landlord
if Tenant shall so terminate the Lease with respect to the Phase II Premises,
and (b) the earlier of the thirtieth (30th) day following Landlord’s delivery of
said Restoration Estimate to Tenant and the ninetieth (90th) day after such fire
or other casualty, if Landlord shall terminate this Lease with respect to the
Phase II Premises. If (i) the aforesaid estimate exceeds ninety (90) days,
(ii) such fire or casualty affects the Phase III Premises, and (iii) the fire or
casualty shall have occurred within one (1) year of the Phase III Premises
Termination Date (as the same may be extended by the parties), then either
Landlord or Tenant may elect to terminate this Lease with respect to the Phase
III Premises by notifying the other in writing of such termination no later than
(a) the thirtieth (30th) day following Tenant’s receipt of such estimate from
Landlord if Tenant shall so terminate the Lease with respect to the Phase III
Premises, and (b) the earlier of the thirtieth (30th) day following Landlord’s
delivery of said estimate to Tenant and the ninetieth (90th) day after such fire
or other casualty, if Landlord shall terminate this Lease with respect to the
Phase III Premises.

 

43



--------------------------------------------------------------------------------

(c) If as a result of any fire or other casualty the Building is damaged such
that a material portion of the Rentable Area in the Building shall be rendered
Untenantable (which may include Untenantability resulting from the inability to
provide Building services to such Rentable Area as a result of damage to the
Project), irrespective of whether, as a result of any such damage, all or any
portion of the Premises is rendered Untenantable, then Landlord, within
seventy-five (75) days after the occurrence of any such damage, shall cause to
be delivered to Tenant an estimate, prepared by a qualified, independent,
experienced and reputable architect and/or general contractor, of the number of
days (assuming no unusual delays in the receipt of insurance proceeds, no
overtime or other premiums, and no Force Majeure Delays), measured from the date
of the casualty, that will be required for Landlord to substantially complete
and repair the restoration of the Project. If the aforesaid estimate exceeds
twelve (12) months, then, provided that as a result of such fire or other
casualty leases covering not less than 100% of the Rentable Area of the Building
then subject to lease (excluding the Premises) shall also be terminated,
Landlord may elect to terminate this Lease by notifying Tenant in writing of
such termination concurrently with Landlord’s delivery of said estimate to
Tenant as hereinabove provided.

(d) Any termination notice delivered pursuant to this Paragraph 9 shall be
effective on the date of its delivery.

(e) Landlord and Tenant each agree that the rights and remedies provided in this
Paragraph 9 shall be their sole rights and remedies on account of any damage
caused by fire or other casualty, and, except as expressly provided in this
Paragraph 9, (a) each party waives any right to terminate this Lease or account
thereof, (b) Tenant waives any right to an abatement of rent on account thereof,
and (c) each party waives any right to recover damage from the other party on
account of any such damage to the Premises or Project.

(f) Unless this Lease is terminated as provided in this Paragraph 9, Landlord
shall proceed with reasonable diligence and promptness, given the nature of the
damage to be repaired, to complete Landlord’s Basic Restoration Work, all
subject to reasonable delays for insurance adjustments, zoning laws, building
codes, and other Laws then in effect and Force Majeure Delays. Notwithstanding
anything to the contrary herein set forth, Landlord shall not have any duty
pursuant to this Paragraph 9 or otherwise to repair or restore any of the
initial leasehold improvements or Tenant Improvements constructed by Tenant
pursuant to Exhibits B-1, B-2 and B-3 or any subsequent Alterations constructed
pursuant to Paragraph 4 or to Tenant’s equipment, furniture, furnishings, or
personal property (as any of the same may have been altered prior to the
occurrence of such casualty). Unless this Lease is terminated as provided in
this Paragraph 9, if and to the extent that any damaged leasehold improvements
or Tenant Improvements must be removed in order for Landlord to prosecute
Landlord’s Basic Restoration Work or to eliminate any hazard or nuisance
resulting from such damaged leasehold improvements or Tenant Improvements, then,
after Landlord gives Tenant access for that purpose, Tenant shall proceed with
reasonable diligence, given the nature of the work, to remove such damaged
leasehold improvements or Tenant Improvements in accordance with applicable
Laws, subject to reasonable delays for insurance adjustments and Force Majeure
Delays. Unless this Lease is terminated as provided in this Paragraph 9, in the
event of any loss or damage to the Premises by reason of fire or other casualty,
Tenant shall restore the Tenant Improvements to a functional, safe, lawful and
tenantable condition, but Tenant shall otherwise have no duty or obligation to
restore any of the leasehold improvements, equipment, furniture, furnishings or
personal property therein. Tenant shall proceed with reasonable diligence, given
the nature of the work, to effect such restoration in a good and workmanlike
manner and in accordance with applicable Laws, subject to Force Majeure Delays.
If this Lease is terminated as provided in this Paragraph 9, Tenant, no later
than the expiration or sooner termination of this Lease, shall remove the
damaged leasehold improvements or Tenant Improvements to the extent required by
applicable Laws (unless the Building is to be razed and/or demolished, in which
case Tenant shall have no obligation to remove any such improvements). All of
such work shall be done by Tenant at Tenant’s sole cost and expense.

(g) The parties acknowledge that in the event of any loss or damage to the
Premises, Building, or Project (or any equipment, fixtures, furnishings or
personal property therein) from fire or other casualty, Landlord shall be
entitled to the full proceeds of any insurance coverage carried by Landlord in
connection with such loss or damage, and Tenant shall be entitled to the full
proceeds of any insurance coverage carried by Tenant in connection with such
loss or damage.

 

44



--------------------------------------------------------------------------------

(h) Notwithstanding any provision in this Lease to the contrary, Landlord shall
not be liable for any loss of business, inconvenience or annoyance arising from
any repair, restoration or rehabilitation of any portion of the Premises,
Building or the Project as a result of any damage from fire or other casualty.

(i) If any fire or casualty damage to the Premises, Building or to the Project
renders all or any portion of the Premises Untenantable, then Base Rent and
Additional Rent under this Lease shall abate with respect to the Untenantable
space during the period beginning with the date such space becomes Untenantable
and Tenant ceases to use such space for the normal conduct of its business and
ending when: (A) Landlord shall have substantially completed (as hereinafter
defined) Landlord’s Basic Restoration Work and delivered the applicable
previously Untenantable space to Tenant; and (B) there shall have elapsed a
period of time (not to exceed 180 days) sufficient for Tenant, commencing after
Landlord shall have provided Tenant with access to the Premises (and provided
that the Landlord’s Basic Restoration Work is substantially completed or that
the Premises is then otherwise in condition reasonably suitable for Tenant to
perform construction and restoration work therein) for that purpose and
proceeding with reasonable commercial diligence, to (a) complete the Tenant
Improvements pursuant to the terms of Exhibits B-1, B-2 and B-3, if such
casualty shall have occurred prior to the completion of such Tenant
Improvements, or (b) restore the Tenant Improvements to the condition existing
prior to the casualty, or to such other condition as Tenant shall elect as
hereinabove provided, if such casualty shall have occurred on or subsequent to
the completion of the Tenant Improvements in the Premises (it being agreed that
if Tenant is given access to the Premises as provided in this clause (ii) prior
to Landlord’s substantial completion of Landlord’s Basic Restoration Work, then
the parties shall reasonably cooperate with each other in connection with the
respective work being performed by each party). However, if Tenant shall sooner
reoccupy such space or any portion thereof for the ordinary conduct of its
business, then such abatement shall thereupon end with respect to such space or
portion thereof. Such abatement shall be in an amount bearing the same ratio to
the total amount of such Base Rent and Additional Rent for such period as the
portion of the Rentable Area of the Premises rendered Untenantable bears to the
Rentable Area of the entire Premises. If this Lease terminates pursuant to this
Paragraph 9, Base Rent and Additional Rent shall be apportioned on a per diem
basis and be paid to the date of the fire or casualty with appropriate
adjustment for the portion of the Premises that Tenant continues to occupy to
conduct its business from the date of the fire or casualty until said
termination. For purposes of clause (A) above, the Landlord’s Basic Restoration
Work shall be deemed to have been “substantially completed” as of the date of
such “substantial completion” identified in a written certification to Tenant
from a qualified, independent, experienced and reputable architect, being the
date (which date shall not be earlier than three (3) Business Days prior to the
date on which such certification is delivered to Tenant) that such architect
shall have determined that, in such architect’s professional judgment, the
Landlord’s Basic Restoration Work has been completed in accordance with the
plans and specifications therefore and all Laws, subject only to minor
finish-out and “punch-list” items that shall not interfere with Tenant’s use of
the Premises for the purposes set forth in the Lease and shall not prevent
Landlord from complying with its duties and obligations under the Lease.

(j) If Landlord does not complete Landlord’s Basic Restoration Work by the lapse
of a period of time after such fire or other casualty equal to the following
(the “Outside Restoration Period”):

(i) if the initial estimate by the architect did not give rise to a right of
termination pursuant to Paragraph 9(b), then the lesser of (x) 125% of the
number of days of restoration initially estimated by the architect pursuant to
Paragraph 9(b) and (y) fifteen (15) months;

(ii) if the party or parties having such right of termination shall have waived
such right of termination, then the lesser of (x) 125% of the number of days of
restoration initially estimated by the architect pursuant to Paragraph 9(b) and
(y) two (2) years

then Tenant shall have the right to terminate the Lease by delivery of written
notice of such election to Landlord following the expiration of the Outside
Restoration Period until such time as Landlord substantially completes the Basic
Restoration Work. If Tenant timely elects to terminate this Lease pursuant to
this Paragraph 9(j), Tenant’s notice of termination shall set forth the date
upon which this Lease shall terminate, which date shall be any date within the
120 day period following the date on which it shall have delivered such
termination notice.

(k) The terms and provisions of this Paragraph 9 shall apply to any damage to
the Building or the Project caused as a result of fire or other casualty,
regardless of whether such damage occurs during, or prior to the commencement
of, the Initial Term and regardless of whether the cause of such fire or
casualty was the acts, omissions, negligence or willful misconduct of Tenant or
any Tenant Affiliate.

 

45



--------------------------------------------------------------------------------

(l) The term “Untenantable” shall mean the Premises or a portion thereof that
cannot reasonably be used and occupied by Tenant (and is not used and occupied
by Tenant) in the ordinary and normal course of its business with no material
adverse disruption. If a material portion of a floor of the Premises is
Untenantable, it shall be reasonable for Tenant to terminate all business
operations on such floor and therefore the entire floor shall be deemed
Untenantable.

(m) This Lease shall be considered an express agreement governing any case of
damage to or destruction of the Premises, the Building or the Project. This
Lease sets forth the terms and conditions upon which this Lease may terminate in
the event of any damage or destruction. Accordingly, the parties hereby waive
the provisions of California Civil Code Section 1932, Subsection 2, and
Section 1933, Subsection 4 (and any successor statutes thereof permitting the
parties to terminate this Lease as a result of any damage or destruction).

 

10.

EMINENT DOMAIN

(a) If the entire Building or Project shall be taken or condemned by any
competent authority for any public or quasi-public use or purpose, then the
Lease Term shall end upon the effective date of such taking or condemnation. If
only a part of the Building or Project shall be so taken or condemned:

(i) Landlord shall have the right to terminate this Lease (by written notice
thereof to Tenant given no later than sixty (60) days after the later of (1) the
effective date of the taking or condemnation in question or (2) the date of the
order, settlement or other disposition entered in connection with such
condemnation) if: (A) such taking or condemnation would render the operation of
the Building economically unfeasible, and (B) the leases of all other tenants in
the Building are terminated; it being agreed that any such termination shall be
effective upon not less than one hundred eighty (180) days’ written notice prior
to the date of termination designated in the notice; and/or

(ii) Tenant shall have the right to terminate this Lease (by written notice
thereof to Landlord given no later than sixty (60) days after the effective date
of the taking or condemnation in question) if a material portion of the Project
is affected thereby, which, for purposes hereof, shall mean if: (A) more than
thirty-five percent (35%) of the Rentable Area of the Premises is so taken or
condemned, or (B) all portions of the Building or Project providing reasonable
access to and from the Premises are so taken or condemned; it being agreed that
any such termination shall be effective as of the date of termination specified
by Tenant in its notice to Landlord (which date of termination specified by
Tenant shall not be earlier than the effective date of the taking or
condemnation in question).

If this Lease is terminated pursuant to this Paragraph 10, Base Rent and
Additional Rent at the then-current rate shall be apportioned as of the date of
the termination of this Lease, and, except as otherwise provided herein, there
shall be no apportionment of the award payable as a result of the applicable
taking or condemnation to or for the benefit of Tenant. If a portion of the
Premises, Building or Project is taken or condemned by any competent authority
for any public or quasi-public purpose or use and the Lease is not terminated
pursuant to the foregoing provisions of this Paragraph 10, then (I) from and
after the date when possession of such portion of the Premises, Building or
Project is required for such use until such possession ends, the Base Rent and
Tenant’s Proportionate Share, as the case may be, shall be equitably adjusted to
reflect the reduced area of the Premises, Building and/or Project, and (II)
Landlord shall promptly effect Landlord’s Basic Restoration Work (if any) for
the portion of the Premises, Building and Project not taken, but affected by
such taking, including any required demising and separation work. Landlord shall
be entitled to receive the entire award or payment in connection therewith,
except that Tenant shall have the right to file any claim available to Tenant
under applicable Law for any taking of any Tenant Improvements or Alterations
paid for by Tenant, and of any trade fixtures and personal property of Tenant,
and for moving expenses incurred by Tenant in connection with moving to another
location.

(b) If any portion of the Project other than the Building is taken by
condemnation or if the temporary use or occupancy of all or any part of the
Premises shall be taken by condemnation during the Lease Term, this Lease shall
be and remain unaffected by such condemnation, and Tenant shall continue to pay
in full the Base Rent

 

46



--------------------------------------------------------------------------------

and Additional Rent payable hereunder. In the event of any such temporary taking
for use or occupancy of all or any part of the Premises, so long as Tenant does
not exercise its right to terminate as provided in the next sentence, Tenant
shall be entitled to appear, claim, prove and receive the portion of the award
for such taking that represents compensation for use or occupancy of the
Premises during the Lease Term and Landlord shall be entitled to appear, claim,
prove and revive the portion of the award that represents the costs of
restoration of the Premises and the use or occupancy of the Premises after the
end of the Lease Term hereof.

(c) This Paragraph 10 shall be Tenant’s sole and exclusive remedy in the event
of a taking or condemnation relating to the Premises, Building or Project. This
Lease sets forth the terms and conditions upon which this Lease may terminate in
the event of a taking or condemnation relating to the Premises, Building or
Project. Accordingly, the parties waive the provisions of the California Code of
Civil Procedure Section 1265.130 and any successor or similar statutes
permitting the parties to terminate this Lease as a result of a taking or
condemnation relating to the Premises, Building or Project.

 

11.

ASSIGNMENT AND SUBLETTING

(a) Tenant shall not directly or indirectly, voluntarily or involuntarily, by
operation of law or otherwise, assign, sublet, mortgage or otherwise encumber
all or any portion of its interest in this Lease or in the Premises or grant any
license for any person other than Tenant or its employees to use or occupy the
Premises or any part thereof without obtaining the prior written consent of
Landlord, which consent shall not be unreasonably withheld, delayed or
conditioned. Any such attempted assignment, subletting, license, mortgage, other
encumbrance or other use or occupancy without the consent of Landlord shall, at
Landlord’s option, be null and void and of no effect. Any mortgage, or
encumbrance of all or any portion of Tenant’s interest in this Lease or in the
Premises and any grant of a license for any person other than Tenant or its
employees to use or occupy the Premises or any part thereof shall be deemed to
be an “assignment” of this Lease.

(b) No assignment or subletting of this Lease shall relieve Tenant of its
obligation to pay the Rent and to perform all of the other obligations to be
performed by Tenant hereunder. The acceptance of Rent by Landlord from any other
person shall not be deemed to be a waiver by Landlord of any provision of this
Lease or to be a consent to any subletting or assignment. Consent by Landlord to
one subletting or assignment shall not be deemed to constitute a consent to any
other or subsequent attempted subletting or assignment. If Tenant desires at any
time to assign this Lease or to sublet the Premises or any portion thereof, it
shall first notify Landlord of its desire to do so and shall submit in writing
to Landlord all pertinent information relating to the proposed assignee or
sublessee, and all pertinent information relating to the proposed assignment or
sublease. Landlord shall not unreasonably withhold, condition or delay its
consent to any proposed sublease or assignment. If Landlord disapproves of any
proposed assignment or sublease, Landlord’s response shall explain the grounds
for such disapproval. If Landlord fails to make such election within ten
(10) Business Days after Landlord’s receipt of the notice from Tenant, then
Tenant can send a second written notice (“Second Notice”) to Landlord which
substantially provides in all capital letters at the top of such notice as
follows: “LANDLORD’S FAILURE TO RESPOND TO THIS NOTICE WITHIN FIVE (5) BUSINESS
DAYS SHALL BE LANDLORD’S DEEMED CONSENT TO THE PROPOSED SUBLEASE OR ASSIGNMENT
AS DESCRIBED HEREIN.” If Landlord fails to approve or disapprove of the proposed
assignment or sublease within five (5) Business Days after its receipt of the
Second Notice, then Landlord shall be deemed to have consented to the proposed
assignment or sublease. Tenant shall endeavor to deliver to Landlord, for
informational purposes, financial information regarding any potential assignee
or subtenant. Any assignment or sublease shall be expressly subject to the terms
and conditions of this Lease.

(c) [Intentionally Deleted].

(d) Tenant acknowledges that it shall be reasonable for Landlord to withhold its
consent to a proposed assignment or sublease in any of the following instances:

(i) The intended use of the Premises by the assignee or sublessee is not for
(I) general office use, except Tenant may use (A) up to a maximum of one
(1) floor for food service or the operation of a cafeteria and (B) up to a
maximum of one (1) full floor for a fitness center or (II) a Prohibited Use;

 

47



--------------------------------------------------------------------------------

(ii) The assignee or sublessee (or any affiliate of the assignee or sublessee)
is then negotiating with Landlord or has negotiated with Landlord within the
previous three (3) months, or is a current tenant or subtenant within the
Building or Project, provided, however, Landlord must be able to accommodate
such assignee or sublessee with available inventory in the Building. In the
event Tenant seeks to assign the Lease or enter into a sublease, then Tenant may
provide written notice to Landlord of its desire to sublease or assign a portion
of the Premises and Landlord and Tenant agree, in good faith, to discuss
Tenant’s assignment and sublease desires and whether Tenant shall have the right
to approach any current tenants or subtenants in the Building; provided,
however, Landlord may elect in its reasonable discretion that Tenant shall not
have the right to contact any current tenant or subtenants of the Building or
Project for Tenant’s subleasing of the Premises or assignment of its Lease if
Landlord reasonably believes it can accommodate such tenant’s or subtenant’s
space needs in the Building with currently or imminently available inventory in
the Building; or

(iii) The identity or business reputation of the assignee or sublessee will, in
the good faith judgment of Landlord, materially damage the goodwill or
reputation of the Building or Project.

Except as set forth below, the foregoing criteria shall not exclude any other
reasonable basis for Landlord to refuse its consent to such assignment or
sublease.

The parties hereby agree that it shall not be reasonable under this Lease and
under any applicable Law for Landlord to withhold consent to any proposed
assignment or sublease due to one or more of the following:

(i) The Transferee (x) would increase the density in the Premises, the Building,
or the Project or (y) would be a significantly less prestigious occupant of the
Building than Tenant;

(ii) Occupancy of the Premises by the assignee or sublessee would violate any
agreement binding upon Landlord, the Building or the Project with regard to the
identity of tenants, usage in the Building, or similar matters, provided,
however such sublessee or assignee may not use the Premises for a Prohibited
Use; or

(iii) The financial condition of the assignee or sublessee.

(e) A change or series of changes in ownership of stock or other ownership
interests which would result in direct or indirect change in ownership of less
than fifty percent (50%) of the outstanding stock of or other ownership
interests in such Tenant as of the date of the execution and delivery of this
Lease shall not be considered a change of control. If neither Tenant nor any
affiliate which controls Tenant is a corporation, partnership or other entity
that is publicly traded on a recognized national stock exchange, any transaction
or series of related or unrelated transactions (including, without limitation,
any dissolution, merger, consolidation or other reorganization, any withdrawal
or admission of a partner or change in a partner’s interest, or any issuance,
sale, gift, transfer or redemption of any capital stock of or ownership interest
in such entity, whether voluntary, involuntary or by operation of law, or any
combination of any of the foregoing transactions) resulting in the transfer of
control of such Tenant, shall be deemed to be an assignment of this Lease
subject to the provisions of this Paragraph 11. The term “control” as used in
this Paragraph 11(e) means the power to directly or indirectly direct or cause
the direction of the management or policies of Tenant. Any transfer of control
of a subtenant which is a corporation or other entity shall be deemed an
assignment of any sublease by such subtenant.

(f) Notwithstanding any assignment or subletting, Tenant shall at all times
during the Initial Term and any subsequent renewals or extensions remain fully
responsible and liable for the payment of Rent and for compliance with all of
Tenant’s other obligations under this Lease. Tenant shall pay to Landlord fifty
percent (50%) of any “Transfer Premium,” as that term is defined below, within
thirty (30) days following receipt thereof by Tenant from any assignee or
subtenant (a “Transferee”). “Transfer Premium” shall mean all rent, additional
rent or other consideration paid by such Transferee in connection with the
assignment or sublease in excess of the Base Rent and Additional Rent payable by
Tenant under this Lease during the term of the assignment or sublease on a per
rentable square foot basis if less than all of the Premises is transferred,
after first deducting the reasonable expenses incurred by Tenant for (i) any
free base rent reasonably provided to the Transferee, (ii) any brokerage
commissions, legal fees, and reasonable costs of subtenant improvements,
including architectural fees in connection with the assignment or sublease, and
(iii) in the case of any sublease, any actual costs incurred by Tenant in
separately

 

48



--------------------------------------------------------------------------------

demising the portion of the Premises. “Transfer Premium” shall also include, but
not be limited to, key money, bonus money or other cash consideration paid by
Transferee to Tenant in connection with such transfer, and any payment in excess
of fair market value for services rendered by Tenant to Transferee or for
assets, fixtures, inventory, equipment, or furniture transferred by Tenant to
Transferee in connection with such transfer. Other than with respect to any
“Incubator Agreements” entered into by Tenant, no Transfer Premium shall be due
with respect to a Permitted Transfer.

(g) If this Lease is assigned or if the Premises is subleased (whether in whole
or in part), or in the event of the mortgage or pledge of Tenant’s leasehold
interest, or grant of any concession or license within the Premises, or if the
Premises are occupied in whole or in part by anyone other than Tenant, then upon
a Material Default by Tenant hereunder Landlord may collect Rent from the
assignee, sublessee, mortgagee, pledgee, concessionee or licensee or other
occupant and, except to the extent set forth in the preceding paragraph, apply
the amount collected to the next Rent payable hereunder; and all such Rent
collected by Tenant shall be held in deposit for Landlord and immediately
forwarded to Landlord. No such transaction or collection of Rent or application
thereof by Landlord, however, shall be deemed a waiver of these provisions or a
release of Tenant from the further performance by Tenant of its covenants,
duties, or obligations hereunder.

(h) If Tenant effects an assignment or sublease or requests the consent of
Landlord to any proposed assignment or sublease, then Tenant shall, upon demand,
pay Landlord the sum of Landlord’s reasonable attorneys’ fees and costs in
connection with such assignment or sublease or request for consent up to a
maximum amount of One Thousand Dollars ($1,000.00).

(i) Notwithstanding anything to the contrary in Paragraph 11, Tenant shall have
the right, without the consent of Landlord, to assign this Lease or sublet the
whole or any part of the Premises to a “Permitted Transferee” (as defined
below), provided that any assignment or subletting to a Permitted Transferee
shall be subject to the following conditions: (a) no more than ten (10) Business
Days following the effective date of the assignment or sublease, Tenant shall
deliver to Landlord written notice thereof and any documents creating such
assignment or sublease; (b) Tenant shall remain fully liable during the
unexpired term of the Lease, including any renewal options; (c) such assignment
or sublease is not used as a subterfuge by Tenant to avoid its obligations under
this Lease or the restrictions on assignments and sublettings pursuant to this
Paragraph 11; (d) any such assignment, sublease or transfer shall be subject to
all of the terms, covenants and conditions of the Lease; and (e) the Permitted
Transferee to which this Lease is assigned shall expressly assume the
obligations of Tenant under the Lease by a document reasonably satisfactory to
Landlord. As used in this Lease, “Permitted Transferee” shall be defined as
(i) any entity that controls, is controlled by, or is under common control with
Tenant, where the term “control” and its derivatives as used in this Lease means
the power to directly or indirectly direct or cause the direction of the
management or policies of the respective corporation or entity (collectively, an
“Affiliate”); (ii) any corporation, limited partnership, limited liability
partnership, limited liability company or other business entity in which or with
which Tenant, an Affiliate of Tenant, or their respective corporate successors
or assigns, is merged or consolidated, in accordance with applicable statutory
provisions governing merger and consolidation of business entities, so long as
Tenant’s obligations hereunder are assumed by the Permitted Transferee;
(iii) any corporation, limited partnership, limited liability partnership,
limited liability company or other business entity which acquires all or
substantially all of Tenant’s assets and/or ownership interests; (iv) an entity
acquiring and continuing Tenant’s business operations at or from the Premises;
(v) any individual or entity that has entered into an “Incubator Agreement” (or
similar document) with Tenant to occupy a portion of the Premises which is not
separately demised; or (vi) any corporation, limited partnership, limited
liability partnership, limited liability company or other business entity that
enters into a sale/leaseback, synthetic lease, or other similar financing
transaction with Tenant which includes Tenant remaining in occupancy of the
Premises. Within ten (10) Business Days following execution of any such
Incubator Agreement, Tenant shall furnish Landlord with copies of any Incubator
Agreements executed by Tenant for space at the Project and Tenant shall be
required to pay a Transfer Premium (as defined in Paragraph 11(f)) with respect
to any such Incubator Agreements.

 

49



--------------------------------------------------------------------------------

12.

DEFAULT

(a) Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” or “Default” (herein so called) under
this Lease by Tenant:

(i) Tenant shall fail to pay Rent or any other rental or sums payable by Tenant
hereunder within five (5) Business Days after Landlord notifies Tenant of such
nonpayment (“Payment Default”); provided, however, Landlord shall only be
obligated to provide such written notice to Tenant four (4) times within any
calendar year and in the event Tenant fails to timely pay Rent or any other sums
for a fifth time during any calendar year, then Tenant shall be in default for
such late payment and Landlord shall have no obligation or duty to provide
notice of such non-payment to Tenant prior to declaring an event of default
under this Lease;

(ii) the failure by Tenant to observe or perform any of the express or implied
covenants or provisions of this Lease to be observed or performed by Tenant,
other than monetary failures as specified in Paragraph 12(a)(i) above, where
such failure shall continue for a period of thirty (30) days after written
notice thereof from Landlord to Tenant; provided, however, that if the nature of
Tenant’s default is such that more than thirty (30) days are reasonably required
for its cure, then Tenant shall not be deemed to be in default if Tenant shall
commence such cure within said thirty (30) day period and thereafter diligently
prosecute such cure to completion (“Non-Monetary Default”);

(iii) the making by Tenant of any general assignment for the benefit of
creditors,

(iv) the filing by or against Tenant of a petition to have Tenant adjudged a
bankrupt or a petition for reorganization or arrangement under any law relating
to bankruptcy (unless, in the case of a petition filed against Tenant, the same
is dismissed within ninety (90) days);

(v) the appointment of a trustee or receiver to take possession of substantially
all of Tenant’s assets located at the Premises or of Tenant’s interest in this
Lease or of substantially all of guarantor’s assets, where possession is not
restored to Tenant or guarantor within ninety (90) days;

(vi) the attachment, execution or other judicial seizure of substantially all of
Tenant’s assets located at the Premises or of substantially all of guarantor’s
assets or of Tenant’s interest in this Lease where such seizure is not
discharged within ninety (90) days;

(vii) any material representation or warranty made by Tenant in this Lease or
any other document delivered in connection with the execution and delivery of
this Lease or pursuant to this Lease proves to be incorrect in any material
respect and Tenant fails to cure, within thirty (30) days of receiving written
notice from Landlord, by taking such actions necessary to ensure that the
conditions or facts represented and warranted by Tenant result in such
representation and/or warranty being true and accurate;

(viii) Tenant shall be liquidated or dissolved or shall begin proceedings
towards its liquidation or dissolution;

(ix) [intentionally deleted]; or

(x) any assignment in violation of Section 11 of this Lease or any sublease in
excess of two (2) floors of the Building in violation of Section 11 of this
Lease and Tenant fails to cure within thirty (30) days of receiving written
notice from Landlord; provided, however, that if Tenant requires more than
thirty (30) days to cure, then Tenant shall not be deemed to be in default if
Tenant shall commence such cure within said thirty (30) day period and
thereafter diligently prosecute such cure to completion no later than ninety
(90) days after receiving Landlord’s original written notice.

Notwithstanding the foregoing, the term “Material Default” shall mean (i) any
Payment Default beyond the applicable notice and cure period set forth in
Paragraph 12(a)(i), (ii) any assignment in violation of Section 11 of this Lease
or any sublease in excess of two (2) floors of the Building in violation of
Section 11 of this Lease beyond the applicable notice and cure period set forth
in Paragraph 12(a)(x), (iii) any Non-Monetary Default which is not cured within
the applicable notice and cure period set forth in Paragraph 12(a)(ii), or
(iv) or any other default expressly classified as a Material Default herein.

 

50



--------------------------------------------------------------------------------

(b) Landlord’s Remedies; Termination. In the event of any event of default by
Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall have the immediate option to
terminate this Lease and all rights of Tenant hereunder and Landlord shall have
all the rights and remedies of a Landlord provided by Section 1951.2 of the
California Civil Code. In the event that Landlord shall elect to so terminate
this Lease, then Landlord may recover from Tenant:

(i) the worth at the time of award of any unpaid rent which had been earned at
the time of such termination; plus

(ii) the worth at the time of the award of the amount by which the unpaid rent
which would have been earned after termination until the time of award exceeds
the amount of such rental loss that Tenant proves could have been reasonably
avoided; plus

(iii) the worth at the time of award of the amount by which the unpaid rent for
the balance of the term after the time of award exceeds the amount of such
rental loss that Tenant proves could be reasonably avoided; plus

(iv) any other amount necessary to compensate Landlord for all the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Lease or which, in the ordinary course of things, would be likely to result
therefrom.

As used in subparagraph (i) and subparagraph (ii) of Paragraph 12(b) above, the
“worth at the time of award” is computed by allowing interest at the Default
Rate (as defined below). As used in subparagraph (iii) of Paragraph 12(b) above,
the “worth at the time of award” is computed by discounting such amount at the
discount rate of the Federal Reserve Bank of San Francisco at the time of award
plus one percent (1%).

(c) Landlord’s Remedies; Re-Entry Rights. In the event of any Event of Default
by Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord shall also have the right, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed, stored and/or disposed
of pursuant to Paragraph 5(c) of this Lease or any other procedures permitted by
applicable Law. No re-entry or taking possession of the Premises by Landlord
pursuant to this Paragraph 12(c), and no acceptance of surrender of the Premises
or other action on Landlord’s part, shall be construed as an election to
terminate this Lease unless a written notice of such intention be given to
Tenant or unless the termination thereof be decreed by a court of competent
jurisdiction.

(d) Continuation of Lease. Landlord shall have the remedy described in
California Civil Code Section 1951.4 (lessor may continue lease in effect after
lessee’s breach and abandonment and recover rent as it becomes due, if lessee
has the right to sublet or assign, subject only to reasonable limitations).
Accordingly, if Landlord does not elect to terminate this Lease on account of
any Event of Default by Tenant, Landlord may, from time to time, without
terminating this Lease, enforce all of its rights and remedies under this Lease,
including the right to recover all Rent as it becomes due.

(e) Landlord’s Right to Perform. Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant’s sole cost and expense and without any abatement
or offset of Rent. If Tenant shall fail to pay any sum of money (other than Base
Rent) or perform any other act on its part to be paid or performed hereunder and
such failure shall continue for thirty (30) days with respect to monetary
obligations and with respect to non-monetary obligations, except in case of
emergencies, in which such case, such shorter period of time as is reasonable
under the circumstances) after Tenant’s receipt of written notice thereof from
Landlord, Landlord may, without waiving or releasing Tenant from any of Tenant’s
obligations, make such payment or perform such other act on behalf of Tenant.
All reasonable sums so paid by Landlord and all necessary incidental costs
incurred by Landlord in performing such other acts shall be payable by Tenant to
Landlord within thirty (30) days after demand therefor as Additional Rent.

(f) Interest. If any monthly installment of Rent or Operating Expenses, or any
other amount payable by Tenant hereunder is not received by Landlord within ten
(10) Business Days following the date when due, it shall

 

51



--------------------------------------------------------------------------------

bear interest at the Default Rate from the date due until paid. All interest,
and any late charges imposed pursuant to Paragraph 12(g) below, shall be
considered Additional Rent due from Tenant to Landlord under the terms of this
Lease. The term “Default Rate” as used in this Lease shall mean the lesser of
(A) the rate announced from time to time by Wells Fargo Bank or, if Wells Fargo
Bank ceases to exist or ceases to publish such rate, then the rate announced
from time to time by the largest (as measured by deposits) chartered bank
operating in the State, as its “prime rate” or “reference rate”, plus four
percent (4%), or (B) the maximum rate of interest permitted by Law.

(g) Late Charges. Tenant acknowledges that, in addition to interest costs, the
late payments by Tenant to Landlord of any monthly installment of Base Rent,
Additional Rent or other sums due under this Lease will cause Landlord to incur
costs not contemplated by this Lease, the exact amount of such costs being
extremely difficult and impractical to fix. Such other costs include, without
limitation, processing, administrative and accounting charges and late charges
that may be imposed on Landlord by the terms of any mortgage, deed to secure
debt, deed of trust or related loan documents encumbering the Premises, the
Building or the Project. Accordingly, if any monthly installment of Base Rent,
Additional Rent or any other amount payable by Tenant hereunder is not received
by Landlord by the due date thereof, Tenant shall pay to Landlord an additional
sum of three percent (3%) of the overdue amount as a late charge, but in no
event more than the maximum late charge allowed by Law; provided, however, that
such late payment charge shall not apply to the first time within any calendar
year in which Tenant fails to pay any Rent within ten (10) Business Days after
the date on which it is due. The parties agree that such late charge represents
a fair and reasonable estimate of the costs that Landlord will incur by reason
of any late payment as hereinabove referred to by Tenant, and the payment of
late charges and interest are distinct and separate in that the payment of
interest is to compensate Landlord for the use of Landlord’s money by Tenant,
while the payment of late charges is to compensate Landlord for Landlord’s
processing, administrative and other costs incurred by Landlord as a result of
Tenant’s delinquent payments. Acceptance of a late charge or interest shall not
constitute a waiver of Tenant’s Default with respect to the overdue amount or
prevent Landlord from exercising any of the other rights and remedies available
to Landlord under this Lease or at law or in equity now or hereafter in effect.

(h) Rights and Remedies Cumulative. All rights, options and remedies of Landlord
contained in this Paragraph 12 and elsewhere in this Lease shall be construed
and held to be cumulative, and no one of them shall be exclusive of the other,
and Landlord shall have the right to pursue any one or all of such remedies or
any other remedy or relief which may be provided by law or in equity, whether or
not stated in this Lease, subject to any remedies specifically excluded herein.
Nothing in this Paragraph 12 shall be deemed to limit or otherwise affect
Tenant’s indemnification of Landlord pursuant to any provision of this Lease.

(i) Tenant’s Waiver of Redemption. Tenant hereby waives and surrenders for
itself and all those claiming under it, including creditors of all kinds,
(i) any right and privilege which it or any of them may have under any present
or future Law to redeem any of the Premises or to have a continuance of this
Lease after termination of this Lease or of Tenant’s right of occupancy or
possession pursuant to any court order or any provision hereof, and (ii) the
benefits of any present or future Law which exempts property from liability for
debt or for distress for Rent.

(j) Waiver of Consequential and Special Damages. Under no circumstances
whatsoever shall Landlord ever be liable for punitive, consequential or special
damages under this Lease and Tenant waives any rights it may have to such
damages under this Lease in the event of a breach or default by Landlord under
this Lease. Except as otherwise set forth in Paragraph 19(f) of this Lease,
Tenant shall not be liable to Landlord for punitive, consequential or special
damages under this Lease, and except as otherwise set forth in Paragraph 19(f)
of this Lease, Landlord waives any rights it may have to such damages under this
Lease in the event of a breach or default by Tenant under this Lease. Except as
otherwise set forth in Paragraph 19(f) of this Lease, neither Tenant nor the
Tenant Affiliates shall be liable under any circumstances for injury or damage
to, or interference with, Landlord’s business, including but not limited to,
loss of profits, loss of rents or other revenues, loss of business opportunity,
loss of goodwill or loss of use, in each case, however occurring.

 

13.

ACCESS; CONSTRUCTION

(a) Landlord reserves from the leasehold estate hereunder, in addition to all
other rights reserved by Landlord under this Lease, the right to use the roof
and exterior walls of the Premises and the area beneath, adjacent to and above
the Premises. Landlord also reserves the right to install, use, maintain,
repair, replace and relocate equipment, machinery, meters, pipes, ducts,
plumbing, conduits and wiring through the Premises, which serve other

 

52



--------------------------------------------------------------------------------

portions of the Building or the Project in a manner and in locations which do
not unreasonably interfere with Tenant’s use of the Premises. In addition,
Landlord shall have free access to any and all mechanical installations of
Landlord, including, without limitation, machine rooms, telephone rooms and
electrical closets. Tenant agrees that there shall be no construction of
partitions or other obstructions which materially interfere with or which
threaten to materially interfere with Landlord’s free access thereto, or
materially interfere with the moving of Landlord’s equipment to or from the
enclosures containing said installations.

(b) Except in the event of an emergency (when no notice is necessary), Landlord
shall during normal business hours upon not less than twenty-four (24) hours
written notice (including via email to the address listed in Paragraph 19(d)
hereof), have the right to (i) enter the Premises to inspect the same,
(ii) supply janitorial service and any other service to be provided by Landlord
to Tenant hereunder (provided that no notice is required for any janitorial
service provided in the ordinary course or for any general duties of the
Building engineers performed in their ordinary course), (iii) exhibit the
Premises to prospective purchasers, lenders or tenants (with respect to
prospective tenants only during the last fifteen (15) months of the respective
Lease Term for each such space), (iv) post notices of non-responsibility, or
(v) to do any other act permitted or contemplated to be done by Landlord
hereunder, all without being deemed guilty of an eviction of Tenant and without
liability for abatement of Rent or otherwise. For such purposes, Landlord may
also erect scaffolding and other necessary structures where reasonably required
by the character of the work to be performed. Landlord shall conduct all such
inspections and/or improvements, alterations and repairs so as to minimize, to
the extent reasonably practical and without material additional expense to
Landlord, any interruption of or interference with the business of Tenant. For
each of such purposes, Landlord shall at all times have and retain a key with
which to unlock all of the doors in, upon and about the Premises (excluding
Tenant’s vaults and safes, access to which shall be provided by Tenant upon
Landlord’s reasonable request). Landlord shall have the right to use any and all
means which Landlord may deem proper in an emergency in order to obtain entry to
the Premises or any portion thereof, and Landlord shall have the right, at any
time during the Lease Term, to provide whatever access control measures it deems
reasonably necessary to the Project, without any interruption or abatement in
the payment of Rent by Tenant. Any entry into the Premises obtained by Landlord
by any of such means shall not under any circumstances be construed to be a
forcible or unlawful entry into, or a detainer of, the Premises, or any eviction
of Tenant from the Premises or any portion thereof. No provision of this Lease
shall be construed as obligating Landlord to perform any repairs, Alterations or
decorations to the Premises or the Project except as otherwise expressly agreed
to be performed by Landlord pursuant to the provisions of this Lease.

(c) Access to the Premises by Landlord shall be in accordance with the security,
safety and confidentiality requirements that Tenant may reasonably adopt from
time to time following written notice to Landlord, including, without
limitation, a requirement that persons (including Landlord or Landlord
Indemnitees) having access to the Premises shall sign and deliver to Tenant a
confidentiality and nondisclosure agreement in form and content reasonably
acceptable to Tenant and Landlord. Tenant may reasonably restrict access by any
visitor whom Landlord intends to bring onto the Premises who is, or may
reasonably be suspected by Tenant to be or represent a competitor of Tenant.
Landlord’s entry shall cause the least interference to Tenant’s business as is
reasonably possible. Tenant shall at all times, except in the case of
emergencies, have the right to escort Landlord or any Landlord Parties while the
same are in the Premises.

 

14.

BANKRUPTCY – Intentionally Deleted

 

15.

SUBSTITUTION OF PREMISES – Intentionally Deleted

 

16.

SUBORDINATION; ATTORNMENT; ESTOPPEL CERTIFICATES

(a) Tenant agrees that this Lease and the rights of Tenant hereunder shall be
subject and subordinate to any and all deeds to secure debt, deeds of trust,
security interests, mortgages, master leases, ground leases or other security
documents and any and all modifications, renewals, extensions, consolidations
and replacements thereof (collectively, “Security Documents”) which now or
hereafter constitute a lien upon the Project, the Building or the Premises. In
addition, Landlord shall have the right to subordinate or cause to be
subordinated any such Security Documents to this Lease and in such case, in the
event of the termination or transfer of Landlord’s estate or interest in the
Project by reason of any termination or foreclosure of any such Security
Documents, Tenant shall, notwithstanding such subordination, attorn to and
become the Tenant of the successor-in-interest to Landlord at the

 

53



--------------------------------------------------------------------------------

option of such successor-in-interest. Tenant’s agreement to subordinate this
Lease to any Security Document shall be subject to Tenant’s receipt of an SNDA
Agreement (as hereinafter defined). An “SNDA Agreement” shall mean an agreement
between Landlord, Tenant and the holder of such Security Document, substantially
in the form of the SNDA (as defined below). Tenant shall execute, acknowledge
and deliver within fifteen (15) days of written demand therefor an SNDA
Agreement; the failure to do so by Tenant within such time period following an
additional written notice and five (5) Business Day cure period shall be a
material default hereunder. Upon execution of this Lease, Tenant and Landlord
shall also execute and deliver a fully-executed subordination, non-disturbance
and attornment agreement (“SNDA”). Landlord represents to Tenant that, as of the
Effective Date there are no Security Documents encumbering the Building or
Project or any lien of any Security Documents now in force against the Building
or Project or any part thereof except as follows:

(i) A deed of trust to secure an indebtedness in the amount shown below, and any
other obligations secured thereby.

 

Amount:

  

$135,000,000.00

Dated:

  

October 10, 2000

Trustor:

  

National Office Partners Limited Partnership, a
Delaware limited partnership

Trustee:

  

Commonwealth Land Title Company

Beneficiary:

  

New York Teachers’ Retirement System

Loan No.:

  

none shown

Recorded:

  

October 17, 2000, Instrument No. 2000-G850303-00,
Reel H744, Image 589, of Official Records

re-recorded October 30, 2000, Reel H753, Image 45,
Instrument No. G856485, Official Records

As amended by that certain Assignment and Assumption of Loan pertaining to said
Deed of Trust executed by and between NOP 50 Fremont, LP., a Delaware Limited
Partnership; National Office Partners Limited Partnership, a Delaware limited
partnership; and New York Teachers’ Retirement System, a public pension system
created and existing pursuant to and by virtue of Article 11 of the Education
Law of the State of New York and having the powers and privileges of a
corporation pursuant to section 502 thereof, recorded August 15, 2003, Reel
I452, Image 45, Series No. 2003-H513801-00. Official Records.

As amended by that certain Amended and Restated Deed of Trust, Security
Agreement, with Assignment of Rents and Leases and Fixture Filing, recorded
August 22, 2003, Reel I457, Image 11, Series No. 2003-H518098-00, Official
Records.

As amended by that certain Assignment and Assumption of Loan pertaining to said
Deed of Trust executed by and between NOP 50 Fremont, LP., a Delaware Limited
Partnership; National Office Partners Limited Partnership, a Delaware limited
partnership; and New York Teachers’ Retirement System, a public pension system
created and existing pursuant to and by virtue of Article 11 of the Education
Law of the State of New York and having the powers and privileges of a
corporation pursuant to section 502 thereof, recorded December 27, 2004, Series
No. 2004-H878781-00, Official Records; and

(ii) An Assignment of certain of the lessor’s interest under leases referred to
therein,

 

Assigned to:

  

New York Teachers’ Retirement System

Recorded:

  

October 17, 2000, Instrument No. 2000-G850303-00,
Reel H744, Image 590, of Official Records

re-recorded October 30, 2000, Reel H753, Image 46,
Instrument No. G856485, Official Records

Which assignment recites, among other things, that it is given as additional
security for the Deed of Trust.

 

Recorded:

  

October 17, 2000, Instrument No. 2000-G850304-00,
Reel H744, Image 590, of Official Records

re-recorded October 30, 2000, Reel H753, Image 46,
Instrument No. G856486, Official Records

 

54



--------------------------------------------------------------------------------

Amended and Restated Assignment of Rents and Leases, recorded August 22, 2003,
Reel I457, Image 12, Series No. 2003-H518099-00, Official Records.

(b) Tenant shall, upon not less than ten (10) Business Days’ prior notice by
Landlord, execute, acknowledge and deliver to Landlord a statement in writing in
the form attached hereto as Exhibit D. If Tenant fails to timely execute,
acknowledge and deliver such estoppel certificate (or provide written comments
to any proposed certificate delivered by Landlord), Landlord may provide to
Tenant a second written request with respect to such estoppel certificate which
written notice must state in bold and all caps “FAILURE TO RESPOND TO THIS
WRITTEN NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL
CONSTITUTE ACCEPTANCE OF AN ESTOPPEL CERTIFICATE”. If Tenant fails to execute
and deliver such certificate (or provide written comments to any proposed
certificate delivered by Landlord) within a five (5) Business Day period
following the receipt of Landlord’s second written request therefor, such
failure shall constitute an acceptance of the Premises and an acknowledgment by
Tenant that statements included in the estoppel certificate are true and
correct, without exception. Any statement delivered pursuant to this
Paragraph 16 may be relied upon by any prospective purchaser of the fee of the
Building or the Project or any mortgagee, ground lessor or other like
encumbrances thereof or any assignee of any such encumbrance upon the Building
or the Project.

(c) Landlord shall, within ten (10) Business Days after receipt of a written
request from Tenant, execute and deliver (or provide written comments to any
proposed certificate delivered by Tenant) to Tenant a statement certifying:
(a) the date of commencement and expiration of this Lease; (b) the fact that
this Lease is unmodified and in full force and effect (or, if there have been
modifications to this Lease, that this lease is in full force and effect, as
modified, and stating the date and nature of such modifications); (c) the date
to which the rent and other sums payable under this Lease have been paid;
(d) the fact that there are no current defaults under this Lease by either
Landlord or Tenant except as specified in Landlord’s statement; and (e) such
other factual matters as may be reasonably requested by Tenant. Landlord agrees
that any statement delivered pursuant to this Paragraph 16(c) may be relied upon
by any assignee, lender, subtenant or investor of Tenant. Landlord irrevocably
agrees that if Landlord fails to execute and deliver such certificate within
such ten (10) Business Day period (or provide written comments to any proposed
certificate delivered by Tenant), Tenant may provide to Landlord a second
written request with respect to such estoppel certificate which written notice
must state in bold and all caps “FAILURE TO RESPOND TO THIS WRITTEN NOTICE
WITHIN FIVE (5) BUSINESS DAYS AFTER RECEIPT HEREOF SHALL CONSTITUTE AN EVENT OF
DEFAULT”. If Landlord fails to execute and deliver such certificate (or provide
written comments to any proposed certificate delivered by Tenant) within a
five (5) Business Day period following the receipt of Tenant’s second written
request therefor, such failure shall constitute an event of default without any
further cure period.

(d) Landlord’s Waiver of Security Interest in Tenant’s Personal Property.
Landlord hereby acknowledges and agrees that any and all of Tenant’s movable
furniture, furnishings, trade fixtures and equipment at the Premises (“Tenant’s
Property”) may be financed by a third-party lender or lessor (an “Equipment
Lienor”), and Landlord hereby (a) waives any rights to Tenant’s Property, and
(b) agrees to recognize the rights of any such Equipment Lienor, subject to and
in accordance with a commercially reasonable waiver agreement to be entered into
by and between Landlord and the Equipment Lienor following request by Tenant.

(e) Requirements for New Landlord Financing. Landlord hereby acknowledges that
the maturity date of the loan evidenced by the Security Documents described in
Paragraph 16(a) above is prior to the first date upon which Tenant may exercise
Tenant’s Purchase Option in accordance with Addendum Eight. Landlord shall have
the right to execute new Security Documents in its sole and absolute discretion,
provided that the loan amount with respect to any such Security Documents
executed prior to the expiration of the Option Period (as defined in Addendum
Eight) (“New Security Documents”) shall not exceed a seventy-five percent
(75%) loan to value ratio determined as of the execution date of such New
Security Documents. In addition, Landlord shall request of all potential lenders
that such New Security Documents include provisions pre-approving the assumption
of such New Security Documents by salesforce.com, inc. should Tenant exercise
any right to acquire the Project. As a material inducement to Tenant’s agreement
to lease the Premises and obtain Tenant’s Purchase Option, Landlord hereby
agrees to deliver to Tenant for informational purposes only copies of all New
Security Documents, and any

 

55



--------------------------------------------------------------------------------

amendments or modifications thereto, within ten (10) Business Days following the
full execution and delivery thereof. Except as set forth in this
Paragraph 16(e), Tenant shall have no right to approve or be consulted with
respect to the terms and conditions of such New Security Documents.

 

17.

SALE BY LANDLORD; TENANT’S REMEDIES; NONRECOURSE LIABILITY

(a) In the event of a sale or conveyance by Landlord of the Building or the
Project, Landlord shall be released from any and all liability under this Lease
from and after the date of such transfer; provided the new owner of the Building
assumes in writing all of the obligations of Landlord under this Lease. If the
Security Deposit has been deposited by Tenant to Landlord prior to such sale or
conveyance, Landlord shall transfer the Security Deposit to the purchaser, and
upon delivery to Tenant of notice thereof, Landlord shall be discharged from any
further liability in reference thereto. Notwithstanding the foregoing, in the
event of a sale or conveyance by Landlord of the Building or the Project prior
to payment in full of the Phase I Premises Allowance, Phase II Premises
Allowance or Phase III Premises Allowance, as a condition to Landlord’s release
from liability under this Lease from and after the date of such transfer,
Landlord shall escrow with a title company reasonably determined by Tenant all
unpaid amounts of the Phase I Premises Allowance, Phase II Premises Allowance or
Phase III Premises Allowance (“Escrow Funds”). Prior to the closing of such sale
or conveyance of the Building or Project, Landlord and Tenant agree to enter
into an escrow agreement governing the Escrow Funds in accordance with the terms
and provisions of Paragraph 17(c) below, so that such Escrow Funds shall be made
available to Tenant to reimburse Tenant for any portion of the Phase I Premises
Allowance, Phase II Premises Allowance or Phase III Premises Allowance that
Tenant may be entitled to in accordance with Paragraph 17(c). For the purposes
of this Paragraph 17(a), the term “sale or conveyance” shall include, without
limitation, a foreclosure, deed-in-lieu transaction, or any other exercise of a
similar remedy by Landlord’s lender.

(b) Landlord shall not be in default of any obligation of Landlord hereunder
unless Landlord fails to perform any of its obligations under this Lease within
thirty (30) days after receipt of written notice of such failure from Tenant;
provided, however, that if the nature of Landlord’s obligation is such that more
than thirty (30) days are required for its performance, Landlord shall not be in
default if Landlord commences to cure such default within the thirty (30) day
period and thereafter diligently prosecutes the same to completion. All
obligations of Landlord hereunder shall be construed as covenants, not
conditions.

(c) If an Emergency Situation (as defined herein) or Adverse Condition involving
the Premises or Tenant’s personnel or property exists, then Landlord shall
promptly commence and diligently perform all Landlord Repairs or take such other
actions, if any, required of Landlord under this Lease necessary to cure or
remediate such Emergency Situation or Adverse Condition. Notwithstanding
anything to the contrary contained herein, if (i) any Emergency Situation occurs
or (ii) there is an actual breach by Landlord of one of its obligations under
this Lease (“Landlord Breach”), and such Emergency Situation or Landlord Breach
will have a material and adverse impact on Tenant’s ability to conduct its
business in the Premises, or any portion thereof constituting at least a full
floor or more (an “Adverse Condition”), including, for example, any failure to
provide (or cause to be provided) electricity, HVAC, condenser water or elevator
access to the Premises, then Tenant shall give Landlord telephonic notice to
both Landlord’s property manager and Tenant’s principal contact with Landlord,
being either John Cornuke or Erik Sobek, unless Landlord notifies Tenant
otherwise. Thereafter, Landlord shall have (i) forty-eight (48) hours to
commence a cure with respect to such Emergency Situation or (ii) five
(5) Business Days to commence a cure of such Adverse Condition, and, in each
case, shall diligently prosecute such cure to completion (collectively
“Emergency Repairs”). In addition, if Tenant in writing (“Tenant Self-Help
Notice”) notifies Landlord that it intends to undertake self-help remedies for
such Emergency Repairs, then Landlord shall indicate in writing within
forty-eight (48) hours of receipt of such Tenant Self-Help Notice whether
Landlord reasonably and in good faith disputes Tenant’s right to perform
self-help as set forth herein (a “Landlord Dispute Notice”). Landlord’s failure
to timely deliver a Landlord Dispute Notice shall conclusively be deemed
Landlord’s waiver of any claim that Tenant improperly performed self-help in
accordance with this Paragraph 17(c). For purposes hereof, the term “Emergency
Situation” shall mean a situation which poses an imminent threat: (x) to the
physical well-being of persons at the Building, (y) of material damage to
Tenant’s personal property in the Premises. If Landlord fails to commence to
perform such Emergency Repairs within the applicable timeframe (i.e.,
forty-eight (48) hours with respect to an Emergency Situation or five
(5) Business Days with respect to Adverse Conditions) after Landlord receives
notice of the applicable Emergency Condition or Adverse Condition, or, to the
extent Landlord commences to cure with such time period but fails to diligently
pursue such Emergency Repairs to completion, then Tenant, upon providing

 

56



--------------------------------------------------------------------------------

Landlord with such prior written notice as is reasonable under the circumstances
(which notice: (x) may, if circumstances so dictate, be given by contacting by
telephone any representative of Landlord at the office of the Building or any
person designated by Landlord in writing to Tenant from time to time as an
emergency contact person for the Building (it being agreed that Tenant shall use
reasonable efforts to actually speak with (as opposed to leaving a message for)
each such representative or emergency contact person of Landlord, but that if
Tenant is unable to reach any such contact person or representative of Landlord
and the Emergency Situation in question requires immediate action, Tenant may
undertake such action without actually speaking with any such representative or
contact person, in which event Tenant shall leave a message for such person, if
an answering machine or message service is available therefore), and (y) shall
clearly indicate that Tenant intends to take steps necessary to remedy the event
giving rise to the Emergency Situation or Adverse Condition in question), may
perform such Emergency Repairs or other actions at Landlord’s expense; provided,
however, that in no event shall Tenant undertake any actions which will or are
reasonably likely to materially and adversely affect (other than to a de minimis
extent) (A) the roof or structure of the Building or (B) any base Building
systems or equipment. If Tenant exercises its right to perform Emergency Repairs
or other actions on Landlord’s behalf, as provided above, then Landlord shall
reimburse the actual out-of-pocket reasonable cost thereof together with an
administration fee equal to five percent (5%) of such costs within thirty
(30) days following Tenant’s delivery of: (i) a written notice describing in
reasonable detail the action taken by the Tenant, and (ii) reasonably
satisfactory evidence of the cost of such remedy. Landlord shall, within ten
(10) Business Days following Tenant’s written request for reimbursement of the
costs of the Emergency Repairs notify Tenant of whether Landlord reasonably and
in good faith disputes that Tenant did not perform the Emergency Repairs in the
manner permitted by this Lease or that the amount Tenant requests be reimbursed
from Landlord for performance of the Emergency Repairs is incorrect (“Landlord’s
Set-Off Notice”). In any case, in the event any Emergency Repairs are not
accomplished by Landlord within a forty-eight (48) hour period with respect to
an Emergency Condition or five (5) Business Day period with respect to Adverse
Conditions despite Landlord’s diligent efforts, Landlord, within three
(3) Business Days following Tenant’s written request therefore, shall provide to
Tenant a schedule determined in good faith setting forth the basic steps
Landlord proposes to be taken to effect the Emergency Repairs or other actions
in a commercially reasonable time frame given the specifics of the Emergency
Repairs required and the times when such work is proposed to be done and
thereafter Landlord shall proceed to complete such Emergency Repairs within the
time schedule so provided. If Tenant undertakes any action pursuant to this
paragraph, Tenant shall (a) proceed in accordance with all applicable Laws;
(b) retain to effect such actions only such reputable contractors and suppliers
as are duly licensed in the City of San Francisco and are listed on the most
recent list furnished to Tenant of Landlord’s approved contractors for the
Building and are insured in accordance with the provisions of Paragraph 4 of
this Lease; (c) effect such repairs or perform such other actions in a good and
workmanlike and commercially reasonable manner; (d) use new or like new
materials; (e) take reasonable efforts to minimize any material interference or
impact on the other tenants and occupants of the Project, and (f) otherwise
comply with all applicable requirements set forth in Paragraph 4(f) of this
Lease. Notwithstanding anything in this Paragraph 17(c) to the contrary, the
foregoing self-help right (i) shall not apply in the event of any fire or
casualty at the Project, it being acknowledged and agreed that Paragraph 9 shall
govern with respect to any such fire or casualty event, (ii) shall not apply in
the event of any condemnation, it being acknowledged and agreed that Paragraph
10 shall govern with respect to any such condemnation, or (iii) shall not permit
Tenant to access any other tenant’s or occupant’s space at the Project.

Subject to any express limitations set forth herein to the contrary, the
remedies provided for in this Lease are in addition to all other remedies
available to Tenant at law or in equity by statute or otherwise. Without
limiting the generality of the foregoing, if Landlord fails to pay or reimburse
Tenant when due any amount owed to Tenant under this Lease, including, without
limitation: (i) Tenant fails to receive any portion of the Phase I Premises
Allowance, Phase II Premises Allowance or Phase III Premises Allowance actually
owed to Tenant in connection with the construction of the Phase I Premises
Improvements, Phase II Premises Improvements, and/or Phase III Premises
Improvements or the Expansion Space, as applicable, within thirty (30) days
after submission of all required documents and information as required by this
Lease; (ii) Landlord fails to reimburse Tenant in connection with the exercise
of Tenant’s rights pursuant to this Paragraph 17(c); or (iii) monetary damages
awarded to Tenant in an order or judgment issued by either a binding arbitration
proceeding (as set forth in the following paragraph) or court in any legal
proceeding, then Tenant shall have the right (subject to the limitations set
forth below), in addition to all other remedies available to Tenant at law or in
equity by statute or otherwise, to either off-set against Rent due under this
Lease or otherwise abate payments of Base Rent, Operating Expenses or other Rent
an amount equal to the applicable amounts owed to Tenant plus interest on the
amounts owed to Tenant from the date incurred until such offset occurs at the
Default Rate. Notwithstanding the foregoing, Tenant shall deliver notice to
Landlord of

 

57



--------------------------------------------------------------------------------

Tenant’s intent to off-set against Rent under this Paragraph 17(c) at least
ten (10) Business Days prior to exercising its right of off-set. Tenant shall
not be permitted to exercise off-set rights to the extent that Landlord has
delivered a Landlord Dispute Notice or Landlord Set-Off Notice (as to disputed
amounts only) until such dispute is finally adjudicated pursuant to the
arbitration process set forth in this Paragraph 17(c). In addition,
notwithstanding anything in this paragraph to the contrary, in the event Tenant
exercises its off-set rights herein, then Tenant shall only be permitted to
off-set up to fifty percent (50%) of the Base Rent due in the applicable
calendar month (the “Monthly Cap”) in which Tenant seeks to off-set and, in the
event the amount that Tenant may off-set hereunder is greater than the Monthly
Cap, then Tenant shall carryover any such excess amounts to future months until
the total off-set amount is exhausted.

In the event Landlord delivers (i) a Landlord Allowance Notice (as defined in
Exhibit B), (ii) a Landlord Dispute Notice or (iii) a Landlord Set-Off Notice,
then Tenant shall have the right, by notice to Landlord of its intent to do so,
to submit the dispute to arbitration in accordance with this paragraph. Within
ten (10) Business Days of the delivery of such notice, Landlord and Tenant shall
designate an arbitrator to promptly decide the dispute. In the event Landlord
and Tenant are unable to agree on an arbitrator, in writing and within the time
provided, Landlord and Tenant shall each designate an arbitrator within an
additional two (2) Business Days and notify the other thereof in writing. The
two (2) arbitrators will meet within ten (10) days of the designation of the
second of them to determine the dispute and, if they are unable to do so, then,
within ten (10) days after their meeting they shall designate a third arbitrator
and, if they are unable to agree, in writing and within the time provided, on
such third arbitrator, the third arbitrator shall be selected by the Chief Judge
of the United States District Court for the Northern District of California,
upon the application of either Landlord or Tenant (with contemporaneous notice
by the applicant to the other). This arbitration mechanism shall be solely
limited to the determination whether a set-off of Base Rent is permitted
hereunder (i) in the case of Tenant’s demand for an off-set arising from
Landlord’s failure to disburse payment of any tenant improvement allowance, if
Tenant has satisfied all delivery and other requirements necessary for Tenant to
request a disbursement of the applicable allowance and the amount that such
disbursement should be, or (ii) in the case of Tenant’s demand for an off-set
arising from Tenant’s exercise of its self-help rights under this Paragraph
17(c), if Tenant has properly and appropriately exercised its self-help rights
in accordance with the terms of this Lease and the amount that Tenant is
entitled to receive arising from such self-help. If any arbitrator fails,
refuses, or is unable to act, or if either Landlord or Tenant fails or refuses
to appoint an arbitrator it is required to appoint under the terms hereof, then
an arbitrator shall be appointed in his stead in the same manner as provided for
the third arbitrator when the two (2) arbitrators appointed by Landlord and
Tenant are unable to agree on same in writing and within the time provided. The
reasonable fees and expenses of the third arbitrator or of the only arbitrator,
if there is only one, shall be borne by the non-prevailing party in the
arbitration, as determined by the arbitrator, taking into account the entirety
of the decision. Any arbitrator designated to serve shall be a disinterested
party who has been actively engaged in commercial leasing, either as a landlord
or a tenant or a legal or other representative of a landlord or a tenant, in the
county in which the Premises are located, for a period of not less than ten
(10) years immediately prior to his or her appointment. If there is only one
arbitrator, his or her written decision shall be final and binding on Landlord
and Tenant. If there are two (2) arbitrators and they are in agreement as to the
determination of the issue, their written decision shall be final and binding on
Landlord and Tenant. If there are three (3) arbitrators and any two of them are
in agreement as to the determination of the issue, their written decision shall
be final and binding on Landlord and Tenant. The parties agree to use good
faith, reasonable efforts to have the arbitration procedure discussed in this
paragraph be finalized within ninety (90) days from the appointment of the
arbitrator.

(d) Notwithstanding anything contained in this Lease to the contrary, the
obligations of Landlord under this Lease (including any actual or alleged breach
or default by Landlord) do not constitute personal obligations of the individual
partners, directors, officers, trustees, members or shareholders of Landlord or
Landlord’s members or partners, and Tenant shall not seek recourse against the
individual partners, directors, officers, trustees, members or shareholders of
Landlord or against Landlord’s members or partners or against any other persons
or entities having any interest in Landlord, or against any of their personal
assets for satisfaction of any liability with respect to this Lease. Any
liability of Landlord for a default by Landlord under this Lease, or a breach by
Landlord of any of its obligations under the Lease, shall be limited solely to
its interest in the Project (which shall include the proceeds of any financing
or sale and any rents, insurance proceeds and condemnation awards), and in no
event shall any personal liability be asserted against Landlord in connection
with this Lease nor shall any recourse be had to any other property or assets of
Landlord, its partners, directors, officers, trustees, members, shareholders or
any other persons or entities having any interest in Landlord (other than the
proceeds of

 

58



--------------------------------------------------------------------------------

any financing or sale and any rents, insurance proceeds and condemnation
awards); provided, however, with respect to the payment of the Phase I Premises
Allowance, Phase II Premises Allowance or Phase III Premises Allowance, the
liability of Landlord shall not be limited to its interest in the Project but
rather any liability for the payment of the Phase I Premises Allowance, Phase II
Premises Allowance or Phase III Premises Allowance shall be satisfied solely
from the assets and properties of the Teachers Insurance and Annuity Association
of America’s Real Estate Account established as a separate investment account of
TIAA under New York law on February 22, 1995, and under the regulation of the
State of New York Insurance Department (the “Separate Account”) (including all
assets and properties allocated to or held for the account of the Separate
Account), and in no event shall any recourse be had to any assets or properties
held by TIAA in its general investment account or in any other of its existing
or future separate accounts other than the Separate Account.

(e) Notwithstanding anything contained in this Lease to the contrary, the
obligations of Tenant under this Lease (including any actual or alleged breach
or default by Tenant) do not constitute personal obligations of the individual
partners, directors, officers, trustees, members or shareholders of Tenant or
Tenant’s members or partners, and Landlord shall not seek recourse against the
individual partners, directors, officers, trustees, members or shareholders of
Tenant or against Tenant’s members or partners or against any other persons or
entities having any interest in Tenant, or against any of their personal assets
for satisfaction of any liability with respect to this Lease.

 

18.

PARKING; COMMON AREAS

(a) Tenant shall have the right to the nonexclusive use of the number of parking
spaces located in the parking areas of the Project specified in Item 13 of the
Basic Lease Provisions (the “Parking Garage”) for the parking of operational
motor vehicles used by Tenant, its visitors, officers and employees only.
Landlord reserves the right, at any time upon written notice to Tenant, to
designate the location of Tenant’s parking spaces as determined by Landlord in
its reasonable and non-discriminatory discretion. The use of such spaces shall
be subject to the rules and regulations adopted by Landlord from time to time
for the use of the parking areas. Landlord further reserves the right to make
such changes to the parking system as Landlord may deem necessary or reasonable
from time to time; provided that Landlord shall use commercially reasonable
efforts (without any obligation to engage overtime labor or commence any
litigation) to minimize the extent and duration of any resulting interference
with Tenant’s parking rights. Except as otherwise expressly agreed to in this
Lease, Tenant agrees that Tenant, its visitors, officers and employees shall not
be entitled to park in any reserved or specially assigned areas designated by
Landlord from time to time in the Project’s parking areas. Tenant shall not
permit or allow any vehicles that belong to or are controlled by Tenant or
Tenant’s officers, employees, suppliers, shippers, customers or invitees to be
loaded, unloaded or parked in areas other than those designated by Landlord for
such activities. If Tenant permits or allows any of the prohibited activities
described in this Paragraph, then Landlord shall have the right, without notice,
in addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable upon demand by Landlord.

(b) Subject to subparagraph (c) below and the remaining provisions of this
Lease, Tenant shall have the nonexclusive right, in common with others, to the
use of such entrances, lobbies, fire vestibules, restrooms (excluding restrooms
on any full floors leased by a tenant), mechanical areas, ground floor
corridors, elevators and elevator foyers, Parking Garage, electrical and
janitorial closets, telephone and equipment rooms, loading and unloading areas,
the Project’s plaza areas, if any, ramps, drives, stairs, and similar access
ways and service ways and other common areas and facilities in and adjacent to
the Building and the Project as are designated from time to time by Landlord for
the general nonexclusive use of Landlord, Tenant and the other tenants of the
Project and their respective employees, agents, representatives, licensees and
invitees (“Common Areas”). The use of such Common Areas shall be subject to the
rules and regulations contained herein and the provisions of any CC&Rs (as
defined herein). Tenant shall keep all of the Common Areas free and clear of any
obstructions created or permitted by Tenant or resulting from Tenant’s
operations, and shall use the Common Areas only for normal activities, parking
and ingress and egress by Tenant and its employees, agents, representatives,
licensees and invitees to and from the Premises, the Building or the Project.
If, in the reasonable opinion of Landlord, unauthorized persons are using the
Common Areas by reason of the presence of Tenant in the Premises, Tenant, upon
demand of Landlord, shall correct such situation by appropriate action or
proceedings against all such unauthorized persons. Nothing herein shall affect
the rights of Landlord at any time to remove any such unauthorized persons from
said areas or to prevent the use of any of said areas by unauthorized persons.
Landlord reserves the right to make such changes, alterations,

 

59



--------------------------------------------------------------------------------

additions, deletions, improvements, repairs or replacements in or to the
Building, the Project (including the Premises) and the Common Areas as Landlord
may reasonably deem necessary or desirable, including, without limitation,
constructing new buildings and making changes in the location, size, shape and
number of driveways, entrances, parking spaces, parking areas, loading areas,
landscaped areas and walkways; provided, however, that (i) there shall be no
unreasonable permanent obstruction of access to or use of the Premises resulting
therefrom, and (ii) Landlord shall use commercially reasonable efforts to
minimize any interruption with Tenant’s use of the Premises. Notwithstanding any
provision of this Lease to the contrary, the Common Areas shall not in any event
be deemed to be a portion of or included within the Premises leased to Tenant
and the Premises shall not be deemed to be a portion of the Common Areas. This
Lease is granted subject to the terms hereof, the rights and interests of third
parties under existing liens, easements and encumbrances affecting such
property, all zoning regulations, rules, ordinances, building restrictions and
other laws and regulations now in effect or hereafter adopted by any
governmental authority having jurisdiction over the Project or any part thereof.

(c) Notwithstanding any provision of this Lease to the contrary, Landlord
specifically reserves the right to redefine the term “Project” for purposes of
allocating and calculating Operating Expenses so as to include or exclude areas
as Landlord shall from time to time reasonably determine or reasonably specify
(and any such determination or specification shall be without prejudice to
Landlord’s right to revise thereafter such determination or specification). In
addition, Landlord shall have the right to contract or otherwise arrange for
amenities, services or utilities (the cost of which is included within Operating
Expenses) to be on a common or shared basis to both the Project (i.e., the area
with respect to which Operating Expenses are determined) and adjacent areas not
included within the Project, so long as the basis on which the cost of such
amenities, services or utilities is allocated to the Project is determined on an
arms-length basis or some other basis reasonably determined by Landlord. In the
case where the definition of the Project is revised for purposes of the
allocation or determination of Operating Expenses, Tenant’s Proportionate Share
shall be appropriately revised to equal the percentage share of all Rentable
Area contained within the Project (as then defined) represented by the Premises.
Landlord shall have the sole right to reasonably determine which portions of the
Project and other areas, if any, shall be served by common management,
operation, maintenance and repair. Landlord shall also have the right, in its
sole discretion, to allocate and prorate any portion or portions of the
Operating Expenses on a building-by-building basis, on an aggregate basis of all
buildings in the Project, or any other reasonable manner, and if allocated on a
building-by-building basis, then Tenant’s Proportionate Share shall, as to the
portion of the Operating Expenses so allocated, be based on the ratio of the
Rentable Area of the Premises to the Rentable Area of the Building. Landlord
shall have the exclusive rights to the airspace above and around, and the
subsurface below, the Premises and other portions of the Building and Project.

 

19.

MISCELLANEOUS

(a) Attorneys’ Fees. In the event of any legal action or proceeding brought by
either party against the other arising out of this Lease, the prevailing party
shall be entitled to recover reasonable attorneys’ fees and costs (including,
without limitation, court costs and expert witness fees) incurred in such
action. Such amounts shall be included in any judgment rendered in any such
action or proceeding.

(b) Waiver. No waiver by Landlord or Tenant of any provision of this Lease or of
any breach by the other party hereunder shall be deemed to be a waiver of any
other provision hereof, or of any subsequent breach by the other party.
Landlord’s consent to or approval of any act by Tenant requiring Landlord’s
consent or approval under this Lease shall not be deemed to render unnecessary
the obtaining of Landlord’s consent to or approval of any subsequent act of
Tenant. No act or thing done by Landlord or Landlord’s agents during the term of
this Lease shall be deemed an acceptance of a surrender of the Premises, unless
in writing signed by Landlord. The delivery of the keys to any employee or agent
of Landlord shall not operate as a termination of the Lease or a surrender of
the Premises. The acceptance of any Rent by Landlord following a breach of this
Lease by Tenant shall not constitute a waiver by Landlord of such breach or any
other breach unless such waiver is expressly stated in a writing signed by
Landlord.

(c) Notices. Any notice, demand, request, consent, approval, disapproval or
certificate (“Notice”) required or desired to be given under this Lease shall be
in writing and given by certified mail, return receipt requested, by personal
delivery or by a nationally recognized overnight delivery service (such as
Federal Express or UPS) providing a receipt for delivery. Notices may not be
given by facsimile or e-mail. The date of giving any

 

60



--------------------------------------------------------------------------------

Notice shall be deemed to be the date upon which delivery is actually made by
one of the methods described in this Section 19(c) (or attempted if said
delivery is refused or rejected). If a Notice is received on a Saturday, Sunday
or legal holiday, it shall be deemed received on the next Business Day. All
notices, demands, requests, consents, approvals, disapprovals, or certificates
shall be addressed at the address specified in Item 14 of the Basic Lease
Provisions or to such other addresses as may be specified by written notice from
Landlord to Tenant. Either party may change its address by giving reasonable
advance written Notice of its new address in accordance with the methods
described in this Paragraph; provided, however, no notice of either party’s
change of address shall be effective until fifteen (15) days after the
addressee’s actual receipt thereof. For the purpose of this Lease, Landlord’s
counsel may provide Notices to Tenant on behalf of Landlord and such notices
shall be binding on Tenant as if such notices have been provided directly by
Landlord.

(d) Access Control. Landlord shall be the sole determinant of the type and
amount of any access control or courtesy guard services to be provided to the
Project, if any. LANDLORD SHALL NOT BE LIABLE TO TENANT, AND TENANT HEREBY
WAIVES ANY CLAIM AGAINST LANDLORD, FOR (I) ANY UNAUTHORIZED OR CRIMINAL ENTRY OF
THIRD PARTIES INTO THE PREMISES, THE BUILDING OR THE PROJECT, (II) ANY DAMAGE TO
PERSONS, OR (III) ANY LOSS OF PROPERTY IN AND ABOUT THE PREMISES, THE BUILDING
OR THE PROJECT, BY OR FROM ANY UNAUTHORIZED OR CRIMINAL ACTS OF THIRD PARTIES,
REGARDLESS OF ANY ACTION, INACTION, FAILURE, BREAKDOWN, MALFUNCTION AND/OR
INSUFFICIENCY OF THE ACCESS CONTROL OR COURTESY GUARD SERVICES PROVIDED BY
LANDLORD, IF ANY EXCEPT TO THE EXTENT CAUSED BY OR RESULTING FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD. As of the Effective Date of this
Lease, Landlord’s current security program is set forth in Exhibit M attached
hereto. Tenant shall provide such supplemental security services and shall
install within the Premises such supplemental security equipment, systems and
procedures as may reasonably be required for the protection of its employees and
invitees, provided that Tenant shall coordinate such services and equipment with
any security provided by Landlord. The determination of the extent to which such
supplemental security equipment, systems and procedures are reasonably required
shall be made in the sole judgment, and shall be the sole responsibility, of
Tenant and may include, without limitation, key-card systems, access gates
(provided that such gates are located entirely within the Premises and not in
any Common Areas), security lighting and video monitoring equipment (including
in the ceilings of the Common Areas adjacent to the Premises, subject to
Landlord’s reasonable approval of the locations thereof) (“Tenant’s Security
Equipment”). The installation of any Tenant’s Security Equipment shall be
subject to all applicable codes, laws and ordinances and Tenant shall be
responsible, at its sole cost and expense, for all costs in connection with
ensuring that Tenant’s Security Equipment is in compliance with all applicable
laws, codes and ordinances. Notwithstanding anything to the contrary set forth
herein, at the end of each respective Lease Terms or upon the earlier
termination of this Lease, at Landlord’s option, Tenant shall either:
(1) remove, at Tenant’s sole cost and expense, any Tenant’s Security Equipment
and restore all portions of the Premises and the Building affected by such
removal to their condition immediately prior to the installation of such
equipment, ordinary wear and tear excepted; or (2) leave any such Tenant’s
Security Equipment in place, in which event the Tenant’s Security Equipment
shall be the property of Landlord. Subject to Landlord’s prior written approval,
such approval not to be unreasonably withheld, delayed or conditioned, at
Tenant’s sole cost, Tenant shall be permitted to tie Tenant’s Security Equipment
into the Building Systems if requested by Tenant provided that (a) Tenant’s
Security Equipment is compatible with the Building Systems, and (b) Tenant’s
Security System does not materially and adversely interfere with the Building
Systems. In addition, Tenant shall have the right to contract directly with
Landlord’s security contractor as well as utilize its own employees or third
parties to perform security services within the Premises. Tenant acknowledges
that it has neither received nor relied upon any representation or warranty made
by or on behalf of Landlord with respect to the safety or security of the
Premises or the Project or any part thereof or the extent or effectiveness of
any security measures or procedures now or hereafter provided by Landlord, and
further acknowledges that Tenant has made its own independent determinations
with respect to all such matters. Tenant shall be entitled to utilize Building
stairwells to access floors of the Premises and may install security card
readers or other security devices on such stairwells to maintain security and
access by persons other than Tenant employees. Notwithstanding anything to the
contrary contained herein, if any breach of security in the Premises shall
occur, then Landlord shall immediately provide notice to Tenant via telephone
call and e-mail to the following: (a) via telephone to 650-653-4600, and (b) via
email to gocenter@salesforce.com or such other number(s) and/or email
address(es) as Tenant shall from time to time notify Landlord in writing.

 

61



--------------------------------------------------------------------------------

(e) Storage. Any storage space at any time leased to Tenant hereunder shall be
used exclusively for storage. Notwithstanding any other provision of this Lease
to the contrary, (i) Landlord shall have no obligation to provide heating,
cleaning, water or air conditioning therefor, and (ii) Landlord shall be
obligated to provide to such storage space only such electricity as will, in
Landlord’s judgment, be adequate to light said space as storage space.

(f) Holding Over. If Tenant retains possession of any portion of the Premises
after the termination or expiration of the respective Lease Term relating to
such portion of the Premises, then Tenant shall, at Landlord’s election become a
tenant at sufferance (and not a tenant at will) for such portion of the Premises
in which Tenant is holding over, such possession shall be subject to immediate
termination by Landlord at any time, and all of the other terms and provisions
of this Lease (excluding any expansion or renewal option or other similar right
or option) shall be applicable during such holdover period, except that Tenant
shall pay Landlord from time to time, upon demand, for the first thirty
(30) days of such holdover an amount equal to one hundred twenty-five percent
(125%) of the Base Rent payable by Tenant immediately prior to such holding
over, and thereafter an amount equal to one hundred fifty percent (150% ) of the
Base Rent payable by Tenant immediately prior to such holding over, computed on
a per diem basis for each month or part thereof during such holding over for
such portion of the Premises in which Tenant is holding over; provided, however,
the holdover rent shall be calculated in full floor increments only so that if
Tenant is only holding over in a portion of a particular floor, then the
holdover rent shall be calculated based on the square footage of the entire
floor. All other payments (including payment of Additional Rent) shall continue
under the terms of this Lease. In addition, Tenant shall also be liable to
Landlord for all direct and consequential damages which Landlord may suffer by
reason Tenant’s failure to timely surrender the Premises; provided, however, as
a condition of Tenant’s obligations under this Paragraph 19(f), Landlord shall
give Tenant written notice of the existence of a prospective successor tenant
for the Premises or any portion thereof, or the existence of any other matter
which might give rise to a claim by Landlord for consequential damages, and
Landlord’s reasonable estimate of the amount of such claim (to the extent such
amount can reasonably be estimated by Landlord on the basis of information then
available to Landlord) at least thirty (30) days prior to the date Landlord
shall require Tenant’s surrender of the Premises, and Tenant shall not be
responsible to Landlord for any consequential damages if Tenant shall surrender
the Premises on or prior to one hundred twenty (120) days after the later of
(i) delivery of such notice detailing the potential consequential damages (it
being agreed, however, that Landlord does not need to identify the prospective
tenant by name in its notice, and it being further agreed that such notice may
be given prior to the scheduled expiration date of this Lease), or (ii) the
expiration or earlier termination of this Lease. No holding over by Tenant,
whether with or without consent of Landlord, shall operate to extend this Lease
except as otherwise expressly provided, and this Paragraph shall not be
construed as consent for Tenant to retain possession of the Premises or any
portion thereof.

(g) Condition of Premises. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE,
LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY THAT
THE PREMISES ARE SUITABLE FOR TENANT’S INTENDED PURPOSE OR USE, WHICH DISCLAIMER
IS HEREBY ACKNOWLEDGED BY TENANT. THE TAKING OF POSSESSION BY TENANT ON THE
APPLICABLE DELIVERY DATE AS SET FORTH IN ITEM 9 OF THE BASIC LEASE PROVISIONS
SHALL BE CONCLUSIVE EVIDENCE THAT TENANT:

(i) ACCEPTS THE PREMISES, THE BUILDING AND PROJECT AS SUITABLE FOR THE PURPOSES
FOR WHICH THE PREMISES WERE LEASED; AND

(ii) WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY OF SUITABILITY OR
HABITABILITY.

(h) Quiet Possession. Upon Tenant’s paying the Rent reserved hereunder and
observing and performing all of the covenants, conditions and provisions on
Tenant’s part to be observed and performed hereunder, Tenant shall have quiet
possession of the Premises for the term hereof without hindrance or ejection by
any person lawfully claiming under Landlord.

(i) Matters of Record. Except as otherwise provided herein, this Lease and
Tenant’s rights hereunder are subject and subordinate to all matters affecting
Landlord’s title to the Project recorded in the Real Property Records of the
County in which the Project is located prior to the Effective Date, including,
without limitation, all CC&Rs. Tenant agrees for itself and all persons in
possession or holding under it that it will comply with and not

 

62



--------------------------------------------------------------------------------

violate any CC&Rs. Landlord reserves the right, from time to time, to grant such
easements, rights and dedications as Landlord deems necessary or desirable, and
to cause the recordation of parcel maps and covenants, conditions and
restrictions affecting the Premises, the Building or the Project, as long as
such easements, rights, dedications, maps, and covenants, conditions and
restrictions do not adversely affect the use of the Premises by Tenant,
including without limitation, any signage rights, access to the Project, access
or utility of the Parking Garage, or material reduction in the outdoor portions
of the Project available for public use.

(j) Successors and Assigns. Except as otherwise provided in this Lease, all of
the covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.

(k) Brokers. Tenant warrants that it has had no dealings with any real estate
broker or agent in connection with the negotiation of this Lease, excepting only
the brokers named in Item 12 of the Basic Lease Provisions and that it knows of
no other real estate broker or agent who is or might be entitled to a commission
in connection with this Lease. Tenant hereby agrees to indemnify, defend and
hold Landlord harmless for, from and against all claims for any brokerage
commissions, finders’ fees or similar payments by any persons, other than those
listed in Item 12 of the Basic Lease Provisions, claiming to have represented
Tenant in connection with this Lease and all costs, expenses and liabilities
incurred in connection with such claims, including reasonable attorneys’ fees
and costs.

Landlord warrants that it has had no dealings with any real estate broker or
agent in connection with the negotiation of this Lease, excepting only the
brokers named in Item 12 of the Basic Lease Provisions and that it knows of no
other real estate broker or agent who is or might be entitled to a commission in
connection with this Lease. Landlord hereby agrees to indemnify, defend and hold
Tenant harmless for, from and against all claims for any brokerage commissions,
finders’ fees or similar payments by any persons, other than those listed in
Item 12 of the Basic Lease Provisions, claiming to have represented Landlord in
connection with this Lease and all costs, expenses and liabilities incurred in
connection with such claims, including reasonable attorneys’ fees and costs.

(l) Project or Building Name and Signage. Intentionally Deleted.

(m) Memorandum of Lease and Option. Concurrently with the execution and delivery
of this Lease, the parties shall promptly execute and Landlord shall record, at
its sole cost and expense, a short form memorandum in substantially the form
attached hereto as Exhibit K. Within ten (10) Business Days after Landlord’s
written request following the expiration or earlier termination of this Lease,
Tenant shall execute and deliver to Landlord in recordable form, a quitclaim
deed designating Landlord as the transferee.

(n) Examination of Lease. Submission of this instrument for examination or
signature by Tenant does not constitute a reservation of or option for lease,
and it is not effective as a lease or otherwise until execution by and delivery
to both Landlord and Tenant.

(o) Time. Time is of the essence of this Lease and each and all of its
provisions.

(p) Defined Terms and Marginal Headings. The words “Landlord” and “Tenant” as
used herein shall include the plural as well as the singular and for purposes of
Paragraphs 5, 7, 13 and 18, the term Landlord shall include Landlord, its
employees, contractors and agents. The marginal headings and titles to the
articles of this Lease are not a part of this Lease and shall have no effect
upon the construction or interpretation of any part hereof.

(q) Conflict of Laws; Prior Agreements; Separability. This Lease shall be
governed by and construed pursuant to the laws of the State of California. This
Lease contains all of the agreements of the parties hereto with respect to any
matter covered or mentioned in this Lease. No prior agreement, understanding or
representation pertaining to any such matter shall be effective for any purpose.
No provision of this Lease may be amended or added to except by an agreement in
writing signed by the parties hereto or their respective successors in interest.
The illegality, invalidity or unenforceability of any provision of this Lease
shall in no way impair or invalidate any other provision of this Lease, and such
remaining provisions shall remain in full force and effect.

 

63



--------------------------------------------------------------------------------

(r) Authority. If Tenant is a corporation or limited liability company, each
individual executing this Lease on behalf of Tenant hereby covenants and
warrants that Tenant is a duly authorized and existing corporation or limited
liability company, that Tenant has and is qualified to do business in the State,
that the corporation or limited liability company has full right and authority
to enter into this Lease, and that each person signing on behalf of the
corporation is authorized to do so. This Lease shall not be construed to create
a partnership, joint venture or similar relationship or arrangement between
Landlord and Tenant hereunder.

(s) Landlord Representations and Warranties. To induce Tenant to execute this
Lease, and in addition to the other representations and warranties of Landlord
contained in this Lease, Landlord warrants and represents that:

(i) As of the Effective Date, except with respect to any rights of a holder of a
Security Document arising from a default of such Security Document, no person or
entity (except Tenant) currently has any right to purchase the Project or take a
ground lease of the Project.

(ii) As of the Effective Date, no person or entity (except Tenant) has any
preferential right to lease the Expansion Space or, except for the Existing
Rights, any other portion of the Building superior to Tenant’s right to lease
the other portions of the Building other than the Excluded Space (as defined in
Addendum Six).

(iii) If Landlord is a corporation or limited liability company, each individual
executing this Lease on behalf of Landlord hereby covenants and warrants that
Landlord is a duly authorized and existing corporation or limited liability
company, that Landlord has and is qualified to do business in the State, that
the corporation or limited liability company has full right and authority to
enter into this Lease, and that each person signing on behalf of the corporation
is authorized to do so.

(iv) The covenants, conditions, and restrictions that are of public record which
affect or encumber the Project as of the Effective Date are listed in Exhibit J
attached hereto (the “CC&Rs”).

(t) Cafeteria.

(i) Construction and Use. Subject to the terms and conditions of this
Paragraph 19(t) and the Work Letters (to the extent constructed pursuant to the
Tenant Improvements) Tenant may include a cafeteria (“Cafeteria”) in the
Premises. The location of the Cafeteria shall be in the location within the
Premises proposed by Tenant and reasonably agreed to by Landlord. Tenant, at
Tenant’s expense, shall obtain and maintain all governmental permits and
licenses necessary to operate the Cafeteria and shall comply with all applicable
Laws relating to the maintenance, operation and use thereof.

(ii) Operation. Tenant acknowledges that, in the absence of adequate preventive
measures, the Cafeteria could create objectionable fumes, vapors or odors,
pests, unreasonable noise and other conditions that would cause annoyance to and
disruption of the other tenants and occupants of the Project. Accordingly, as a
material inducement to Landlord to enter into this Lease, Tenant agrees as
follows:

(A) Tenant shall: (i) furnish, install and maintain ventilation, exhaust and
drainage systems serving the Cafeteria to the extent required by Laws and as
reasonably required by Landlord and provide such other exhaust, cleaning or
similar systems necessary to prevent any offensive smoke, fumes, vapors,
offensive odors or other offensive substances from emanating from the Cafeteria
as more fully set forth below; (ii) fireproof all window treatments in the
Cafeteria, including, without limitation, draperies and curtains to the extent
required by Laws, and submit to Landlord, upon Landlord’s request, current
certificates evidencing such fireproofing; and (iii) operate the Cafeteria in a
clean and sanitary manner so as to prevent infestation by pests, and, in
addition, whenever there shall be evidence of any infestation, employ
contractors reasonably approved by Landlord to eliminate the infestation.

(B) Tenant shall install grease traps/interceptors located within the Cafeteria
as required by Laws for all food preparation areas having pot sinks or any
grease-producing appliances that

 

64



--------------------------------------------------------------------------------

discharge into the waste system. Tenant shall be responsible for the proper
care, cleaning and maintenance of the grease traps located within the Cafeteria
and any piping required therefor in accordance with all Laws. Tenant shall
follow all reasonable recommendations of Tenant’s grease trap maintenance
provider regarding the maintenance of the grease traps, including any
recommended chemical treatments and any recommended intervals for the emptying
and/or hydrojetting of the grease traps and connecting pipes. Tenant, as
Additional Rent, shall be liable for the cost of any maintenance to or repairs
of any of the Building pumps and pipes reasonably documented by Landlord to the
extent necessitated by Tenant’s failure to comply with the terms and conditions
of this provision.

(C) If, in the reasonable opinion of Landlord, offensive odors are escaping from
the Cafeteria into the Project or Common Areas, Landlord shall promptly notify
Tenant and Tenant shall use diligent efforts to cure such situation. If such
objectionable odors continue to escape from the Cafeteria into the Project or
Common Areas after notice from Landlord, then Tenant shall have fifteen (15)
days to commence to cure such situation and thereafter shall diligently
prosecute such cure to completion. Notwithstanding the foregoing, Landlord, at
Tenant’s sole cost and expense, shall have the right, but not the obligation, to
undertake any such repairs or other work that Tenant is required to perform
under this Paragraph 19(t) that Tenant fails or refuses to perform in a timely
and efficient manner after expiration of all applicable notice and cure periods.

(D) Tenant shall install such filters and shafts as required by Laws. Tenant
shall be responsible for the proper care, cleaning and maintenance of the
filters and shafts located within the Cafeteria, or exclusively serving the
Cafeteria, in accordance with all Laws, and shall procure a qualified
maintenance contractor reasonably approved by Landlord under a commercially
reasonable maintenance contract for regular maintenance of the shafts. Tenant
shall, at its own expense, cause any such filters to be cleaned on a monthly
basis and any such shafts on an annual basis. Tenant shall follow all reasonable
recommendations of Tenant’s shaft maintenance provider regarding the maintenance
of the shafts.

(E) If Tenant shall at any time serve alcoholic beverages in the Cafeteria,
Tenant shall, at its sole cost and expense, provide and maintain all licenses
and/or permits required by Laws and shall at all times comply with Law related
to the service of alcoholic beverages. At all times during the Lease Term during
which Tenant serves alcoholic beverages of any kind, Tenant, at its expense,
shall maintain an insurance policy or endorsement covering liability related to
the serving of alcoholic beverages, which policy or endorsement shall be in form
and content reasonably acceptable to Landlord. All alcohol served at the
Premises shall be consumed within the Premises only, and in no event may Tenant
serve or permit the consumption of alcohol outside of the Premises.

(F) Notwithstanding anything to the contrary set forth herein, Tenant may at any
time, cease operating the Cafeteria, and (i) remove the improvements in the
Cafeteria and (ii) at Tenant’s election install improvements customary for
general office use in the former Cafeteria.

(G) Tenant shall hire a pest control company duly licensed by the State of
California and acceptable to Landlord to provide to the Cafeteria pest control
service regularly and as necessary for the purpose of preventing and/or
eliminating rodents and pests from the Cafeteria. No grease shall be allowed to
accumulate in the Cafeteria. Any grease hood ventilation equipment shall include
a fine pre-filter and activated charcoal filters or their equivalent. All
kitchen ventilating equipment shall be so operated and maintained as to prevent
the emission of odors and smoke from the Premises.

(H) Tenant shall provide suitable water-tight receptacles for garbage from or
attributable to the Cafeteria. Tenant shall implement garbage procedures
eliminating all garbage from the Cafeteria at least once daily. Said procedures
shall ensure the transportation of garbage, without spillage, from the Premises
to points of collection specified by Landlord. The collection of garbage shall
be arranged by Tenant at its expense. Any spillage of Tenant’s garbage (whether
caused by Tenant’s staff, by trespassers, by acts of God, or by any other cause
whatsoever) shall be immediately cleaned up by Tenant, and failure to do so
shall allow Landlord immediately to clean said spillage at Tenant’s expense.
Tenant shall purchase and maintain a minimum of two (2) (or such higher number
as the Fire Marshal may require) fire extinguishers in the Cafeteria in
serviceable condition during the entire Lease Term.

 

65



--------------------------------------------------------------------------------

(iii) Costs. In addition to other costs specified herein, Tenant shall reimburse
Landlord within thirty (30) days after request (together with reasonable
supporting documentation) for any incremental increase in compost and/or trash
removal costs incurred by Landlord above Landlord’s normal compost and/or trash
removal costs in connection with the remainder of the Premises as a result of or
in connection with the Cafeteria.

(u) Rules and Regulations. Tenant agrees to comply with all rules and
regulations of the Building and the Project imposed by Landlord as set forth on
Exhibit C attached hereto, as the same may be reasonably changed from time to
time upon reasonable notice to Tenant; provided that, no modification of such
rules and regulations may increase Tenant’s costs to lease and occupy the
Premises or reduce any services to be provided to Tenant hereunder. Landlord
shall not be liable to Tenant for the failure of any other tenant or any of its
assignees, subtenants, or their respective agents, employees, representatives,
invitees or licensees to conform to such rules and regulations.

(v) Joint Product. This Agreement is the result of arms-length negotiations
between Landlord and Tenant and their respective attorneys. Accordingly, neither
party shall be deemed to be the author of this Lease and this Lease shall not be
construed against either party.

(w) Generator Usage. Subject to Tenant obtaining all necessary governmental
permits and approvals and compliance with all matters of record, and so long as
Tenant shall not materially adversely impact any Building systems, Tenant shall
have the right but not the obligation to install, operate and maintain, at
Tenant’s sole cost and expense, a back-up generator (“Tenant’s Generator”) in
the Building or Project. Tenant’s Generator shall be and remain the sole and
exclusive property of Tenant. Tenant shall pay the rental cost of any parking
spaces (which shall be based on the prevailing market rate charged by Landlord
or the operator of the parking garage for the use of such parking spaces) that
are used to install the Tenant’s Generator, which such rental shall be payable
monthly and included in Tenant’s Rent payment. Landlord shall have the right to
review and approve, such review and approval not to be unreasonably withheld or
delayed, Tenant’s plans and specifications for the proposed equipment,
including, without limitation, the size, method of installation and visibility
of such equipment. The location of Tenant’s Generator shall be limited to an
area reasonably acceptable to Landlord and Tenant. In conjunction with the
installation of Tenant’s Generator, subject to Landlord’s prior approval of
Tenant’s plans and specifications, Tenant shall have the right to install an
emergency generator connection on the outside of the Building for the purpose of
connecting Tenant’s Generator to the Premises and an appurtenant electrical
grounding system. Furthermore, Tenant shall have the right to install conduits
from Tenant’s Generator to the Premises, provided, however, that such conduits
are installed to Landlord’s reasonable satisfaction in accordance with the
design and architectural standards for the Building. Tenant, at its sole cost
and expense, shall install, maintain, repair, replace and operate the Tenant’s
Generator in good working condition and in a first class manner. Tenant must
obtain (and provide Landlord with copies of) all necessary approvals, permits
and licenses from all governmental authorities having jurisdiction over the
Tenant’s Generator prior to the installation of the Tenant’s Generator. Tenant
shall use, operate, maintain and repair the Tenant’s Generator throughout the
Lease Term in accordance with all applicable local, state and federal Laws,
rules and regulations (including any environmental laws, rules or regulations).
Tenant shall use a contractor listed on Landlord’s the then current list of
approved contractors or as otherwise approved by Landlord, in Landlord’s
reasonable discretion, to install the Tenant’s Generator in accordance with the
plans and specifications approved by Landlord. Tenant’s installation and
maintenance of the Tenant’s Generator shall be performed during the Building’s
non-business hours and in a manner so as not to create a disturbance to other
tenants located in the Building. The Tenant’s Generator shall be operated in a
manner so as not to cause any noise, odor or vibration or any other disturbance
which may materially interfere with the operations of other tenants in the
Building. Tenant shall, at Tenant’s sole cost and expense, screen the Tenant’s
Generator from view in a manner reasonably acceptable to Landlord. In the event
that the Tenant’s Generator causes soil, oil, fumes or other debris to
accumulate on the Building’s brick, glass concrete or other services, Tenant
shall immediately clean such soil, oil, fumes or other debris at its sole cost
and expense upon receipt of notice from Landlord, or, at Landlord’s option,
Landlord may clean the debris and Tenant shall immediately reimburse Landlord
for the reasonable costs of such cleaning upon receipt of notice from Landlord.
Tenant shall install, at its sole cost and expense, in compliance with the plans
approved by Landlord, a submeter or lapse time meter or similar device to
measure the electrical consumption of the Tenant’s Generator, which device shall
be approved by Landlord. Tenant shall pay to Landlord the actual cost of such
electrical service provided in connection with the Tenant’s Generator. In the
event that the presence of the Tenant’s Generator at the Building causes an
increase in Landlord’s insurance costs, Tenant agrees

 

66



--------------------------------------------------------------------------------

to pay such increase in costs to Landlord as additional rent. Tenant shall
disconnect and remove the Tenant’s Generator at or prior to the termination or
expiration of this Lease and restore the Premises, Building and Project and all
other areas (including greenery and landscaping) in or about the Premises,
Building and Project where any portion of the Tenant’s Generator is installed to
its original condition immediately prior to such installation, reasonable wear
and tear excepted and to repair any damage covered by such disconnection and/or
removal. The terms and provisions of this Paragraph 19(w) shall survive the
termination or earlier expiration of this Lease.

(x) Force Majeure. Any prevention, delay or stoppage due to strikes, lockouts,
labor disputes, acts of God, acts of war, terrorism, terrorist activities,
inability to obtain services, labor, or materials or reasonable substitutes
therefore, governmental actions, civil commotions, fire, flood, earthquake or
other casualty, and other causes beyond the reasonable control of the party
obligated to perform, except with respect to the obligations imposed with regard
to Rent and other charges to be paid by Tenant pursuant to this Lease and except
as to Tenant’s obligations under Paragraph 19(f) of this Lease (collectively, a
“Force Majeure”), notwithstanding anything to the contrary contained in this
Lease, shall excuse the performance of such party for a period equal to any such
prevention, delay or stoppage and, therefore, if this Lease specifies a time
period for performance of an obligation of either party, that time period shall
be extended by the period of any delay in such party’s performance caused by a
Force Majeure. Any delays caused by an event of Force Majeure shall be referred
to herein as a “Force Majeure Delay”.

(y) Counterparts. This Lease may be executed in several counterparts, each of
which shall be deemed an original, and all of which shall constitute but one and
the same instrument.

(z) Waiver of Right to Jury Trial. LANDLORD AND TENANT WAIVE THEIR RESPECTIVE
RIGHTS TO TRIAL BY JURY OF ANY CONTRACT OR TORT CLAIM, COUNTERCLAIM,
CROSS-COMPLAINT, OR CAUSE OF ACTION IN ANY ACTION, PROCEEDING, OR HEARING
BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTER ARISING OUT OF OR IN ANY
WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, OR
TENANT’S USE OR OCCUPANCY OF THE LEASED PREMISES, INCLUDING WITHOUT LIMITATION
ANY CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER ANY CURRENT
OR FUTURE LAW, STATUTE, REGULATION, CODE, OR ORDINANCE. Landlord and Tenant
agree that this paragraph constitutes a written consent to waiver of trial by
jury within the meaning of California Code of Civil Procedure Section 631(a)(2),
and Tenant does hereby authorize and empower Landlord to file this paragraph
and/or this Lease, as required, with the clerk or judge of any court of
competent jurisdiction as a written consent to waiver of jury trial.

(aa) Office and Communications Services. Landlord has advised Tenant that
certain office and communications services may be offered to tenants of the
Building by a concessionaire under contract to Landlord (“Provider”). Tenant
shall be permitted to contract with Provider for the provision of any or all of
such services on such terms and conditions as Tenant and Provider may agree.
Tenant acknowledges and agrees that: (i) Landlord has made no warranty or
representation to Tenant with respect to the availability of any such services,
or the quality, reliability or suitability thereof; (ii) the Provider is not
acting as the agent or representative of Landlord in the provision of such
services, and Landlord shall have no liability or responsibility for any failure
or inadequacy of such services, or any equipment or facilities used in the
furnishing thereof, or any act or omission of Provider, or its agents,
employees, representatives, officers or contractors; (iii) Landlord shall have
no responsibility or liability for the installation, alteration, repair,
maintenance, furnishing, operation, adjustment or removal of any such services,
equipment or facilities; and (iv) any contract or other agreement between Tenant
and Provider shall be independent of this Lease, the obligations of Tenant
hereunder, and the rights of Landlord hereunder, and, without limiting the
foregoing, no default or failure of Provider with respect to any such services,
equipment or facilities, or under any contract or agreement relating thereto,
shall have any effect on this Lease or give to Tenant any offset or defense to
the full and timely performance of its obligations hereunder, or entitle Tenant
to any abatement of rent or additional rent or any other payment required to be
made by Tenant hereunder, or constitute any accrual or constructive eviction of
Tenant, or otherwise give rise to any other claim of any nature against
Landlord.

 

67



--------------------------------------------------------------------------------

(bb) OFAC Compliance.

(i) Tenant. Tenant certifies, represents, warrants and covenants that:

(A) It is not acting and will not act, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, “Specially Designated National
and Blocked Person”, or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and

(B) It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.

(ii) Landlord. Landlord certifies, represents, warrants and covenants that:

(A) It is not acting and will not act, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, “Specially Designated National
and Blocked Person”, or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and

(B) It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.

(cc) No Easement For Light, Air And View. This Lease conveys to Tenant no rights
for any light, air or view. No diminution of light, air or view, or any
impairment of the visibility of the Premises from inside or outside the
Building, by any structure or other object that may hereafter be erected
(whether or not by Landlord) shall entitle Tenant to any reduction of Rent under
this Lease, constitute an actual or constructive eviction of Tenant, result in
any liability of Landlord to Tenant, or in any other way affect this Lease or
Tenant’s obligations hereunder.

(dd) Nondisclosure of Lease Terms. Other than any disclosures required by
federal security laws, Tenant agrees that the terms of this Lease are
confidential and constitute proprietary information of Landlord, and that
disclosure of the terms hereof could adversely affect the ability of Landlord to
negotiate with other tenants. Tenant hereby agrees that Tenant and its partners,
officers, directors, employees, agents, real estate brokers and sales persons
and attorneys shall not disclose the terms of this Lease to any other person
without Landlord’s prior written consent, except to any accountants of Tenant in
connection with the preparation of Tenant’s financial statements or tax returns,
to an assignee of this Lease or subtenant of the Premises, or to an entity or
person to whom disclosure is require by applicable law or in connection with any
action brought to enforce this Lease.

(ee) Business Day. For purposes hereof, “Business Day” shall be all calendar
days except Saturdays and Sundays and holidays observed by national banks in the
State.

(ff) ERISA. Tenant is not an “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”), which is
subject to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the
Internal Revenue Code of 1986, which is subject to Section 4975 of the Internal
Revenue Code of 1986; and (b) the assets of Tenant do not constitute “plan
assets” of one or more such plans for purposes of Title I of ERISA or
Section 4975 of the Internal Revenue Code of 1986; and (c) Tenant is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and assets of
Tenant do not constitute plan assets of one or more such plans; or
(d) transactions by or with Tenant are not in violation of state statutes
applicable to Tenant regulating investments of and fiduciary obligations with
respect to governmental plans.

(gg) Intentionally Deleted.

(hh) Restrooms. Landlord hereby represents to Tenant that upon each respective
Delivery Date set forth in Item 9 of the Basic Lease Provisions, the restrooms
in the portions of the floors being delivered to Tenant shall be in compliance
with the Americans With Disabilities Act of 1990 (Public Law 101-336 {July 26,
1990}) (“ADA”).

 

68



--------------------------------------------------------------------------------

(ii) Path of Travel. Landlord hereby represents to Tenant that upon each
respective Delivery Date set forth in Item 9 of the Basic Lease Provisions, the
path of travel from the Building lobby to those portions of the floors being
delivered to Tenant shall be in compliance with the ADA.

(jj) Child Care Facility. Within ten (10) Business Days after Tenant’s written
request, Landlord agrees to cooperate with Tenant in order to assess the
feasibility of locating a child care facility in a portion of the retail area of
the Project. Landlord’s cooperation shall consist of the following: (i) Landlord
shall assess the strategic relocation, termination or other arrangements to
create space in the retail area of the Project for the child care facility,
(ii) Landlord shall support Tenant’s efforts with state and local government
jurisdictions to secure any necessary approvals for the operation of a child
care facility at the Project, and (iii) Landlord shall cooperate with Tenant in
order to make rooftop space available (to the extent allowed by Law) on the
selected retail area building for an outdoor play area, to the extent the
foregoing is feasible. In the event Tenant is able to retain all necessary
permits and approvals and Landlord is able to relocate and/or terminate the
retail tenants in order to provide space for the child care facility, then
Landlord agrees to lease to Tenant the child care facility for an initial term
coterminous with the Phase I Premises, and Tenant shall pay rental for such
space equal to the then prevailing market rate for comparable retail space in
the Financial District of San Francisco without taking into account the use of
such space as a childcare facility, and taking into further account the size of
the Lease, the length of the term, market escalations and the credit of Tenant.
In such event the parties shall agree to enter into an amendment to this Lease
documenting the addition of the child care facility, which shall thereafter be
included in the definition of “Premises” hereunder and subject to the terms and
conditions relating to the Premises. Such amendment shall provide that Tenant
shall be responsible for all costs associated with the construction, operation,
and maintenance of the child care facility, Tenant shall acquire any insurance
required by Landlord for the child care facility and, upon the termination of
the term with respect to such child care facility, Tenant shall be responsible
for restoring the space to its original condition prior to such space’s use as a
child care facility. If the parties cannot agree upon the rent for the child
care facility the rent shall be determined pursuant to an arbitration in
accordance with Addendum 1 hereof. Tenant hereby agrees to reimburse Landlord,
upon thirty (30) days written request, for any and all costs reasonably incurred
by Landlord in connection with assisting and cooperating with Tenant pursuant to
this Paragraph 19(jj), including, without limitation, (i) all costs and expenses
associated with terminating, relocating or making other arrangements with
existing tenants of the Project in order to make space available for the child
care facility to the extent such costs are approved in writing in advance by
Tenant, (ii) all costs and expenses associated with the application, procurement
and maintenance of any required permits or approvals from the applicable
authorities, and (iii) any and all costs, including legal and in-house costs,
associated with the construction of the child care facility and/or outdoor play
area for the child care facility. Notwithstanding the foregoing to the contrary,
Landlord hereby advises Tenant that Tenant shall not be permitted to use any
portions of the plaza area and/or ground floor retail spaces as play areas for
Tenant’s child care facility. Tenant also covenants that it shall meet all of
Landlord’s insurance requirements for a day care or child care center or
facility.

(kk) Planned Capital Project. Landlord is in the process of (i) renovating the
Building lobby (including ground floor elevator lobby), and (ii) modifying the
Building elevator system to be a destination system for the upper bank elevators
(collectively the “Renovation Work”). The current plans and timeline for
completion with respect to such Renovation Work are attached hereto as Exhibit H
(the “Renovation Plans”). Landlord, in its reasonable discretion, shall be
permitted to change and amend the Renovation Plans without reducing the scope or
quality of the Renovation Work. Notwithstanding anything herein to the contrary,
Landlord may also renovate the plaza area, but any plaza renovation and the
scope and design of such renovations shall be determined by Landlord in its sole
and absolute discretion. Landlord agrees that Tenant shall be permitted to
participate in the planning and design meetings in connection with such
Renovation Work; provided, however, Landlord shall retain the final
decision-making authority to select the space planning and design with respect
to such Renovation Work substantially in accordance with the Renovation Plans.
Landlord shall provide Tenant with ongoing progress updates and construction
schedules as to the status of the Renovation Work upon Tenant’s request. The
cost of the Renovation Work shall be at Landlord’s sole cost and expense and not
as an Operating Expense. Landlord shall use commercially reasonable efforts to
minimize interference with Tenant’s business and access to the Premises in
performing the Renovation Work Landlord shall use commercially reasonable
efforts to commence the Renovation Work on or before October 1, 2012, and if
Landlord has not commenced construction of the lobby portion of the Renovation
Work on or before October 1, 2012, then Tenant shall be entitled to an abatement
against Base Rent for the Premises of $5,000.00 per day until such time as the
lobby portion of the Renovation Work is commenced. If such Renovation Work is
not substantially completed on or before July 31, 2013, as such date shall be
extended for any delays caused by Force Majeure, Tenant shall be entitled to an
abatement against Base Rent for the Premises of $5,000 per day until such time
as the Renovation Work is completed.

 

69



--------------------------------------------------------------------------------

(ll) Rooftop Rights.

(i) Subject to the applicable terms and conditions contained in this Lease,
Tenant shall have an irrevocable license (the “License”), at no additional
charge to Tenant, to install, operate, maintain and use, during the Lease Term:
(a) three (3) non-revenue producing telecommunications antennae, microwave
dishes, satellite dishes, cell phone boosters and other communications equipment
to serve Tenant’s business in the Premises (collectively, “Rooftop Equipment”)
on the roof of the Building in the locations reasonably specified by Landlord
(the “License Area”); and (b) connections for the Rooftop Equipment for
(i) electrical wiring to the Building’s existing electrical supply, and
(ii) cable or similar connection necessary to connect the Rooftop Equipment with
Tenant’s related equipment located in the Premises. The routes or paths for such
wiring and connections shall be through the Building’s existing risers, conduits
and shafts, subject to Landlord’s reasonable approval of plans and installation
pursuant to Paragraph 4 above (all such electrical and other connections are
referred to, collectively, as the “Connections”). Notwithstanding anything in
this Lease to the contrary, Tenant shall have the right to use its proportionate
share of all risers, conduits and shafts in the Building as reasonably
determined by Landlord. The Rooftop Equipment and Connections are collectively
referred to as the “Equipment.” All costs associated with the design,
fabrication, engineering, permitting, installation, screening, maintenance,
repair and removal of the Equipment shall be borne solely by Tenant. Tenant’s
rights under this Paragraph 19(ll) are subject to the following: (a) applicable
governmental laws; (b) the right of Landlord to supervise any roof penetrations
and/or to designate the contractor required to perform any such roof
penetrations; (c) Landlord’s approval of the plans and specifications for the
Equipment and all connecting cables from the roof of the Building to the
Premises; (d) compliance with the conditions of any roof bond maintained by
Landlord on the Building and/or Project; (e) the Rooftop Equipment not being
visible at street level; and (f) the Rooftop Equipment not interfering with any
then existing satellite dish, antenna or other equipment on the roof of the
Building or any other Building systems. Tenant shall be responsible for the
repair of any damage to any portion of the Building caused by Tenant’s
installation, use or removal of the Rooftop Equipment. Notwithstanding anything
in this Lease to the contrary, upon the expiration or earlier termination of the
Lease, Tenant shall be required to remove any and all Equipment and restore the
Premises, Building and Project to the condition existing prior to their
installation.

(ii) If Landlord desires to perform roof repairs and/or roof replacements to the
Building (the “Roof Repairs”), Landlord shall give Tenant at least ten (10)
Business Days’ prior written notice of the date Landlord intends to commence
such Roof Repairs (except in the event of an emergency, in which event Landlord
shall furnish Tenant with reasonable notice in light of the circumstances),
along with a description of the work scheduled to be performed, where it is
scheduled to be performed on the roof, and an estimate of the time frame
required for that performance. Tenant shall, within ten (10) Business Days
following receipt of such notice, undertake such measures as it deems suitable
to protect the Equipment from interference by Landlord, its agents, contractors
or employees, in the course of any Roof Repairs.

(mm) No Continuous Operation. Notwithstanding any provision of this Lease to the
contrary, Tenant shall (a) not be required to occupy or to continuously operate
the Premises, and Tenant shall have the right to cease operations (whether or
not Tenant vacates the Premises) without same constituting a default by Tenant
under this Lease provided Tenant continues to pay Rent and perform its other
obligations under this Lease, and (b) have the right to remain open for business
only on the days and during the hours Tenant determines is commercially
practical.

(nn) No Relocation Rights. Landlord shall have no rights to relocate Tenant
without Tenant’s prior written approval, which may be withheld for any or no
reason in Tenant’s sole discretion.

(oo) Sustainability. Tenant shall be required to provide to Landlord the
following at the frequency required to maintain LEED for the existing Building
certification.

 

70



--------------------------------------------------------------------------------

(i) Durable Goods Purchases will be logged in categories of electronic-powered
equipment and furniture, and the ratio (in each category, by cost) of those
purchases meeting identified sustainability criteria will be tracked. Tenant is
encouraged to install ENERGY STAR labeled dishwashers to eliminate disposable
utensils, cups and plates. ENERGY STAR labeled computer equipment and other
electric-powered equipment are also encouraged. Examples include computer
equipment, kitchen appliances, copiers, AV and teleconferencing equipment and
trade equipment.

(ii) Furniture: Tenant shall make sustainable purchases for furniture (including
cubicles and workstations) meeting the criteria of containing at least:

(A) 10% post-consumer or 20% post-industrial recycled content; or

(B) 70% material salvaged from off-site or outside the organization; or

(C) 70% material salvaged from on-site, through an internal organization
materials and reuse program; or

(D) 50% rapidly renewal materials; or

(E) 50% Forest Stewardship Council (FSC) – certified wood.

(iii) Ongoing Consumables: Tenant shall make sustainable purchases for low cost
materials meeting the criteria of containing at least:

(A) 10% post-consumer or 20% post-industrial recycled content; or

(B) 50% rapidly renewal materials; or

(C) 50% materials harvested and processed or extracted and processed within 500
miles of the project; or

(D) 50% Forest Stewardship Council (FSC) – certified paper products; or

(E) Rechargeable batteries.

(iv) Facility Alterations and Additions: Tenant shall make sustainable purchases
to reduce air quality impacts from materials when renovating space meeting the
criteria of containing at least:

(A) 10% post-consumer or 20% post-industrial recycled content; or

(B) 70% material salvaged from off-site or outside the organization; or

(C) 70% material salvaged from on-site, through an internal organization
materials and reuse program; or

(D) 50% rapidly renewal materials; or

(E) 50% Forest Stewardship Council (FSC) – certified wood; or

(F) 50% material harvested and processed or extracted and processed within 500
miles of the Project.

(v) Adhesives and sealants shall have VOC content less than the current VOC
content of SCAQMD or BAAQMD regulation 8, Rule 51.

 

71



--------------------------------------------------------------------------------

(vi) Paints and coatings shall have VOC emissions not exceeding the VOC and
chemical component limits of GS-11 requirements.

(vii) Noncarpet finished flooring shall be FloorScore-certified and constitute a
minimum of 25% of the finished floor area.

(viii) Carpet shall meet the requirements of the CRI Green Label Plus Carpet
Testing program.

(ix) Composite panels and agrifiber products shall contain no added
urea-formaldehyde resins.

(x) Food: should Tenant build a cafeteria, then sustainable purchases of 25% of
the total shall be made to reduce the impacts of transportation and production
by meeting the criteria of:

(A) Being labeled USDA Organic, Food Alliance Certified, Rainforest Alliance
Certified, Protected Harvest Certified, Fair Trade or Marine Stewardship
Council’s Blue Eco-Label or other equivalent label; or

(B) Produced within 100 miles of the site.

(xi) Tenant shall commit to closing window shades, composting, reporting
Materials & Resource items, day cleaning, participating in the current Landlord
program for co-mingled recyclables, compost and landfill at major collection
points.

(xii) Landlord will continue following sustainable practices: sustainable
purchasing; green cleaning; day cleaning; low mercury lighting; MERV 13
filtering; maintenance of ENERGYSTAR label if possible; Integrated Pest
Management; low water landscaping with native and drought-tolerant species in
the plaza; participation in a transportation management program; and cooling
tower chemical management.

(xiii) Tenant will pay a separate charge if they require a monthly waste audit.

(xiv) Landlord will cooperate with Tenant’s efforts to achieve LEED Commercial
Interiors certification and other sustainable goals such as San Francisco Green
Business.

(pp) Pets. Subject to the provisions of this paragraph and to the extent allowed
by Law, Tenant shall be permitted to have no more than six (6) dogs (“Pets”) in
the Premises. All Pets shall be under the physical control and supervision of
Tenant’s employees at all times and must be on leashes while in any area of the
Building or the Project outside of the Premises. All Pets brought into the
Premises shall have been properly vaccinated. Tenant shall diligently endeavor
to prevent any objectionable Pet-related noises or odors to emanate from the
Premises. Tenant shall diligently endeavor to prevent any Pets from unreasonably
interfering with other tenants or those having business in the Building.
Tenant’s right to bring Pets into the Premises pursuant to this Section is
personal to the original named Tenant and its Affiliates under this Lease, and
shall apply only to the portions of the Premises occupied by Tenant. All local
laws and regulations related to the Pets must be complied with by Tenant. Tenant
shall be financially responsible to Landlord for all damages, costs, expenses
incurred and/or claims made as a result of or in connection with the Pets, and
Tenant shall hold Landlord harmless and indemnify Landlord for any and all
damages, costs, expenses and/or claims made against Landlord relating to or in
connection with the Pets at the Project.

(qq) Restricted Party. Provided that (i) this Lease is then in full force and
effect and (ii) Tenant leases and occupies at least 300,000 square feet of
Rentable Area, Landlord agrees that after the Effective Date, Landlord shall
not, without the prior written consent of Tenant, enter into any lease, license
or other occupancy agreement at the Building (each, an “Occupancy Agreement”)
with any Restricted Party (hereinafter defined) or permit any tenant, subtenant,
licensee or other occupant of the Building under an Occupancy Agreement to
assign its lease, license or other agreement for space in the Building or sublet
any portion of its premises to a Restricted Party. For purposes hereof, the term
“Restricted Party” shall mean the list of persons and entities identified by
Tenant from

 

72



--------------------------------------------------------------------------------

time to time by written notice to Landlord and their respective Restricted
Affiliates (defined below); provided that, until such time as Tenant delivers
such initial notice this provision shall not apply. For purposes hereof, the
term “Restricted Affiliates” shall mean any person, corporation, limited
liability company, association, trust or partnership which (i) controls, is
controlled by or is under common control with such entity, or (ii) which results
from a merger or consolidation with such entity, or (iii) which succeeds to the
business and assets of such entity. Once during each 12-month period during the
Term, Tenant shall be entitled to change any of the entities listed upon
thirty (30) days’ prior written notice to Landlord, but the list shall in no
event exceed twelve (12) entities at any given time. Any change in the entities
listed above shall be effective only on a prospective basis, and Landlord shall
not be liable to Tenant or be deemed to have violated the terms of this
paragraph under any Occupancy Agreement entered into by Landlord with respect to
any such new entity prior to receipt of Tenant’s notice adding such entity to
the list of Restricted Parties. Notwithstanding anything herein to the contrary,
(i) any Restricted Party must be a competitor of Tenant or in Tenant’s business
industry as reasonably determined by Tenant, and (ii) Landlord shall not be
deemed to have violated the terms of this paragraph if (A) any tenant or
occupant of the Building, whether existing as of the Effective Date of this
Lease or any future tenant or occupant, merges or consolidates with or into, or
acquires or is acquired by, any of the afore described Restricted Parties,
provided, that such transaction was not consummated for the purpose of
circumventing this Section, or (B) a tenant or occupancy under an Occupancy
Agreement listed on Exhibit O has the right under its Occupancy Agreement to
sublease or assign its Occupancy Agreement to a Restricted Party and Landlord
does not have a reasonable right under such Occupancy Agreement listed on
Exhibit O to prevent such tenant from assigning or subletting its rights under
the Occupancy Agreement to a Restricted Party.

(rr) Standards of Performance and Approvals. Unless otherwise expressly provided
in this Lease, whenever approval, consent or satisfaction (collectively, an
“approval”) is required of a party pursuant to this Lease or an Exhibit hereto,
such approval shall not be unreasonably withheld or delayed. Unless provision is
made for a specific time period, approval (or disapproval) shall be given within
thirty (30) days after receipt of the request for approval. Nothing contained in
this Lease shall limit the right of a party to act or exercise its business
judgment in a subjective manner with respect to any matter as to which it has
been (i) specifically granted such right, (ii) granted the right to act in its
sole discretion or sole judgment, or (iii) granted the right to make a
subjective judgment hereunder, whether “objectively” reasonable under the
circumstances, and any such exercise shall not be deemed inconsistent with any
covenant of good faith and fair dealing implied by law to be part of this Lease.

(ss) Anti-corruption. It is the intent of the parties that no payments or
transfers of anything of value shall be made which have the purpose or effect of
public or commercial bribery, acceptance of or acquiescence in extortion,
kickbacks, or other unlawful or improper means of obtaining business or any
improper advantage. The parties shall comply with all international
anti-corruption laws, such as the Foreign Corrupt Practices Act 15 U.S.C. §
78dd-1, et seq. and with respect to the parties’ obligations under this Lease,
each party will not at any time, directly or indirectly, pay, offer, authorize
or promise to pay, offer, or authorize the payment of, any monies or any other
thing of value to: (i) any officer or employee of any government, department,
agency or instrumentality thereof; (ii) any other person acting in an official
capacity for or on behalf of any government, department, agency or
instrumentality thereof; (iii) any political party or any official or employee
thereof; (iv) any candidate for political office; (v) any other person, firm,
corporation or other entity at the suggestion, request or direction of, or for
the benefit of, any government officer or employee, political party or official
or employee thereof, or candidate for political office; or (vi) any other
person, firm, corporation or other entity with knowledge that some or all of
those monies or other thing of value will be paid over to any officer or
employee of any government department, agency or instrumentality, political
party or officer or employee thereof, or candidate for political office.

[SIGNATURE PAGE TO FOLLOW]

 

73



--------------------------------------------------------------------------------

SIGNATURE PAGE TO OFFICE LEASE

BY AND BETWEEN TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, AS
LANDLORD,

AND SALESFORCE.COM, INC., AS TENANT

IN WITNESS WHEREOF, the parties have executed this Lease to be effective as of
the Date of this Lease.

 

“LANDLORD”:

   

“TENANT”:

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, for the benefit of its
Real Estate Account    

SALESFORCE.COM, INC.,

a Delaware corporation

         By:   

/s/ John B. Cornuke

    By:  

/s/ Burke F. Norton

Name:   

John B. Cornuke

    Name:  

Burke F. Norton

Title:   

Director

    Title:  

Executive Vice President

 

*

NOTE:

If Tenant is a corporation incorporated in a state other than California, then
Tenant shall deliver to Landlord a certified copy of a corporate resolution in a
form reasonably acceptable to Landlord authorizing the signatory(ies) to execute
this Lease.

Signature Page To Office Lease



--------------------------------------------------------------------------------

SCHEDULE 1

AGGREGATE BASE RENT SCHEDULE

Schedule 1 to the Basic Lease Information - Aggregate Monthly Base Rent

 

2013

 

January 1, 2013

   $ —     

February 1, 2013

   $ —     

March 1, 2013

   $ —     

April 1, 2013

   $ 275,669.17   

May 1, 2013

   $ 275,669.17   

June 1, 2013

   $ 275,669.17   

July 1, 2013

   $ 275,669.17   

August 1, 2013

   $ 443,292.00   

September 1, 2013

   $ 443,292.00   

October 1, 2013

   $ 557,788.67   

November 1, 2013

   $ 570,826.67   

December 1, 2013

   $ 691,471.67   

2014

 

January 1, 2014

   $ 808,861.67   

February 1, 2014

   $ 808,861.67   

March 1, 2014

   $ 984,038.75   

April 1, 2014

   $ 984,038.75   

May 1, 2014

   $ 984,038.75   

June 1, 2014

   $ 1,068,157.50   

July 1, 2014

   $ 1,068,157.50   

August 1, 2014

   $ 1,068,157.50   

September 1, 2014

   $ 1,078,229.83   

October 1, 2014

   $ 1,078,229.83   

November 1, 2014

   $ 1,101,639.67   

December 1, 2014

   $ 1,101,639.67   

2015

 

January 1, 2015

   $ 1,101,639.67   

February 1, 2015

   $ 1,101,639.67   

March 1, 2015

   $ 1,101,639.67   

April 1, 2015

   $ 1,101,639.67   

May 1, 2015

   $ 1,101,639.67   

June 1, 2015

   $ 1,101,639.67   

July 1, 2015

   $ 1,101,639.67   

August 1, 2015

   $ 1,101,639.67   

September 1, 2015

   $ 1,111,712.00   

October 1, 2015

   $ 1,111,712.00   

November 1, 2015

   $ 1,135,121.83   

December 1, 2015

   $ 1,135,121.83   

2016

 

January 1, 2016

   $ 1,135,121.83   

February 1, 2016

   $ 1,135,121.83   

March 1, 2016

   $ 1,135,121.83   

April 1, 2016

   $ 1,135.121.83   

May 1, 2016

   $ 1,135,121.83   

June 1, 2016

   $ 1,135,121.83   

July 1, 2016

   $ 1,135,121.83   

August 1, 2016

   $ 1,135,121.83   

September 1, 2016

   $ 1,145,194.17   

October 1, 2016

   $ 1,145,194.17   

November 1, 2016

   $ 1,168,604.00   

December 1, 2016

   $ 1,168,604.00   

2017

 

January 1, 2017

   $ 1,168,604.00   

February 1, 2017

   $ 1,168,604.00   

March 1, 2017

   $ 1,168,604.00   

April 1, 2017

   $ 1,168,604.00   

May 1, 2017

   $ 1,168,604.00   

June 1, 2017

   $ 1,168,604.00   

July 1, 2017

   $ 1,168,604.00   

August 1, 2017

   $ 1,168,604.00   

September 1, 2017

   $ 1,178,676.33   

October 1, 2017

   $ 1,178,676.33   

November 1, 2017

   $ 1,202,086.17   

December 1, 2017

   $ 1,202,086.17   

2018

 

January 1, 2018

   $ 1,202,086.17   

February 1, 2018

   $ 1,202,086.17   

March 1, 2018

   $ 1,202,086.17   

April 1, 2018

   $ 1,202,086.17   

May 1, 2018

   $ 1,202,086.17   

June 1, 2018

   $ 1,202,086.17   

July 1, 2018

   $ 1,202,086.17   

August 1, 2018

   $ 1,202,086.17   

September 1, 2018

   $ 1,212,158.50   

October 1, 2018

   $ 1,212,158.50   

November 1, 2018

   $ 1,235,568.33   

December 1, 2018

   $ 1,235,568.33   

2019

 

January 1, 2019

   $ 1,235,568.33   

February 1, 2019

   $ 1,235,568.33   

March 1, 2019

   $ 1,235,568.33   

April 1, 2019

   $ 1,235,568.33   

May 1, 2019

   $ 1,235,568.33   

June 1, 2019

   $ 1,235,568.33   

July 1, 2019

   $ 1,235,568.33   

August 1, 2019

   $ 1,235,568.33   

September 1, 2019

   $ 1,245,640.67   

October 1, 2019

   $ 1,245,640.67   

November 1, 2019

   $ 1,269,050.50   

December 1, 2019

   $ 1,269,050.50   

2020

 

January 1, 2020

   $ 1,269,050.50   

February 1, 2020

   $ 1,269,050.50   

March 1, 2020

   $ 1,269,050.50   

April 1, 2020

   $ 1,269.050.50   

May 1, 2020

   $ 1,269,050.50   

June 1, 2020

   $ 1,269,050.50   

July 1, 2020

   $ 1,269,050.50   

August 1, 2020

   $ 1,269,050.50   

September 1, 2020

   $ 1,279,122.83   

October 1, 2020

   $ 1,279,122.83   

November 1, 2020

   $ 1,302,532.67   

December 1, 2020

   $ 1,302,532.67   

2021

 

January 1, 2021

   $ 1,302,532.67   

February 1, 2021

   $ 1,302,532.67   

March 1, 2021

   $ 1,302,532.67   

April 1, 2021

   $ 1,302,532.67   

May 1, 2021

   $ 1,302,532.67   

June 1, 2021

   $ 1,302,532.67   

July 1, 2021

   $ 1,302,532.67   

August 1, 2021

   $ 1,302,532.67   

September 1, 2021

   $ 1,312,605.00   

October 1, 2021

   $ 1,312,605.00   

November 1, 2021

   $ 1,336,014.83   

December 1, 2021

   $ 1,336,014.83   

2022

 

January 1, 2022

   $ 1,336,014.83   

February 1, 2022

   $ 1,336,014.83   

March 1, 2022

   $ 1,336,014.83   

April 1, 2022

   $ 1,336,014.83   

May 1, 2022

   $ 1,336,014.83   

June 1, 2022

   $ 1,336,014.83   

July 1, 2022

   $ 1,336,014.83   

August 1, 2022

   $ 1,336,014.83   

September 1, 2022

   $ 1,346,087.17   

October 1, 2022

   $ 1,346,087.17   

November 1, 2022

   $ 1,369,497.00   

December 1, 2022

   $ 1,369,497.00   

 

 

Schedule 1 - 1



--------------------------------------------------------------------------------

2023

 

January 1, 2023

   $ 1,369,497.00   

February 1, 2023

   $ 1,369,497.00   

March 1, 2023

   $ 1,369,497.00   

April 1, 2023

   $ 1,369,497.00   

May 1, 2023

   $ 1,369,497.00   

June 1, 2023

   $ 1,369,497.00   

July 1, 2023

   $ 1,369,497.00   

August 1, 2023

   $ 1,369,497.00   

September 1, 2023

   $ 1,379,569.33   

October 1, 2023

   $ 1,379,569.33   

November 1, 2023

   $ 1,402,979.17   

December 1, 2023

   $ 1,402,979.17   

2024

 

January 1, 2024

   $ 1,402,979.17   

February 1, 2024

   $ 1,402,979.17   

March 1, 2024

   $ 1,402,979.17   

April 1, 2024

   $ 1,402,979.17   

May 1, 2024

   $ 1,402,979.17   

June 1, 2024

   $ 1,402,979.17   

July 1, 2024

   $ 1,402,979.17   

August 1, 2024

   $ 1,402,979.17   

September 1, 2024

   $ 1,413,051.50   

October 1, 2024

   $ 1,413,051.50   

November 1, 2024

   $ 1,436,461.33   

December 1, 2024

   $ 1,436,461.33   

2025

 

January 1, 2025

   $ 1,436,461.33   

February 1, 2025

   $ 836,713.33   

March 1, 2025

   $ 836,713.33   

April 1, 2025

   $ 836,713.33   

May 1, 2025

   $ 836,713.33   

June 1, 2025

   $ 836,713.33   

July 1, 2025

   $ 836,713.33   

August 1, 2025

   $ 836,713.33   

September 1, 2025

   $ 846,785.67   

October 1, 2025

   $ 846,785.67   

November 1, 2025

   $ 857,157.50   

December 1, 2025

   $ 857,157.50   

2026

 

January 1, 2026

   $ 857,157.50   

February 1, 2026

   $ 857,157.50   

March 1, 2026

   $ 857,157.50   

April 1, 2026

   $ 857,157.50   

May 1, 2026

   $ 857,157.50   

June 1, 2026

   $ 857,157.50   

July 1, 2026

   $ 857,157.50   

August 1, 2026

   $ 857,157.50   

September 1, 2026

   $ 867,229.83   

October 1, 2026

   $ 867,229.83   

November 1, 2026

   $ 877,601.67   

December 1, 2026

   $ 877,601.67   

2027

 

January 1, 2027

   $ 877,601.67   

February 1, 2027

   $ 877,601.67   

March 1, 2027

   $ 877,601.67   

April 1, 2027

   $ 877,601.67   

May 1, 2027

   $ 877,601.67   

June 1, 2027

   $ 877,601.67   

July 1, 2027

   $ 877,601.67   

August 1, 2027

   $ 877,601.67   

September 1, 2027

   $ 887,674.00   

October 1, 2027

   $ 887,674.00   

November 1, 2027

   $ 404,501.50   

December 1, 2027

   $ 404,501.50   

2028

 

January 1, 2028

   $ 404,501.50   

February 1, 2028

   $ 404,501.50   

March 1, 2028

   $ 404,501.50   

April 1, 2028

   $ 404,501.50   

May 1, 2028

   $ 404,501.50   

June 1, 2028

   $ 404,501.50   

July 1, 2028

   $ 404,501.50   

August 1, 2028

   $ 404,501.50   

September 1, 2028

   $ 404,501.50   

October 1, 2028

   $ 404,501.50   

November 1, 2028

   $ 414,873.33   

December 1, 2028

   $ 414,873.33   

2029

 

January 1, 2029

   $ 414,873.33   

February 1, 2029

   $ 414,873.33   

March 1, 2029

   $ 414,873.33   

April 1, 2029

   $ 414,873.33   

May 1, 2029

   $ 414,873.33   

June 1, 2029

   $ 414,873.33   

July 1, 2029

   $ 414,873.33   

August 1, 2029

   $ 414,873.33   

September 1, 2029

   $ 414,873.33   

October 1, 2029

   $ 414,873.33   

November 1, 2029

   $ 425,245.17   

December 1, 2029

   $ 425,245.17   

2030

 

January 1, 2030

   $ 425,245.17   

February 1, 2030

   $ 425,245.17   

March 1, 2030

   $ 425,245.17   

April 1, 2030

   $ 425,245.17   

 

 

Schedule 1 - 2



--------------------------------------------------------------------------------

EXHIBIT A-1

FLOOR PLAN OF THE PREMISES

[GRAPHIC]

 

A-1 - 1

Phase I



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 2

Phase I



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 3

Phase I



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 4

Phase I



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 5

Phase I



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 6

Phase I



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 7

Phase I



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 8

Phase I



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 9

Phase II



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 10

Phase II



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 11

Phase II



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 12

Phase II



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 13

Phase II



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 14

Phase II



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 15

Phase III



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 16

Phase III



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 17

Phase III



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 18

Phase III



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 19

Phase III



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 20

Phase III



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-1 - 21

Phase III



--------------------------------------------------------------------------------

EXHIBIT A-2

LEGAL DESCRIPTION OF THE PROJECT

DESCRIPTION OF REAL PROPERTY

Real property in the City of San Francisco, Country of San Francisco, State of
California, described as follows:

PARCEL ONE:

Lot 19, Parcel A, as described on that certain Parcel Map entitled “Parcel Map
Being a Vertical Subdivision of Assessor’s Lot 18, Block 3709”, filed in the
Office of The Recorder of the City and County of San Francisco, on August 14,
1991, Series No. E955768, in Book 40 of Parcel Maps, at Pages 169 to 171,
inclusive.

APN: Lot 19, Block 3709.

PARCEL TWO:

Lot 20, Parcel B, as described on that certain Parcel Map entitled “Parcel Map
Being a Vertical Subdivision of Assessor’s Lot 18, Block 3709”, filed in the
Office of the Recorder of the City and County of San Francisco, on August 14,
1991, Series No. E955768, in Book 40 of Parcel Maps, at Pages 169 to 171,
inclusive.

APN: Lot 19, Block 3709.

PARCEL THREE:

A non-exclusive easement appurtenant to Parcels One and Two for roadway, light
and air as granted in Deed from Isabel Sprague, formerly known as Isabel W.
Donahue and formerly known as Belle W. Donahue, to Chas. C. Moore & Co.,
Engineers, a corporation and Martin Investment company, a corporation, dated
July 7, 1913, recorded January 19, 1914, in Book 772 of Deeds at pages 285, in
Office of the Recorder of the City and County of San Francisco, State of
California, and in Agreement by and between Isabel W. Sprague and Chas. C. Moore
and Co., Engineers, a corporation and Martin Investments Company, a corporation,
dated November 6, 1913, recorded January 19, 1914, in Book 41 of Covenants, at
page 220, in the Office of the Recorder.

PARCEL FOUR, AS TO AN UNDIVIDED 2/3 INTEREST IN AND TO:

Commencing at a point on the Northwesternly line of Mission Street, distant
thereon 129 feet, 6 inches Northeasternly from the Intersection of said
Northwesternly line of Mission Street with the Northeasternly line of First
Street; running thence Northwesternly along said Northwesternly line of Mission
Street 16 feet; then at a right angle Northwesternly 113 feet, 4 inches; thence
at a right angle Southwesternly 16 feet; thence at a right angle Southeasternly
113 feet, 4 inches to the Northwesternly line of Mission Street and the point of
commencement.

APN: LOT 6A, BLOCK 3709 AND LOT 19, BLOCK 3709 AND LOT 20, BLOCK 3709.

 

A-2 - 1



--------------------------------------------------------------------------------

PARCEL FIVE:

A non-exclusive easement over and across Parcel Four for the purpose of
construction, operation and repair of a pedestrian walkway, as contained in that
certain Grant of Easement recorded January 2, 1987 in Book E250 at Page 441,
Official Records.

APN: LOT 6A, BLOCK 3709 AND LOT 19, BLOCK 3709 AND LOT 20, BLOCK 3709.

 

A-2 - 2



--------------------------------------------------------------------------------

EXHIBIT A-3

EXPANSION SPACE FLOOR PLANS

[GRAPHIC]

 

A-3-1



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-3-2



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-3-3



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-3-4



--------------------------------------------------------------------------------

[GRAPHIC]

 

A-3-5



--------------------------------------------------------------------------------

EXHIBIT B-1

PHASE I PREMISES WORK LETTER

THIS PHASE I PREMISES WORK LETTER is attached as Exhibit B-1 to the Lease
between, TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA for the benefit
of its Real Estate Account, as Landlord, and SALESFORCE.COM.INC., a Delaware
corporation, as Tenant, and constitutes the further agreement between Landlord
and Tenant as follows:

(a) Phase I Premises Improvements; Phase I Premises Allowance. The leasehold
improvements which may be constructed by Tenant in the Phase I Premises (the
“Phase I Premises Improvements”), at Tenant’s sole cost and expense (except for
the Phase I Premises Allowance, as specified in Item 18(a) of the Basic Lease
Provisions of the Lease), shall be constructed in accordance with the Phase I
Premises Final Plans to be submitted by Tenant and reviewed and approved by
Landlord in accordance with the provisions of Paragraph (b) of this Exhibit B-1.

Landlord shall have no obligation to construct or to pay for the construction of
the Phase I Premises Improvements, except that Landlord agrees to contribute
toward the cost of construction of the Phase I Premises Improvements the cash
sum of up to the Phase I Premises Allowance (as defined in Item 18(a) of the
Basic Lease Provisions of this Lease). Notwithstanding anything in this Lease or
in this Phase I Premises Work Letter to the contrary, but subject to
Paragraph (g) of this Work Letter, the Phase I Premises Allowance shall be used
only for the construction of the Phase I Premises Improvements, and if Tenant
does not submit a request for payment of the entire Phase I Premises Allowance
to Landlord by May 31, 2015 (the “Construction Termination Date”), then
Landlord’s obligation to provide the remainder of the Phase I Premises
Allowance, as specified in Item 18(a) of the Basic Lease Provisions, shall
terminate and become null and void, and Tenant shall be deemed to have waived
its rights in and to said remaining Phase I Premises Allowance. The construction
costs that may be reimbursed from the Phase I Premises Allowance shall include
only the following: (i) payment of the cost of preparing the Phase I Premises
Temporary Plans and the Phase I Premises Final Plans (each as defined below),
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Phase I Premises Final Plans; (ii) the
payment of plan check, permit and license fees relating to construction of the
Phase I Premises Improvements; (iii) construction of the Phase I Premises
Improvements, including, without limitation, the following: (aa) installation
within the Phase I Premises of all partitioning, doors, floor coverings,
ceilings, wall coverings and painting, millwork and similar items; (bb) all
electrical wiring, lighting fixtures, outlets and switches, and other electrical
work necessary for the Phase I Premises; (cc) the furnishing and installation of
all duct work, terminal boxes, diffusers and accessories necessary for the
heating, ventilation and air conditioning systems within the Phase I Premises,
including the cost of meter and key control for after-hour air conditioning;
(dd) any additional improvements to the Phase I Premises required for Tenant’s
use of the Phase I Premises including, but not limited to, odor control, special
heating, ventilation and air conditioning, noise or vibration control or other
special systems or improvements; (ee) all fire and life safety control systems
such as fire walls, sprinklers, halon, fire alarms, including piping, wiring and
accessories, necessary for the Phase I Premises; (ff) all plumbing, fixtures,
pipes and accessories necessary for the Phase I Premises; and (gg) testing and
inspection costs; and (iv) charges of Tenant’s consultants, architects, space
planners, engineers and other consultants relating to the Phase I Premises
Improvements. Landlord shall deduct from the Phase I Premises Allowance a
construction management fee (“Phase I Premises Construction Management Fee”) in
the amount of (i) One Hundred Fifty Dollars ($150) per hour (the “Hourly Rate”)
for every hour reasonably and actually spent by Landlord’s construction
management and/or property management personnel supervising or overseeing the
Phase I Improvements plus (ii) the reasonable and actual cost of any materials
expended by such construction management and/or property management personnel.
Landlord’s construction management and/or property management personnel shall
only be permitted to spend up to eight (8) hours per week during the planning
and construction of the Phase I Premises Improvements; provided, however, any
unused hours in a given week may be applied and used in any weeks where
Landlord’s property management personnel spend more than the allotted time for
such week. No other costs, fees or expenses of the Phase I Premises Improvements
shall be reimbursable out of the Phase I Premises Allowance. Landlord shall
provide reasonable documentation of the calculation of its
administration/supervision fee as part of its submission to Tenant. Landlord and
Tenant agree to revisit the eight (8) hours per week limitation to the Phase I
Premises Construction Management Fee within six (6) months after the Effective
Date to insure it is fair to both Landlord and Tenant.

 

B-1-1



--------------------------------------------------------------------------------

The payment of the Phase I Premises Allowance shall be as follows:

(i) Payment of the Phase I Premises Allowance will be made by Landlord directly
to Tenant or Tenant’s contractors, as directed by Tenant. Within thirty
(30) days following Landlord’s receipt and reasonable approval of the Tenant
Deliveries (defined below), Landlord shall deliver to Tenant (not more than once
each month) a check made out to Tenant or Tenant’s Contractor and/or vendors in
an amount equal to Landlord’s proportion of the invoiced amount set forth in an
invoice from Tenant to Landlord setting forth the work on the Phase I Premises
Improvements which was completed over the period since the prior disbursement
request. In order to evidence that such work on the Phase I Premises
Improvements has been completed, each time that Tenant requests that Landlord
fund a portion of the Phase I Premises Allowance to Tenant, Tenant shall deliver
to Landlord the following (collectively the “Tenant Deliveries”): (i) an invoice
or invoices evidencing the amount of work on the Phase I Premises Improvements
that was completed over the period since the prior disbursement request
(standard AIA forms shall be acceptable), (ii) a certificate executed by
(A) Tenant and Tenant’s Contractor or vendors, and (B) the architect firm
Gensler (“Gensler”) (if Gensler is not Tenant’s architect, then Landlord shall
pay Gensler’s fees) shall confirm that the work deemed completed as set forth in
the invoice submitted by Tenant to Landlord has indeed been completed, (iii) a
lien release for the completed work for which disbursement is sought in a form
reasonably satisfactory to Landlord executed by Tenant’s Contractor, and
(iv) Tenant shall not then be in Material Default of any of the provisions of
the Lease. Upon the payment of such invoiced amount, Landlord shall deduct that
amount from the remaining portion of the Phase I Premises Allowance. Landlord
shall indicate whether it disputes and reasonably disapproves the Tenant
Deliveries within five (5) Business Days following receipt thereof (a “Landlord
Allowance Notice”). If Landlord fails to give a Landlord Allowance Notice within
such five (5) Business Day period, then Tenant shall provide a second notice
(“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE REQUEST
FOR DISBURSEMENT WITHIN TWO (2) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH REQUEST.” If Landlord
fails to send a Landlord Allowance Notice within two (2) Business Days of
receiving Tenant’s Second Notice then Landlord shall be deemed to have accepted
Tenant Deliveries. Notwithstanding anything herein to the contrary, Landlord
shall have the right to withhold the customary ten percent (10%) retainage from
each request for payment for protection against mechanics’ and materialmens’
liens by subcontractors and suppliers.

(ii) Once (i) the Phase I Premises Improvements with respect to a full floor
have been substantially completed in accordance with the Phase I Premises Final
Plans and all punch-list items with respect to such floor have been completed;
(ii) Tenant has delivered to Landlord satisfactory evidence that all mechanics’
lien rights of all contractors, suppliers, subcontractors, or materialmen
furnishing labor, supplies or materials in the construction or installation of
the Phase I Premises Improvements with respect to such full floor have been
unconditionally waived, released, or extinguished; and (iii) Tenant has
delivered to Landlord a final certificate of occupancy for such full floor of
the Phase I Premises, if required, then within thirty (30) days thereof Landlord
shall deliver to Tenant the remaining ten percent (10%) of the Phase I Premises
Allowance attributable to and allocable to the Phase I Premises Improvements for
such completed full floor. Subject to Paragraph (g) of this Work Letter, if the
actual cost of the Phase I Premises Improvements is less than the Phase I
Premises Allowance, then Tenant shall not receive any credit whatsoever for the
difference between the actual cost of the Phase I Premises Improvements and the
Phase I Premises Allowance.

Notwithstanding the foregoing, Landlord shall pay the Phase I Premises Allowance
in proportion to the percentage of the Phase I Premises Allowance to the total
cost of the Phase I Premises Improvements and Tenant will pay the remainder. In
other words, if the cost of the Phase I Premises Improvements is estimated to be
$15,000,000 and the Phase I Premises Allowance remains $11,734,200.00, then each
time Landlord is to pay an invoice out of the Phase I Premises Allowance,
Landlord shall pay 78.228% of the invoice (until 90% of the Phase I Premises
Allowance is paid out) and Tenant shall pay 21.772% of the invoice.

 

B-1-2



--------------------------------------------------------------------------------

Tenant warrants and guarantees that title to all work, materials and equipment
covered by a request for payment, whether incorporated in the Phase I Premises
or not, shall be free and clear of all liens, claims, security interests or
encumbrances and that no work, materials or equipment covered by a request for
payment shall have been acquired by Tenant subject to an agreement under which
an interest therein or an encumbrance thereon is retained by the seller or
otherwise imposed by Tenant or such other person.

(b) Preparation and Review of Plans for Phase I Premises Improvements. Tenant
shall retain a space planner (the “Space Planner”) for the Phase I Premises
Improvements, and the Space Planner shall prepare certain plans, drawings and
specifications (the “Phase I Premises Temporary Plans”) for the construction of
the Phase I Premises Improvements in the Phase I Premises to be constructed by a
general contractor selected by Tenant pursuant to this Work Letter. Tenant shall
deliver the Phase I Premises Temporary Plans to Landlord following their
completion. Landlord shall have five (5) Business Days after Landlord’s receipt
of the proposed Phase I Premises Temporary Plans to review the same and notify
Tenant in writing of any comments or required changes, or to otherwise give its
approval or disapproval of such proposed Phase I Premises Temporary Plans and if
reasonably disapproved, Landlord shall advise Tenant of any additional changes
which may be required to obtain Landlord’s approval. If Landlord disapproves of
any proposed Phase I Premises Temporary Plans, Landlord shall respond in
writing, stating the grounds for such disapproval. If Landlord fails to give
written comments to or approve the Phase I Premises Temporary Plans within such
five (5) Business Day period, then Tenant shall provide a second notice (“Second
Notice”) which provides at the top of such notice in all capital letters as
follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE PLANS ENCLOSED
HEREIN WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE SHALL BE
CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH PLANS.” If Landlord fails to
either approve or disapprove of the Temporary Plans within five (5) Business
Days of receiving Tenant’s Second Notice then Landlord shall be deemed to have
accepted the Phase I Premises Temporary Plans as submitted. Tenant shall,
following its receipt of Landlord’s comments and objections, redraw the proposed
Phase I Premises Temporary Plans in compliance with Landlord’s reasonable
request and resubmit the same for Landlord’s final review and approval or
comment within five (5) Business Days of Landlord’s receipt of such revised
plans. Such process shall be repeated until final approval by Landlord of the
proposed Phase I Premises Temporary Plans. Landlord may not disapprove of any
matter which has been previously approved by Landlord or that is logically
consistent with the prior version of the Phase I Premises Temporary Plans. Once
Landlord has approved the Phase I Premises Temporary Plans, the approved Phase I
Premises Temporary Plans shall be thereafter known as the “Phase I Premises
Final Plans”. The Phase I Premises Final Plans shall include the complete and
final layout, plans and specifications for the Phase I Premises showing all
doors, light fixtures, electrical outlets, telephone outlets, wall coverings,
plumbing improvements (if any), data systems wiring, floor coverings, wall
coverings, painting, any other improvements to the Phase I Premises beyond the
shell and core improvements provided by Landlord and any demolition of existing
improvements in the Phase I Premises. The improvements shown in the Phase I
Premises Final Plans shall comply with all applicable laws, rules, regulations,
codes and ordinances. Tenant, using the Space Planner, shall prepare or cause to
be prepared and submitted the Phase I Premises Final Plans, concurrently, and in
each case by receipted courier or delivery service, to Landlord’s construction
representative, Hines GS Properties, Inc., 50 Fremont, San Francisco, California
Attn: Kari Aycock, (Tel) 415-543-5600 (“Landlord’s Construction
Representative”), and Landlord’s offices at 4675 MacArthur Boulevard, Suite
1100, Newport Beach, California 92660, Attn: John Cornuke, for Landlord’s review
and approval, which shall be consistent with the description of the Phase I
Premises Improvements set forth in the Phase I Premises Temporary Plans.

Each set of proposed Phase I Premises Final Plans furnished by Tenant shall
include at least two (2) sets of full-sized prints. Unless Landlord shall
otherwise agree in writing, the Phase I Premises Final Plans shall be
signed/stamped by the Space Planner, and shall include (to the extent relevant
or applicable) such additional plans reasonably requested by Landlord related to
the Phase I Premises Improvements, including, without limitation, any and all
additional plans related to Tenant’s specific use of the Phase I Premises, or as
may be required by local city ordinance or building code.

Tenant shall submit all Phase I Premises Final Plans concurrently to Landlord’s
Construction Representative and offices, as designated above, for Landlord’s
review and approval. Landlord shall have five (5) Business Days after Landlord’s
receipt of the proposed Phase I Premises Final Plans to review the same and
notify Tenant in writing of any comments or required changes, or to otherwise
give its reasonable approval or disapproval of such proposed Phase I Premises
Final Plans and if reasonably disapproved, Landlord shall advise Tenant of any

 

B-1-3



--------------------------------------------------------------------------------

additional changes which may be required to obtain Landlord’s approval. If
Landlord disapproves of any proposed Phase I Premises Temporary Plans, Landlord
shall respond, in writing, stating the grounds for such disapproval. If Landlord
fails to give written comments to or approve the Phase I Premises Final Plans
within such five (5) Business Day period, then Tenant shall provide a second
notice (“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE PLANS
ENCLOSED HEREIN WITHIN THREE (3) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH PLANS.” If Landlord
fails to either approve or disapprove of the Phase I Premises Final Plans within
three (3) Business Days of receiving Tenant’s Second Notice then Landlord shall
be deemed to have accepted the Phase I Premises Final Plans as submitted.
Landlord may not disapprove of any matter which has been previously approved by
Landlord or that is logically consistent with the Phase I Premises Temporary
Plans. Tenant shall, following its receipt of Landlord’s comments and
objections, redraw the proposed Phase I Premises Final Plans in compliance with
Landlord’s request and to resubmit the same for Landlord’s final review and
approval or comment. Such process shall be repeated as necessary until final
approval by Landlord of the proposed Phase I Premises Final Plans has been
obtained. Landlord may at any time by written notice given in accordance with
the notice provisions of the Lease change the name and/or address of the
designated Landlord’s construction representative to receive plans delivered by
Tenant to Landlord. In the event that Tenant disagrees with any of the changes
to the proposed Phase I Premises Final Plans required by Landlord, then Landlord
and Tenant shall consult with respect thereto and each party shall use all
reasonable efforts to promptly resolve any disputed elements of such proposed
Phase I Premises Final Plans. If any dispute regarding the design of the Phase I
Premises Improvements arises, which is not settled within ten (10) Business Days
after notice of such dispute is delivered by one party to the other, Tenant may
make the final decision regarding the design of the Phase I Premises
Improvements, provided (a) Tenant acts reasonably, (b) Tenant’s decision will
not adversely affect the Building’s structural components or Building Systems,
and (c) the applicable Phase I Premises Improvements in dispute (i) are
customary office improvements, (ii) comply with Laws, (iii) do not affect the
exterior appearance of the Building, and (iv) are substantially similar to those
improvements depicted in Exhibit G attached hereto. For purposes hereof,
“Business Days” shall be all calendar days except Saturdays and Sundays and
holidays observed by national banks in the State in which the Phase I Premises
are situated.

Tenant shall be permitted to deliver to Landlord for review the Phase I Premises
Temporary Plans or Phase I Premises Final Plans for portions of the Premises as
opposed to the entire Premises at once at Tenant’s election, and Landlord shall
review such partial delivery in the same manner per portion as if the delivery
was related to the entire Phase I Premises; provided, however, that any such
Phase I Premises Temporary Plans or Phase I Premises Final Plans must be
submitted in, at a minimum, full floor increments so that the plans submitted
are complete and comprehensive as to at least two (2) respective full floors.

Notwithstanding the preceding provisions of this Paragraph (b), under no
circumstances whatsoever shall (i) any combustible materials be utilized above
finished ceiling or in any concealed space, (ii) any structural load, temporary
or permanent, be placed or exerted on any part of the Building without the prior
written approval of Landlord, or (iii) any holes be cut or drilled in any part
of the roof or other portion of the Building shell without the prior written
approval of Landlord.

In the event that Tenant proposes any changes to the Phase I Premises Final
Plans (or any portion thereof) after the same have been approved by Landlord,
Landlord shall not unreasonably withhold, condition or delay its consent to any
such changes, provided the changes do not, in Landlord’s reasonable opinion,
adversely affect the Building structure, systems, or equipment, or the external
appearance of the Phase I Premises. Landlord shall have three (3) Business Days
after Landlord’s receipt of the proposed changes to the Phase I Premises Final
Plans to review the same and notify Tenant in writing of any comments or
required changes, or to otherwise give its reasonable approval or disapproval of
such proposed changes to the Phase I Premises Final Plans and if reasonably
disapproved, Landlord shall advise Tenant of any additional changes which may be
required to obtain Landlord’s approval. If Landlord disapproves of any proposed
changes to the Phase I Premises Temporary Plans, Landlord shall respond in
writing, stating the grounds for such disapproval. If Landlord fails to give
written comments to or approve the changes to the Phase I Premises Final Plans
within such three (3) Business Day period, then Tenant shall provide a second
notice (“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE PLANS
ENCLOSED HEREIN WITHIN TWO (2) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH PLANS.” If Landlord
fails to either approve or disapprove of the Final Plans within two (2) Business
Days of receiving Tenant’s Second Notice then Landlord shall be deemed to have
accepted the Phase I Premises Final Plans as submitted.

 

B-1-4



--------------------------------------------------------------------------------

Tenant shall be solely responsible for obtaining any business or other license
or permit required for the conduct of its business at the Phase I Premises.

(c) Construction of the Phase I Premises Improvements. Construction or
installation of the Phase I Premises Improvements shall be performed by a
licensed general contractor or contractors selected by Tenant and reasonably
approved by Landlord, such approval not to be unreasonably withheld or delayed
(the “Tenant’s Contractor,” whether one or more), pursuant to a written
construction contract negotiated and entered into by and between the Tenant’s
Contractor and Tenant. Any sub-contractors used for the roof, life safety
systems, structure, mechanical, electrical and plumbing portions of the Phase I
Premises Improvements must be included in the list of approved sub-contractors
attached hereto as Exhibit N. Each such contract shall (i) obligate Tenant’s
Contractor to comply with all rules and regulations of Landlord relating to
construction activities in the Building, (ii) name Landlord as an additional
indemnitee under the provisions of the contract whereby the Tenant’s Contractor
holds Tenant harmless from and against any and all claims, damages, losses,
liabilities and expenses arising out of or resulting from the performance of
such work, (iii) name Landlord as a beneficiary of (and a party entitled to
enforce) all of the warranties of the Tenant’s Contractor with respect to the
work performed thereunder and the obligation of the Tenant’s Contractor to
replace defective materials and correct defective workmanship for a period of
not less than one (1) year following final completion of the work under such
contract, (iv) evidence the agreement of the Tenant’s Contractor that the
provisions of the Lease shall control over the provisions of the contract with
respect to distribution or use of insurance proceeds, in the event of a casualty
during construction, and (v) evidence the waiver and release by the Tenant’s
Contractor of any lien or right to assert a lien on all or any portion of the
fee estate of Landlord in and to the Building as a result of the work performed
or to be performed thereunder (and obligating the Tenant’s Contractor to include
a substantially similar release and waiver provision in all subcontracts and
purchase orders entered under or pursuant to the contract). Tenant hereby
acknowledges and agrees that it shall not retain any contractor or subcontractor
which may disrupt harmonious labor relations at the Project for any portion of
the Phase I Premises Improvements.

Tenant acknowledges and understands that all roof penetrations involved in the
construction of the Phase I Premises Improvements must be performed by the
Landlord’s Building roofing contractor. All costs, fees and expenses incurred
with such contractor in performing such work shall be a cost of the Phase I
Premises Improvements, payable in accordance with the provisions of this Exhibit
B-1. Tenant shall not be responsible for any water, gas, electricity, sewer or
other utilities used or consumed at the Phase I Premises during the construction
of the Phase I Premises Improvements; provided, however, Tenant shall make
reasonable efforts to curtail the use of utilities during the construction of
the Phase I Premises Improvements. During construction of the Phase I Premises
Improvements, and subject to the terms and conditions hereof, Tenant shall be
entitled to use, free of any charge (except as described herein), the freight
elevator (provided that Tenant shall pay for overtime use and uses such freight
elevator in common with other tenants and occupants of the Building and for the
cost of any additional staffing that is required), and loading docks and/or
passenger elevators at all times, subject to Tenant not unreasonably interfering
with the ingress or egress and use by other tenants of the Building.
Notwithstanding the foregoing, if available, Tenant shall be entitled to reserve
exclusive use of the freight elevator upon not less than forty eight (48) hours
prior notice to Landlord. Tenant will be permitted reasonable use of the loading
dock so long as it does not unreasonably impede other tenants’ normal and
reasonable use of these facilities and their ability to conduct business. In the
event Tenant seeks to use any parking spaces in the Parking Garage during the
construction of the Phase I Premises Improvements, Tenant shall pay the for the
parking charges attributable to such parking spaces.

Tenant specifically agrees to carry, or cause the Tenant’s Contractor to carry,
during all such times as the Tenant’s work is being performed, insurance in
accordance with Landlord’s insurance standards and protocols as set forth in
Exhibit B-4 attached hereto and incorporated herein for all purposes. Tenant
shall not commence construction of the Phase I Premises Improvements until
Tenant has delivered to Landlord’s construction representative (i) certificates
of the insurance policies described above, (ii) copies of all permits required
for construction of the Phase I Premises Improvements and a copy of the
permitted Phase I Premises Final Plans as approved by the appropriate
governmental agency, and (iii) a copy of the signed construction contract for
the Phase I Premises Improvements (a copy of each subsequently signed contract
shall be forwarded to Landlord’s construction

 

B-1-5



--------------------------------------------------------------------------------

representative without request or demand, promptly after execution thereof and
prior to the performance of any work thereunder) between Tenant and its general
contractor. Notwithstanding the foregoing, if permitted by Law, Tenant may
commence demolition work prior to delivery of the items set forth in subsection
(ii) above. All of the construction work shall be the responsibility of and
supervised by Tenant.

(d) Requirements for Tenant’s Work. All of Tenant’s construction with respect to
the Phase I Premises shall be performed in substantial compliance with this
Exhibit B-1 and the Phase I Premises Final Plans therefor previously approved in
writing by Landlord (and any changes thereto approved by Landlord as herein
provided), and in a good and workmanlike manner, utilizing only new materials.
All such work shall be performed by Tenant in material compliance with all
applicable building codes, regulations and all other legal requirements and
Laws. All materials utilized in the construction of Tenant’s Phase I Premises
Improvements must be confined to within the Phase I Premises. All trash and
construction debris not located wholly within the Phase I Premises must be
removed each day from the Project at the sole cost and expense of Tenant.
Throughout the construction of the Phase I Premises Improvements Tenant shall
provide Landlord with manifests of construction waste recycling. Landlord shall
have the right at all times to monitor the Phase I Premises Improvements for
compliance with the requirements of this Exhibit B-1. If Landlord determines
that any such requirements are not being materially complied with, Landlord
shall promptly notify Tenant and if Tenant does not promptly remedy such
non-compliance, then Landlord may immediately require the cessation of all work
being performed in or around the Phase I Premises or the Project until such time
as Landlord is satisfied that the applicable requirements will be observed. Any
approval given by Landlord with respect to Tenant’s construction or the Phase I
Premises Temporary Plans or Phase I Premises Final Plans therefor, and/or any
monitoring of Tenant’s work by Landlord, shall not make Landlord liable or
responsible in any way for the condition, quality or function of such matters or
constitute any undertaking, warranty or representation by Landlord with respect
to any of such matters.

(e) No Liens; Indemnification. Tenant shall have no authority to place any lien
upon the Phase I Premises, or the Building, or any portion thereof or interest
therein, nor shall Tenant have any authority in any way to bind Landlord, and
any attempt to do so shall be void and of no effect. If, because of any actual
or alleged act or omission of Tenant, or Tenant’s Contractor, or any
subcontractors or materialmen, any lien, affidavit, charge or order for the
payment of money shall be filed against Landlord, the Phase I Premises, the
Building, or any portion thereof or interest therein, whether or not such lien,
affidavit, charge or order is valid or enforceable, Tenant shall, at its sole
cost and expense, cause the same to be discharged of record by payment, bonding
or otherwise no later than thirty (30) days after notice to Tenant of the filing
thereof, but in any event prior to the foreclosure thereof. With respect to the
contract for labor or materials for construction of the Phase I Premises
Improvements, Tenant acts as principal and not as the agent of Landlord.
Landlord expressly disclaims liability for the cost of labor performed for or
supplies or materials furnished to Tenant. Landlord may post one or more
“notices of non-responsibility” for the construction of the Phase I Premises
Improvements. No contractor of Tenant is intended to be a third-party
beneficiary with respect to the Phase I Premises Allowance, or the agreement of
Landlord to make such Phase I Premises Allowance available for payment of or
reimbursement for the costs of construction of the Phase I Premises
Improvements. Tenant agrees to indemnify, defend and hold Landlord harmless from
all claims (including all costs and expenses of defending against such claims)
arising or alleged to arise from any act or omission of Tenant or Tenant’s
agents, employees, contractor, subcontractors, suppliers, materialmen,
architects, designers, surveyors, engineers, consultants, laborers, or invitees,
or arising from any bodily injury or property damage occurring or alleged to
have occurred incident to any of the work to be performed by Tenant or its
contractors or subcontractors with respect to the Phase I Premises except to the
extent caused by or related to the negligence or willful misconduct of Landlord
or its agents or employees. Any default by Tenant under this Exhibit B-1 shall
constitute a Default by Tenant under the Lease.

(f) Substantial Completion. “Substantial Completion” of construction of the
Phase I Premises Improvements shall be defined as (i) the date upon which
Gensler determines that the Tenant Improvements have been substantially
completed in accordance with the Phase I Premises Final Plans, and (ii) the date
upon which a temporary certificate of occupancy (or its equivalent) is issued
for the Phase I Premises by the appropriate governmental authority. After the
completion of the Phase I Premises Improvements, Tenant shall, upon demand,
execute and deliver to Landlord a letter of acceptance of improvements performed
on the Phase I Premises. The failure of Tenant to take possession of or to
occupy the Phase I Premises shall not serve to relieve Tenant of obligations
arising on the Phase I Premises Commencement Date or delay the payment of Rent
by Tenant.

 

B-1-6



--------------------------------------------------------------------------------

(g) Minimum Floor Expenditures and Excess Phase I Premises Allowance. Provided
that Tenant makes a minimum expenditure of at least $40.00 per square foot of
Rentable Area on a floor comprising the Phase I Premises that are eligible for
reimbursement from the Phase I Premises Allowance as determined on a pro rata
basis (“Minimum Floor Expenditure”), then Tenant shall be permitted to either
(i) apply any excess, unused portion of the Phase I Premises Allowance
attributable to a particular floor in the Phase I Premises for which the Minimum
Floor Expenditure was achieved towards the construction of Phase I Premises
Improvements to other floors in the Phase I Premises, or (ii) apply any excess,
unused Phase I Premises Allowance attributable to a particular floor in the
Phase I Premises for which the Minimum Floor Expenditure was achieved towards
the cost of the Phase II Premises Improvements and/or Phase III Premises
Improvements. In order to apply such excess, unused portions of the Phase I
Premises Allowance as set forth in (i) and (ii) in the preceding sentence,
Tenant shall be required to submit invoices and documentation, including,
without limitation, a sworn affidavit from Tenant’s Space Planner, evidencing
that Tenant has met the Minimum Floor Expenditure for each floor in the Phase I
Premises.

(h) Delay in Completion of Phase I Premises Improvements. If Landlord is in
default under this Lease (past any applicable notice and cure periods) or if
there is any violation of Law at the Project caused by Landlord, in either case,
and such default by Landlord (past any applicable notice and cure periods) or
violation of Law by Landlord materially impedes or materially increases the cost
of (i) the Phase I Premises Improvements, (ii) the time and/or cost for Tenant
to obtain any building permits and any other governmental approvals that are
required for Tenant to perform the Phase I Premises Improvements, or
(iii) Tenant obtaining a certificate of occupancy or an amendment to the
certificate of occupancy for the Phase I Premises Improvements, then, in such
event, Landlord, at Landlord’s expense, shall use diligent efforts to cure the
default or violation as promptly as is reasonably practicable. If Landlord fails
to remedy the default under this Lease (past any applicable notice and cure
periods) or the violation of Law by Landlord within ten (10) Business Days after
Tenant gives Landlord notice thereof, then, for each day of delay, Tenant shall
be entitled to a one (1) day abatement of Base Rent attributable to the portion
of the Phase I Premises so affected.

 

B-1-7



--------------------------------------------------------------------------------

EXHIBIT B-2

PHASE II PREMISES WORK LETTER

THIS PHASE II PREMISES WORK LETTER is attached as Exhibit B-2 to the Lease
between, TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, for the benefit
of its Real Estate Account, as Landlord, and SALESFORCE.COM.INC., a Delaware
corporation, as Tenant, and constitutes the further agreement between Landlord
and Tenant as follows:

(i) Phase II Premises Improvements; Phase II Premises Allowance. The leasehold
improvements which may be constructed by Tenant in the Phase II Premises (the
“Phase II Premises Improvements”), at Tenant’s sole cost and expense (except for
the Phase II Premises Allowance, as specified in Item 18(b) of the Basic Lease
Provisions of the Lease), shall be constructed in accordance with the Phase II
Premises Final Plans to be submitted by Tenant and reviewed and approved by
Landlord in accordance with the provisions of Paragraph (b) of this Exhibit B-2.

Landlord shall have no obligation to construct or to pay for the construction of
the Phase II Premises Improvements, except that Landlord agrees to contribute
toward the cost of construction of the Phase II Premises Improvements the cash
sum of up to the Phase II Premises Allowance (as defined in Item 18(b) of the
Basic Lease Provisions of this Lease). Notwithstanding anything in this Lease or
in this Phase II Premises Work Letter to the contrary, but subject to
Paragraph (g) of this Work Letter, the Phase II Premises Allowance shall be used
only for the construction of the Phase II Premises Improvements, and if Tenant
does not submit a request for payment of the entire Phase II Premises Allowance
to Landlord by May 31, 2015 (the “Construction Termination Date”), then
Landlord’s obligation to provide the remainder of the Phase II Premises
Allowance, as specified in Item 18(b) of the Basic Lease Provisions, shall
terminate and become null and void, and Tenant shall be deemed to have waived
its rights in and to said remaining Phase II Premises Allowance. The
construction costs that may be reimbursed from the Phase II Premises Allowance
shall include only the following: (i) payment of the cost of preparing the
Phase II Premises Temporary Plans and the Phase II Premises Final Plans (each as
defined below), including mechanical, electrical, plumbing and structural
drawings and of all other aspects necessary to complete the Phase II Premises
Final Plans; (ii) the payment of plan check, permit and license fees relating to
construction of the Phase II Premises Improvements; (iii) construction of the
Phase II Premises Improvements, including, without limitation, the following:
(aa) installation within the Phase II Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;
(bb) all electrical wiring, lighting fixtures, outlets and switches, and other
electrical work necessary for the Phase II Premises; (cc) the furnishing and
installation of all duct work, terminal boxes, diffusers and accessories
necessary for the heating, ventilation and air conditioning systems within the
Phase II Premises, including the cost of meter and key control for after-hour
air conditioning; (dd) any additional improvements to the Phase II Premises
required for Tenant’s use of the Phase II Premises including, but not limited
to, odor control, special heating, ventilation and air conditioning, noise or
vibration control or other special systems or improvements; (ee) all fire and
life safety control systems such as fire walls, sprinklers, halon, fire alarms,
including piping, wiring and accessories, necessary for the Phase II Premises;
(ff) all plumbing, fixtures, pipes and accessories necessary for the Phase II
Premises; and (gg) testing and inspection costs; and (iv) charges of Tenant’s
consultants, architects, space planners, engineers and other consultants
relating to the Phase II Premises Improvements. Landlord shall deduct from the
Phase II Premises Allowance a construction management fee (“Phase II Premises
Construction Management Fee”) in the amount of (i) One Hundred Fifty Dollars
($150) per hour (the “Hourly Rate”) for every hour reasonably and actually spent
by Landlord’s construction management and/or property management personnel
supervising or overseeing the Phase II Improvements plus (ii) the reasonable and
actual cost of any materials expended by such construction management and/or
property management personnel. Landlord’s construction management and/or
property management personnel shall only be permitted to spend up to eight
(8) hours per week during the planning and construction of the Phase II Premises
Improvements; provided, however, any unused hours in a given week may be applied
and used in any weeks where Landlord’s property management personnel spend more
than the allotted time for such week. No other costs, fees or expenses of the
Phase II Premises Improvements shall be reimbursable out of the Phase II
Premises Allowance. Landlord shall provide reasonable documentation of the
calculation of its administration/supervision fee as part of its submission to
Tenant. Landlord and Tenant agree to revisit the eight (8) hours per week
limitation to the Phase II Premises Construction Management Fee within six
(6) months after the Effective Date to insure it is fair to both Landlord and
Tenant.

 

B-2-1



--------------------------------------------------------------------------------

The payment of the Phase II Premises Allowance shall be as follows:

(i) Payment of the Phase II Premises Allowance will be made by Landlord directly
to Tenant or Tenant’s contractors, as directed by Tenant. Within thirty
(30) days following Landlord’s receipt and reasonable approval of the Tenant
Deliveries (defined below), Landlord shall deliver to Tenant (not more than once
each month) a check made out to Tenant or Tenant’s Contractor and/or vendors in
an amount equal to Landlord’s proportion of the invoiced amount set forth in an
invoice from Tenant to Landlord setting forth the work on the Phase II Premises
Improvements which was completed over the period since the prior disbursement
request. In order to evidence that such work on the Phase II Premises
Improvements has been completed, each time that Tenant requests that Landlord
fund a portion of the Phase II Premises Allowance to Tenant, Tenant shall
deliver to Landlord the following (collectively the “Tenant Deliveries”): (i) an
invoice or invoices evidencing the amount of work on the Phase II Premises
Improvements that was completed over the period since the prior disbursement
request (standard AIA forms shall be acceptable), (ii) a certificate executed by
(A) Tenant and Tenant’s Contractor or vendors, and (B) the architect firm
Gensler (“Gensler”) (if Gensler is not Tenant’s architect, then Landlord shall
pay Gensler’s fees) shall confirm that the work deemed completed as set forth in
the invoice submitted by Tenant to Landlord has indeed been completed, (iii) a
lien release for the completed work for which disbursement is sought in a form
reasonably satisfactory to Landlord executed by Tenant’s Contractor, and
(iv) Tenant shall not then be in Material Default of any of the provisions of
the Lease. Upon the payment of such invoiced amount, Landlord shall deduct that
amount from the remaining portion of the Phase II Premises Allowance. Landlord
shall indicate whether it disputes and reasonably disapproves the Tenant
Deliveries within five (5) Business Days following receipt thereof (a “Landlord
Allowance Notice”). If Landlord fails to give a Landlord Allowance Notice within
such five (5) Business Day period, then Tenant shall provide a second notice
(“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE REQUEST
FOR DISBURSEMENT WITHIN TWO (2) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH REQUEST.” If Landlord
fails to send a Landlord Allowance Notice within two (2) Business Days of
receiving Tenant’s Second Notice then Landlord shall be deemed to have accepted
Tenant Deliveries. Notwithstanding anything herein to the contrary, Landlord
shall have the right to withhold the customary ten percent (10%) retainage from
each request for payment for protection against mechanics’ and materialmens’
liens by subcontractors and suppliers.

(ii) Once (i) the Phase II Premises Improvements with respect to a full floor
have been substantially completed in accordance with the Phase II Premises Final
Plans and all punch-list items with respect to such floor have been completed;
(ii) Tenant has delivered to Landlord satisfactory evidence that all mechanics’
lien rights of all contractors, suppliers, subcontractors, or materialmen
furnishing labor, supplies or materials in the construction or installation of
the Phase II Premises Improvements with respect to such full floor have been
unconditionally waived, released, or extinguished; and (iii) Tenant has
delivered to Landlord a final certificate of occupancy for such full floor of
the Phase II Premises, if required, then within thirty (30) days thereof
Landlord shall deliver to Tenant the remaining ten percent (10%) of the Phase II
Premises Allowance attributable to and allocable to the Phase II Premises
Improvements for such completed full floor. Subject to Paragraph (g) of this
Work Letter, if the actual cost of the Phase II Premises Improvements is less
than the Phase II Premises Allowance, then Tenant shall not receive any credit
whatsoever for the difference between the actual cost of the Phase II Premises
Improvements and the Phase II Premises Allowance.

Notwithstanding the foregoing, Landlord shall pay the Phase II Premises
Allowance in proportion to the percentage of the Phase II Premises Allowance to
the total cost of the Phase II Premises Improvements and Tenant will pay the
remainder. In other words, if the cost of the Phase II Premises Improvements is
estimated to be $15,000,000 and the Phase II Premises Allowance is
$9,065,100.00, then each time Landlord is to pay an invoice out of the Phase II
Premises Allowance, Landlord shall pay 59% of the invoice (until 90% of the
Phase II Premises Allowance is paid out) and Tenant shall pay 41% of the
invoice.

 

B-2-2



--------------------------------------------------------------------------------

Tenant warrants and guarantees that title to all work, materials and equipment
covered by a request for payment, whether incorporated in the Phase II Premises
or not, shall be free and clear of all liens, claims, security interests or
encumbrances and that no work, materials or equipment covered by a request for
payment shall have been acquired by Tenant subject to an agreement under which
an interest therein or an encumbrance thereon is retained by the seller or
otherwise imposed by Tenant or such other person.

(j) Preparation and Review of Plans for Phase II Premises Improvements. Tenant
shall retain a space planner (the “Space Planner”) for the Phase II Premises
Improvements, and the Space Planner shall prepare certain plans, drawings and
specifications (the “Phase II Premises Temporary Plans”) for the construction of
the Phase II Premises Improvements in the Phase II Premises to be constructed by
a general contractor selected by Tenant pursuant to this Work Letter. Tenant
shall deliver the Phase II Premises Temporary Plans to Landlord following their
completion. Landlord shall have five (5) Business Days after Landlord’s receipt
of the proposed Phase II Premises Temporary Plans to review the same and notify
Tenant in writing of any comments or required changes, or to otherwise give its
approval or disapproval of such proposed Phase II Premises Temporary Plans and
if reasonably disapproved, Landlord shall advise Tenant of any additional
changes which may be required to obtain Landlord’s approval. If Landlord
disapproves of any proposed Phase II Premises Temporary Plans, Landlord shall
respond in writing, stating the grounds for such disapproval. If Landlord fails
to give written comments to or approve the Phase II Premises Temporary Plans
within such five (5) Business Day period, then Tenant shall provide a second
notice (“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE PLANS
ENCLOSED HEREIN WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH PLANS.” If Landlord
fails to either approve or disapprove of the Temporary Plans within five
(5) Business Days of receiving Tenant’s Second Notice then Landlord shall be
deemed to have accepted the Phase II Premises Temporary Plans as submitted.
Tenant shall, following its receipt of Landlord’s comments and objections,
redraw the proposed Phase II Premises Temporary Plans in compliance with
Landlord’s reasonable request and resubmit the same for Landlord’s final review
and approval or comment within five (5) Business Days of Landlord’s receipt of
such revised plans. Such process shall be repeated until final approval by
Landlord of the proposed Phase II Premises Temporary Plans. Landlord may not
disapprove of any matter which has been previously approved by Landlord or that
is logically consistent with the prior version of the Phase II Premises
Temporary Plans. Once Landlord has approved the Phase II Premises Temporary
Plans, the approved Phase II Premises Temporary Plans shall be thereafter known
as the “Phase II Premises Final Plans”. The Phase II Premises Final Plans shall
include the complete and final layout, plans and specifications for the Phase II
Premises showing all doors, light fixtures, electrical outlets, telephone
outlets, wall coverings, plumbing improvements (if any), data systems wiring,
floor coverings, wall coverings, painting, any other improvements to the Phase
II Premises beyond the shell and core improvements provided by Landlord and any
demolition of existing improvements in the Phase II Premises. The improvements
shown in the Phase II Premises Final Plans shall comply with all applicable
laws, rules, regulations, codes and ordinances. Tenant, using the Space Planner,
shall prepare or cause to be prepared and submitted the Phase II Premises Final
Plans, concurrently, and in each case by receipted courier or delivery service,
to Landlord’s construction representative, Hines GS Properties, Inc., 50
Fremont, San Francisco, California Attn: Kari Aycock, (Tel) 415-543-5600
(“Landlord’s Construction Representative”), and Landlord’s offices at 4675
MacArthur Boulevard, Suite 1100, Newport Beach, California 92660, Attn: John
Cornuke, for Landlord’s review and approval, which shall be consistent with the
description of the Phase II Premises Improvements set forth in the Phase II
Premises Temporary Plans.

Each set of proposed Phase II Premises Final Plans furnished by Tenant shall
include at least two (2) sets of full-sized prints. Unless Landlord shall
otherwise agree in writing, the Phase II Premises Final Plans shall be
signed/stamped by the Space Planner, and shall include (to the extent relevant
or applicable) such additional plans reasonably requested by Landlord related to
the Phase II Premises Improvements, including, without limitation, any and all
additional plans related to Tenant’s specific use of the Phase II Premises, or
as may be required by local city ordinance or building code.

Tenant shall submit all Phase II Premises Final Plans concurrently to Landlord’s
Construction Representative and offices, as designated above, for Landlord’s
review and approval. Landlord shall have five (5) Business Days after Landlord’s
receipt of the proposed Phase II Premises Final Plans to review the same and
notify Tenant in writing of any comments or required changes, or to otherwise
give its reasonable approval or disapproval of such proposed Phase II Premises
Final Plans and if reasonably disapproved, Landlord shall advise Tenant of any

 

B-2-3



--------------------------------------------------------------------------------

additional changes which may be required to obtain Landlord’s approval. If
Landlord disapproves of any proposed Phase II Premises Temporary Plans, Landlord
shall respond, in writing, stating the grounds for such disapproval. If Landlord
fails to give written comments to or approve the Phase II Premises Final Plans
within such five (5) Business Day period, then Tenant shall provide a second
notice (“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE PLANS
ENCLOSED HEREIN WITHIN THREE (3) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH PLANS.” If Landlord
fails to either approve or disapprove of the Phase II Premises Final Plans
within three (3) Business Days of receiving Tenant’s Second Notice then Landlord
shall be deemed to have accepted the Phase II Premises Final Plans as submitted.
Landlord may not disapprove of any matter which has been previously approved by
Landlord or that is logically consistent with the Phase II Premises Temporary
Plans. Tenant shall, following its receipt of Landlord’s comments and
objections, redraw the proposed Phase II Premises Final Plans in compliance with
Landlord’s request and to resubmit the same for Landlord’s final review and
approval or comment. Such process shall be repeated as necessary until final
approval by Landlord of the proposed Phase II Premises Final Plans has been
obtained. Landlord may at any time by written notice given in accordance with
the notice provisions of the Lease change the name and/or address of the
designated Landlord’s construction representative to receive plans delivered by
Tenant to Landlord. In the event that Tenant disagrees with any of the changes
to the proposed Phase II Premises Final Plans required by Landlord, then
Landlord and Tenant shall consult with respect thereto and each party shall use
all reasonable efforts to promptly resolve any disputed elements of such
proposed Phase II Premises Final Plans. If any dispute regarding the design of
the Phase II Premises Improvements arises, which is not settled within ten
(10) Business Days after notice of such dispute is delivered by one party to the
other, Tenant may make the final decision regarding the design of the Phase II
Premises Improvements, provided (a) Tenant acts reasonably, (b) Tenant’s
decision will not adversely affect the Building’s structural components or
Building Systems, and (c) the applicable Phase II Premises Improvements in
dispute (i) are customary office improvements, (ii) comply with Laws, (iii) do
not affect the exterior appearance of the Building, and (iv) are substantially
similar to those improvements depicted in Exhibit G attached hereto. For
purposes hereof, “Business Days” shall be all calendar days except Saturdays and
Sundays and holidays observed by national banks in the State in which the Phase
II Premises are situated.

Tenant shall be permitted to deliver to Landlord for review the Phase II
Premises Temporary Plans or Phase II Premises Final Plans for portions of the
Premises as opposed to the entire Premises at once at Tenant’s election, and
Landlord shall review such partial delivery in the same manner per portion as if
the delivery was related to the entire Phase II Premises; provided, however,
that any such Phase II Premises Temporary Plans or Phase II Premises Final Plans
must be submitted in, at a minimum, full floor increments so that the plans
submitted are complete and comprehensive as to at least two (2) respective full
floors.

Notwithstanding the preceding provisions of this Paragraph (b), under no
circumstances whatsoever shall (i) any combustible materials be utilized above
finished ceiling or in any concealed space, (ii) any structural load, temporary
or permanent, be placed or exerted on any part of the Building without the prior
written approval of Landlord, or (iii) any holes be cut or drilled in any part
of the roof or other portion of the Building shell without the prior written
approval of Landlord.

In the event that Tenant proposes any changes to the Phase II Premises Final
Plans (or any portion thereof) after the same have been approved by Landlord,
Landlord shall not unreasonably withhold, condition or delay its consent to any
such changes, provided the changes do not, in Landlord’s reasonable opinion,
adversely affect the Building structure, systems, or equipment, or the external
appearance of the Phase II Premises. Landlord shall have three (3) Business Days
after Landlord’s receipt of the proposed changes to the Phase II Premises Final
Plans to review the same and notify Tenant in writing of any comments or
required changes, or to otherwise give its reasonable approval or disapproval of
such proposed changes to the Phase II Premises Final Plans and if reasonably
disapproved, Landlord shall advise Tenant of any additional changes which may be
required to obtain Landlord’s approval. If Landlord disapproves of any proposed
changes to the Phase II Premises Temporary Plans, Landlord shall respond in
writing, stating the grounds for such disapproval. If Landlord fails to give
written comments to or approve the changes to the Phase II Premises Final Plans
within such three (3) Business Day period, then Tenant shall provide a second
notice (“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE PLANS
ENCLOSED HEREIN WITHIN TWO (2) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH PLANS.” If Landlord
fails to either approve or disapprove of the Final Plans within two (2) Business
Days of receiving Tenant’s Second Notice then Landlord shall be deemed to have
accepted the Phase II Premises Final Plans as submitted.

 

B-2-4



--------------------------------------------------------------------------------

Tenant shall be solely responsible for obtaining any business or other license
or permit required for the conduct of its business at the Phase II Premises.

(k) Construction of the Phase II Premises Improvements. Construction or
installation of the Phase II Premises Improvements shall be performed by a
licensed general contractor or contractors selected by Tenant and reasonably
approved by Landlord, such approval not to be unreasonably withheld or delayed
(the “Tenant’s Contractor,” whether one or more), pursuant to a written
construction contract negotiated and entered into by and between the Tenant’s
Contractor and Tenant. Any sub-contractors used for the roof, life safety
systems, structure, mechanical, electrical and plumbing portions of the Phase II
Premises Improvements must be included in the list of approved sub-contractors
attached hereto as Exhibit N. Each such contract shall (i) obligate Tenant’s
Contractor to comply with all rules and regulations of Landlord relating to
construction activities in the Building, (ii) name Landlord as an additional
indemnitee under the provisions of the contract whereby the Tenant’s Contractor
holds Tenant harmless from and against any and all claims, damages, losses,
liabilities and expenses arising out of or resulting from the performance of
such work, (iii) name Landlord as a beneficiary of (and a party entitled to
enforce) all of the warranties of the Tenant’s Contractor with respect to the
work performed thereunder and the obligation of the Tenant’s Contractor to
replace defective materials and correct defective workmanship for a period of
not less than one (1) year following final completion of the work under such
contract, (iv) evidence the agreement of the Tenant’s Contractor that the
provisions of the Lease shall control over the provisions of the contract with
respect to distribution or use of insurance proceeds, in the event of a casualty
during construction, and (v) evidence the waiver and release by the Tenant’s
Contractor of any lien or right to assert a lien on all or any portion of the
fee estate of Landlord in and to the Building as a result of the work performed
or to be performed thereunder (and obligating the Tenant’s Contractor to include
a substantially similar release and waiver provision in all subcontracts and
purchase orders entered under or pursuant to the contract). Tenant hereby
acknowledges and agrees that it shall not retain any contractor or subcontractor
which may disrupt harmonious labor relations at the Project for any portion of
the Phase II Premises Improvements.

Tenant acknowledges and understands that all roof penetrations involved in the
construction of the Phase II Premises Improvements must be performed by the
Landlord’s Building roofing contractor. All costs, fees and expenses incurred
with such contractor in performing such work shall be a cost of the Phase II
Premises Improvements, payable in accordance with the provisions of this Exhibit
B-2. Tenant shall not be responsible for any water, gas, electricity, sewer or
other utilities used or consumed at the Phase II Premises during the
construction of the Phase II Premises Improvements; provided, however, Tenant
shall make reasonable efforts to curtail the use of utilities during the
construction of the Phase II Premises Improvements. During construction of the
Phase II Premises Improvements, and subject to the terms and conditions hereof,
Tenant shall be entitled to use, free of any charge (except as described
herein), the freight elevator (provided that Tenant shall pay for overtime use
and uses such freight elevator in common with other tenants and occupants of the
Building and for the cost of any additional staffing that is required), and
loading docks and/or passenger elevators at all times, subject to Tenant not
unreasonably interfering with the ingress or egress and use by other tenants of
the Building. Notwithstanding the foregoing, if available, Tenant shall be
entitled to reserve exclusive use of the freight elevator upon not less than
forty eight (48) hours prior notice to Landlord. Tenant will be permitted
reasonable use of the loading dock so long as it does not unreasonably impede
other tenants’ normal and reasonable use of these facilities and their ability
to conduct business. In the event Tenant seeks to use any parking spaces in the
Parking Garage during the construction of the Phase II Premises Improvements,
Tenant shall pay the for the parking charges attributable to such parking
spaces.

Tenant specifically agrees to carry, or cause the Tenant’s Contractor to carry,
during all such times as the Tenant’s work is being performed, insurance in
accordance with Landlord’s insurance standards and protocols as set forth in
Exhibit B-4 attached hereto and incorporated herein for all purposes. Tenant
shall not commence construction of the Phase II Premises Improvements until
Tenant has delivered to Landlord’s construction representative (i) certificates
of the insurance policies described above, (ii) copies of all permits required
for construction of the Phase II Premises Improvements and a copy of the
permitted Phase II Premises Final Plans as approved by the appropriate
governmental agency, and (iii) a copy of the signed construction contract for
the Phase II Premises Improvements (a copy of each subsequently signed contract
shall be forwarded to Landlord’s

 

B-2-5



--------------------------------------------------------------------------------

construction representative without request or demand, promptly after execution
thereof and prior to the performance of any work thereunder) between Tenant and
its general contractor. Notwithstanding the foregoing, if permitted by Law,
Tenant may commence demolition work prior to delivery of the items set forth in
subsection (ii) above. All of the construction work shall be the responsibility
of and supervised by Tenant.

(l) Requirements for Tenant’s Work. All of Tenant’s construction with respect to
the Phase II Premises shall be performed in substantial compliance with this
Exhibit B-2 and the Phase II Premises Final Plans therefor previously approved
in writing by Landlord (and any changes thereto approved by Landlord as herein
provided), and in a good and workmanlike manner, utilizing only new materials.
All such work shall be performed by Tenant in material compliance with all
applicable building codes, regulations and all other legal requirements and
Laws. All materials utilized in the construction of Tenant’s Phase II Premises
Improvements must be confined to within the Phase II Premises. All trash and
construction debris not located wholly within the Phase II Premises must be
removed each day from the Project at the sole cost and expense of Tenant.
Throughout the construction of the Phase II Premises Improvements Tenant shall
provide Landlord with manifests of construction waste recycling. Landlord shall
have the right at all times to monitor the Phase II Premises Improvements for
compliance with the requirements of this Exhibit B-2. If Landlord determines
that any such requirements are not being materially complied with, Landlord
shall promptly notify Tenant and if Tenant does not promptly remedy such
non-compliance, then Landlord may immediately require the cessation of all work
being performed in or around the Phase II Premises or the Project until such
time as Landlord is satisfied that the applicable requirements will be observed.
Any approval given by Landlord with respect to Tenant’s construction or the
Phase II Premises Temporary Plans or Phase II Premises Final Plans therefor,
and/or any monitoring of Tenant’s work by Landlord, shall not make Landlord
liable or responsible in any way for the condition, quality or function of such
matters or constitute any undertaking, warranty or representation by Landlord
with respect to any of such matters.

(m) No Liens; Indemnification. Tenant shall have no authority to place any lien
upon the Phase II Premises, or the Building, or any portion thereof or interest
therein, nor shall Tenant have any authority in any way to bind Landlord, and
any attempt to do so shall be void and of no effect. If, because of any actual
or alleged act or omission of Tenant, or Tenant’s Contractor, or any
subcontractors or materialmen, any lien, affidavit, charge or order for the
payment of money shall be filed against Landlord, the Phase II Premises, the
Building, or any portion thereof or interest therein, whether or not such lien,
affidavit, charge or order is valid or enforceable, Tenant shall, at its sole
cost and expense, cause the same to be discharged of record by payment, bonding
or otherwise no later than thirty (30) days after notice to Tenant of the filing
thereof, but in any event prior to the foreclosure thereof. With respect to the
contract for labor or materials for construction of the Phase II Premises
Improvements, Tenant acts as principal and not as the agent of Landlord.
Landlord expressly disclaims liability for the cost of labor performed for or
supplies or materials furnished to Tenant. Landlord may post one or more
“notices of non-responsibility” for the construction of the Phase II Premises
Improvements. No contractor of Tenant is intended to be a third-party
beneficiary with respect to the Phase II Premises Allowance, or the agreement of
Landlord to make such Phase II Premises Allowance available for payment of or
reimbursement for the costs of construction of the Phase II Premises
Improvements. Tenant agrees to indemnify, defend and hold Landlord harmless from
all claims (including all costs and expenses of defending against such claims)
arising or alleged to arise from any act or omission of Tenant or Tenant’s
agents, employees, contractor, subcontractors, suppliers, materialmen,
architects, designers, surveyors, engineers, consultants, laborers, or invitees,
or arising from any bodily injury or property damage occurring or alleged to
have occurred incident to any of the work to be performed by Tenant or its
contractors or subcontractors with respect to the Phase II Premises except to
the extent caused by or related to the negligence or willful misconduct of
Landlord or its agents or employees. Any default by Tenant under this
Exhibit B-2 shall constitute a Default by Tenant under the Lease.

(n) Substantial Completion. “Substantial Completion” of construction of the
Phase II Premises Improvements shall be defined as (i) the date upon which
Gensler determines that the Tenant Improvements have been substantially
completed in accordance with the Phase II Premises Final Plans, and (ii) the
date upon which a temporary certificate of occupancy (or its equivalent) is
issued for the Phase II Premises by the appropriate governmental authority.
After the completion of the Phase II Premises Improvements, Tenant shall, upon
demand, execute and deliver to Landlord a letter of acceptance of improvements
performed on the Phase II Premises. The failure of Tenant to take possession of
or to occupy the Phase II Premises shall not serve to relieve Tenant of
obligations arising on the Phase II Premises Commencement Date or delay the
payment of Rent by Tenant.

 

B-2-6



--------------------------------------------------------------------------------

(o) Minimum Floor Expenditures and Excess Phase II Premises Allowance. Provided
that Tenant makes a minimum expenditure of at least $40.00 per square foot of
Rentable Area on a floor comprising the Phase II Premises that are eligible for
reimbursement from the Phase II Premises Allowance as determined on a pro rata
basis (“Minimum Floor Expenditure”), then Tenant shall be permitted to either
(i) apply any excess, unused portion of the Phase II Premises Allowance
attributable to a particular floor in the Phase II Premises for which the
Minimum Floor Expenditure was achieved towards the construction of Phase II
Premises Improvements to other floors in the Phase II Premises, or (ii) apply
any excess, unused Phase II Premises Allowance attributable to a particular
floor in the Phase II Premises for which the Minimum Floor Expenditure was
achieved towards the cost of the Phase I Premises Improvements and/or Phase III
Premises Improvements. In order to apply such excess, unused portions of the
Phase II Premises Allowance as set forth in (i) and (ii) in the preceding
sentence, Tenant shall be required to submit invoices and documentation,
including, without limitation, a sworn affidavit from Tenant’s Space Planner,
evidencing that Tenant has met the Minimum Floor Expenditure for each floor in
the Phase II Premises.

(p) Delay in Completion of Phase II Premises Improvements. If Landlord is in
default under this Lease (past any applicable notice and cure periods) or if
there is any violation of Law at the Project caused by Landlord, in either case,
and such default by Landlord (past any applicable notice and cure periods) or
violation of Law by Landlord materially impedes or materially increases the cost
of (i) the Phase II Premises Improvements, (ii) the time and/or cost for Tenant
to obtain any building permits and any other governmental approvals that are
required for Tenant to perform the Phase II Premises Improvements, or
(iii) Tenant obtaining a certificate of occupancy or an amendment to the
certificate of occupancy for the Phase II Premises Improvements, then, in such
event, Landlord, at Landlord’s expense, shall use diligent efforts to cure the
default or violation as promptly as is reasonably practicable. If Landlord fails
to remedy the default under this Lease (past any applicable notice and cure
periods) or the violation of Law by Landlord within ten (10) Business Days after
Tenant gives Landlord notice thereof, then, for each day of delay, Tenant shall
be entitled to a one (1) day abatement of Base Rent attributable to the portion
of the Phase II Premises so affected.

 

B-2-7



--------------------------------------------------------------------------------

EXHIBIT B-3

PHASE III PREMISES WORK LETTER

THIS PHASE III PREMISES WORK LETTER is attached as Exhibit B-3 to the Lease
between, TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, for the benefit
of its Real Estate Account, as Landlord, and SALESFORCE.COM.INC., a Delaware
corporation, as Tenant, and constitutes the further agreement between Landlord
and Tenant as follows:

(q) Phase III Premises Improvements; Phase III Premises Allowance. The leasehold
improvements which may be constructed by Tenant in the Phase III Premises (the
“Phase III Premises Improvements”), at Tenant’s sole cost and expense (except
for the Phase III Premises Allowance, as specified in Item 18(c) of the Basic
Lease Provisions of the Lease), shall be constructed in accordance with the
Phase III Premises Final Plans to be submitted by Tenant and reviewed and
approved by Landlord in accordance with the provisions of Paragraph (b) of this
Exhibit B-3.

Landlord shall have no obligation to construct or to pay for the construction of
the Phase III Premises Improvements, except that Landlord agrees to contribute
toward the cost of construction of the Phase III Premises Improvements the cash
sum of up to the Phase III Premises Allowance (as defined in Item 18(c) of the
Basic Lease Provisions of this Lease). Notwithstanding anything in this Lease or
in this Phase III Premises Work Letter to the contrary, but subject to
Paragraph (g) of this Work Letter, the Phase III Premises Allowance shall be
used only for the construction of the Phase III Premises Improvements, and if
Tenant does not submit a request for payment of the entire Phase III Premises
Allowance to Landlord by May 31, 2015 (the “Construction Termination Date”),
then Landlord’s obligation to provide the remainder of the Phase III Premises
Allowance, as specified in Item 18(c) of the Basic Lease Provisions, shall
terminate and become null and void, and Tenant shall be deemed to have waived
its rights in and to said remaining Phase III Premises Allowance. The
construction costs that may be reimbursed from the Phase III Premises Allowance
shall include only the following: (i) payment of the cost of preparing the
Phase III Premises Temporary Plans and the Phase III Premises Final Plans (each
as defined below), including mechanical, electrical, plumbing and structural
drawings and of all other aspects necessary to complete the Phase III Premises
Final Plans; (ii) the payment of plan check, permit and license fees relating to
construction of the Phase III Premises Improvements; (iii) construction of the
Phase III Premises Improvements, including, without limitation, the following:
(aa) installation within the Phase III Premises of all partitioning, doors,
floor coverings, ceilings, wall coverings and painting, millwork and similar
items; (bb) all electrical wiring, lighting fixtures, outlets and switches, and
other electrical work necessary for the Phase III Premises; (cc) the furnishing
and installation of all duct work, terminal boxes, diffusers and accessories
necessary for the heating, ventilation and air conditioning systems within the
Phase III Premises, including the cost of meter and key control for after-hour
air conditioning; (dd) any additional improvements to the Phase III Premises
required for Tenant’s use of the Phase III Premises including, but not limited
to, odor control, special heating, ventilation and air conditioning, noise or
vibration control or other special systems or improvements; (ee) all fire and
life safety control systems such as fire walls, sprinklers, halon, fire alarms,
including piping, wiring and accessories, necessary for the Phase III Premises;
(ff) all plumbing, fixtures, pipes and accessories necessary for the Phase III
Premises; and (gg) testing and inspection costs; and (iv) charges of Tenant’s
consultants, architects, space planners, engineers and other consultants
relating to the Phase III Premises Improvements. Landlord shall deduct from the
Phase III Premises Allowance a construction management fee (“Phase III Premises
Construction Management Fee”) in the amount of (i) One Hundred Fifty Dollars
($150) per hour (the “Hourly Rate”) for every hour reasonably and actually spent
by Landlord’s construction management and/or property management personnel
supervising or overseeing the Phase III Improvements plus (ii) the reasonable
and actual cost of any materials expended by such construction management and/or
property management personnel. Landlord’s construction management and/or
property management personnel shall only be permitted to spend up to eight
(8) hours per week during the planning and construction of the Phase III
Premises Improvements; provided, however, any unused hours in a given week may
be applied and used in any weeks where Landlord’s property management personnel
spend more than the allotted time for such week. No other costs, fees or
expenses of the Phase III Premises Improvements shall be reimbursable out of the
Phase III Premises Allowance. Landlord shall provide reasonable documentation of
the calculation of its administration/supervision fee as part of its submission
to Tenant. Landlord and Tenant agree to revisit the eight (8) hours per week
limitation to the Phase III Premises Construction Management Fee within six
(6) months after the Effective Date to insure it is fair to both Landlord and
Tenant.

 

B-3-1



--------------------------------------------------------------------------------

The payment of the Phase III Premises Allowance shall be as follows:

(i) Payment of the Phase III Premises Allowance will be made by Landlord
directly to Tenant or Tenant’s contractors, as directed by Tenant. Within thirty
(30) days following Landlord’s receipt and reasonable approval of the Tenant
Deliveries (defined below), Landlord shall deliver to Tenant (not more than once
each month) a check made out to Tenant or Tenant’s Contractor and/or vendors in
an amount equal to Landlord’s proportion of the invoiced amount set forth in an
invoice from Tenant to Landlord setting forth the work on the Phase III Premises
Improvements which was completed over the period since the prior disbursement
request. In order to evidence that such work on the Phase III Premises
Improvements has been completed, each time that Tenant requests that Landlord
fund a portion of the Phase III Premises Allowance to Tenant, Tenant shall
deliver to Landlord the following (collectively the “Tenant Deliveries”): (i) an
invoice or invoices evidencing the amount of work on the Phase III Premises
Improvements that was completed over the period since the prior disbursement
request (standard AIA forms shall be acceptable), (ii) a certificate executed by
(A) Tenant and Tenant’s Contractor or vendors, and (B) the architect firm
Gensler (“Gensler”) (if Gensler is not Tenant’s architect, then Landlord shall
pay Gensler’s fees) shall confirm that the work deemed completed as set forth in
the invoice submitted by Tenant to Landlord has indeed been completed, (iii) a
lien release for the completed work for which disbursement is sought in a form
reasonably satisfactory to Landlord executed by Tenant’s Contractor, and
(iv) Tenant shall not then be in Material Default of any of the provisions of
the Lease. Upon the payment of such invoiced amount, Landlord shall deduct that
amount from the remaining portion of the Phase III Premises Allowance. Landlord
shall indicate whether it disputes and reasonably disapproves the Tenant
Deliveries within five (5) Business Days following receipt thereof (a “Landlord
Allowance Notice”). If Landlord fails to give a Landlord Allowance Notice within
such five (5) Business Day period, then Tenant shall provide a second notice
(“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE REQUEST
FOR DISBURSEMENT WITHIN TWO (2) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH REQUEST.” If Landlord
fails to send a Landlord Allowance Notice within two (2) Business Days of
receiving Tenant’s Second Notice then Landlord shall be deemed to have accepted
Tenant Deliveries. Notwithstanding anything herein to the contrary, Landlord
shall have the right to withhold the customary ten percent (10%) retainage from
each request for payment for protection against mechanics’ and materialmens’
liens by subcontractors and suppliers.

(ii) Once (i) the Phase III Premises Improvements with respect to a full floor
have been substantially completed in accordance with the Phase III Premises
Final Plans and all punch-list items with respect to such floor have been
completed; (ii) Tenant has delivered to Landlord satisfactory evidence that all
mechanics’ lien rights of all contractors, suppliers, subcontractors, or
materialmen furnishing labor, supplies or materials in the construction or
installation of the Phase III Premises Improvements with respect to such full
floor have been unconditionally waived, released, or extinguished; and
(iii) Tenant has delivered to Landlord a final certificate of occupancy for such
full floor of the Phase III Premises, if required, then within thirty (30) days
thereof Landlord shall deliver to Tenant the remaining ten percent (10%) of the
Phase III Premises Allowance attributable to and allocable to the Phase III
Premises Improvements for such completed full floor. Subject to Paragraph (g) of
this Work Letter, if the actual cost of the Phase III Premises Improvements is
less than the Phase III Premises Allowance, then Tenant shall not receive any
credit whatsoever for the difference between the actual cost of the Phase III
Premises Improvements and the Phase III Premises Allowance.

Notwithstanding the foregoing, Landlord shall pay the Phase III Premises
Allowance in proportion to the percentage of the Phase III Premises Allowance to
the total cost of the Phase III Premises Improvements and Tenant will pay the
remainder. In other words, if the cost of the Phase III Premises Improvements is
estimated to be $15,000,000 and the Phase III Premises Allowance remains
$9,334,650, then each time Landlord is to pay an invoice out of the Phase III
Premises Allowance, Landlord shall pay 62.2% of the invoice (until 90% of the
Phase III Premises Allowance is paid out) and Tenant shall pay 37.8% of the
invoice.

 

B-3-2



--------------------------------------------------------------------------------

Tenant warrants and guarantees that title to all work, materials and equipment
covered by a request for payment, whether incorporated in the Phase III Premises
or not, shall be free and clear of all liens, claims, security interests or
encumbrances and that no work, materials or equipment covered by a request for
payment shall have been acquired by Tenant subject to an agreement under which
an interest therein or an encumbrance thereon is retained by the seller or
otherwise imposed by Tenant or such other person.

(r) Preparation and Review of Plans for Phase III Premises Improvements. Tenant
shall retain a space planner (the “Space Planner”) for the Phase III Premises
Improvements, and the Space Planner shall prepare certain plans, drawings and
specifications (the “Phase III Premises Temporary Plans”) for the construction
of the Phase III Premises Improvements in the Phase III Premises to be
constructed by a general contractor selected by Tenant pursuant to this Work
Letter. Tenant shall deliver the Phase III Premises Temporary Plans to Landlord
following their completion. Landlord shall have five (5) Business Days after
Landlord’s receipt of the proposed Phase III Premises Temporary Plans to review
the same and notify Tenant in writing of any comments or required changes, or to
otherwise give its approval or disapproval of such proposed Phase III Premises
Temporary Plans and if reasonably disapproved, Landlord shall advise Tenant of
any additional changes which may be required to obtain Landlord’s approval. If
Landlord disapproves of any proposed Phase III Premises Temporary Plans,
Landlord shall respond in writing, stating the grounds for such disapproval. If
Landlord fails to give written comments to or approve the Phase III Premises
Temporary Plans within such five (5) Business Day period, then Tenant shall
provide a second notice (“Second Notice”) which provides at the top of such
notice in all capital letters as follows: “LANDLORD’S FAILURE TO APPROVE OR
DISAPPROVE OF THE PLANS ENCLOSED HEREIN WITHIN FIVE (5) BUSINESS DAYS OF YOUR
RECEIPT OF THIS NOTICE SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH
PLANS.” If Landlord fails to either approve or disapprove of the Temporary Plans
within five (5) Business Days of receiving Tenant’s Second Notice then Landlord
shall be deemed to have accepted the Phase III Premises Temporary Plans as
submitted. Tenant shall, following its receipt of Landlord’s comments and
objections, redraw the proposed Phase III Premises Temporary Plans in compliance
with Landlord’s reasonable request and resubmit the same for Landlord’s final
review and approval or comment within five (5) Business Days of Landlord’s
receipt of such revised plans. Such process shall be repeated until final
approval by Landlord of the proposed Phase III Premises Temporary Plans.
Landlord may not disapprove of any matter which has been previously approved by
Landlord or that is logically consistent with the prior version of the Phase III
Premises Temporary Plans. Once Landlord has approved the Phase III Premises
Temporary Plans, the approved Phase III Premises Temporary Plans shall be
thereafter known as the “Phase III Premises Final Plans”. The Phase III Premises
Final Plans shall include the complete and final layout, plans and
specifications for the Phase III Premises showing all doors, light fixtures,
electrical outlets, telephone outlets, wall coverings, plumbing improvements (if
any), data systems wiring, floor coverings, wall coverings, painting, any other
improvements to the Phase III Premises beyond the shell and core improvements
provided by Landlord and any demolition of existing improvements in the Phase
III Premises. The improvements shown in the Phase III Premises Final Plans shall
comply with all applicable laws, rules, regulations, codes and ordinances.
Tenant, using the Space Planner, shall prepare or cause to be prepared and
submitted the Phase III Premises Final Plans, concurrently, and in each case by
receipted courier or delivery service, to Landlord’s construction
representative, Hines GS Properties, Inc., 50 Fremont, San Francisco, California
Attn: Kari Aycock, (Tel) 415-543-5600 (“Landlord’s Construction
Representative”), and Landlord’s offices at 4675 MacArthur Boulevard, Suite
1100, Newport Beach, California 92660, Attn: John Cornuke, for Landlord’s review
and approval, which shall be consistent with the description of the Phase III
Premises Improvements set forth in the Phase III Premises Temporary Plans.

Each set of proposed Phase III Premises Final Plans furnished by Tenant shall
include at least two (2) sets of full-sized prints. Unless Landlord shall
otherwise agree in writing, the Phase III Premises Final Plans shall be
signed/stamped by the Space Planner, and shall include (to the extent relevant
or applicable) such additional plans reasonably requested by Landlord related to
the Phase III Premises Improvements, including, without limitation, any and all
additional plans related to Tenant’s specific use of the Phase III Premises, or
as may be required by local city ordinance or building code.

Tenant shall submit all Phase III Premises Final Plans concurrently to
Landlord’s Construction Representative and offices, as designated above, for
Landlord’s review and approval. Landlord shall have five (5) Business Days after
Landlord’s receipt of the proposed Phase III Premises Final Plans to review the
same and notify Tenant in writing of any comments or required changes, or to
otherwise give its reasonable approval or disapproval of such proposed Phase III
Premises Final Plans and if reasonably disapproved, Landlord shall advise Tenant
of any

 

B-3-3



--------------------------------------------------------------------------------

additional changes which may be required to obtain Landlord’s approval. If
Landlord disapproves of any proposed Phase III Premises Temporary Plans,
Landlord shall respond, in writing, stating the grounds for such disapproval. If
Landlord fails to give written comments to or approve the Phase III Premises
Final Plans within such five (5) Business Day period, then Tenant shall provide
a second notice (“Second Notice”) which provides at the top of such notice in
all capital letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF
THE PLANS ENCLOSED HEREIN WITHIN THREE (3) BUSINESS DAYS OF YOUR RECEIPT OF THIS
NOTICE SHALL BE CONSTRUED AS LANDLORD’S DEEMED APPROVAL OF SUCH PLANS.” If
Landlord fails to either approve or disapprove of the Phase III Premises Final
Plans within three (3) Business Days of receiving Tenant’s Second Notice then
Landlord shall be deemed to have accepted the Phase III Premises Final Plans as
submitted. Landlord may not disapprove of any matter which has been previously
approved by Landlord or that is logically consistent with the Phase III Premises
Temporary Plans. Tenant shall, following its receipt of Landlord’s comments and
objections, redraw the proposed Phase III Premises Final Plans in compliance
with Landlord’s request and to resubmit the same for Landlord’s final review and
approval or comment. Such process shall be repeated as necessary until final
approval by Landlord of the proposed Phase III Premises Final Plans has been
obtained. Landlord may at any time by written notice given in accordance with
the notice provisions of the Lease change the name and/or address of the
designated Landlord’s construction representative to receive plans delivered by
Tenant to Landlord. In the event that Tenant disagrees with any of the changes
to the proposed Phase III Premises Final Plans required by Landlord, then
Landlord and Tenant shall consult with respect thereto and each party shall use
all reasonable efforts to promptly resolve any disputed elements of such
proposed Phase III Premises Final Plans. If any dispute regarding the design of
the Phase III Premises Improvements arises, which is not settled within ten
(10) Business Days after notice of such dispute is delivered by one party to the
other, Tenant may make the final decision regarding the design of the Phase III
Premises Improvements, provided (a) Tenant acts reasonably, (b) Tenant’s
decision will not adversely affect the Building’s structural components or
Building Systems, and (c) the applicable Phase III Premises Improvements in
dispute (i) are customary office improvements, (ii) comply with Laws, (iii) do
not affect the exterior appearance of the Building, and (iv) are substantially
similar to those improvements depicted in Exhibit G attached hereto. For
purposes hereof, “Business Days” shall be all calendar days except Saturdays and
Sundays and holidays observed by national banks in the State in which the Phase
III Premises are situated.

Tenant shall be permitted to deliver to Landlord for review the Phase II
Premises Temporary Plans or Phase II Premises Final Plans for portions of the
Premises as opposed to the entire Premises at once at Tenant’s election, and
Landlord shall review such partial delivery in the same manner per portion as if
the delivery was related to the entire Phase II Premises; provided, however,
that any such Phase II Premises Temporary Plans or Phase II Premises Final Plans
must be submitted in, at a minimum, full floor increments so that the plans
submitted are complete and comprehensive as to at least two (2) respective full
floors.

Notwithstanding the preceding provisions of this Paragraph (b), under no
circumstances whatsoever shall (i) any combustible materials be utilized above
finished ceiling or in any concealed space, (ii) any structural load, temporary
or permanent, be placed or exerted on any part of the Building without the prior
written approval of Landlord, or (iii) any holes be cut or drilled in any part
of the roof or other portion of the Building shell without the prior written
approval of Landlord.

In the event that Tenant proposes any changes to the Phase III Premises Final
Plans (or any portion thereof) after the same have been approved by Landlord,
Landlord shall not unreasonably withhold, condition or delay its consent to any
such changes, provided the changes do not, in Landlord’s reasonable opinion,
adversely affect the Building structure, systems, or equipment, or the external
appearance of the Phase III Premises. Landlord shall have three (3) Business
Days after Landlord’s receipt of the proposed changes to the Phase III Premises
Final Plans to review the same and notify Tenant in writing of any comments or
required changes, or to otherwise give its reasonable approval or disapproval of
such proposed changes to the Phase III Premises Final Plans and if reasonably
disapproved, Landlord shall advise Tenant of any additional changes which may be
required to obtain Landlord’s approval. If Landlord disapproves of any proposed
changes to the Phase III Premises Temporary Plans, Landlord shall respond in
writing, stating the grounds for such disapproval. If Landlord fails to give
written comments to or approve the changes to the Phase III Premises Final Plans
within such three (3) Business Day period, then Tenant shall provide a second
notice (“Second Notice”) which provides at the top of such notice in all capital
letters as follows: “LANDLORD’S FAILURE TO APPROVE OR DISAPPROVE OF THE PLANS
ENCLOSED HEREIN WITHIN TWO (2) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE
SHALL BE CONSTRUED AS

 

B-3-4



--------------------------------------------------------------------------------

LANDLORD’S DEEMED APPROVAL OF SUCH PLANS.” If Landlord fails to either approve
or disapprove of the Final Plans within two (2) Business Days of receiving
Tenant’s Second Notice then Landlord shall be deemed to have accepted the Phase
III Premises Final Plans as submitted.

Tenant shall be solely responsible for obtaining any business or other license
or permit required for the conduct of its business at the Phase III Premises.

(s) Construction of the Phase III Premises Improvements. Construction or
installation of the Phase III Premises Improvements shall be performed by a
licensed general contractor or contractors selected by Tenant and reasonably
approved by Landlord, such approval not to be unreasonably withheld or delayed
(the “Tenant’s Contractor,” whether one or more), pursuant to a written
construction contract negotiated and entered into by and between the Tenant’s
Contractor and Tenant. Any sub-contractors used for the roof, life safety
systems, structure, mechanical, electrical and plumbing portions of the Phase
III Premises Improvements must be included in the list of approved
sub-contractors attached hereto as Exhibit N. Each such contract shall
(i) obligate Tenant’s Contractor to comply with all rules and regulations of
Landlord relating to construction activities in the Building, (ii) name Landlord
as an additional indemnitee under the provisions of the contract whereby the
Tenant’s Contractor holds Tenant harmless from and against any and all claims,
damages, losses, liabilities and expenses arising out of or resulting from the
performance of such work, (iii) name Landlord as a beneficiary of (and a party
entitled to enforce) all of the warranties of the Tenant’s Contractor with
respect to the work performed thereunder and the obligation of the Tenant’s
Contractor to replace defective materials and correct defective workmanship for
a period of not less than one (1) year following final completion of the work
under such contract, (iv) evidence the agreement of the Tenant’s Contractor that
the provisions of the Lease shall control over the provisions of the contract
with respect to distribution or use of insurance proceeds, in the event of a
casualty during construction, and (v) evidence the waiver and release by the
Tenant’s Contractor of any lien or right to assert a lien on all or any portion
of the fee estate of Landlord in and to the Building as a result of the work
performed or to be performed thereunder (and obligating the Tenant’s Contractor
to include a substantially similar release and waiver provision in all
subcontracts and purchase orders entered under or pursuant to the contract).
Tenant hereby acknowledges and agrees that it shall not retain any contractor or
subcontractor which may disrupt harmonious labor relations at the Project for
any portion of the Phase III Premises Improvements.

Tenant acknowledges and understands that all roof penetrations involved in the
construction of the Phase III Premises Improvements must be performed by the
Landlord’s Building roofing contractor. All costs, fees and expenses incurred
with such contractor in performing such work shall be a cost of the Phase III
Premises Improvements, payable in accordance with the provisions of this Exhibit
B-3. Tenant shall not be responsible for any water, gas, electricity, sewer or
other utilities used or consumed at the Phase III Premises during the
construction of the Phase III Premises Improvements; provided, however, Tenant
shall make reasonable efforts to curtail the use of utilities during the
construction of the Phase III Premises Improvements. During construction of the
Phase III Premises Improvements, and subject to the terms and conditions hereof,
Tenant shall be entitled to use, free of any charge (except as described
herein), the freight elevator (provided that Tenant shall pay for overtime use
and uses such freight elevator in common with other tenants and occupants of the
Building and for the cost of any additional staffing that is required), and
loading docks and/or passenger elevators at all times, subject to Tenant not
unreasonably interfering with the ingress or egress and use by other tenants of
the Building. Notwithstanding the foregoing, if available, Tenant shall be
entitled to reserve exclusive use of the freight elevator upon not less than
forty eight (48) hours prior notice to Landlord. Tenant will be permitted
reasonable use of the loading dock so long as it does not unreasonably impede
other tenants’ normal and reasonable use of these facilities and their ability
to conduct business. In the event Tenant seeks to use any parking spaces in the
Parking Garage during the construction of the Phase III Premises Improvements,
Tenant shall pay the for the parking charges attributable to such parking
spaces.

Tenant specifically agrees to carry, or cause the Tenant’s Contractor to carry,
during all such times as the Tenant’s work is being performed, insurance in
accordance with Landlord’s insurance standards and protocols as set forth in
Exhibit B-4 attached hereto and incorporated herein for all purposes. Tenant
shall not commence construction of the Phase III Premises Improvements until
Tenant has delivered to Landlord’s construction representative (i) certificates
of the insurance policies described above, (ii) copies of all permits required
for construction of the Phase III Premises Improvements and a copy of the
permitted Phase III Premises Final Plans as approved by the appropriate
governmental agency, and (iii) a copy of the signed construction contract for
the Phase

 

B-3-5



--------------------------------------------------------------------------------

III Premises Improvements (a copy of each subsequently signed contract shall be
forwarded to Landlord’s construction representative without request or demand,
promptly after execution thereof and prior to the performance of any work
thereunder) between Tenant and its general contractor. Notwithstanding the
foregoing, if permitted by Law, Tenant may commence demolition work prior to
delivery of the items set forth in subsection (ii) above. All of the
construction work shall be the responsibility of and supervised by Tenant.

(t) Requirements for Tenant’s Work. All of Tenant’s construction with respect to
the Phase III Premises shall be performed in substantial compliance with this
Exhibit B-3 and the Phase III Premises Final Plans therefor previously approved
in writing by Landlord (and any changes thereto approved by Landlord as herein
provided), and in a good and workmanlike manner, utilizing only new materials.
All such work shall be performed by Tenant in material compliance with all
applicable building codes, regulations and all other legal requirements and
Laws. All materials utilized in the construction of Tenant’s Phase III Premises
Improvements must be confined to within the Phase III Premises. All trash and
construction debris not located wholly within the Phase III Premises must be
removed each day from the Project at the sole cost and expense of Tenant.
Throughout the construction of the Phase III Premises Improvements Tenant shall
provide Landlord with manifests of construction waste recycling. Landlord shall
have the right at all times to monitor the Phase III Premises Improvements for
compliance with the requirements of this Exhibit B-3. If Landlord determines
that any such requirements are not being materially complied with, Landlord
shall promptly notify Tenant and if Tenant does not promptly remedy such
non-compliance, then Landlord may immediately require the cessation of all work
being performed in or around the Phase III Premises or the Project until such
time as Landlord is satisfied that the applicable requirements will be observed.
Any approval given by Landlord with respect to Tenant’s construction or the
Phase III Premises Temporary Plans or Phase III Premises Final Plans therefor,
and/or any monitoring of Tenant’s work by Landlord, shall not make Landlord
liable or responsible in any way for the condition, quality or function of such
matters or constitute any undertaking, warranty or representation by Landlord
with respect to any of such matters.

(u) No Liens; Indemnification. Tenant shall have no authority to place any lien
upon the Phase III Premises, or the Building, or any portion thereof or interest
therein, nor shall Tenant have any authority in any way to bind Landlord, and
any attempt to do so shall be void and of no effect. If, because of any actual
or alleged act or omission of Tenant, or Tenant’s Contractor, or any
subcontractors or materialmen, any lien, affidavit, charge or order for the
payment of money shall be filed against Landlord, the Phase III Premises, the
Building, or any portion thereof or interest therein, whether or not such lien,
affidavit, charge or order is valid or enforceable, Tenant shall, at its sole
cost and expense, cause the same to be discharged of record by payment, bonding
or otherwise no later than thirty (30) days after notice to Tenant of the filing
thereof, but in any event prior to the foreclosure thereof. With respect to the
contract for labor or materials for construction of the Phase III Premises
Improvements, Tenant acts as principal and not as the agent of Landlord.
Landlord expressly disclaims liability for the cost of labor performed for or
supplies or materials furnished to Tenant. Landlord may post one or more
“notices of non-responsibility” for the construction of the Phase III Premises
Improvements. No contractor of Tenant is intended to be a third-party
beneficiary with respect to the Phase III Premises Allowance, or the agreement
of Landlord to make such Phase III Premises Allowance available for payment of
or reimbursement for the costs of construction of the Phase III Premises
Improvements. Tenant agrees to indemnify, defend and hold Landlord harmless from
all claims (including all costs and expenses of defending against such claims)
arising or alleged to arise from any act or omission of Tenant or Tenant’s
agents, employees, contractor, subcontractors, suppliers, materialmen,
architects, designers, surveyors, engineers, consultants, laborers, or invitees,
or arising from any bodily injury or property damage occurring or alleged to
have occurred incident to any of the work to be performed by Tenant or its
contractors or subcontractors with respect to the Phase III Premises except to
the extent caused by or related to the negligence or willful misconduct of
Landlord or its agents or employees. Any default by Tenant under this
Exhibit B-3 shall constitute a Default by Tenant under the Lease.

(v) Substantial Completion. “Substantial Completion” of construction of the
Phase III Premises Improvements shall be defined as (i) the date upon which
Gensler determines that the Tenant Improvements have been substantially
completed in accordance with the Phase III Premises Final Plans, and (ii) the
date upon which a temporary certificate of occupancy (or its equivalent) is
issued for the Phase III Premises by the appropriate governmental authority.
After the completion of the Phase III Premises Improvements, Tenant shall, upon
demand, execute and deliver to Landlord a letter of acceptance of improvements
performed on the Phase III Premises. The failure of Tenant to take possession of
or to occupy the Phase III Premises shall not serve to relieve Tenant of
obligations arising on the Phase III Premises Commencement Date or delay the
payment of Rent by Tenant.

 

B-3-6



--------------------------------------------------------------------------------

(w) Minimum Floor Expenditures and Excess Phase III Premises Allowance. Provided
that Tenant makes a minimum expenditure of at least $40.00 per square foot of
Rentable Area on a floor comprising the Phase III Premises that are eligible for
reimbursement from the Phase III Premises Allowance as determined on a pro rata
basis (“Minimum Floor Expenditure”), then Tenant shall be permitted to either
(i) apply any excess, unused portion of the Phase III Premises Allowance
attributable to a particular floor in the Phase III Premises for which the
Minimum Floor Expenditure was achieved towards the construction of Phase III
Premises Improvements to other floors in the Phase III Premises, or (ii) apply
any excess, unused Phase III Premises Allowance attributable to a particular
floor in the Phase III Premises for which the Minimum Floor Expenditure was
achieved towards the cost of the Phase I Premises Improvements and/or Phase II
Premises Improvements. In order to apply such excess, unused portions of the
Phase III Premises Allowance as set forth in (i) and (ii) in the preceding
sentence, Tenant shall be required to submit invoices and documentation,
including, without limitation, a sworn affidavit from Tenant’s Space Planner,
evidencing that Tenant has met the Minimum Floor Expenditure for each floor in
the Phase III Premises.

(x) Delay in Completion of Phase III Premises Improvements. If Landlord is in
default under this Lease (past any applicable notice and cure periods) or if
there is any violation of Law at the Project caused by Landlord, in either case,
and such default by Landlord (past any applicable notice and cure periods) or
violation of Law by Landlord materially impedes or materially increases the cost
of (i) the Phase III Premises Improvements, (ii) the time and/or cost for Tenant
to obtain any building permits and any other governmental approvals that are
required for Tenant to perform the Phase III Premises Improvements, or
(iii) Tenant obtaining a certificate of occupancy or an amendment to the
certificate of occupancy for the Phase III Premises Improvements, then, in such
event, Landlord, at Landlord’s expense, shall use diligent efforts to cure the
default or violation as promptly as is reasonably practicable. If Landlord fails
to remedy the default under this Lease (past any applicable notice and cure
periods) or the violation of Law by Landlord within ten (10) Business Days after
Tenant gives Landlord notice thereof, then, for each day of delay, Tenant shall
be entitled to a one (1) day abatement of Base Rent attributable to the portion
of the Phase III Premises so affected.

 

B-3-7



--------------------------------------------------------------------------------

EXHIBIT B-4

LANDLORD’S CONTRACTOR INSURANCE REQUIREMENTS

CERTIFICATE OF INSURANCE REQUIREMENTS

 

 

Any companies performing work on behalf of, or in, 50 Fremont Center must have a
valid Certificate of Insurance on file with the Property Management Office.
Please make sure that the certificate is completed in accordance with the
information and limits of liability stated below and includes an ISO Additional
Insured Endorsement CG 2037 or CG 2026:

 

CERTIFICATE HOLDER:

  

Hines GS Properties, Inc.

    

50 Fremont Street, Suite 100

    

San Francisco, California 94105

LOGO [g277012ex101exb4.jpg]

 

ADDITIONAL INSUREDS:

  

Hines GS Properties, Inc.

    

        and

       

Teacher’s Insurance and Annuity Association of America for the Benefit of its
Real Estate Account

 

COVERAGE:

        a)   

Workers Compensation:

  

In kind and amount as prescribed by statute

  b)   

Employers Liability:

  

$1,000,000

  c)   

Commercial General Liability:

  

$1,000,000 per occurrence

       

$2,000,000 general aggregate

  d)   

Commercial Automobile Liability:

  

$1,000,000

  e)   

Umbrella Liability:

  

$9,000,000

  f)    Professional Liability / Errors and Omissions   

$2,000,000

 

Please note that these policies must not be canceled to as to affect insurance
described by the certificate until thirty (30) days after written notice of such
cancellation has been delivered to the 50 Fremont Property Management Office.

 

Also an important note: Please make sure that the additional insured “Hines GS
Properties, Inc.” and “Teacher’s Insurance and Annuity Association of America
for the Benefit of its Real Estate Account” are listed.

 

Our address is:

  

Hines

50 Fremont Street, Suite 100

San Francisco, CA 94105

Phone: (415) 543-5600

Fax: (415) 543-1870

 

B-4-1



--------------------------------------------------------------------------------

CERTIFICATE OF INSURANCE REQUIREMENTS

 

 

Any companies performing work on behalf of, or in, Fifty Fremont must have a
valid Certificate of Insurance on file with the Property Management Office.
Please make sure that the certificate is completed in accordance with the
information and limits of liability stated below and includes an ISO Additional
Insured Endorsement CG 2037 or CG 2026:

 

CERTIFICATE HOLDER:

  

Hines GS Properties, Inc.

    

50 Fremont Street, Suite 100 San

    

Francisco, California 94105

LOGO [g277012ex101exb4.jpg]

 

ADDITIONAL INSUREDS:

  

Hines GS Properties, Inc.

    

        and

       

Teacher’s Insurance and Annuity Association of America for the Benefit of its
Real Estate Account

 

COVERAGE:

        a)   

Workers Compensation:

  

In kind and amount as prescribed by statute

  b)   

Employers Liability:

  

$1,000,000

  c)   

Commercial General Liability:

  

$1,000,000 per occurrence

       

$2,000,000 general aggregate

  d)   

Commercial Automobile Liability:

  

$1,000,000

  e)   

Umbrella Liability:

  

$3,000,000

 

Please note that these policies must not be canceled to as to affect insurance
described by the certificate until thirty (30) days after written notice of such
cancellation has been delivered to the 50 Fremont Property Management Office.

 

Also an important note: Please make sure that the additional insured “Hines GS
Properties, Inc.” and “Teacher’s Insurance and Annuity Association of America
for the Benefit of its Real Estate Account” are listed.

 

Our address is:

  

Hines

50 Fremont Street, Suite 100

San Francisco, CA 94105

Phone: (415) 543-5600

Fax: (415) 543-1870

 

B-4-2



--------------------------------------------------------------------------------

[GRAPHIC]

 

B-4-3



--------------------------------------------------------------------------------

[GRAPHIC]

 

B-4-4



--------------------------------------------------------------------------------

[GRAPHIC]

 

B-4-5



--------------------------------------------------------------------------------

EXHIBIT C

BUILDING RULES AND REGULATIONS

1. The sidewalks, entrances, passages, courts, elevators, vestibules, stairways
and corridors of halls shall not be obstructed or used for any purpose other
than ingress and egress. The halls, passages, entrances, elevators, stairways,
balconies and roof are not for the use of the general public, and the Landlord
shall in all cases retain the right to control and prevent access thereto of all
persons whose presence, in the judgment of the Landlord, shall be prejudicial to
the safety, character, reputation and interests of the Building and its tenants,
provided that nothing herein contained shall be construed to prevent such access
to persons with whom the Tenant normally deals only for the purpose of
conducting its business in the Premises (such as clients, customers, office
suppliers and equipment vendors, and the like) unless such persons are engaged
in illegal activities. No tenant and no employees of any tenant shall go upon
the roof of the Building without the written consent of Landlord.

2. No awnings or other projections shall be attached to the outside walls of the
Building. No curtains, blinds, shades or screens shall be attached to or hung
in, or used in connection with, any window or door of the Premises other than
Landlord standard window coverings. All electrical ceiling fixtures hung in
offices or spaces along the perimeter of the Building must be fluorescent, of a
quality, type, design and bulb color approved by Landlord. Neither the interior
nor the exterior of any windows shall be coated or otherwise sunscreened without
the written consent of Landlord.

3. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by any tenant on, about or from any part of the Premises, the
Building or the Project without the prior written consent of the Landlord. If
the Landlord shall have given such consent at the time, whether before or after
the execution of this Lease, such consent shall in no way operate as a waiver or
release of any of the provisions hereof or of this Lease, and shall be deemed to
relate only to the particular sign, advertisement or notice so consented to by
the Landlord and shall not be construed as dispensing with the necessity of
obtaining the specific written consent of the Landlord with respect to each and
every such sign, advertisement or notice other than the particular sign,
advertisement or notice, as the case may be, so consented to by the Landlord. In
the event of the violation of the foregoing by any tenant, Landlord may remove
or stop same without any liability, and may charge the expense incurred in such
removal or stopping to such tenant. Interior signs on doors and the directory
tablet shall be inscribed, painted or affixed for each tenant by the Landlord at
the expense of such tenant, and shall be of a size, color and style acceptable
to the Landlord. The directory tablet will be provided exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names therefrom.

4. The sashes, sash doors, skylights, windows, and doors that reflect or admit
light and air into halls, passageways or other public places in the Building
shall not be covered or obstructed by any tenant, nor shall any bottles, parcels
or other articles be placed on the window sills. Tenant shall see that the
windows, transoms and doors of the Premises are closed and securely locked
before leaving the Building and must observe strict care not to leave windows
open when it rains. Tenant shall exercise extraordinary care and caution that
all water faucets or water apparatus are entirely shut off before Tenant or
Tenant’s employees leave the Building, and that all electricity, gas or air
shall likewise be carefully shut off, so as to prevent waste or damage. Tenant
shall cooperate with Landlord in obtaining maximum effectiveness of the cooling
system by closing window coverings when the sun’s rays fall directly on the
windows of the Premises. Tenant shall not tamper with or change the setting of
any thermostats or temperature control valves.

5. The toilet rooms, water and wash closets and other plumbing fixtures shall
not be used for any purpose other than those for which they were considered, and
no sweepings, rubbish, rags or other substances shall be thrown therein. All
damages resulting from any misuse of the fixtures shall be borne by the tenant
who, or whose subtenants, assignees or any of their servants, employees, agents,
visitors or licensees shall have caused the same.

6. No tenant shall mark, paint, drill into, or in any way deface any part of the
Premises, the Building or the Project other than cosmetic changes within the
Premises. No boring, cutting or stringing of wires or laying of linoleum or
other similar floor coverings shall be permitted, except with the prior written
consent of the Landlord and as the Landlord may direct.

 

C-1



--------------------------------------------------------------------------------

7. No bicycles, vehicles, birds or animals of any kind shall be brought into or
kept in or about the Premises, and no cooking shall be done or permitted by any
tenant on the Premises, except that the preparation of coffee, tea, hot
chocolate and similar items (including those suitable for microwave heating) for
tenants and their employees shall be permitted, provided that the power required
therefor shall not exceed that amount which can be provided by a 30 amp circuit.
No tenant shall cause or permit any unusual or objectionable odors to be
produced or permeate the Premises. Smoking or carrying lighted cigars,
cigarettes or pipes in the Building is prohibited.

8. The Premises shall not be used for manufacturing or for the storage of
merchandise except as such storage may be incidental to the permitted use of the
Premises. No tenant shall occupy or permit any portion of the Premises to be
occupied as an office for a public stenographer or typist, or for the
manufacture or sale of liquor, narcotics, or tobacco (except by a cigarette
vending machine for use by Tenant’s employees) in any form, or as a medical
office, or as a barber or manicure shop, or as an employment bureau, without the
express written consent of Landlord. No tenant shall engage or pay any employees
on the Premises except those actually working for such tenant on the Premises
nor advertise for laborers giving an address at the Premises. The Premises shall
not be used for lodging or sleeping or for any immoral or illegal purposes.

9. No tenant shall make, or permit to be made any unseemly or disturbing noises
or disturb or interfere with occupants of this or neighboring buildings or
premises or those having business with them, whether by the use of any musical
instrument, radio, phonograph, unusual noise, or in any other way. No tenant
shall throw anything out of doors, windows or skylights or down the passageways.

10. No tenant, subtenant or assignee nor any of their servants, employees,
agents, visitors or licensees shall at any time bring or keep upon the Premises
any inflammable, combustible or explosive fluid, chemical or substance.

11. All removals, or the carrying in or out of any safes, freight, furniture, or
bulky matter of any description must take place during the hours which Landlord
shall determine from time to time, without the express written consent of
Landlord. The moving of safes or other fixtures or bulky matter of any kind must
be done upon previous notice to the Project Management Office and under its
supervision, and the persons employed by any tenant for such work must be
acceptable to the Landlord. Landlord reserves the right to inspect all safes,
freight or other bulky articles to be brought into the Building and to exclude
from the Building all safes, freight or other bulky articles which violate any
of these Rules and Regulations or the Lease of which these Rules and Regulations
are a part. Landlord reserves the right to prescribe the weight and position of
all safes, which must be placed upon supports approved by Landlord to distribute
the weight.

12. No tenant shall purchase spring water, ice, towel, janitorial maintenance or
other similar services from any person or persons not approved by Landlord.

13. Landlord reserves the right to exclude from the Building between the hours
of 6:00 P.M. and 7:00 A.M. and at all hours on Saturday, Sunday and legal
holidays all persons who do not present a pass or card key to the Building
approved by the Landlord. Each tenant shall be responsible for all persons who
enter the Building with or at the invitation of such tenant and shall be liable
to Landlord for all acts of such persons. Landlord shall in no case be liable
for damages for any error with regard to the admission to or exclusion from the
Building of any person. In case of an invasion, mob riot, public excitement or
other circumstances rendering such action advisable in Landlord’s opinion,
Landlord reserves the right, without abatement of Rent, to require all persons
to vacate the Building and to prevent access to the Building during the
continuance of the same for the safety of the tenants, the protection of the
Building, and the property in the Building.

14. Any persons employed by any tenant to do janitorial work shall, while in the
Building and outside of the Premises, be subject to and under the control and
direction of the Project Management Office (but not as an agent or servant of
said Office or of the Landlord), and such tenant shall be responsible for all
acts of such persons.

15. All doors opening onto public corridors shall be kept closed, except when in
use for ingress and egress.

 

C-2



--------------------------------------------------------------------------------

16. The requirements of Tenant will be attended to only upon application to the
Project Management Office.

17. Canvassing, soliciting and peddling in the Building are prohibited and each
tenant shall report and otherwise cooperate to prevent the same.

18. No air conditioning unit, or individual space heaters or personal
refrigerators or hot plates or other similar apparatus shall be installed or
used by any tenant without the written consent of Landlord.

19. There shall not be used in any space, or in the public halls of the
Building, either by any tenant or others, any hand trucks, except those equipped
with rubber tires and rubber side guards.

20. The term “personal goods or services vendors” as used herein means persons
who periodically enter the Building of which the Premises are a part for the
purpose of selling goods or services to a tenant, other than goods or services
which are used by the Tenant only for the purpose of conducting its business in
the Premises. “Personal goods or services” include, but are not limited to,
drinking water and other beverages, food, barbering services and shoeshining
services but shall exclude all food delivery services. Landlord reserves the
right to prohibit personal goods and services vendors from access to the
Building except upon Landlord’s prior written consent and upon such reasonable
terms and conditions, including, but not limited to, the payment of a reasonable
fee and provision for insurance coverage, as are related to the safety, care and
cleanliness of the Building, the preservation of good order thereon, and the
relief of any financial or other burden on Landlord or other tenants occasioned
by the presence of such vendors or the sale by them of personal goods or
services to the Tenant or its employees. If necessary for the accomplishment of
these purposes, Landlord may exclude a particular vendor entirely or limit the
number of vendors who may be present at any one time in the Building.

21. The Building is a non-smoking building. Smoking is prohibited at all times
within the entire Building, including all leased premises, as well as all
public/common areas and parking areas for the Building, including any attached
parking garage structure. This prohibition applies during business and
non-business hours to restrooms, elevators, elevator lobbies, first floor lobby,
stairwells, common hallways, the lunch room and any other public/common area, as
well as to all areas within the Leased Premises by Tenants. Smoking is only
permitted in the designated smoking area outside the Building at least 25 feet
away from the entrances to the Building.

22. The Building and Project is a weapons free environment. No tenant, owner of
a tenant, officer or employee of a tenant, visitor of tenant, contractor or
subcontractor of tenant, or any other party shall carry weapons (concealed or
not) of any kind in the building, or parking areas without a valid license. This
prohibition applies to all public areas, including without limitation,
restrooms, elevators, elevator lobbies, first floor lobby, stairwells, common
hallways, all areas within the leased premises of tenants, all surface parking
areas and the surrounding land related to the Building.

23. In case of conflict between these Rules and Regulations and the Lease, the
terms and conditions of the Lease shall prevail.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

FORM TENANT ESTOPPEL CERTIFICATE

 

TO:

 

 

 

(“Landlord”)

    

 

      

 

    

and:

        

 

 

(“Third Party”)

    

 

      

 

    

Re:

 

Property Address:

    

Lease Date:                     

 

Between                                                              , Landlord
and

 

                                                             , Tenant

 

Square Footage Leased:                                          
                   

 

Suite No.

   

Floor:

 

The undersigned tenant (“Tenant”) hereby certifies to Third Party and Landlord
as follows:

1. The above-described Lease has not been canceled, modified, assigned, extended
or amended except                                                              .

2. Base Rent has been paid to the first day of the current month and all
additional rent has been paid and collected in a current manner. There is no
prepaid rent except $        , and the amount of the security deposit is
$        .

3. Base Rent is currently payable in the amount of $          monthly exclusive
of Tenant’s Proportionate Share of Operating Expenses.

4. The Lease terminates on                 , 20     subject to any renewal
option(s) set forth in the Lease.

5. All work to be performed for Tenant under the Lease has been performed as
required and has been accepted by Tenant, except
                                                             .

6. The Lease is: (a) in full force and effect; (b) to Tenant’s actual knowledge,
free from default; and (c) to Tenant’s actual knowledge, Tenant has no claims
against the Landlord or offsets against rent.

7. The estimated amount of Tenant’s Proportionate Share of Operating Expenses,
as defined in the said Lease, is                                         .

8. The undersigned has no right or option to purchase all or any part of the
Premises or the Building of which the Premises are a part except as may be set
forth in the Lease.

9. There are no other agreements written or oral between the undersigned and the
Landlord with respect to the Lease and/or the Premises and Building except
                                        .

10. The statements contained herein may be relied upon by the Landlord and by
any third party.

If a blank in this document is not filled in, the blank will be deemed to read
“none”.

 

D-1



--------------------------------------------------------------------------------

If Tenant is a corporation, the undersigned signatory is a duly appointed
Officer of the corporation.

 

Dated this      day of                 , 20    .

Tenant:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

D-2



--------------------------------------------------------------------------------

EXHIBIT E

TENANT’S COMMENCEMENT LETTER

 

To:

 

 

  

(“Landlord”)

Date:

 

 

  

Tenant’s Commencement Letter

 

 

The undersigned, as the Tenant under that certain Office Lease (the “Lease”)
dated                     , made and entered into between
                                        , a
                                         as Landlord, and the undersigned, as
Tenant, hereby certifies that:

 

 

1.

The undersigned has accepted possession and entered into occupancy of the
portion of the Premises located on                                         .

 

 

2.

The Delivery Date with respect to that portion of the Premises located on the
         floor(s) of the Building was                                         .

 

 

3.

The Commencement Date with respect to that portion of the Premises located on
the          floor(s) of the Building is
                                        .

 

 

4.

The Termination Date with respect to that portion of the Premises located on the
         floor(s) of the Building is                                         .

 

 

5.

The Lease is in full force and effect and has not been modified or amended.

 

Very truly yours,

 

 

 

,

a

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

E-1



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LETTER OF CREDIT

[BANK]

 

BENEFICIARY:

   

APPLICANT:

 

TEACHERS INSURANCE AND ANNUITY

   

 

 

,

ASSOCIATION OF AMERICA, for the benefit of its

   

a

 

 

 

Real Estate Account

   

 

 

 

   

 

 

 

     

 

     

   

AMOUNT: USD $6,000,000.00 (SIX MILLION AND 00/100 DOLLARS)

Ladies and Gentlemen:

We hereby issue this Irrevocable Standby Letter of Credit No.             
(“Letter of Credit”) in your favor for the account of
                                        , a
                                         (“Tenant”) for a sum not to exceed an
aggregate amount of $6,000,000.00 effective immediately and expiring at our
office at                                                               on
                                                              (“Expiry Date”).
Notwithstanding anything herein to the contrary, this Letter of Credit shall
automatically renew on a year-to-year basis, the first such renewal commencing
on the day immediately following the Expiry Date unless we notify you
(Beneficiary) in writing at least thirty (30) days prior to the Expiry Date (or
the applicable subsequent Expiry Date, following any such renewal) that we will
not renew this Letter of Credit. Partial Drawings are permitted hereunder, and
each drawing under this Letter of Credit shall permanently reduce the face
amount of this Letter of Credit by the amount of such drawing.

We undertake that drawings under this Letter of Credit will be duly honored upon
presentation to us at our office indicated above on any Business Day (as defined
below) on or before the Expiry Date of your sight draft(s) drawn on us, bearing
the clause: “Drawn under                                          Irrevocable
Standby Letter of Credit No.             ”, together with a statement in the
form of Annex A (as stated below) purportedly executed by your authorized
officer and regardless of whether Tenant disputes the content of such statement.
Payment will be made hereunder not later than 1:00 p.m. Eastern Standard time on
the third Business Day (as defined below) following the date such demand for
payment is presented as aforesaid. Payment of any amount drawn under this Letter
of Credit will be made in immediately available funds by wire transfer to you at
such account as you shall specify or in such other manner as you specify in the
sight draft presented to us with respect to such payment. For purposes of this
Letter of Credit, the term “Business Day” shall mean a day upon which banks in
New York, New York are open for commercial business.

THE BENEFICIARY’S RIGHTS UNDER THIS LETTER OF CREDIT ARE TRANSFERABLE IN ITS
ENTIRETY (BUT NOT IN PART) AND ONLY DEUTSCHE BANK AG NEW YORK BRANCH, OR ITS
SUCCESSORS OR ASSIGNS, IS AUTHORIZED TO ACT AS THE TRANSFERRING BANK. WE SHALL
NOT RECOGNIZE ANY TRANSFER OF THIS LETTER OF CREDIT UNTIL THIS ORIGINAL LETTER
OF CREDIT TOGETHER WITH ANY AMENDMENTS, A SIGNED AN COMPLETED TRANSFER FORM IN
THE FORM ATTACHED HERETO AS ATTACHMENT A, AND PAYMENT OF OUR STANDARD TRANSFER
FEE OF  1/4 OF 1% (MIN. US$250.00) IS RECEIVED BY US. TRANSFER CHARGES ARE FOR
ACCOUNT OF THE BENEFICIARY. UNDER NO CIRCUMSTANCES SHALL THIS LETTER OF CREDIT
BE TRANSFERRED TO ANY PERSON OR ENTITY WITH WHICH U.S. PERSONS OR ENTITIES ARE
PROHIBITED FROM CONDUCTING BUSINESS UNDER U.S. FOREIGN ASSET CONTROL REGULATIONS
AND OTHER APPLICABLE U.S. LAWS AND REGULATIONS.

 

F-1



--------------------------------------------------------------------------------

This Letter of Credit sets forth in full the terms of our undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document or instrument referred to herein or in which this Letter of
Credit is referred to or to which this Letter of Credit relates and any such
reference shall not be deemed to incorporate herein by reference to any document
or instrument.

Except as stated herein, this undertaking is not subject to any condition or
qualification. Our obligations under this Letter of Credit shall be the
individual obligation of             Bank, in no way contingent upon
reimbursement with respect thereto.

This Letter of Credit is subject to the Uniform Customs and Practice for
Documentary Credits (1993 Revision) International Chamber of Commerce
Publication No. 500 (“ISP 98”) and, to the extent not inconsistent with the ISP
98, the laws of the State of New York.

 

F-2



--------------------------------------------------------------------------------

ANNEX A

CERTIFICATE RELATING TO                      BANK

IRREVOCABLE LETTER OF CREDIT NO.             

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, for the benefit of its
Real Estate Account, (“Landlord”) hereby requests payment of
                     United States Dollars (U.S. $            ) pursuant to
Letter of Credit No.                      (“Letter of Credit”) dated
                    .

In connection with such request, the Landlord hereby certifies that Tenant has
not complied with the terms and conditions of that certain Lease dated
                    , 2012, entered into by and between TEACHERS INSURANCE AND
ANNUITY ASSOCIATION OF AMERICA, for the benefit of its Real Estate Account, as
landlord, and                                         , a
                                        , as tenant.

 

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA, for the benefit of its
Real Estate Account

By:

 

 

Name:

 

 

Title:

 

 

Dated:                     , 20    

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

EXAMPLES OF IMPROVEMENTS

[GRAPHIC]

Rectilinear ceiling tile set perpendicular to the window line, with
direct/indirect pendant lighting as shown.

[GRAPHIC]

Fixtures inset to ceiling grid; conference rooms with silicone butt-jointed
glass and clear anodized aluminum framing.

 

G-1



--------------------------------------------------------------------------------

[GRAPHIC]

An example of pendant lighting and ceiling soffits not considered building
standard.

[GRAPHIC]

Resilient flooring and sustainable cabinetry, carpet tile and base, dark-painted
exposed slab, similar as shown.

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

CURRENT RENOVATION PLANS

The following is a rendering of the proposed Renovation Work in the main lobby
of the Building:

[GRAPHIC]

Building Elevator Modernization

The Building maintains twenty passenger elevators servicing floors B through 41.
The elevators are original base building Otis Elevonic 101 elevators, installed
in 1983. Otis was awarded the modernization contract, the scope of which
includes replacing the outdated Elevonic 101 controllers with Otis Elevonic 411
controllers and regenerative Quattro drives, Destination Dispatch controls, new
door operators, and achieving 12mG ride quality for the high-rise and shuttle
elevators.

Tenants now utilize a destination dispatch control system, in which the
Destination Floor is selected at a lobby keypad, and calls are dispatched to
elevators accordingly, thereby grouping travelers for more efficient dispatch.

Upon completion of all six high rise elevators, modernizations will begin on the
two shuttle elevators that service B level through the 2nd floor. These
elevators currently have motor generator drives that operate very slowly and
waste significant amounts of energy in order to power the generators.
Modernization will include upgrades to Elevonic RM controllers that will also
communicate with the Destination Dispatch control system. Modernization of these
elevators is scheduled to begin mid-January and be completed by approximately
May 25, 2012.

Early Implementation of Compass Destination Dispatch on the mid and low rise
elevators will begin upon completion of the Shuttle Elevator modernization, and
may be completed by approximately August 17, 2012. When the high rise and
shuttle elevators are modernized, they will all communicate via Destination
Dispatch controls.

Building Lobby Renovation

Currently, the renovation is scheduled to begin in approximately February 2012.
The scope includes new glass around the ground floor after the black granite
surrounding each opening is demolished. The larger openings, along with
efficient lighting will bring a diaphanous feeling to the new materials that
will replace the current finishes. Adze-finished limestone for the walls,
Jet-Mist granite for the floors and a high-level hard lid ceiling will
compliment the expanded space. The elevator lobby ceiling shall be raised to the
same height as main ceiling and

 

H-1



--------------------------------------------------------------------------------

the lobby will stretch from Mission Street at the South to the plaza at the
North. An LED lit canopy will extend 12 feet over the sidewalk on the exterior
and continue to the interior. Elevator lobbies will have walnut accent walls and
new signage with a touchscreen tenant directory. A new security console will
complete the sleek look of the lobby renovations.

The stairwells that exit onto Fremont shall be relocated to further increase the
porosity and visibility of the project. Two story lanterns will be installed on
each exterior corner to complete the motif of bringing light to the new entrance
of the Building. The lobby project will be complete by approximately July 31,
2013.

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF PURCHASE AND SALE AGREEMENT

 

I-1



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

PURCHASE AND SALE

AGREEMENT

dated

                    , 20    

by and between

                                                             ,

SELLER

and

                                                             ,

PURCHASER

 

I-2



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

TABLE OF CONTENTS

 

Article I

 

SALE OF THE PROPERTY

     6     

1.1

 

Sale of Property

     6     

1.2

 

No Representations

     7     

1.3

 

No Reliance

     7     

1.4

 

Acceptance of Deed

     7     

1.5

 

“AS IS”

     7     

1.6

 

Seller Release from Liability

     8     

1.7

 

Purchaser’s Waiver of Objections

     10     

1.8

 

Survival

     11   

Article II

 

PURCHASE PRICE

     11     

2.1

 

Purchase Price

     11   

Article III

 

DEPOSIT AND OPENING OF ESCROW

     13     

3.1

 

Deposit

     13     

3.2

 

Interest Bearing

     13     

3.3

 

Application

     14     

3.4.

 

Independent Consideration

     14   

Article IV

 

CONDITIONS TO CLOSING

     17     

4.1

 

Conditions to Purchaser’s Obligation to Purchase

     17     

4.2

 

Conditions to Seller’s Obligation to Sell

     20     

4.3

 

No Financing Contingency

     20   

Article V

 

THE CLOSING

     22     

5.1

 

Date and Manner of Closing

     22     

5.2

 

Closing

     22     

5.3

 

Delay in Closing; Authority to Close

     22   

Article VI

 

DUE DILIGENCE PERIOD

     23     

6.1

 

Review and Approval of Documents and Materials

     23     

6.2

 

Reliability of Information

     24     

6.3

 

Due Diligence Period

     24     

6.4

 

Termination

     24   

Article VII

 

INSPECTIONS

     25   

Article VIII

 

TITLE AND SURVEY

     25     

8.1

 

Title Documents

     25     

8.2

 

Survey

     25     

8.3

 

Title Objections

     25     

8.4

 

Title Updates

     26     

8.5

 

Encumbrances

     26     

8.6

 

Waiver

     26     

8.7

 

Notice of Commencement

     26   

 

I-3



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

 

8.8

 

Seller’s Failure to Remove

     27   

Article IX

 

RISK OF LOSS

     27     

9.1

 

Casualty

     27     

9.2

 

Condemnation

     27   

Article X

 

OPERATION OF THE PROPERTY

     28     

10.1

 

Operations

     28     

10.2

 

Tenant Defaults

     28     

10.3

 

Service Contracts/Leases During Due Diligence Period

     28     

10.4

 

Services Contracts/Leases After Due Diligence Period

     28     

10.5

 

Purchaser Assumes Costs

     28   

Article XI

 

CLOSING PRORATIONS AND ADJUSTMENTS; PAYMENT OF CLOSING COSTS

     31     

11.1

 

General

     31     

11.2

 

Prorations

     31     

11.3

 

Rents

     31     

11.4

 

Security Deposits

     32     

11.5

 

Final Adjustment After Closing

     33     

11.6

 

Thirty-Day Month

     34   

Article XII

 

DEFAULT

     36     

12.1

 

Default by Purchaser

     36     

12.2

 

Default by Seller

     36   

Article XIII

 

REPRESENTATIONS AND WARRANTIES

     37     

13.1

 

Seller’s Representations

     37     

13.2

 

Definition of Seller’s Knowledge

     40     

13.3

 

Purchaser’s Representations, Warranties, and Covenants

     40     

13.4

 

Survival

     41   

Article XIV

 

ESCROW PROVISIONS

     41   

Article XV

 

GENERAL PROVISIONS

     43     

15.1

 

No Agreement Lien

     43     

15.2

 

Confidentiality

     43     

15.3

 

Headings

     43     

15.4

 

Brokers

     43     

15.5

 

Modifications

     44     

15.6

 

Notices

     44     

15.7

 

Assignment

     45     

15.8

 

Further Assurances

     45     

15.9

 

Governing Law

     45     

15.10

 

Offer Only

     45     

15.11

 

Counterparts

     46     

15.12

 

E-Mail or PDF Signatures

     46   

 

I-4



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

 

15.13

 

Severability

     46     

15.14

 

No Waiver

     46     

15.15

 

Seller’s Internal Corporate Approval

     46     

15.16

 

Limitation of Liability

     46     

15.17

 

Waiver of Jury Trial

     47     

15.18

 

Successors and Assigns

     47     

15.19

 

No Partnership or Joint Venture

     47     

15.20

 

No Recordation

     47     

15.21

 

Designation Agreement

     47     

15.22

 

Section 1031 Exchanges

     48   

 

EXHIBIT A – LEGAL DESCRIPTION

     55   

EXHIBIT B – SCHEDULE OF EXISTING TENANTS

     56   

EXHIBIT B1 – SCHEDULE OF SECURITY DEPOSITS

     57   

EXHIBIT C – LIST OF SERVICE AGREEMENTS

     59   

EXHIBIT D – LIMITED WARRANTY DEED

     60   

EXHIBIT E – ASSIGNMENT AND ASSUMPTION AGREEMENT

     64   

EXHIBIT F – FIRPTA CERTIFICATE

     71   

EXHIBIT G – BILL OF SALE

     73   

EXHIBIT H – INTENTIONALLY OMITTED

  

EXHIBIT I – TENANT ESTOPPEL CERTIFICATE

     75   

EXHIBIT J – CONFIDENTIALITY AGREEMENT

     78   

SCHEDULE A

     84   

EXHIBIT K – SITE ACCESS AND INDEMNIFICATION AGREEMENT

     85   

EXHIBIT L – TENANT NOTIFICATION LETTER

     93   

EXHIBIT M – FEDERAL GOVERNMENT LEASE RIDER

     95   

EXHIBIT N – SELLER ESTOPPEL CERTIFICATE

     102   

EXHIBIT O ASSIGNMENT OF PURCHASE AND SALE AGREEMENT

     81   

EXHIBIT P – PRE-WAIVED EXCEPTIONS

     86   

 

I-5



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

PURCHASE AND SALE AGREEMENT

This Purchase and Sale Agreement (this “Agreement”) is dated and made as of the
     day of                 , 20     (the “Effective Date”) by and between
                                        , a
                                                              (“Seller”), and
                                        , a
                                         (“Purchaser”).

RECITALS

A. Seller desires to sell and Purchaser desires to purchase all of Seller’s
right, title and interest in and to the Property, upon the terms and conditions
set forth in this Agreement.

B. Certain rules of construction for interpreting this Agreement are set forth
on Schedule 1 attached hereto which is hereby incorporated in and constitutes
part of this Agreement.

C. Seller, as landlord, and                     , a                     
(“Tenant”), as tenant, are parties to that certain Office Lease dated January
    , 2012 (the “Specified Lease”) pursuant to which Tenant leases a portion of
the Improvements located on the Property.

NOW, THEREFORE, in consideration of the mutual covenants and provisions
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as set forth below.

ARTICLE I

SALE OF THE PROPERTY

1.1 Sale of Property. Seller agrees to sell, transfer and assign to Purchaser
and Purchaser agrees to purchase, accept and assume from Seller, subject to and
in accordance with the terms and conditions of this Agreement, all of the
following (collectively, the “Property”):

(a) Land. That certain parcel of real property more particularly described in
Exhibit A attached hereto (the “Land”);

(b) Appurtenances. Seller’s right, title and interest in and to all easements,
licenses, privileges and other rights appurtenant to the Land including, without
limitation, all minerals, oil, gas and other hydrocarbon substances thereon, air
rights, water, water rights and water stock relating thereto, all strips and
gores, and all of Seller’s right, title and interest in and to any streets,
alleys, rights-of-way, public ways, or other rights appurtenant, adjacent or
connected thereto or used in connection therewith (the “Appurtenances”);

(c) Improvements. All improvements located on the Land (the “Improvements”);

(d) Leases. Seller’s right, title and interest in and to all leases, subleases,
licenses or other occupancy agreements including all amendments, affecting the
Land and

 

I-6



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Improvements which are shown on Exhibit B attached hereto and any New Leases (as
hereinafter defined in Section 10.6) (collectively, the “Leases”), including any
guaranties of such Leases and any security deposits under such Leases;

(e) Fixtures and Personal Property. Seller’s right, title and interest in and to
all fixtures, machinery systems, equipment and personal property owned by Seller
attached or appurtenant to, located on and used in connection with the
ownership, use, maintenance and operation of the Land or the Improvements (the
“Fixtures and Personal Property”);

(f) Service Agreements. Seller’s right, title and interest in and to all service
agreements listed on Exhibit C attached hereto and any New Service Agreements
(as defined in Section 10.6) (collectively, the “Service Agreements”); and

(g) Intangible Property. Seller’s right, title and interest, if any, without
warranty in and to all of the following items, to the extent assignable: all
intangible property now or hereafter owned by Seller and used in connection with
the Land, the Improvements or the Fixtures and Personal Property, including,
without limitation, consents, licenses, approvals, certificates, permits, plans,
development rights, warranties, guarantees and floor plans, plans and
specifications relating to the Land, Improvements and the Fixtures and Personal
Property (the “Intangible Property”).

1.2 No Representations. Except for Seller’s Representations (as defined below),
Seller makes no express or implied representation or warranty with respect to
the Property, and to the extent permitted by Law (as defined below), excludes
and disclaims any statutory or other representations or warranties.

1.3 No Reliance. Purchaser agrees that except for Seller’s Representations,
Purchaser is not relying on and has not relied on any statements, promises,
information or representations made or furnished by Seller or by any real estate
broker, agent or any other person representing or purporting to represent Seller
but rather is relying solely on its own expertise and on the expertise of its
consultants and on the inspections and investigations Purchaser and its
consultants has or will conduct. Purchaser further acknowledges that Tenant is
currently leasing a portion of the Improvements located in the Property under
the Specified Lease and Tenant is very familiar with the Property and the
operations of the Property.

1.4 Intentionally Deleted.

1.5 “AS IS”. EXCEPT FOR THE EXCEPTED CLAIMS (AS DEFINED BELOW), PURCHASER AGREES
(A) TO TAKE THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS” AND (B) THAT NO
REPRESENTATIONS OR WARRANTIES ARE MADE OR RESPONSIBILITIES ASSUMED BY SELLER AS
TO THE CONDITION OF THE PROPERTY, AS TO THE TERMS OF ANY LEASES OR OTHER
DOCUMENTS OR AS TO ANY INCOME, EXPENSE, OPERATION OR ANY OTHER MATTER OR THING
AFFECTING OR RELATING TO THE PROPERTY, NOW OR ON THE CLOSING DATE. SUBJECT TO
AND WITHOUT LIMITING PURCHASER’S RIGHTS UNDER THE AGREEMENT, PURCHASER AGREES TO
ACCEPT THE PROPERTY IN THE CONDITION EXISTING ON THE CLOSING DATE, SUBJECT TO
ALL FAULTS OF EVERY KIND AND NATURE WHATSOEVER, WHETHER LATENT OR PATENT, AND
WHETHER NOW OR HEREAFTER EXISTING.

 

I-7



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

PURCHASER ACKNOWLEDGES THAT AS OF THE CLOSING DATE, PURCHASER WILL HAVE
INSPECTED THE PROPERTY AND OBSERVED ITS PHYSICAL CHARACTERISTICS AND CONDITIONS
AND WILL HAVE HAD THE OPPORTUNITY TO CONDUCT SUCH INVESTIGATIONS AND STUDIES ON
OR OVER THE PROPERTY AND ADJACENT AREAS AS IT DEEMS NECESSARY AND, EXCEPT FOR
THE EXCEPTED CLAIMS, HEREBY WAIVES ANY AND ALL OBJECTIONS TO OR COMPLAINTS
REGARDING THE PROPERTY AND ITS CONDITION, INCLUDING, BUT NOT LIMITED TO,
FEDERAL, STATE OR COMMON LAW-BASED ACTIONS AND ANY PRIVATE RIGHT OF ACTION UNDER
STATE AND FEDERAL LAW TO WHICH THE PROPERTY IS OR MAY BE SUBJECT, INCLUDING, BUT
NOT LIMITED TO, CLAIMS RELATING TO HAZARDOUS MATERIALS (DEFINED BELOW), PHYSICAL
CHARACTERISTICS AND EXISTING CONDITIONS, INCLUDING STRUCTURAL AND GEOLOGICAL
CONDITIONS, SUBSURFACE SOIL AND WATER CONDITIONS, AND SOLID AND HAZARDOUS WASTE
AND HAZARDOUS MATERIALS ON, UNDER, ADJACENT TO OR OTHERWISE AFFECTING THE
PROPERTY. EXCEPT FOR THE EXCEPTED CLAIMS, PURCHASER FURTHER ASSUMES THE RISK OF
CHANGES IN APPLICABLE LAWS AND REGULATIONS RELATING TO PAST, PRESENT AND FUTURE
ENVIRONMENTAL CONDITIONS ON THE PROPERTY, AND THE RISK THAT ADVERSE PHYSICAL
CHARACTERISTICS AND CONDITIONS, INCLUDING THE PRESENCE OF HAZARDOUS MATERIALS OR
OTHER CONTAMINANTS, MAY NOT HAVE BEEN REVEALED BY ITS INVESTIGATION.

 

 

   

 

  SELLER’S INITIALS     PURCHASER’S INITIALS  

1.6 Seller Release from Liability. Except for the Excepted Claims, Purchaser
hereby fully and forever waives, and Seller hereby fully and forever disclaims,
and shall not be liable or bound in any manner by, any and all warranties,
guarantees, promises, statements, representations or information of whatever
type or kind with respect to the Property, whether express, implied or
otherwise, including warranties of fitness for a particular purpose,
tenantability, habitability or use. Purchaser agrees that:

(a) Except for any Claims (as defined below) arising out of (i) a breach or
default by Seller under this Agreement or the Closing Documents (including a
breach of any of Seller’s Representations, (ii) any fraud or intentional
misrepresentation perpetrated by Seller or the Released Parties, (iii) a breach
or default by Seller under the Specified Lease of which Seller had written
notice prior to the Closing Date or of which Tenant had no actual knowledge as
of the Closing Date, or (iv) any obligation of Seller under this Agreement which
expressly survives Closing (“Excepted Claims”), Purchaser and anyone claiming
by, through or under Purchaser hereby waives its right to recover from and fully
and irrevocably releases Seller and Seller’s employees, officers, directors,
trustees, shareholders, members, partners, representatives, agents, attorneys,
affiliates, parents, subsidiaries, successors and assigns, and all persons,
firms, corporations and organizations on its behalf (“Released Parties”) from
any and all claims,

 

I-8



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

responsibility and/or liability that it may now have or hereafter acquire
against any of the Released Parties for any and all costs, losses, claims,
liabilities, damages, expenses, demands, debts, controversies, claims, actions
or causes of actions (collectively, “Claims”) arising from or related to the
condition (including any construction defects, errors, omissions or other
conditions, latent or otherwise, and the presence in the soil, air, structures
and surface and subsurface waters of materials or substances that have been or
may in the future be deemed to be Hazardous Materials or otherwise toxic,
hazardous, undesirable or subject to regulation and that may need to be
specifically treated, handled and/or removed from the Property under current or
future Law, valuation, salability or utility of the Property, condition of title
to the Property, compliance with any applicable Law with respect to the
Property, or the Property’s suitability for any purposes whatsoever, and any
information furnished by the Released Parties in connection with this Agreement.
As used herein, the term “Hazardous Material” means any (a) oil or any other
petroleum-based substance, flammable substances, explosives, radioactive
materials, hazardous wastes or substances, toxic wastes or substances or any
other wastes, materials or pollutants which (i) pose a hazard to the Property or
to persons on or about the Property or (ii) cause the Property to be in
violation of any Laws; (b) asbestos in any form, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, or radon gas; (c) chemical,
material or substance defined as or included in the definition of “hazardous
substances”, “hazardous wastes”, “hazardous materials”, “extremely hazardous
waste”, “restricted hazardous waste”, or “toxic substances” or words of similar
import under any applicable local, state or federal Law, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, 42 U.S.C. §9601, et seq.; the Hazardous Materials
Transportation Act, as amended, 49 U.S.C. §1801, et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. §1251, et seq.; the Resource
Conservation and Recovery Act, as amended, 42 U.S.C. §6901, et seq.; the Safe
Drinking Water Act, as amended, 42 U.S.C. §300, et seq.; the Toxic Substances
Control Act, as amended, 15 U.S.C. §2601, et seq.; the Federal Hazardous
Substances Control Act, as amended, 15 U.S.C. §1261, et seq.; and the
Occupational Safety and Health Act, as amended, 29 U.S.C. §651, et seq.;
Sections 25115, 25117, 25122.7, 25140, 25249.8, 25281, 25316, 25501, and 25316
of the California Health and Safety Code; (d) other chemical, material or
substance, exposure to which is prohibited, limited or regulated by any
governmental authority or may or could pose a hazard to the health and safety of
the occupants of the Property or the owners and/or occupants of property
adjacent to or surrounding the Property, or any other person coming upon the
Property or adjacent property; and (e) other chemicals, materials or substances
which may or could pose a hazard to the environment.

(b) Except for the Excepted Claims, Purchaser agrees that under no circumstances
will it make any claim against, bring any action, cause of action or proceeding
against, or assert any liability upon, Seller, its agents, consultants,
contractors, or any other persons who prepared or furnished any of the Property
Documents (as defined below) (such parties, collectively, the “Property
Documents Preparers”) as a result of the inaccuracy, unreliability or
insufficiency of, or any defect or mistake in, any of the Property Documents
(including the negligence of any Property Documents Preparer in connection with
the preparation or furnishing of any of the Property Documents), and Purchaser
hereby fully and forever releases, acquits and discharges Seller and each
Property Documents Preparer of and from any such claims, actions, causes of
action, proceedings or liability, whether known or

 

I-9



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

unknown. This release expressly includes claims of which Purchaser is presently
unaware or which Purchaser does not presently suspect to exist which, if known
by Purchaser, would materially affect Purchaser’s release of Seller.

(c) To the extent permitted by Law, Purchaser hereby acknowledges and agrees
that factual matters now unknown to it may have given or may hereafter give rise
to Claims which are presently unknown, unanticipated and unsuspected, and
Purchaser further acknowledges and agrees that the waivers and releases herein
have been negotiated and agreed upon in light of such realization, and that
Purchaser nevertheless hereby intends to release, discharge and acquit the
Released Parties from any and all Claims, except for the Excepted Claims.

1.7 California Specific Waiver. Purchaser hereby expressly waives the provisions
of Section 1542 of the California Civil Code which provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR

and all similar provisions or rules of law. In this connection and to the
greatest extent permitted by Law, Purchaser hereby acknowledges and agrees that
factual matters known to it may have given or may hereafter give rise to causes
of action, claims, demands, debts, controversies, damages, costs, losses and
expenses which are presently unknown, unanticipated and unsuspected, and
Purchaser further acknowledges and agrees that the waivers and releases herein
have been negotiated and agreed upon in light of that realization, and that
Purchaser nevertheless hereby intends to release, discharge and acquit Seller
from any such unknown Claims, debts, and controversies, except for the Excepted
Claims, which might in any way be included as a material portion of the
consideration given to Seller by Purchaser in exchange for Seller’s performance
hereunder.

Seller has given Purchaser material concessions regarding the transaction
contemplated by this Agreement in exchange for Purchaser agreeing to the
provisions of this Section 1.7. Seller and Purchaser have each initialed this
Section 1.7 to further indicate their awareness and acceptance of each and every
provision hereof. The provisions of this Section 1.7 shall survive the Closing
and shall not be deemed merged into any instrument or conveyance delivered at
the Closing.

 

 

   

 

  SELLER’S INITIALS     PURCHASER’S INITIALS  

Notwithstanding anything to the contrary herein, Purchaser and Seller
acknowledge that any written disclosures received to Purchaser’s Knowledge or
discovery made by Purchaser to Purchaser’s Knowledge prior to the Closing shall
constitute notice to Purchaser of the matter

 

I-10



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

disclosed or discovered, and Seller shall have no further liability with respect
to the written disclosures or specific discoveries if Purchaser thereafter
consummates the transaction contemplated hereby. “Purchaser’s Knowledge” will
not be deemed to imply any duty of inquiry, other than an examination of the
files that are in the possession of the Designated Representatives of Purchaser.
For purposes of this Agreement, the term “Purchaser’s Knowledge” means the
current, actual knowledge of the Designated Representatives of Purchaser and
will not be construed to refer to the knowledge of any other officer, director,
agent, employee or representative of the Purchaser, or any affiliate of the
Purchaser, or to impose upon such Designated Representatives any duty to
investigate the matter to which such current, actual knowledge or the absence
thereof pertains, other than an examination of the files that are in their
possession, or to impose upon such Designated Representatives any individual
personal liability. As used herein, the term “Designated Representative of
Purchaser” refers to                                          and
                                              (as of the Effective Date), who
are the employees of Purchaser primarily responsible for acquisition of the
Property.

1.8. Survival. Seller and Purchaser have agreed upon the Purchase Price relating
to the Property and other provisions of this Agreement in contemplation and
consideration of Purchaser’s agreeing to the provisions of Sections 1.2, 1.3,
1.4, 1.5, 1.6 and 1.7, which Sections shall survive the Closing indefinitely and
the delivery of the Deed and/or termination of this Agreement and shall not be
deemed merged into the Deed or other Closing Documents.

ARTICLE II

PURCHASE PRICE

2.1 Purchase Price. The purchase price is
                                                              and 00/100 DOLLARS
($        ) (the “Purchase Price”). Notwithstanding the foregoing, if there is a
loan against the Property being assumed by Purchaser, then a portion of the
Purchase Price shall be reduced by the then outstanding principal balance of the
loan plus accrued but unpaid interest as of the Closing Date. The Purchase
Price, net to Seller without deduction, credit to Purchaser or expense to
Seller, except for any loan assumption or as otherwise expressly provided in
this Agreement, will have been deposited by Purchaser with Escrow Agent (as
defined in Section 3.1, below) no later than the time of Closing by wire
transfer of immediately available federal funds. No portion of the Purchase
Price shall be allocated, nor attributable, to any items of personal property.
The Purchase Price must be received by Seller by 1:00 P.M. (San Francisco time)
on a particular day in order for the Closing to be deemed to have taken place as
of such date.

[Alternative Section 2.2] Teachers Insurance and Annuity Association of America
for the benefit of its Real Estate Account shall be liable for all of Seller’s
obligations under this Agreement.

To the extent Seller is a third-party that is not affiliated with Teachers
Insurance and Annuity Association of America then the following Section 2.2
shall be

 

I-11



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

inserted. However, if the Seller is Teachers Insurance and Annuity Association
of America, for the benefit of its Real Estate Account, or otherwise affiliated
with Teachers Insurance and Annuity Association of America, then the replacement
Section 2.2 shall not be included in the Agreement].

2.2 Holdback.

(a) At the Closing, an amount equal to Seller’s Maximum Liability (defined
below) (the “Holdback Amount”) shall be placed in an escrow account (the
“Holdback Escrow”) with Escrow Agent as partial security for Seller’s
obligations under this Agreement which survive Closing (collectively, the
“Holdback Obligations”). For purposes of clarification, the Holdback Amount
shall not be construed as a cap on Seller’ liability for Claims (as defined
below) arising out of or related to the Holdback Obligations and to the extent
that Seller’s liability for Claims arising out of or related to the Holdback
Obligations exceeds the Holdback Amount, Purchaser shall have the right, subject
to the limitations expressly set forth in this Agreement, to collect such excess
amounts directly from Seller. If Purchaser desires to make a claim (a “Holdback
Claim”) against the Holdback Amount on account of, or with respect to, any of
the Holdback Obligations, then the parties to this Agreement shall comply with
the following procedures:

(i) Purchaser shall notify Seller and Escrow Agent in writing (a “Notice of
Holdback Claim”), which notice shall set forth a description of the Holdback
Claim and the amount owed with respect to such Holdback Claim (if known). In the
event that Seller disputes that Purchaser is entitled to be paid the amounts set
forth in such Holdback Claim, Seller shall notify Purchaser and Escrow Agent of
such dispute in writing within ten (10) days following Seller receipt of the
Notice of Holdback Claim. If no notice of dispute is received by Purchaser and
Escrow Agent within ten (10) days after Seller has been provided a Notice of
Holdback Claim or Seller notifies Purchaser in writing that it does not dispute
the Holdback Claim, such amount specified in the Notice of Holdback Claim shall
immediately be released by Escrow Agent to Purchaser (without the need of
further instruction from Seller) and the Holdback Amount shall be reduced by
such amount; and

(ii) If Seller disputes all or any portion of the Holdback Claim as provided in
Section 2.2(a)(i) above, then the disputed amount set forth in such Notice of
Holdback Claim shall not be released by Escrow Agent to Purchaser unless and
until, and in the amount, (i) mutually agreed by Purchaser and Seller in
writing, in which case, Escrow Agent shall release such amount to Purchaser and
the Holdback Amount shall be reduced by such amount, or (ii) directed by a court
of competent jurisdiction, in which case, Escrow Agent shall immediately release
such amount as determined by such court (without the need of further instruction
from Seller) and the Holdback Amount shall be reduced by such amount.

(b) In the event that, on the date that is twelve (12) months after the Closing
Date, no Notices of Holdback Claim are pending, Escrow Agent shall release to
Seller the remaining balance of the Holdback Amount. If, on such date, one or
more Notices of Holdback Claim are pending, Escrow Agent shall release to Seller
the remaining balance of the Holdback Amount, minus the amounts set forth in any
Notices of Holdback Claim pending as of such date. Upon final resolution of all
claims set forth in all Notices of Holdback Claim that have been

 

I-12



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

disputed as set forth herein (which resolution shall be evidenced by the written
agreement of Purchaser and Seller, or the direction of a court of competent
jurisdiction), Escrow Agent shall release to Seller the remaining balance of the
Holdback Amount.

(c) The parties hereto shall execute such additional escrow instructions
regarding this Section 2.2, not inconsistent with this Agreement as determined
by counsel for Purchaser and Seller, as Escrow Agent shall deem reasonably
necessary for its protection, if any (as may be modified by and mutually
acceptable to Purchaser, Seller and Escrow Agent). In the event of any
inconsistency between this Agreement and such additional escrow instructions,
the provisions of this Agreement shall govern. This Section 2.2 shall survive
the Closing.]

ARTICLE III

DEPOSIT AND OPENING OF ESCROW

3.1 Deposit. Within three (3) business days following the Effective Date and as
a condition precedent to this Agreement becoming a binding agreement between the
parties, Purchaser will deposit Five Million Seven Hundred Fifty Thousand
Dollars ($5,750,000) (the “Initial Deposit”) with
                                         Title Insurance Company, having an
office at                                                               (“Escrow
Agent”) by wire transfer of immediately available federal funds and will provide
Escrow Agent with a fully completed form W-9 which provides Purchaser’s tax
identification number. Provided that Purchaser has not terminated this Agreement
in accordance with the terms hereof prior to the expiration of the Due Diligence
Period, then, within one (1) business day following the expiration of the Due
Diligence Period, Purchaser will deposit Five Million Seven Hundred Fifty
Thousand Dollars ($5,750,000) (the “Additional Deposit”; and the Initial Deposit
and Additional Deposit being collectively referred to herein as the “Deposit”)
with the Escrow Agent by wire transfer of immediately available federal funds.
If Purchaser fails to deposit the Initial Deposit within the time period
provided for above, Seller may at any time prior to Escrow Agent’s receipt of
the Deposit, terminate this Agreement, in which case this Agreement shall be
null and void ab initio, and in such event Escrow Agent will immediately deliver
to Seller all copies of this Agreement in its possession, and thereafter neither
party shall have any further rights or obligations to the other hereunder,
except as otherwise set forth in this Agreement. If Purchaser fails to deposit
the Additional Deposit within the time period provided for above, Seller may at
any time prior to Escrow Agent’s receipt of the Additional Deposit, terminate
this Agreement, in which case Purchaser shall be deemed to have delivered a
Notice of Termination and terminated this Agreement prior to the expiration of
the Due Diligence Period in accordance with Section 6.3 hereof, and in such
event Escrow Agent will immediately deliver the Initial Deposit to Purchaser,
and thereafter neither party shall have any further rights or obligations to the
other hereunder, except as otherwise set forth in this Agreement. [DRAFTING
NOTE: PURCHASER SHALL SELECT THE TITLE INSURANCE COMPANY TO ACT AS ESCROW AGENT
IN PURCHASER’S SOLE AND ABSOLUTE DISCRETION]

3.2 Interest Bearing. The Deposit shall be held in a federally insured,
interest-bearing escrow account by Escrow Agent. All interest and income on the
Deposit will be remitted to Purchaser or applied to the Purchase Price at
Closing.

 

I-13



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

3.3 Application. If Closing occurs, the Deposit will be credited against the
Purchase Price at Closing. If the Closing does not occur in accordance with the
terms hereof, the Deposit shall be delivered to the party entitled to the
Deposit, as provided in this Agreement. In all events, the Deposit shall be held
in escrow by Escrow Agent, in trust in accordance with the provisions of Article
XIV.

3.4 Independent Consideration. Contemporaneously with the execution and delivery
of this Agreement, Purchaser has paid to Seller as further consideration for
this Agreement, in cash, the sum of Five Hundred Dollars ($500.00) (the
“Independent Consideration”), in addition to the Deposit and the Purchase Price.
The Independent Consideration is independent of any other consideration provided
hereunder, shall be fully earned by Seller upon the Effective Date hereof, and
is not refundable under any circumstances

[To the extent a Mortgage encumbers the Property as of the date of the Agreement
then the following provisions shall be included in the Agreement.

3.5 Loan Assumption.

3.5.1 Application for Loan Assumption. Within two (2) business days of the
Effective Date (the “Application Deadline”), Purchaser shall apply to the lender
(the “Lender”), if any, holding the loan against the Property (the “Loan”) and
request Lender’s written consent to Purchaser’s assumption of the Lean, to
include Lenders written statement of the following: (a) the current balance of
the Loan, accrued but unpaid interest, any escrow or other accounts for the
payment of insurance premiums and real estate taxes or replacement or
construction reserve accounts deposited or held by Lender, (b) the maturity date
of the Loan, Lender’s full and complete ownership of the Loan Documents (as
defined herein), the date on which the Note may begin to be prepaid, and the
terms of the prepayment of the Note, (c) to the best of Lender’s knowledge,
(i) no defaults exist under the Loan Documents and (ii) no events have occurred
that, with notice or the passage of time, or both, would result in a default
under the Loan Documents, and (d) confirmation of the accuracy and completeness
of the Loan Documents (the “Loan Assumption”). Purchaser and Seller agree to use
commercially reasonable efforts to cooperate with each other in connection with
the Lender’s application process and each party shall submit to Lender any
information reasonably requested by Lender to complete and approve said
application. Purchaser and Seller shall reasonably cooperate thereafter to cause
Lender to consent to the Loan Assumption in accordance with the terms and
conditions set forth in the Loan Documents and this Section 3.5.1 as soon as is
reasonably practicable. Purchaser shall promptly deliver to Lender financial and
other information about Purchase that is reasonably required by Lender and any
other documentation required by Lender to accomplish the assumption of the Loan
Documents on terms and conditions reasonably acceptable to Purchaser. The
parties shall reasonably cooperate to cause the closing of the Loan Assumption
to occur concurrently with the Closing, including, by making any required
deliveries through Escrow and causing Escrow Agent to duly record any documents
to be recorded in connection with the Loan Assumption.

3.5.2 Certain Condition Precedent Regarding Loan Assumption. Without limitation
to any of the conditions precedent set forth in this Agreement, it shall be a
condition to Purchaser’s and Seller’s obligation to close the purchase and sale
of the Property that the

 

I-14



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Lender shall have approved, in writing, the following (collectively, the
“Assumption Conditions”): (a) the assumption of the Loan by Purchaser (on terms
acceptable to Purchaser in its sole and absolute discretion), and (b) the full
release of Seller [and Seller Guarantor] from liability first arising with
respect to the Loan on or after the Closing Date. If the Assumption Conditions
have not been satisfied by the Closing Date, then subject to the immediately
following sentence, the Closing Date shall be automatically extended until the
earlier of (i) the fifth (5th) business day after such approval is obtained, or
(ii) the Outside Closing Date (as defined in Section 5.1 below). If by the
Outside Closing Date the Lender has not approved the Assumption Conditions (and
Seller has not otherwise waived in writing the requirement that Seller [and
Seller’s Guarantor] be so released as provided above), then from and thereafter
either party (so long as such party is not in material default of this Agreement
beyond all applicable notice and cure periods, if any) may terminate this
Agreement by delivery of written notice to the other party and Escrow Agent. In
the event this Agreement is terminated in accordance with the foregoing and the
failure of the Lender to approve the Assumption Conditions is not the result of
a default by Purchaser hereunder including, without limitation, Sections 3.5.3,
then the Deposit shall be returned to Purchaser and the parties shall have no
further rights or obligations hereunder except for those obligations which
expressly survive the termination of this Agreement. So long as each of Seller
and Purchaser shall have satisfied its obligations under this Section 3.5, the
failure of Lender to approve the assignment and assumption of the Loan and
release of Seller [and/or Seller’s Guarantor] shall not constitute a default by
either Seller or Purchaser.

[If there is a Seller Guarantor: 3.5.3 Replacement Guarantor. Seller has
informed Purchaser that                                          
                    (“Seller Guarantor”) has provided certain non-recourse
carve-out guaranties and/or environmental indemnities to the Lender with respect
to the Loan and that Lender will require Purchaser to provide one or more
financially responsible persons to provide similar guaranties and/or indemnities
(a “Replacement Guarantor”). Purchaser shall have the right but not the
obligation to offer one or more Replacement Guarantors for Lender’s
consideration. Seller shall be solely responsible for obtaining (at no cost or
expense to Buyer) the release from and after the Closing Date, as part of the
assumption of the obligations of the borrower, of any recourse obligations under
the Loan Documents of any persons other than Seller excluding customary
non-recourse carve-out guaranties and/or environmental indemnities (i.e. if the
Loan is essentially a recourse obligation, Seller Guarantor shall remain
liable).]

3.5.4 Reserves. Concurrent with the Closing of the assumption of the Loan and
provided the Lender shall agree, all reserve accounts maintained by Lender on
behalf of Seller in connection with the Loan, if any, shall be assigned by
Seller to Purchaser at the Closing and Seller shall receive a credit at Closing
equal to the amounts so assigned. If the Lender shall not so agree to the
assignment and assumption of existing reserves at Closing as aforesaid, such
reserves shall not be assigned to or assumed by Purchaser, Seller shall not
receive a credit therefor at Closing, and Seller shall be responsible for
ensuring that the reserves are returned to Seller by Lender. Purchaser shall
upon Seller’s request, reasonably cooperate with Seller’s efforts to recover
such Seller reserves from Lender. Purchaser expressly acknowledges and agrees
that Lender may have waived certain reserve requirements under the Loan
documents yet may require Purchaser to both fund and maintain the reserves from
and after the Closing.

 

I-15



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

3.5.5 Closing of Loan Assumption. Upon Lender’s approval of Purchaser’s
assumption of the Loan and release of Seller [and Seller’s Guarantor] (on terms
reasonably acceptable to Seller and acceptable to Purchaser in its sole and
absolute discretion), Seller and Purchaser agree to execute [(and cause Seller
Guarantor and Replacement Guarantor, as the case may be, to execute)] such
documentation as may be reasonably required by Lender pursuant to and in
accordance with the terms of the Loan documents and are otherwise reasonably
acceptable in form and substance to Seller and Purchaser. In addition, Seller
and Purchaser agree to take all other steps reasonably necessary to promptly
close the Loan assumption on the Closing Date (as the same may be extended).
Without limiting Purchaser’s obligations under Section 3.5.1, above, but subject
to Section 11.13 hereof, all fees, costs and expenses of assuming the Loan
(excluding only Seller’s legal fees and costs) shall be at Purchaser’s sole cost
and expense, and Purchaser shall pay all legal fees and other costs and expenses
of Lender and Lender’s counsel, including, without limitation, all title update
and Lender endorsement charges, recording fees, processing fees, and assumption
fees charged by the Lender or any servicer in accordance with the terms of the
Loan documents in connection with the assumption thereof, regardless of whether
or not the transaction contemplated herein is consummated except to the extent
this Agreement is terminated due to Seller’s default hereof, in which case
Seller shall be liable for any and all costs payable to Lender.

3.5.6 Loan Balance True-Up. Purchaser and Seller acknowledge and agree that the
Loan assumption documents to be executed and delivered pursuant to the terms and
conditions hereof will likely include a recitation of the outstanding balance of
the Loan as of the Closing Date. If such recitation is not in the form of an
unqualified (i.e., not subject to a knowledge qualifier) representation and
warranty from Lender and it is later determined that the statement does not
accurately reflect the actual outstanding balance of the Loan as of the Closing
Date, then the parties agree that the cash portion of the Purchase Price paid at
Closing will be appropriately adjusted such that the total amount paid by the
Purchaser for the Property (i.e., the cash portion of the Purchase Price plus
the amounts assumed under the Loan) will not exceed the Purchase Price and, in
connection therewith, whichever party owes amounts as a result thereof will
promptly pay such amount to the other party. The parties obligations hereunder
shall survive the Closing and the delivery of the Deed for a period of six
(6) months.]

3.5.7 Loan Documents. Following the execution of this Agreement, Seller shall
not amend, modify or supplement the Loan Documents (as defined herein) in any
manner without the prior written consent of Purchaser (to be granted or withheld
in Purchaser’s sole and absolute discretion). Prior to Closing, Seller shall
timely perform all covenants, obligations and responsibilities to be performed
by Seller under the Loan Documents.

3.5.8 Defeasance or Prepayment. Notwithstanding anything to the contrary set
forth in this Section 3.5, Purchaser, at Purchaser’s sole cost and expense,
shall have the right at any time prior to Closing to elect to prepay or defease
the Loan to the extent permitted in the Loan Documents rather than assume the
Loan as more fully set forth in Section 11.13 hereof. If Purchaser elects to pay
off the Loan in full at Closing (“Defeasance”), Purchaser and Seller shall
reasonably cooperate to consummate the Defeasance as soon as is reasonably
practicable. Seller shall engage the services of a defeasance consultant to
facilitate the Defeasance at Purchaser’s request. Seller shall negotiate in good
faith all documents, agreements, opinions or instruments necessary to cause the
consummation of the Defeasance, which shall be executed and delivered by Seller
on or before the Closing.

 

I-16



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

ARTICLE IV

CONDITIONS TO CLOSING; DELIVERIES

4.1 Conditions to Purchaser’s Obligation to Purchase. Purchaser’s obligation to
purchase the Property is expressly conditioned upon each of the following
(collectively, “Purchaser’s Conditions”):

(a) Performance by Seller. Seller’s performance in all material respects of the
obligations, covenants and deliveries required of Seller under this Agreement.

(b) Representations and Warranties of Seller. All of the representations and
warranties of Seller set forth in this Agreement shall be true and correct as of
the Closing Date.

(c) Seller’s Deliveries to Escrow. Seller’s delivery to Escrow Agent at least
one (1) business day prior to Closing of the following, all documents to be
executed originals and, if applicable, witnessed and properly acknowledged:

(i) One (1) original of the deed in the form attached hereto as Exhibit D,
subject only to the following matters (the “Deed”):

(1) Non-delinquent real property taxes, water and sewer charges and all
assessments (governmental and private) and unpaid installments thereof which are
not yet due and payable, subject to the provisions of Section 11.2 below;

(2) Any matter (including any lien, encumbrance or easement) voluntarily imposed
or consented to in writing by Purchaser prior to or as of the Closing;

(3) Laws and governmental regulations, including all building codes, zoning
regulations and ordinances, that affect the use, operation and maintenance of
the Property;

(4) Such state of facts as may be shown on an accurate and current survey or by
inspection of the Property;

(5) Variations between locations of fences, retaining walls, guy poles, hedges,
treelines and shrubs;

(6) Rights of tenants, as tenants only, of the Land and Improvements under the
terms and conditions of all Leases with Purchaser hereby acknowledging that
Purchaser has examined such Leases;

 

I-17



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(7) Any liens or encumbrances created by the acts or omissions of Purchaser,
including, without limitation, any liens created arising from or out of any
alterations, work performed, materials furnished or obligations incurred by
Tenant as tenant under the Specified Lease; and

(8) The Permitted Exceptions (as defined below).

(ii) Two (2) originals of the assignment and assumption agreement in the form
attached as Exhibit E (the “Assignment and Assumption Agreement”);

(iii) One (1) original of each of (A) the certification in the form attached
hereto as Exhibit F that Seller is not a “foreign person” and (B) its California
state law equivalent (collectively, the “Certification”) [DRAFTING NOTE: FORM OF
FIRPTA CERTIFICATE TO BE UPDATED BASED ON CHANGES IN LAW];

(iv) One (1) original bill of sale in the form attached hereto as Exhibit G (the
“Bill of Sale”);

(v) One (1) original Closing Statement (defined below) in form and content
satisfactory to Seller and Purchaser signed by Seller;

(vi) [To be included in the event a Loan encumbers the Property: With respect to
an assignment and assumption by Purchaser of a Loan, if applicable, such
documents, instruments and certificates required by the Lender pursuant to the
Loan documents (the “Assumption Documents”) to be delivered by Seller.]

(vii) Original tenant estoppel certificates executed by tenants under existing
Leases occupying at least (a) eighty percent (80%) of the rentable area of the
lesser of (i) the total rentable area in the Improvements being leased to third
parties as of the date of this Agreement or (ii) the total rentable area in the
Improvements being leased to third parties as of the Closing Date and (b) each
tenant leasing twenty thousand (20,000) or more square feet of rentable area in
the Improvements (the “Required Tenant Estoppel Certificates”); provided,
however, notwithstanding the foregoing to the contrary, Seller shall not be
required to obtain an estoppel certificate from Tenant under the Specified Lease
and, notwithstanding the fact that an estoppel certificate shall not be obtained
by Tenant, the rentable area leased by Tenant under the Specified Lease shall
count towards the eighty percent (80%) threshold requirement for Required Tenant
Estoppel Certificates. By way of example, if there is a total of 800,000 square
feet of rentable area in the Improvements being leased by third parties and
Tenant leases 400,000 square feet of rentable area under the Specified Lease,
then Seller shall only be required to obtain an estoppel certificate from
tenants occupying 240,000 square feet of rentable area (i.e., which, when added
to the rentable area leased by Tenant under the Specified Lease, shall total
640,000 square feet of rentable area or 80% of the rentable area in the
Improvements then being leased by third parties) in order to meet the Require
Tenant Estoppel Certificate threshold. Each Required Tenant Estoppel Certificate
(1) will be on the form attached to the applicable Lease, if any, or if there is
no form attached to the Lease, then will be substantially in the form attached
hereto as Exhibit I (provided,

 

I-18



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

however, if any Lease limits the provisions to be included in any estoppel
certificate, the form shall be modified accordingly); and (2) will not have been
modified in any substantive, adverse manner. The addition of a knowledge
qualification to an estoppel certificate will not cause such tenant estoppel
certificate to fail to satisfy the requirements for an acceptable Required
Tenant Estoppel Certificate. Seller, at its sole option; may elect to satisfy
part of the requirements under this Section 4.1(b)(x) by delivery of a Seller
estoppel certificate in the form attached hereto as Exhibit N (a “Seller
Estoppel Certificate”) for any tenant leasing space of less than twenty thousand
(20,000) or more square feet of rentable area in the Improvements, only so long
as such Seller Estoppel Certificate is accepted by Purchaser’s lender or the
lender under any loan being assumed by Purchaser from Seller at Closing in lieu
of a Required Tenant Estoppel Certificate. Any Seller Estoppel Certificate
delivered by Seller to Purchaser shall not be subject to all terms and
conditions of Sections 15.16 and 15.23 of this Agreement. If Seller or Purchaser
subsequently obtains a Required Tenant Estoppel Certificate meeting the
requirements of this Section 4.1(b)(x) hereof, from a tenant for which Seller
has delivered a Seller Estoppel Certificate, the delivered Seller Estoppel
Certificate will be null and void, and Purchaser will accept the Required Tenant
Estoppel Certificate in its place. In the event Seller fails, for any reason, to
deliver to the Purchaser the required number of Required Tenant Estoppel
Certificates in accordance with the provisions of this Section 4.1(b)(x) prior
to the Closing, then Seller will not be deemed in default hereunder, and
Purchaser’s sole and exclusive remedy in such event will be to terminate this
Agreement, whereupon the Title Company will return the Deposit to Purchaser, and
both parties will be relieved of any further obligations hereunder, except for
the obligations hereunder which expressly survive Closing or other termination
of this Agreement.

(viii) One (1) original tenant notice letter in the form attached hereto as
Exhibit L executed by Seller to be mailed out by Purchaser upon Closing (the
“Notice Letter”);

(ix) Such additional assignments, instruments and documents appropriate to be
executed and delivered by Seller as may be reasonably necessary to complete the
transaction contemplated hereby and to carry out the intent and purposes of this
Agreement, including without limitation, reasonable or customary title
affidavits and any gap indemnity provided the same are commercially reasonable
and do not require disclosure of proprietary information; and

(x) Such proof of Seller’s authority and authorization to enter into this
Agreement and the transaction contemplated hereby, and such proof of the power
and authority of the individual(s) executing or delivering any instruments,
documents or certificates on behalf of Seller to act for and bind Seller as may
be reasonably required by Title Company or Purchaser.

The term “Closing Documents” shall mean the Deed, the Assignment and Assumption
Agreement, the Certification, the Bill of Sale, the Closing Statement, the
Notice Letter, the Seller Estoppel Certificates and any other documents signed
at the Closing for the sale of the Property.

 

I-19



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(d) Title Insurance. Title Company (as defined below) shall be prepared and
irrevocably committed to issue to Purchaser an American Land Title Association
extended coverage owner’s policy of title insurance (the “Title Policy”), with
liability in the amount of the Purchase Price, insuring that fee title vests in
the Purchaser subject only to the Permitted Exceptions.

(e) No Default. Seller shall not be in material default beyond all applicable
cure periods with respect to the performance of any of Seller’s obligations as
landlord under the Specified Lease or under any agreements relating to the
Property to which Seller is a party and which will be binding on the Property
after Closing.

4.2 Failure of Purchaser’s Condition. Subject and without limitation to
Purchaser’s rights hereunder, including, without limitation, Section 12.2 below,
if any of Purchaser’s Conditions have not been fulfilled within the applicable
time periods, Purchaser may:

(a) Waive the Purchaser’s Condition and close Escrow (as defined below) in
accordance with this Agreement; or

(b) Terminate this Agreement by delivering written notice to Seller and to
Escrow Agent, in which event Escrow Agent shall return the Deposit to Purchaser.

4.3 Conditions to Seller’s Obligation to Sell. Seller’s obligation to sell is
expressly conditioned upon each of the following (collectively, “Seller’s
Conditions”):

(a) Performance by Purchaser. Purchaser’s performance in all material respects
of the obligations, covenants, and deliveries required of Purchaser under this
Agreement.

(b) Representations and Warranties of Purchaser. All of the representations and
warranties of Purchaser set forth in this Agreement shall be true and correct as
of the Closing Date.

(c) Receipt of Purchase Price. On or before the Closing, Purchaser shall have
delivered the Purchase Price to Escrow Agent.

(d) [To be included in the event mortgage encumbers the Property: Loan
Assumption or Defeasance. If there is a Loan, then (i) Lender shall have agreed
to (a) the assumption of the Loan by Purchaser, (b) the full release of Seller
from all future liability with respect to the Loan, and (c) the return of Seller
of all reserve accounts maintained by Lender on behalf of Seller in connection
with the Loan (provided, however, that if Lender refuses to return to Seller
sums held in such reserve accounts in connection with the Loan assumption, the
condition set forth in this subclause (c) shall nonetheless be deemed satisfied
so long as Seller receives a credit at Closing equal to the reserve amounts
assigned to Purchaser), and the Loan assumption shall thereafter be completed by
the Closing Date (as the same may be extended pursuant to the terms of this
Agreement), or (ii) the Loan shall be paid off in full at Closing.]

 

I-20



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(e) Purchaser’s Deliveries. Purchaser’s delivery to Escrow Agent at least one
(1) business day prior to Closing of the following, all documents to be executed
originals and, if applicable, witnessed and properly acknowledged:

(i) Two (2) originals of the Assignment and Assumption Agreement;

(ii) One (1) original of the Closing Statement (signed by Purchaser);

(iii) One (1) original Notice Letter;

(iv) A transfer tax affidavit (“Transfer Tax Affidavit”) duly executed by
Purchaser sufficient to allow the recording of the Deed without transfer tax
information stated thereon;

(v) Such proof of Purchaser’s authority and authorization to enter into this
Agreement and the transaction contemplated hereby, and such proof of the power
and authority of the individual(s) executing or delivering any instruments,
documents or certificates on behalf of Purchaser act for and bind Purchaser as
may be reasonably required by Title Company;

(vi) [To be included in the event mortgage encumbers the Property: With respect
to the assignment to and assumption by Purchaser of a Loan, if applicable, such
Assumption Documents reasonably required by Lender to be delivered by
Purchaser;] and

(vii) Such additional documents and instruments appropriate to be executed and
delivered by Purchaser as may be reasonably necessary to complete the
transaction contemplated hereby and to carry out the intent and purposes of this
Agreement, provided the same are commercially reasonable and do not require
disclosure of proprietary information.

4.4 No Financing Contingency. Except in the event of an assumption of a Loan, it
is expressly understood and acknowledged by Purchaser that this Agreement and
Purchaser’s obligations hereunder are not contingent or conditioned upon
obtaining a commitment for or closing any financing and the failure of Purchaser
to obtain or close any financing for any reason whatsoever, shall not be a
failure of condition to Purchaser’s performance hereunder. In addition, Seller
will have no obligation to or privity with any lender to Purchaser.

4.5 Deliveries Outside of Escrow. Seller shall deliver possession of the
Property to Purchaser upon the Closing, subject to the rights of the tenants (as
tenants only without any options or rights of first refusal to purchase or other
preferential rights to purchase) under Tenant Leases. Further, to the extent in
Seller’s possession or control Seller hereby covenants and agrees, at its sole
cost and expense, to deliver or cause to be delivered to deliver to Purchaser
outside of Escrow, on or prior to the Closing, the following items:

(a) An original, fully executed counterpart of each of the Leases and any
amendments, modifications, supplements and restatements thereto;

 

I-21



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(b) An original, fully executed counterpart of each of the Service Agreements
being assumed by Purchaser, and any amendments, modifications, supplements and
restatements thereto;

(c) The original of each document evidencing the Intangible Property or rights
to ownership and use thereof;

(d) To the extent not previously delivered, originals of all of the Property
Documents;

(e) The Fixtures and Personal Property, including, without limitation, all keys,
pass cards, remote controls, security codes, computer software and other devices
relating to access to the Improvements; and

(f) Keys, combinations or card keys to all locks and security systems, and such
other documents and instruments, as may be reasonably required by Purchaser or
otherwise in order to effectuate the provisions of this Agreement and the
Closing of the transactions contemplated herein.

ARTICLE V

THE CLOSING

5.1 Date and Manner of Closing. The closing of the transaction contemplated by
this Agreement (the “Closing”) will occur through an escrow with Escrow Agent,
no later than 1:00 P.M. Pacific Time on the date that is twenty (20) days after
the expiration of the Due Diligence Period (the “Closing Date”) or such earlier
or later date as is agreed by the parties (including pursuant to an Extension
Notice as provided below). Notwithstanding the foregoing, if Purchaser is
assuming a Loan at Closing and if Purchaser has not met all of the Lender’s
conditions precedent for assuming the Loan as of the Closing Date, then
Purchaser shall have the right to extend the Closing Date for a period of up to
one hundred twenty (120) days by notifying Seller (“Extension Notice”) at least
five (5) business days prior to the Closing Date that Purchaser requires an
extension of the Closing Date (“Outside Closing Date”).

5.2 Closing. On or before the day prior to the Closing Date, Purchaser and
Seller shall approve and execute a Closing Statement generated by Escrow Agent.
Subject to satisfaction of the conditions to Closing set forth in Article IV
hereof, on the Closing Date, Escrow Agent will (i) not later than 1:00 P.M.
Pacific Time deliver the Purchase Price to Seller in the form of a wire transfer
of immediately available funds, and (ii) release for recordation the Deed and
such other documents as may be recorded.

5.3 Delay in Closing; Authority to Close. If Closing does not occur on or before
the Closing Date or the Outside Closing Date, then unless on or before the
Closing Date

 

I-22



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

or Outside Closing Date, as applicable, Escrow Agent receives a written notice
from both Purchaser and Seller to the contrary, Escrow Agent will deliver all
monies and documents in accordance with the provisions of this Agreement.

5.4 Actions by Escrow Agent. Provided that Escrow Agent shall not have received
written notice from Purchaser or Seller of the failure of any condition to the
Closing or of the termination of the Escrow and this Agreement, when Purchaser
and Seller have deposited into Escrow the documents and funds required by this
Agreement, and Title Company is unconditionally and irrevocably committed to
issue the Title Policy concurrently with the Closing, Escrow Agent shall, in the
order and manner herein below indicated take the following actions:

(a) Following the Title Company’s acknowledgement that it is prepared and
irrevocably committed to issue the Title Policy to Purchaser, and cause the Deed
(without the transfer tax information stated thereon and concurrently filing the
Transfer Tax Affidavit) and any other documents which the parties hereto may
mutually direct to be recorded in the Official Records of San Francisco County,
California and obtain conformed copies thereof for distribution to Purchaser and
Seller, then the Title Company shall disburse all funds deposited with it by
Purchaser as follows:

(i) Pursuant to the Closing Statement, retain for Escrow Agent’s own account all
escrow fees and costs, disburse to Title Company the fees and expenses incurred
in connection with the issuance of the Title Policy, and disburse to any other
persons or entities entitled thereto the amount of any other Closing Costs (as
defined below);

(ii) Disburse to Seller an amount equal to the Purchase Price, less or plus the
net debit or credit to Seller by reason of the prorations and adjustments and
allocation of Closing Costs provided for in this Agreement. Seller’s portion of
the Closing Costs shall be paid pursuant to clause (i) above; and

(iii) Disburse to Purchaser any remaining funds in the possession of Escrow
Agent after payments pursuant to clauses (i) and (ii) above have been completed.

(b) Cause Title Company to issue the Title Policy to Purchaser.

(c) Deliver to Purchaser and Seller originals or copies of all documents
deposited into Escrow.

ARTICLE VI

DUE DILIGENCE PERIOD

6.1 Review and Approval of Documents and Materials. Within two (2) business days
after the Effective Date, Seller, at its cost and expense, will make all written
agreements, contracts, documents, information, reports, books, records and other
materials pertinent to the ownership, operation, occupancy, use or management of
the Property which (i)

 

I-23



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

are located at the Property or are in any property manager’s office or otherwise
in Seller’s possession or control and (ii) are non-proprietary and not
privileged, available at the Property for review and copying by Purchaser at
Purchaser’s sole cost and expense (the “Property Documents”). The Property
Documents shall include:

(a) Copies of the Leases and all amendments;

(b) Copies of the Service Agreements;

(c) Income and expense information for the current and prior calendar years
pertaining to the operation of the Property;

(d) A current rent roll for the Property; and

(e) A copy of any title information and survey, if any, in Seller’s possession.

Notwithstanding anything to the contrary contained herein, the Property
Documents shall expressly exclude (i) any reports, presentations, summaries and
the like prepared for any of Seller’s boards, committees, partners or investors
in connection with its consideration of the acquisition of the Property,
construction of the Improvements or sale of the Property and (ii) Seller’s
internal memoranda and attorney-client privileged materials.

6.2 Reliability of Information. The Property Documents and other information
provided by Seller and/or its agents to Purchaser under the terms of this
Agreement are for informational purposes only. Subject to Seller’s
Representations (hereinafter defined), Purchaser (a) is not in any way entitled
to rely upon the accuracy of the information within the Property Documents and
other information provided by Seller and/or its agents and (b) Purchaser will
rely exclusively on its own inspections and consultants with respect to all
matters Purchaser deems relevant to its decision to acquire the Property. The
provisions of this Section 6.2 shall survive the Closing and shall not be deemed
merged into any instrument or conveyance delivered at the Closing.

6.3 Due Diligence Period. Purchaser will have through 5:00 P.M. Pacific Time on
the date that is the later of (i) forty five (45) days from the Effective Date
of this Agreement and (ii) ten (10) business days following the determination of
the Purchase Price (the “Due Diligence Period”) to review the Property Documents
and other materials pertaining to the Property and to conduct such studies,
tests and inspections as it deems appropriate to analyze the feasibility of the
acquisition and ownership of the Property and to determine, in Purchaser’s sole
and absolute discretion, that the Property is suitable for acquisition by
Purchaser.

6.4 Termination. If, for any reason or no reason, Purchaser determines within
the Due Diligence Period that, it does not want to acquire and own the Property,
Purchaser may terminate this Agreement by delivering written notice of
termination (“Notice of Termination”) to Seller and Escrow Agent on or prior to
the expiration of the Due Diligence Period. Upon receipt of such Notice of
Termination, Escrow Agent shall refund the Deposit to Purchaser. If Purchaser
fails to deliver a Notice of Termination on or prior to the end of the Due
Diligence Period, Purchaser will be deemed to have approved acquisition of the
Property and to

 

I-24



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

have waived any right to terminate this Agreement pursuant to this Article VI
and Purchaser will have no further right to terminate this Agreement, except as
may be otherwise specifically provided for in this Agreement.

ARTICLE VII

INSPECTIONS

Either Purchaser or an Affiliated Entity (as such term is defined below) may
have previously executed and delivered a separate Site Access and
Indemnification Agreement to Seller, a form of which or an executed copy of
which may be attached hereto as Exhibit K. In the event a separate Site Access
and Indemnification Agreement was not previously executed by Purchaser, the
terms and provisions of the form of Site Access and Indemnification Agreement
attached hereto as Exhibit K are incorporated by reference as if fully set forth
herein. The terms of such Site Access and Indemnification Agreement, whether
executed as a separate document or incorporated as part of this Agreement by
reference to the form attached as Exhibit K are hereby extended through the
Closing or other termination of this Agreement and Seller may not terminate the
Site Access and Indemnification Agreement prior to the Closing or earlier
termination of this Agreement.

ARTICLE VIII

TITLE AND SURVEY

8.1 Title Documents. Within two (2) business days after the Effective Date,
Purchaser will apply for a commitment for title insurance (“Title Commitment”)
for the Property from                      (the “Title Company”). [DRAFTING
NOTE: TITLE COMPANY TO BE THE SAME ENTITY AS ESCROW AGENT]

8.2 Survey. Purchaser will order any recertification of survey or new survey
that Purchaser elects to obtain.

8.3 Title Objections. Purchaser will have until the expiration of the Due
Diligence Period to examine title to the Property and the survey and, in
Purchaser’s reasonable discretion to deliver a written notice to Seller (an
“Objection Notice”) objecting to any exceptions to title disclosed, other than
those listed on Exhibit O attached hereto, on the Title Commitment and to any
matters disclosed on the survey (“Exceptions”). Purchaser acknowledges that
those exceptions listed on Exhibit O and any exceptions created by Tenant or
with the express written consent of Tenant (which such consent shall have
expressly referenced this Section 8.3 of this Agreement to be binding upon
Purchaser) have been previously disclosed to Tenant and that Purchaser has
waived any objections to such Exceptions. Upon receipt of an Objection Notice,
Seller may elect, but is under no obligation to, by delivering written notice to
Purchaser within three (3) business days after receipt of an Objection Notice,
to remove or agree to remove some or all of the objectionable Exceptions.
Seller’s failure to elect to remove or agree to remove the objectionable
Exceptions within such three (3) business day period shall be deemed Seller’s
refusal to remove or agree to remove the objectionable Exceptions. If Seller
does not remove or agree to remove the objectionable Exceptions, then within
three (3) business

 

I-25



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

days after Seller’s refusal (or deemed refusal) to remove or agree to remove the
objectionable Exceptions, Purchaser may terminate this Agreement by delivering
written notice to Seller and Escrow Agent, in which case, Escrow Agent shall
promptly return the Deposit to Purchaser and the parties shall have no further
rights or obligations under this Agreement except for those obligations which
expressly survive the termination of this Agreement. If Purchaser fails to
terminate this Agreement in accordance with the terms of this Section 8.3, then
the Exceptions, and any and all matters of record, except those matters Seller
has removed or agreed to remove in writing, will constitute “Permitted
Exceptions”. On or before the Closing, Seller shall remove any Exceptions which
Seller agrees in writing to remove.

8.4 Title Updates. If any supplemental title report or update issued subsequent
to the date of the Title Commitment contains exceptions (“New Exceptions”) other
than those in the Title Commitment, Purchaser will be entitled to deliver an
Objection Notice to Seller objecting to any New Exceptions on or before the date
that is five (5) business days following Purchaser’s receipt of such supplement
or update and any applicable underlying documents. If Purchaser fails to deliver
to Seller an Objection Notice on or before such date, Purchaser will be deemed
to have waived any objection to the New Exceptions, and the New Exceptions will
be included as Permitted Exceptions. If Purchaser timely delivers an Objection
Notice objecting to any New Exceptions, then the parties shall have the same
rights and remedies in regards to such Objection Notice as set forth in
Section 8.3 above. The Closing shall be extended as necessary to allow the
parties to make the elections set forth in Section 8.3 above in regards to any
Objection Notice timely delivered in accordance with this Section 8.4.

8.5 Obligatory Removal Exceptions. Notwithstanding the foregoing, Seller shall
take all action necessary to remove from title to the Property (or in the
alternative, Seller shall obtain for Purchaser title insurance insuring over
such exceptions or matters, such insurance to be in form and substance
satisfactory to Purchaser in its sole discretion) the following matters on or
before the Closing: (a) all exceptions to title and survey matters created by
Seller on or after the Effective Date without the prior written consent of
Purchaser (which consent may be withheld in Purchaser’s sole and absolute
discretion); (b) any and all liens and encumbrances affecting the Property which
secure an obligation to pay money (other than (i) installments of real estate
taxes or assessments not delinquent as of the Closing, and (ii) any and all
costs relating to either (1) the assumption of any loan on the Property, or
(2) the payoff of any loan on the Property, except that in the event Purchaser
assumes a loan on the Property, then Purchaser will be responsible for all Loan
Assumption Costs to the extent set forth in Section 11.13 hereof; and (c) all
taxes and assessments due and payable for any period prior to the Closing.

8.6 Encumbrances. The existence of mortgages or liens not permitted hereby shall
not be objections to title provided that properly executed instruments in
recordable form necessary to satisfy the same are delivered to the Title Company
at the Closing together with recording and/or filing fees (or an appropriate
credit against the Purchase Price given for such fees), and Purchaser and Seller
agree that such mortgages or liens may be paid out of the cash consideration to
be paid by Purchaser.

8.7 Notice of Commencement. Neither notices of commencement of work to be
performed by contractors or subcontractors engaged by tenants or subtenants nor
any liens filed with respect to any work performed by or on behalf of any tenant
or subtenant will constitute objections to title.

 

I-26



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

8.8 Seller’s Failure to Remove. Seller’s failure on or before Closing to remove
any objectionable Exception or New Exception that Seller agreed in writing in
accordance with the terms of this Article to remove, shall be deemed a material
default of Seller hereunder.

ARTICLE IX

RISK OF LOSS

9.1 Casualty. If the Property is damaged or destroyed by fire or other casualty
prior to the Closing then promptly after Seller becomes aware of the damage or
destruction Seller will notify Purchaser thereof (the “Damage Notice”). If the
cost of repair is less than $5,000,000, and repairs will, in Purchaser’s
reasonable estimation, take less than six (6) months to effectuate, Closing will
proceed in accordance with the terms of this Agreement for the full Purchase
Price, notwithstanding the damage or destruction; provided, however, that such
fire or other casualty has been insured and Seller will pay or assign to
Purchaser at Closing all insurance proceeds, if any, resulting from such
casualty damage and credit to Purchaser any applicable deductible amounts under
the insurance policies pursuant to which the insurance proceeds are paid or
assigned. If the cost of repair is equal to or greater than $5,000,000, if the
fire or other casualty is uninsured, or if repair will, in Purchaser’s
reasonable estimation, take six (6) months or longer to effectuate, Seller or
Purchaser may elect to terminate this Agreement by delivering written notice to
the other within ten (10) days after the date of the Damage Notice (and Closing
will be extended as needed to provide for such 10-day period), in which event
the Deposit will be refunded to Purchaser and the parties shall have no further
obligations under this Agreement except for those obligations which expressly
survive the termination of this Agreement. If Purchaser fails to terminate this
Agreement within the 10-day period, Closing will proceed in accordance with the
terms of this Agreement for the full Purchase Price, notwithstanding the damage
or destruction and Seller will pay or assign to Purchaser at Closing all
insurance proceeds, if any, resulting from the casualty and credit to Purchaser
any applicable deductible amounts under the insurance policies pursuant to which
the insurance proceeds are paid or assigned. Notwithstanding anything herein to
the contrary, if the fire or other casualty occurs due to the acts or omissions
of Purchaser or Purchaser’s employees, subtenants, assignees or agents, then
Closing will proceed in accordance with the terms of this Agreement for the full
Purchase Price, notwithstanding the damage or destruction, and Seller will pay
or assign to Purchaser at Closing all insurance proceeds, if any, resulting from
the casualty and credit to Purchaser any applicable deductible amounts under the
insurance policies pursuant to which the insurance proceeds are paid or
assigned. If Purchaser does not elect to terminate this Agreement by reason of
any casualty, Purchaser shall have the right to participate in any adjustment of
the insurance claim and Seller shall not compromise, settle or adjust any such
claim without Purchaser’s prior written consent (which consent may be withheld
in Purchaser’s sole and absolute discretion).

9.2 Condemnation. If, prior to the Closing, a condemnation or eminent domain
proceeding (“Taking”) is commenced against the Property (or is the subject of a
pending or contemplated taking which has not been consummated), Seller will give
Purchaser notice within ten (10) days after Seller receives notice of such fact.

 

I-27



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(a) If the Taking is a Material Taking (as defined below), Purchaser may, by
written notice to Seller (“Taking Notice”) elect to terminate this Agreement,
which Taking Notice shall be sent no later than thirty (30) days after receipt
of Seller’s notice (and Closing will be extended as needed to provide for such
30-day period). If Purchaser terminates this Agreement, then the Deposit will be
refunded to Purchaser and the parties shall have no further obligations under
this Agreement except for those obligations which expressly survive the
termination of this Agreement. For purposes of this Agreement, a “Material
Taking” shall be a Taking which: (i) causes a material reduction in size of the
Property or materially interferes with the planned use and operation of the
Property; (ii) materially affects ingress and egress to or from the Land or
Improvements; or (iii) results in a loss of property having a value equal to or
greater than $5,000,000.

(b) If the Taking is not a Material Taking or if it is a Material Taking and
Purchaser does not give Seller a Taking Notice in accordance with Section 9.2(a)
above, Purchaser will complete the transaction contemplated hereby without
abatement or reduction in the Purchase Price, and Seller shall pay all awards
received by Seller or assign to Purchaser all rights, if any, to receive the
award payable as a result of such proceeding. If Purchaser does not elect to
terminate this Agreement, Seller shall not compromise, settle or adjust any
award without Purchaser’s prior written consent (which consent may be withheld
in Purchaser’s sole and absolute discretion).

ARTICLE X

COVENANTS

10.1 Operations. From the Effective Date through the Closing Date, Seller will
continue to operate and maintain the Property consistent with its standards of
operation and maintenance prevailing immediately prior to the Effective Date and
in accordance with all applicable Laws.

10.2 No Defaults. Seller shall not materially default with respect to the
performance of any obligation relating to this Agreement or the Specified Lease.

10.3 Exclusive Negotiations. Seller shall (i) remove the Property from the
market, (ii) cease and refrain from any and all negotiations with any other
prospective optionees or purchasers of the Property, and (iii) advise Purchaser
of any negotiations with current or potential tenants at the Property.

10.4 Insurance. Seller will maintain its current insurance in place from the
date hereof through the Closing Date or earlier termination of this Agreement.

10.5 Tenant Defaults. Until expiration of the Due Diligence Period, Seller
reserves the right to institute summary proceedings against any tenant on any
default or failure to perform by any such tenant prior to the Closing. It is
agreed that no representations have been

 

I-28



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

made and no responsibility is assumed by Seller with respect to the continued
occupancy of the Property or any part thereof by any tenant or tenants or
subtenant or subtenants now or hereafter in possession. Except with respect to
the Tenant under the Specified Lease, commencing on the day following expiration
of the Due Diligence Period, Seller will not institute any proceedings against a
tenant without Purchaser’s prior approval which approval may be granted or
withheld in Purchaser’s sole and absolute discretion, except that Seller may
institute a proceeding for delinquent rent without Purchaser’s consent, provided
it is brought within sixty (60) days of the Closing Date and does not seek
eviction of tenant. If Purchaser fails to respond within five (5) business days
after Purchaser receives written notice of Seller’s intent to commence
proceedings, then Seller shall provide a second notice (the “Second Notice”)
which provides at the top of such notice in all capital letters as follows:
“PURCHASER’S FAILURE TO APPROVE OR DISAPPROVE OF THE REQUEST FOR COMMENCEMENT OF
PROCEEDINGS WITHIN TWO (2) BUSINESS DAYS OF YOUR RECEIPT OF THIS NOTICE SHALL BE
CONSTRUED AS PURCHASER’S DEEMED APPROVAL OF SUCH REQUEST.” If Purchaser fails to
respond within two (2) business days of receiving Seller’s Second Notice then
Purchaser will be deemed to have approved commencement of proceedings. Seller
shall provide Purchaser prompt notice of (i) any material monetary default by
any tenant of the Property, (ii) delivery of any notice of default to any tenant
or (iii) the commencement of any proceeding against any tenant of the Property.
Nothing herein shall prevent Seller from instituting proceedings against Tenant
in the event there occurs a Material Default (as defined under the Specified
Lease) under the Specified Lease.

10.6 Service Agreements/Leases During Due Diligence Period. Until expiration of
the Due Diligence Period, Seller may, following receipt of Purchaser’s consent
(not to be unreasonably withheld, conditioned or delayed), continue to enter
into new service agreements and to amend existing Service Agreements (“New
Service Agreements”), and to enter into new leases and to amend existing Leases
(“New Leases”), with respect to the Property, including agreements to make
leasehold improvements and pay leasing commissions. Nothing herein shall limit
or reduce any rights Tenant may have under the Specified Lease with respect to
Tenant’s expansion rights thereunder. Seller will deliver to Purchaser a copy of
each New Service Agreement or New Lease and all documents reasonably related
thereto (e.g. commission agent agreements) within two (2) business days after
its execution. Seller will not enter into any New Service Agreement or New Lease
during the final two (2) business days of the Due Diligence Period.

10.7 Services Agreements /Leases After Due Diligence Period. Commencing on the
day following expiration of the Due Diligence Period, Seller will not enter into
New Service Agreements or New Leases with respect to the Property, without first
obtaining Purchaser’s consent to be granted or withheld in Purchaser’s sole and
absolute discretion. Nothing herein shall limit or reduce any rights Tenant may
have under the Specified Lease with respect to Tenant’s expansion rights
thereunder. As of the Closing Date, except in connection with any New Leases
approved by Purchaser pursuant to this Section 10.6 or this Section 10.7, there
will be no brokerage or other leasing commissions due or payable on an absolute
or contingent basis to any person or any tenant improvement allowances or free
rent periods due or payable to any tenant in connection with any New Leases
entered into after the Effective Date.

 

I-29



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

10.8 Purchaser Assumes Costs. Upon Closing, Purchaser will assume all liability
for, and shall thereafter pay, all amounts (including tenant concessions and
tenant improvement costs and leasing commissions or fees): (i) due under or in
connection with, any New Service Agreement or New Lease expressly approved by
Purchaser pursuant to Sections 10.6 or 10.7 hereof; and (ii) that become payable
on or after the Closing Date in connection with any existing Lease or Service
Agreement (notwithstanding the fact that such amounts may have been
ascertainable prior to the Closing Date). Notwithstanding the foregoing,
Purchaser will receive a credit for any free rent and tenant improvement
allowances under any Leases which are not New Leases expressly approved by
Purchaser pursuant to Sections 10.6 or 10.7 hereof. Purchaser shall assume all
costs relating to the transfer of any GSA Leases, if any, in accordance with
Exhibit M attached hereto and shall receive a credit against the Purchase Price
at Closing for all such amounts. The amounts credited towards the Purchase Price
shall be considered Seller’s Prorations Expenses for the purpose of Section 11.1
hereunder.

10.9 Financing. Seller shall reasonably cooperate with Purchaser in Purchaser’s
efforts to obtain equity and debt financing (including structured financing) in
connection with Purchaser’s acquisition of the Property (e.g. obtaining
subordination, non-disturbance and attornment agreements from tenants).

10.10 Title. From and after the expiration of the Due Diligence Period provided
Purchaser has not terminated this Agreement, Seller shall not (a) directly or
indirectly sell, assign or create any right, title or interest whatsoever in or
to the Property unless otherwise permitted by this Agreement, (b) take any
action, create, commit, permit to exist or suffer any acts which would (i) give
rise to a variance from the current legal description of the Land, (ii) cause
the creation of any lien, charge or encumbrance other than the Permitted
Exceptions, or (c) enter into any agreement to do any of the foregoing without
Purchaser’s prior written consent (which consent may be withheld in Purchaser’s
sole and absolute discretion).

10.11 Other Litigation. Other than proceedings against tenants which shall be
governed by Section 10.5 above, on and after the expiration of the Due Diligence
Period, Seller shall not allow to be commenced on its behalf any action, suit or
proceeding with respect to all or any portion of the Property (“Other
Litigation”) or take any further action in regards to any pending Other
Litigation (whether first instituted prior to or on or after the expiration of
the Due Diligence Period), without Purchaser’s prior written consent (which
consent may be withheld in Purchaser’s sole and absolute discretion.

10.12 Estoppel Certificates. Within five (5) business days after the Effective
Date, Seller shall deliver an estoppels certificate for signature to each tenant
of the Property (other than Tenant) in the form attached to the applicable
tenant’s Lease (if any) or if there is no form attached to the Lease, then in
the form attached hereto as Exhibit I (provided, however, if any Lease limits
the provisions to be included in any estoppels certificate, the form shall be
modified accordingly). Seller shall use good faith efforts to collect estoppels
certificates from all tenants of the Property (other than Tenant).

 

I-30



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

ARTICLE XI

CLOSING PRORATIONS AND ADJUSTMENTS; PAYMENT OF CLOSING COSTS

11.1 General. Purchaser understands, acknowledges and agrees that the Purchase
Price is absolutely net to Seller except as provided in this Section 11.1.
Notwithstanding anything in this Agreement to the contrary, Purchaser and Seller
acknowledge and agree that in all events, Seller shall net and receive, at a
minimum, a Purchase Price for the Property of at least $572,188,400.00
(“Purchase Price Floor”), minus, in all cases (collectively “Seller’s Proration
Expenses”), Seller’s legal fees, expenses Seller might incur in connection with
its written election to remove objections to title, or with the determination of
the Purchase Price as set forth in Addendum Eight of the Specified Lease, and
any apportionment or prorations to be made pursuant to this Section 11.3, 11.4,
11.5, 11.6, and 11.14 of this Agreement. If the Purchase Price for the Property
is greater than $572,188,400.00 minus the Seller’s Proration Expenses, then
Seller and Purchaser agree to allocate Closing Costs between the parties as set
forth in Section 11.2 below, as long as Seller receives a Purchase Price for the
Property of not less than $572,188,400.00 following payment of the Closing
Costs, minus the Seller’s Proration Expenses. By way of example, (A) if the
Purchase Price for the Property is $600,000,000, the Seller’s Proration Expenses
are $1,000,000 and the Seller’s portion of the Closing Costs and Transaction
Costs (as set forth in Section 11.2 below) is $20,000,000, then Seller shall
receive at Closing the amount of $579,000,000, (B) if the Purchase Price for the
Property is $580,000,000, the Seller’s Proration Expenses are $1,000,000 and the
Seller’s portion of the Closing Costs and Transaction Costs is $20,000,000, then
Seller shall receive at Closing the amount of $572,188,400 minus $1,000,000 for
a total of $571,188.40. In this example, even though Seller’s portion of Closing
Costs and Transaction Costs as set forth in Section 11.2 below are $20,000,000,
Seller only pays $7,811,600 for Closing Costs and Transaction Costs because of
the Purchase Price Floor; and (C) if the Purchase Price for the Property is
$550,000,000, the Seller’s Proration Expenses are $1,000,000 and the Seller’s
portion of the Closing Costs and Transaction Costs is $20,000,000, then Seller
shall receive at Closing the amount of $572,188,400 minus $1,000,000 for a total
of $571,188.40. In this example, Seller does not pay for any of the Closing
Costs and Transaction Costs because of the Purchase Price Floor.

11.2 Subject to the terms and provisions of Section 11.1 above, the following
costs (the “Closing Costs”) shall be allocated between the parties as follows:

(a) Seller shall pay all documentary transfer, stamp, sales and other taxes
related to the transfer of the Property, one-half (1/2) of Escrow Agent’s escrow
fees and costs, and all premiums, and costs and fees related to the delivery of
a standard coverage CLTA title policy.

(b) Purchaser shall pay one-half (1/2) of Escrow Agent’s escrow fees and costs,
all recording fees related to Purchaser’s acquisition of the Property and the
costs and fees related to delivery of an ALTA extended coverage title policy and
the endorsements thereto requested by Purchaser.

11.3 Prorations. The following are to be apportioned between Purchaser and
Seller as of 12:01 a.m. on the Closing Date (provided, however, that in the
event that any of the

 

I-31



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Leases or subleases, if any, covering all or part of the Property provide that
the tenants or subtenants thereunder are responsible for direct payment of any
of the expenses, such expenses shall not be apportioned as between Seller and
Purchaser):

(a) All non-delinquent real estate taxes or assessments on the Property shall be
prorated based on the actual current tax bill, but if such tax bill has not yet
been received by Seller by the Closing Date or if supplemental taxes are
assessed or due and payable after the Closing for the period prior to the
Closing, the parties shall make any necessary adjustment after the Closing by
cash payment to the party entitled thereto so that Seller shall have borne all
real property taxes, including all supplemental taxes, allocable to the period
prior to the Closing and Purchaser shall bear all real property taxes, including
all supplemental taxes, allocable to the period from and after the Closing;

(b) Rents, revenues and other income as and when collected including base rents,
escalations, additional rent and percentage rent (“Rents”) as further described
below;

(c) Water, sewer, gas, electric, vault and fuel charges, if any;

(d) Operating expenses for the Property including sums due or already paid
pursuant to any Service Agreements;

(e) Amounts paid pursuant to all transferable licenses and permits, on the basis
of the fiscal year for which levied; and

(f) Assessments but only for the annual installment for the fiscal year in which
the Closing occurs (i.e. from July 1 to June 30).

11.4 Rents. (a) Purchaser will receive a credit for all prepaid Rents, if any,
paid by any tenants. Rents under the Leases will be adjusted and pro rated on an
“if as and when collected” basis. If, on the Closing Date, there are any unpaid
rents for the month of Closing or past due Rents owing by any tenant for any
prior period, Rents collected by Purchaser after the Closing Date from such
tenants will be applied first, to amounts due Purchaser for periods following
the month in which the Closing occurred, second, to the month of Closing; third,
to amounts due Seller for the month prior to Closing; and fourth, to amounts due
Seller for periods prior to the month before the Closing occurred. The party
receiving such amount shall pay to the other party the portion to which it is
entitled, within ten (10) days of its receipt of same.

(b) Supplementing subsection (a) above, additional or escalation rent based
upon: (x) a percentage of sales or (y) tenant’s share of real estate taxes,
operating expenses, labor costs, costs of living indices or porter’s wages
(collectively, “Overage Rent”) shall be adjusted and pro rated on an if, as and
when collected basis. The following shall apply to the extent Overage Rent is
billed on the basis of Landlord’s estimates or an annual budget, which is
subject to subsequent reconciliation and readjustment with each such tenant at
the end of the applicable year:

(i) At least five (5) business days prior to the Closing Date, Seller shall
provide Purchaser with a reconciliation statement for the then current calendar
year

 

I-32



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

through the end of the calendar month preceding the Closing Date, with all
necessary supporting documentation, as to the Overage Rent paid by the tenants
for the then current calendar year. Such reconciliation statement shall indicate
any difference between the Overage Rent paid by the tenants (based on Seller’s
then current annual budget for real estate taxes and operating expenses) and the
amount that should have been paid by the tenants through the Closing Date (based
on the actual expenses covering such time period);

(ii) If the Seller has collected more on account of such Overage Rent than such
actual amount for such time period (with it being acknowledged that such
calculation shall be made only with respect to actually collected Overage Rent
sums for such time period, and not any such sums that may be so receivable from
tenants), then the amount of such difference shall be credited to Purchaser at
the Closing;

(iii) If Seller has collected less from the tenants for Overage Rents than the
actual amounts for such time period, then the amount of such under-collected
rents shall be paid and delivered to Seller;

(iv) Any Seller proposed prorations relating to Overage Rent shall be subject to
Purchaser’s review and reasonable approval. Subject to Section 11.6 hereof,
there shall be no reproration of Overage Rent after the Closing.

(c) The provisions of this Section 11.4 (except for taxes and any supplemental
or revised property tax bill relating to the period prior to the Closing Date)
shall survive the Closing and the delivery of the Deed for a period of six
(6) months from the Closing Date; however, the proration or adjustment of taxes
and any supplemental or revised property tax bill relating to the period prior
to the Closing Date shall survive the Closing and the delivery of the Deed for a
period of two (2) years from the Closing Date.

11.5 Security Deposits. All security deposits made by any of the tenants of the
Property now held by Seller, as shown on Exhibit B-1, or received by Seller
prior to Closing, will be turned over or credited to Purchaser at the Closing.
If Seller is holding any Security Deposits in the form of letters of credit,
Purchaser will not receive a credit for such Security Deposits. Purchaser will
indemnify and hold Seller harmless and free from any liability with respect to
security deposits turned over or credited to Purchaser and such hold harmless
will include any security deposits in the form of letters of credit which are
transferred to Purchaser. Except with respect to any letter of credit deposited
by Tenant pursuant to the Specified Lease, Seller shall reasonably cooperate
with Purchaser to cause Security Deposits that are in the form of a letter of
credit or other instrument to be transferred or re-issued to Purchaser, and,
until such transfer or re-issuance, Seller shall, as Purchaser’s agent and at
its request, draw on any letter of credit in accordance with the applicable
Lease and deliver the proceeds to Purchaser. In the event Purchaser makes such a
request, and Seller effects a draw on the letter of credit and delivers the
applicable proceeds to Purchaser, Purchaser agrees to indemnify, defend, and
hold Seller harmless from any claims arising therefrom, including any assertion
by a tenant that such draw was wrongful or a breach of the applicable lease,
which indemnification shall be inclusive of reasonable attorney’s fees. To the
extent Seller is holding any letter of credit deposited by Tenant as a Security
Deposit pursuant to the Specified Lease, Seller agrees to delivers such letter
of credit to Purchaser at Closing. The provisions of this Section 11.4 shall
survive the Closing and the delivery of the Deed.

 

I-33



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

11.6 Tenant Concessions. At Closing, Purchaser shall receive a credit against
the Purchase Price (as part of Seller’s Proration Expenses) for all free rent,
tenant concessions, tenant improvement allowances and leasing and brokerage
commissions that are due and payable by the Seller as of the Closing Date under
any Leases, excluding New Leases approved by Purchaser pursuant to Sections 10.6
or 10.7 hereof.

11.7 Preliminary Closing Statement. At least three (3) business days prior to
the Closing, Escrow Agent shall deliver to each of the parties for their review
and approval a preliminary closing statement (the “Preliminary Closing
Statement”) based on an income expense statement prepared by Seller, approved by
Purchaser, and delivered to Escrow Agent prior to said date, setting forth
(i) the proration amounts allocable to each of the parties pursuant to this
Agreement and (ii) the Closing Costs allocable to each of the parties pursuant
to this Agreement. Based on each of the party’s comments, if any, regarding the
Preliminary Closing Statement, Escrow Agent shall revise the Preliminary Closing
Statement and deliver a final version of a closing statement to each of the
parties (the “Closing Statement”).

11.8 Final Adjustment After Closing. If final bills are not available or cannot
be issued prior to Closing for any item being prorated under this Article,
(including without limitation, any supplemental or revised property tax bill
relating to the period prior to the Closing Date), then Purchaser and Seller
agree to allocate such items on a fair and equitable basis as soon as such bills
are available, final adjustment to be made as soon as reasonably possible after
the Closing. Payments in connection with the final adjustment will be due within
ten (10) business days of notice. Purchaser and Seller agree to cooperate and to
use commercially reasonable efforts to complete such adjustments not more than
sixty (60) days after Closing. In addition, if any obvious error in either the
calculations or amount of final figures used in a closing adjustment is
discovered within sixty (60) days after Closing, Purchaser and Seller agree to
correct such error promptly upon notice from the other party and to use
commercially reasonable efforts to complete such adjustment within such sixty
(60) day period after Closing. All items to be prorated under this Section 11.7
(except for taxes and any supplemental or revised property tax bill relating to
the period prior to the Closing Date) shall survive the Closing and the delivery
of the Deed for a period of six (6) months from the Closing Date; however, the
proration or adjustment of taxes and any supplemental or revised property tax
bill relating to the period prior to the Closing Date shall survive the Closing
and the delivery of the Deed for a period of two (2) years from the Closing
Date.

11.9 Proration Period. All prorations and/or adjustments provided for in this
Agreement will be made on the basis of the actual number of days in such month
and a three hundred sixty five (365) days year, unless specifically stated
otherwise.

11.10 Transaction Costs. Subject to the terms and provisions of Section 11.1
above, Purchaser and Seller acknowledge and agree that Seller has not incurred
certain customary brokerage commission and marketing costs for the sale of the
Property due to Tenant’s exercise of its purchase option under the Specified
Lease, and therefore, subject to the terms and provisions of Section 11.1 above,
Purchaser shall receive at Closing a credit against the Purchase Price in the
amount of thirty-seven and one-half basis points (.375%) of the Purchaser Price
(the “Transaction Costs”).

 

I-34



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

11.11 Insurance Not Prorated. There will be no proration of insurance premiums
under Seller’s existing policies of insurance relating to the Property. None of
Seller’s insurance policies (or any proceeds payable thereunder, except as
expressly provided in this Agreement) will be assigned to Purchaser at the
Closing, and Purchaser shall be solely obligated to obtain any and all insurance
that it deems necessary or desirable.

11.12 Tax Appeals. With respect to any property tax appeals or reassessments
filed by Seller for tax years prior to the tax year in which the Closing occurs,
Seller shall be entitled to the full amount of any refund or rebate resulting
therefrom (subject to any requirement under the Leases to pay to the tenants
thereunder a share of any such refund or rebate, which Seller shall promptly pay
to Purchaser for refunding to such tenants), and with respect to any property
tax appeals or reassessments filed by Seller for the tax year in which the
Closing occurs, Seller and Purchaser shall share the amount of any rebate or
refund resulting therefrom (after first paying to Seller and Purchaser all costs
and expenses incurred by Seller and Purchaser in pursuing such appeal or
reassessment) in proportion to their respective periods of ownership of the
Property for such tax year (subject to any requirement under the Leases to pay
to the tenants thereunder a share of any such refund or rebate, which Seller
shall promptly pay to Purchaser for refunding to such tenants).

11.13 Loan Assumption and Defeasance. Seller and Purchaser acknowledge and agree
that if there is a Loan outstanding on the Property, then Purchaser shall have
the right, in its sole discretion and at its sole cost and expense, to either
(a) attempt to assume such Loan at the Closing, or (b) to pay off such Loan at
the Closing. Any and all costs incurred in either assuming or paying off the
Loan at the Closing shall be borne and paid for solely by Purchaser; provided,
however, that if Purchaser decides to assume the Loan, then Purchaser shall be
responsible for the assumption fee, all title update and Lender endorsement
charges, recording fees, processing fees, and other fees charged by the Lender
or any servicer in accordance with the terms of the Loan Documents in connection
with the assumption thereof (the “Loan Assumption Costs”) up to one and one-half
percent (1.50%) of the Loan amount, and Seller shall be responsible for any
portion of the Loan Assumption Costs in excess of one and one-half percent
(1.50%) of the Loan amount, and if such excess amounts shall be paid by
Purchaser to Lender the excess payable by Seller shall be a credit against the
Purchase Price. Any Loan Assumption Costs payable by Seller hereunder shall be
deemed Seller’s Proration Expenses for the purposes of Section 11.1 hereof.

11.14 Loan Assumption. If the Loan Assumption occurs, then the following
additional adjustments shall be made to the Purchase Price at Closing:

(a) Purchaser shall receive a credit against the Purchase Price equal to the
outstanding principal balance of the Loan as of the Closing;

(b) Purchaser shall receive a credit against the Purchase Price equal to all
accrued and unpaid interest due to Lender in connection with the Loan for all
months prior to the Closing;

 

I-35



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(c) Purchaser shall receive a credit against the Purchase Price for any unpaid
default interest, late charges, or other costs, expenses, fees or penalties due
to Lender in connection with the Loan resulting from any default by Seller in
connection with the Loan occurring prior to the Closing;

(d) Any interest (other than default interest) for the month in which Closing
occurs shall be prorated between Purchaser and Seller such that Seller shall
bear all interest (other than default interest) for the month in which Closing
occurs for the period prior to the Closing and Purchaser shall bear all interest
(other than default interest) for the month in which Closing occurs for the
period from and after Closing; and

(e) There shall be a credit to Seller of the amount of any cash reserves in
connection with the Loan which are assigned to Purchaser in connection with the
Loan Assumption.

ARTICLE XII

DEFAULT

12.1 Default by Purchaser. IF THE ESCROW AND THE TRANSACTION CONTEMPLATED BY
THIS AGREEMENT FAIL TO CLOSE SOLELY AS A RESULT OF THE DEFAULT OF PURCHASER IN
THE PERFORMANCE OF ITS OBLIGATIONS UNDER THIS AGREEMENT BEYOND APPLICABLE CURE
PERIODS, THEN SELLER WILL BE ENTITLED, AS ITS SOLE REMEDY, TO TERMINATE THIS
AGREEMENT AND RECEIVE THE DEPOSIT AS LIQUIDATED DAMAGES FOR THE BREACH OF THIS
AGREEMENT. IT IS AGREED BETWEEN SELLER AND PURCHASER THAT THE ACTUAL DAMAGES TO
SELLER IN THE EVENT OF SUCH BREACH ARE IMPRACTICAL TO ASCERTAIN, AND THE AMOUNT
OF THE DEPOSIT IS A REASONABLE ESTIMATE THEREOF. THE PAYMENT OF SUCH AMOUNT AS
LIQUIDATED DAMAGES IS NOT INTENDED AS A FORFEITURE OR PENALTY WITHIN THE MEANING
OF CALIFORNIA CIVIL CODE SECTIONS 3275 OR 3369, BUT IS INTENDED TO CONSTITUTE
LIQUIDATED DAMAGES TO SELLER PURSUANT TO CALIFORNIA CIVIL CODE SECTIONS 1671,
1676 AND 1677. NOTWITHSTANDING THE FOREGOING, SELLER SHALL RETAIN ALL ITS RIGHTS
PURSUANT TO THIS AGREEMENT FOR, AT LAW, OR IN EQUITY, AND NOTHING CONTAINED IN
THIS SECTION 12.1, WILL LIMIT THE LIABILITY OF PURCHASER UNDER (I) ANY INDEMNITY
PROVIDED BY PURCHASER UNDER THIS AGREEMENT; OR (II) ANY OF THE DOCUMENTS AND
INSTRUMENTS EXECUTED AND DELIVERED TO SELLER PURSUANT TO THE TERMS AND
CONDITIONS OF THIS AGREEMENT.

 

 

   

 

SELLER’S INITIALS     PURCHASER’S INITIALS

12.2 Default by Seller. In the event of any default by Seller in the terms of
this Agreement, Purchaser’s sole and exclusive remedies will be either to:
(i) receive a refund of the Deposit in full consideration of any claims
Purchaser may have against the Seller (and Seller

 

I-36



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

shall reimburse Purchaser for its actual demonstrable, and reasonable third
party, out-of-pocket expenses incurred in connection with this Agreement in an
amount not to exceed $250,000 Two Hundred Fifty Thousand Dollars in the
aggregate) (“Purchaser’s Costs”); or (ii) to commence within sixty (60) days of
the date the Closing was to have occurred an action in the nature of specific
performance. If an action in the nature of specific performance is not an
available remedy or if Purchaser elects to commence such action and is
unsuccessful, then the Deposit will be returned to Purchaser (along with
Purchaser’s costs as set forth above) and the parties released from their
obligations under this Agreement (except those that expressly survive
termination of this Agreement). Under no circumstances will Purchaser have
available to it an action at law or otherwise for damages, except as expressly
set forth in this Agreement. Notwithstanding the foregoing, Purchaser shall
retain all its rights pursuant to this Agreement for, at law, or in equity, and
nothing contained in this Section 12.2, will limit the liability of Seller under
(i) any indemnity provided by Seller under this Agreement; (ii) any of the
documents and instruments executed and delivered to Purchaser pursuant to the
terms and conditions of this Agreement, or (iii) the Specified Lease.

12.3 Cure. Neither party shall be in default with respect to any of its
obligations hereunder unless and until (i) it receives written notice from the
other party specifying such default and (z) it fails to cure such default within
five (5) business days after receipt of such notice. To the extent any Section
or provision of this Agreement provides for a specific cure period, then such
cure period shall be in-lieu of, and not in addition to, the cure period set
forth in this Section 12.3.

ARTICLE XIII

REPRESENTATIONS AND WARRANTIES

13.1 Seller’s Representations. Seller represents and warrants to Purchaser the
following (together with all other representations and warranties of Seller set
forth in this Agreement or in the Closing Documents, collectively, “Seller’s
Representations”) as of the Effective Date and as of the Closing Date, provided,
however, that Purchaser’s remedies in the instance that any of Seller’s
Representations are untrue as of the Closing Date, are limited to those remedies
set forth in Article XII:

(a) Seller is duly organized, validly existing and in good standing under the
laws of the state of its formation set forth in the initial paragraph of this
Agreement; and has the entity power and authority to sell and convey the
Property and to execute the documents to be executed by Seller and has taken all
corporate or equivalent entity actions required for the execution and delivery
of this Agreement, and the consummation of the transactions contemplated by this
Agreement.

(b) Seller has all necessary approvals to execute and deliver this Agreement and
perform its obligations hereunder, and no other authorization or approvals,
whether of governmental bodies or otherwise, will be necessary in order to
enable Seller to enter into or comply with the terms of this Agreement. This
Agreement and all other documents delivered prior to or at the Closing are
collectively sufficient to transfer all of Seller’s rights to the Property.

 

I-37



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(c) This Agreement and the other documents to be executed by Seller hereunder,
upon execution and delivery thereof by Seller, will have been duly entered into
by Seller, and will constitute legal, valid and binding obligations of Seller.
Neither this Agreement nor anything provided to be done under this Agreement
violates or shall violate any contract, document, understanding, agreement or
instrument to which Seller is a party or by which Seller or the Property is
bound.

(d) Seller is a “United States person” within the meaning of Sections 1445(f)(3)
and 7701(a)(30) of the Internal Revenue Code of 1986, as amended.

(e) Except with respect to the Specified Lease (which shall not be subject to
any representation or warranty herein), the Leases provided to Purchaser by
Seller are true, correct and complete copies of the Leases between Seller and
the tenants, including any and all amendments, renewals and extensions thereof.
The Schedule of Existing Tenants attached hereto as Exhibit B is true, correct
and complete in all material respects and lists all Leases as of the Effective
Date, and is the schedule of Leases maintained by Seller and relied on by Seller
for internal administration purposes. The Rent Roll attached hereto as Exhibit
B-2 is the rent roll used by Seller for internal purposes in connection with the
Property.

(f) Except as otherwise disclosed to Purchaser in writing, Seller has received
no notice that (i) the landlord under the Leases is in default; or (ii) from any
tenant to terminate any Lease.

(g) Seller has received no written notice from any governmental body or agency
of any violation or alleged violation of any existing laws, rules, regulations,
ordinances and orders of all applicable federal, state, city and other
governmental authorities in effect as of the Effective Date (collectively,
“Laws”), including, without limitation, all Laws with respect to zoning,
building, fire and health codes, environmental protection and sanitation and
pollution control and the Americans with Disabilities Act, as amended, which
violation or alleged violation has not been corrected.

(h) To Seller’s Knowledge, there are no pending or threatened condemnation
proceeding against the Property, and Seller has received no written notice of
condemnation with respect to the Property.

(i) Seller has received no written notice from any governmental body or agency
of any violation or alleged violation of any applicable law with respect to
Hazardous Materials on the Property.

(j) Seller (i) has not been designated as a “specifically designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office of Foreign Assets Control at its official website,
<http://www.treas.gov/offices/enforcement/ofac/sdn/t11sdn.pdf> or at any
replacement website or other replacement official publication of such list and
(ii) is currently in compliance with and will at all times during the term of
this Agreement (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto.

 

I-38



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(k) To Seller’s knowledge, no pending or threatened litigation involving the
Property or Seller exists which if determined adversely would restrain the
consummation of the transactions contemplated by this Agreement or would declare
illegal, invalid or non-binding any of Seller’s obligations or covenants to
Purchaser pursuant to this Agreement.

(l) There are no service, maintenance, repair, management, leasing, or supply
contracts or other contracts (including, without limitation, janitorial,
elevator and landscaping agreements) affecting the Property, oral or written,
except as set forth on the schedule attached hereto as Exhibit C and, except as
set forth on Exhibit C, all such contracts are cancelable without cost at the
option of Seller or the then owner of the Property upon not more than thirty
(30) days prior written notice.

(m) There are no employees who are employed by Seller or any property manager
engaged by Seller in the operation, management or maintenance of the Property
whose employment will continue after Closing. On and after the Closing, there
will be no obligations concerning any pre-Closing employees of Seller, nor will
there be any property management agreement which will be binding on Purchaser or
the Property.

(n) No insolvency, bankruptcy, or reorganization proceedings are pending, or, to
Seller’s Knowledge, threatened against Seller.

[To the extent a Mortgage encumbers the Property as of the date of the Agreement
then the following provisions shall be included in the Agreement.

(o) There are no documents evidencing or securing the Loan other than the Loan
Documents. To Seller’s Knowledge, there has been no waiver of any provisions of
any of the Loan Documents.

(p) To Seller’s Knowledge, as of the Effective Date the principal balance of the
Loan is                      Dollars ($        ), accrued interest thereon is
                     Dollars ($        ), and no late charges, late or penalty
interest, are outstanding or due for amounts due under the Loan Documents.

(q) There are no duplicate originals of the Note under the Loan Documents.
Seller has not transferred any of the obligations of Seller under the Loan
Documents to any other person or entity.

(r) Except as otherwise disclosed in writing by Seller to Purchaser, there is no
default in the payment of principal or interest under the Note or, to Seller’s
Knowledge, any other provision of the Loan Documents. To Seller’s Knowledge, no
event or condition exists that, with notice or the passage of time, or both,
would constitute a monetary or non-monetary default under the Loan Documents.

 

I-39



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

13.2 Definition of Seller’s Knowledge. Any representation made “to Seller’s
knowledge” will not be deemed to imply any duty of inquiry, other than an
examination of the files that are in the possession of the Designated
Representatives of Seller. For purposes of this Agreement, the term Seller’s
“knowledge” means the current, actual knowledge of the Designated
Representatives of Seller and will not be construed to refer to the knowledge of
any other officer, director, agent, employee or representative of the Seller, or
any affiliate of the Seller, or to impose upon such Designated Representatives
any duty to investigate the matter to which such current, actual knowledge or
the absence thereof pertains, other than an examination of the files that are in
their possession, or to impose upon such Designated Representatives any
individual personal liability. As used herein, the term “Designated
Representatives of Seller” refers to                                         
and                                          (as of the Effective Date), who are
the employees of Seller primarily responsible for managing the Property.

13.3 Purchaser’s Representations, Warranties, and Covenants. For the purpose of
inducing Seller to enter into this Agreement and to consummate the sale and
purchase of the Property in accordance herewith, Purchaser represents and
warrants to Seller the following as of the Effective Date and as of the Closing
Date:

(a) Purchaser is duly organized, validly existing and in good standing under the
laws of the state of its formation set forth in the initial paragraph of this
Agreement; and has the entity power and authority to acquire the Property and to
execute the documents to be executed by Purchaser and has taken all corporate or
equivalent entity actions required for the execution and delivery of this
Agreement, and the consummation of the transactions contemplated by this
Agreement.

(b) Purchaser has all necessary approvals to execute and deliver this Agreement
and perform its obligations hereunder, and no other authorization or approvals,
whether of governmental bodies or otherwise, will be necessary in order to
enable Purchaser to enter into or comply with the terms of this Agreement.

(c) This Agreement and the other documents to be executed by Purchaser
hereunder, upon execution and delivery thereof by Purchaser, will have been duly
entered into by Seller, and will constitute legal, valid and binding obligations
of Purchaser. Neither this Agreement nor anything provided to be done under this
Agreement violates or shall violate any contract, document, understanding,
agreement or instrument to which Purchaser is a party or by which Purchaser is
bound.

(d) No pending or, to the knowledge of Purchaser, threatened litigation
involving Purchaser exists which if determined adversely would restrain the
consummation of the transactions contemplated by this Agreement or would declare
illegal, invalid or non-binding any of Purchaser’s obligations or covenants to
Seller pursuant to this Agreement.

(e) Other than Seller’s Representations, Purchaser has not relied on any
representation or warranty made by Seller or any representative of Seller,
including Broker (as defined below), in connection with this Agreement and the
acquisition of the Property.

(f) Purchaser (i) has not been designated as a “specifically designated national
and blocked person” on the most current list published by the U.S. Treasury
Department Office

 

I-40



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

of Foreign Assets Control at its official website,
<http://www.treas.gov/offices/enforcement/ofac/sdn/t11 sdn.pdf> or at any
replacement website or other replacement official publication of such list;
(ii) is currently in compliance with and will at all times during the term of
this Agreement (including any extension thereof) remain in compliance with the
regulations of the Office of Foreign Asset Control of the Department of the
Treasury and any statute, executive order (including the September 24, 2001,
Executive Order Blocking Property and Prohibiting Transactions with Persons Who
Commit, Threaten to Commit, or Support Terrorism), or other governmental action
relating thereto; and (iii) has not used and will not use funds from illegal
activities for any portion of the Purchase Price, including the Deposit.

(g) (a) Purchaser is not an “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”), which is
subject to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the
Code, which is subject to Section 4975 of the Code; and (b) the assets of
Purchaser do not constitute “plan assets” of one or more such plans for purposes
of Title I of ERISA or Section 4975 of the Code; and (c) Purchaser is not a
“governmental plan” within the meaning of Section 3(32) of ERISA, and assets of
Purchaser do not constitute plan assets of one or more such plans; or
(d) transactions by or with Purchaser are not in violation of state statutes
applicable to Purchaser regulating investments of and fiduciary obligations with
respect to governmental plans. [DRAFTING NOTE: THIS SECTION 13.3(G) SHALL BE
DELETED IF IT IS NOT APPLICABLE WITH RESPECT TO THE SELLING ENTITY]

13.4. Survival. The representations and warranties made by Purchaser in
Section 13.3 (other than those made in Sections 13.3 (f) and (g) which are meant
to survive indefinitely) shall survive the Closing and delivery of the Deed for
a period of twelve (12) months.

ARTICLE XIV

ESCROW PROVISIONS

14.1 Escrow Provisions. The Deposit and any other sums (including without
limitation, any interest earned thereon) which the parties agree shall be held
in escrow (collectively “Escrow Funds”), shall be held by Escrow Agent, in trust
and disposed of only in accordance with the following provisions:

 

  (a)

Escrow Agent hereby agrees to hold, administer, and disburse the Escrow Funds
pursuant to this Agreement. Escrow Agent shall invest such Escrow Funds in a
segregated, interest-bearing money market account at                     
[Purchaser to designate banking institution]. In the event any interest or other
income shall be earned on such Escrow Funds, such interest or other income
become a part of the Escrow Funds and will be the property of Purchaser.
Purchaser’s and Seller’s Federal Identification Numbers are set forth below.

 

  (b)

At such time as Escrow Agent receives written notice from either Purchaser or
Seller, or both, setting forth the identity of the party to whom such Escrow
Funds (or portions thereof) are to be disbursed and further setting forth the
specific

 

I-41



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

 

section or paragraph of the Agreement pursuant to which the disbursement of such
Escrow Funds (or portions thereof) is being requested, Escrow Agent shall
disburse such Escrow Funds pursuant to such notice; provided, however, that if
such notice is given by either Purchaser or Seller but not both (except as to a
notice of termination delivered to Purchaser under the provisions of Section 6.4
above, as to which notice of Purchaser only shall be required for the release to
Purchaser of the Deposit by Escrow Agent hereunder), Escrow Agent shall
(i) promptly notify the other party (either Purchaser or Seller as the case may
be) that Escrow Agent has received a request for disbursement, and (ii) withhold
disbursement of such Escrow Funds for a period of ten (10) days after receipt of
such notice of disbursement and if Escrow Agent receives written notice from
either Purchaser or Seller within said ten (10) day period which notice
countermands the earlier notice of disbursement, then Escrow Agent shall
withhold such disbursement until both Purchaser and Seller can agree upon a
disbursement of such Escrow Funds. Purchaser and Seller hereby agree to send to
the other, pursuant to Section 15.6 below, a duplicate copy of any written
notice sent to Escrow Agent and requesting any such disbursement or
countermanding a request for disbursement.

 

  (c)

In performing any of its duties hereunder, Escrow Agent shall not incur any
liability to anyone for any damages, losses, or expenses, except for willful
default or breach of trust, and it shall accordingly not incur any such
liability with respect to (i) any action taken or omitted in good faith upon
advice of its legal counsel given with respect to any questions relating to the
duties and responsibilities of Escrow Agent under this Agreement, or (ii) any
action taken or omitted in reliance upon any instrument, including any written
notice or instruction provided for in this Agreement, not only as to its due
execution and the validity and effectiveness of its provisions but also as to
the truth and accuracy of any information contained therein, which Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by a
proper person or persons, and to conform with the provisions of this Agreement.

 

  (d)

Notwithstanding the provisions of Section 14.1 (b) above (except as to a notice
of termination delivered to Purchaser under the provisions of Section 6.4 above,
as to which notice of Purchaser only shall be required for the release to
Purchaser of the Deposit by Escrow Agent hereunder), in the event of a dispute
between Purchaser and Seller sufficient, in the sole discretion of Escrow Agent
to justify its doing so or in the event that Escrow Agent has not disbursed the
Escrow Funds on or before ten (10) days after the Closing Date, Escrow Agent
shall be entitled to tender into the registry or custody of any court of
competent jurisdiction the Escrow Funds, together with such legal pleadings as
it may deem appropriate, and thereupon be discharged from all further duties and
liabilities under this Agreement. Any such legal action may be brought in a
federal or state court in New York County, New York or, if is such courts do not
have jurisdiction as to the parties or matters involved then such court as
Escrow Agent shall determine to have jurisdiction thereof.

 

I-42



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

  (e)

Escrow Agent has executed this Agreement in the place indicated on the signature
page hereof in order to confirm that the Escrow Agent has received the Deposit
and shall hold the Escrow Funds in escrow, and shall disburse the Escrow Funds
pursuant to the provisions of this Article XIV. A copy of the fully executed
Agreement shall be delivered to both parties hereto.

 

  (f)

Escrow Agent is hereby authorized to destroy or otherwise dispose of any and all
documents, papers, instructions and other material concerning the Escrow at the
expiration of six (6) years from the later of (i) the Closing, (ii) the final
disbursement of any funds maintained in Escrow after the Closing, or (iii) the
final release of the Deposit following the termination of this Agreement.

 

  (g)

The provisions of this Article XIV shall survive the Closing or earlier
termination of this Agreement until Escrow Agent’s duties and obligations
hereunder are fully and finally discharged.

ARTICLE XV

GENERAL PROVISIONS

15.1 No Agreement Lien. In no event will Purchaser have a lien against the
Property by reason of any deposits made under this Agreement or expenses
incurred in connection therewith and Purchaser waives any right that it might
have to so lien the Property.

15.2 Confidentiality. Either Purchaser or an Affiliated Entity (as such term is
defined in Section 15.7) may have previously executed and delivered a separate
Confidentiality Agreement to Seller, a form or the original executed copy of
which is attached hereto as Exhibit J. In the event a separate Confidentiality
Agreement was not previously executed by Purchaser or an Affiliated Entity, the
terms and provisions of the form of Confidentiality Agreement attached hereto as
Exhibit J are incorporated by reference as if fully set forth herein. The terms
of such Confidentiality Agreement, whether executed as a separate document or
incorporated as part of this Agreement by reference to the form attached as
Exhibit J are hereby extended through the Closing or other termination of this
Agreement. If Purchaser’s Affiliated Entity executed and delivered the
Confidentiality Agreement to Seller, Purchaser hereby agrees to be bound by the
terms and provisions thereof. In addition to the foregoing, the parties agree
that no press release may be issued by Seller or Purchaser disclosing the price
or the terms of the sale or the identity of the party not making the disclosure
without the mutual consent of the parties.

15.3 Headings. The captions and headings herein are for convenience and
reference only and in no way define, describe or limit the scope, content or
intent of this Agreement or in any way affect its provisions.

15.4 Brokers. Seller and Purchaser agree that there are no brokers with whom the
parties negotiated in connection with the sale and purchase of the Property.
Seller agrees to indemnify and hold Purchaser harmless from the claims of any
other party claiming a

 

I-43



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

commission due it by reason of an agreement with Seller. Purchaser agrees to
indemnify and hold Seller harmless from the claims of any other party claiming a
commission due it by reason of an agreement with Purchaser. The provisions of
this Section 15.4 shall survive the Closing and shall not be deemed merged into
any instrument or conveyance delivered at the Closing.

15.5 Modifications. This Agreement may not be modified in any respect except by
an instrument in writing and duly signed by the parties hereto. The parties
agree that this Agreement contains all of the terms and conditions of the
understanding between the parties hereto and that there are no oral
understandings whatsoever between them.

15.6 Notices. All notices, consents, approvals, acceptances, demands, waivers
and other communications (“Notice”) required or permitted hereunder must be in
writing and must be sent by (i) personal delivery, (ii) certified mail, return
receipt requested, or (iii) for next day delivery by nationally recognized
overnight delivery service that provides evidence of the date of delivery, in
any case with all charges prepaid, addressed to the appropriate party at its
address listed below.

 

To Seller:

 

 

   

 

   

 

   

 

   

Attention:

 

 

 

With copies to:

 

 

   

 

   

 

   

 

   

Attention:

 

 

   

and

     

 

   

 

   

 

   

 

   

Attention:

 

 

 

To Purchaser:

 

 

   

 

   

 

   

 

   

 

   

Attention:

 

 

 

 

I-44



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

With a copy to:

 

 

   

 

   

 

   

 

   

Attention:

 

 

 

To Escrow Agent:

 

 

   

 

   

 

   

 

   

Attention:

 

 

 

All Notices given in accordance with this Section will be deemed to have been
received three (3) business days after having been deposited in any mail
depository regularly maintained by the United States Postal Service, if sent by
certified mail, on the date delivered if by personal delivery or one
(1) business day after having been deposited with a nationally recognized
overnight delivery service, if sent by overnight delivery, or on the date
delivery is refused, as indicated on the return receipt or the delivery records
of the delivery service, as applicable. Notices given by counsel to a party in
accordance with the above shall be deemed given by such party. Either party may
change its address(es) for receipt of Notices by delivery of Notice to the other
party in accordance with this Section 15.6.

15.7 Assignment. Purchaser shall have the right to assign this Agreement,
without Seller’s consent, provided (a) the assignment is effective on or before
the Closing Date, (b) the assignment includes all of Purchaser’s right, title
and interest in and to the Deposit, and provides for the assumption of all of
Purchaser’s obligations under this Agreement, (c) that such assignee has assumed
any and all obligations and liabilities of Purchaser under this Agreement, but,
notwithstanding such assumption, Purchaser shall continue to be liable
hereunder, and (d) prior to Closing, Purchaser provides Seller, at least five
(5) business days’ prior to Closing, with written notice of such assignment and
executed counterparts of all documents evidencing or otherwise executed in
connection with such assignment; provided that, it shall be permissible for such
assignment not to take effect until the Closing notwithstanding the prior
execution of the assignment documents.

15.8 Further Assurances. Purchaser and Seller hereby agree to complete, execute
and deliver to the appropriate governmental authorities any returns, affidavits
or other instruments that may be required with respect to any transfer, gains,
sales, stamps and similar taxes, if any, arising out of this transaction.

15.9 Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of California.

15.10 Offer Only. This Agreement will not constitute a binding agreement by and
between the parties hereto until such time as this Agreement has been duly
executed and delivered by each and the Deposit is deposited with the Escrow
Agent in accordance with this Agreement.

 

I-45



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

15.11 Counterparts. This Agreement may be executed in counterparts, each of
which, when taken together shall constitute fully executed originals.

15.12 E-mail or PDF Signatures. Signatures to this Agreement, the Site Access
and Indemnification Agreement and the Confidentiality Agreement transmitted by
e-mail or PDF shall be valid and effective to bind the party so signing. A copy
of the electronic mail or PDF shall also be sent to the intended addressee by
one of the means described in clauses (i) through (iii) of Section 15.6 above,
in any case with all charges prepaid, addressed to the appropriate party at its
address provided herein.

15.13 Severability. If any portion of this Agreement becomes or is held to be
illegal, null or void or against public policy, for any reason, the remaining
portions of this Agreement will not be affected thereby and will remain in force
and effect to the fullest extent permissible by Law.

15.14 No Waiver. No waiver by Purchaser or Seller of a breach of any of the
terms, covenants or conditions of this Agreement by the other party will be
construed or held to be a waiver of any succeeding or preceding breach of the
same or any other term, covenant or condition herein contained. No waiver of any
default by Purchaser or Seller under this Agreement will be implied from any
omission by the other party to take any action on account of such default if
such default persists or is repeated, and no express waiver shall affect a
default other than as specified in such waiver. The consent or approval by
Purchaser or Seller to or of any act by the other party requiring the consent or
approval of the first party will not be deemed to waive or render unnecessary
such party’s consent or approval to or of any subsequent similar acts by the
other party.

15.15 Business Day. In the event that the date for the performance of any
covenant or obligation under this Agreement shall fall on a day which is not a
business day, then the date for performance thereof shall be extended to the
next business day.

15.16 Limitation of Liability. Notwithstanding anything in this Agreement to the
contrary, with respect to any breach and/or violation of any of Seller’s
Representations or of any other matter for which Seller would or could become
liable to Purchaser following Closing, whether hereunder or under any Closing
Document, notwithstanding any provision to the contrary contained herein or in
any document executed by Seller pursuant hereto or in connection herewith, in no
event shall Seller’s liability with respect to any breach and/or violation of
any of Seller’s Representations or any other matter for which Seller would or
could become liable following Closing exceed in the aggregate the sum of
$3,000,000.00 (“Seller’s Maximum Liability”) and no claim by Purchaser may be
made and Seller shall not be liable for such claim unless and until Purchaser’s
claims are for an aggregate amount in excess of the sum of $100,000.00, in which
event Seller’s liability shall be for the entire amount thereof, subject to
Seller’s Maximum Liability. The amount of Seller’s Maximum Liability shall be
exclusive of attorneys’ fees, and ancillary court and experts’ costs and fees.
Purchaser specifically acknowledges that such limitation of liability to
Seller’s Maximum Liability represents a material element of the consideration of
this Agreement to Seller. Notwithstanding the foregoing, the limitations set
forth in this Section 15.16 (including the limitation to Seller’s Maximum
Liability) shall not apply to any Claims arising out of or related to (a) fraud,
(b)

 

I-46



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

breach of Seller’s Representations set forth in Sections 13.1(a) through
13.1(d), 13.1(j) and 13.1 (n), or (c) Seller’s obligations under Article XI
above. The provisions of this Section 15.16 will survive the Closing and the
delivery of the Deed. [In the event Seller is Teachers Insurance Association of
America, for the benefit of its Real Estate Account, or any entity affiliated
with Teachers Insurance Association of America, then this bracketed provision
shall be added to this Section 15.16: Notwithstanding anything contained in this
Agreement or in any other document executed in connection with the transaction
contemplated hereby to the contrary, any liability of Seller shall be satisfied
solely from the assets and properties of the Teachers Insurance and Annuity
Association of America’s Real Estate Account established as a separate
investment account of TIAA under New York law on February 22, 1995, and under
the regulation of the State of New York Insurance Department (the “Separate
Account”) (including all assets and properties allocated to or held for the
account of the Separate Account), and in no event shall any recourse be had to
any assets or properties held by TIAA in its general investment account or in
any other of its existing or future separate accounts other than the Separate
Account.]

15.17 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW, THE
PARTIES HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

15.18 Successors and Assigns. Subject to the limitations set forth elsewhere in
this Agreement, each and all of the covenants and conditions of this Agreement
will inure to the benefit of and will be binding upon the
successors-in-interest, assigns, and representatives of the parties hereto. As
used in the foregoing, “successors” refers to the successors to all or
substantially all of the assets of parties hereto and to their successors by
merger or consolidation.

15.19 No Partnership or Joint Venture. Seller or Purchaser will not, by virtue
of this Agreement, in any way or for any reason be deemed to have become a
partner of the other in the conduct of its business or otherwise, or a joint
venturer. In addition, by virtue of this Agreement there shall not be deemed to
have occurred a merger of any joint enterprise between Purchaser and Seller.

15.20 No Recordation. Seller and Purchaser each agrees that neither this
Agreement nor any memorandum or notice hereof shall be recorded; provided,
however, Purchaser shall have the right to file of record upon the execution of
this Agreement a memorandum memorializing Tenant’s rights hereunder, but such
memorandum shall automatically terminate if Purchaser does not purchase the
Property under this Agreement and Purchaser shall execute any and all
documentation reasonably requested by Seller to effectuate such termination.

15.21 Designation Agreement. Section 6045(e) of the United States Internal
Revenue Code and the regulations promulgated thereunder (herein collectively
called the “Reporting Requirements”) require an information return to be made to
the United States Internal Revenue Service, and a statement to be furnished to
Seller, in connection with the Transaction. Escrow Agent is either (x) the
person responsible for closing the Transaction (as described in the Reporting
Requirements) or (y) the disbursing title or escrow company that is most
significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:

(a) Escrow Agent is hereby designated as the “Reporting Person” (as defined in
the Reporting Requirements) for the Transaction. Escrow Agent shall perform all
duties that are required by the Reporting Requirements to be performed by the
Reporting Person for the Transaction.

 

I-47



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

(b) Seller and Purchaser shall furnish to Escrow Agent, in a timely manner, any
information requested by Escrow Agent and necessary for Escrow Agent to perform
its duties as Reporting Person for the Transaction.

(c) Escrow Agent hereby requests Seller to furnish to Escrow Agent Seller’s
correct taxpayer identification number. Seller acknowledges that any failure by
Seller to provide Escrow Agent with Seller’s correct taxpayer identification
number may subject Seller to civil or criminal penalties imposed by law.
Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that Seller’s correct taxpayer identification number is as set forth
opposite Seller’s signature to this Agreement.

(d) Each of the parties hereto shall retain this Agreement for a period of four
(4) years following the calendar year during which Closing occurs.

The provisions of this Section 15.21 will survive the Closing and the delivery
of the Deed.

15.22 Section 1031 Exchanges. Purchaser and Seller agree that, at either
Purchaser’s or Seller’s sole election, this transaction may be structured as an
exchange of like-kind properties under Section 1031 of the Internal Revenue Code
of 1986, as amended (the “Code”), and the regulations and proposed regulations
thereunder. The parties agree that if either wishes to make such election, it
must do so by written notice to the other party at least five (5) business days
prior to the Closing Date. If either so elects, the other shall reasonably
cooperate at the electing party’s expense, provided any such exchange is
consummated pursuant to an agreement that is mutually acceptable to Purchaser
and Seller in their reasonable discretion and which shall be executed and
delivered on or before the Closing Date. The electing party shall in all events
be responsible for all costs and expenses related to the Section 1031 exchange
and shall fully indemnify, defend and hold the other harmless from and against
any and all liability, claim, damages, expenses (including reasonable attorneys’
fees, expenses and disbursements), proceedings and causes of action of any kind
or nature whatsoever arising out of, connected with or in any manner related to
such 1031 exchange that would not have been incurred by the non-electing party
if the transaction were a purchase for cash. In no event shall any party be
required to take record title to any property other than the Property in
connection with such transaction.

15.23 Survival. Seller’s covenants, agreements, indemnities, warranties and
representations contained in this Agreement and in any document executed by
Seller pursuant to this Agreement (except for those set forth in Sections
13.1(a)-(d), 13.1(j), 13.1(n), 15.16, 15.21 and this Section 15.23 which are
meant to survive indefinitely) shall survive Purchaser’s

 

I-48



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

purchase of the Property only for a period commencing on the Closing Date and
ending twelve (12) months after the Closing Date or, if another period of time
is specified, such other specified period of time (as applicable, the “Survival
Period”). It is expressly agreed that any action, suit or proceeding with
respect to the truth, accuracy or completeness of all representations and
warranties in this Agreement or the breach of any covenant or agreement in this
Agreement or in any closing document, shall be commenced, if at all, on or
before the end of the Survival Period and, if not commenced on or before such
date, thereafter will be void and of no force or effect. The provisions of this
Section 15.23 will survive the Closing and the delivery of the Deed and/or
termination of this Agreement. Purchaser shall provide written notice to Seller
prior to the expiration of the Survival Period of any alleged breach of such
covenants, indemnities, warranties or representations and shall allow Seller
thirty (30) days within which to cure such breach, or, if such breach cannot
reasonably be cured within thirty (30) days, an additional reasonable period of
time so long as a cure has been commenced and is being diligently pursued. If
Seller fails to cure such breach after written notice and within such cure
period, Purchaser’s sole and exclusive remedy shall be an action at law as a
consequence thereof, which must be commenced, if at all, within the Survival
Period; provided, however, that if within the Survival Period Purchaser gives
Seller written notice of such a breach and Seller notifies Purchaser of Seller’s
commencement of a cure, commences to cure and thereafter terminates such cure
effort, Purchaser shall have an additional thirty (30) days from the date of
such termination within which to commence an action at law for damages as a
consequence of Seller’s failure to cure. The Survival Period referred to herein
shall apply to known as well as unknown breaches of such covenants, indemnities,
warranties or representations. Purchaser’s waiver(s) and release(s) set forth in
Section 1.6 and 1.7 shall apply fully to liabilities under such covenants,
indemnities, representations and warranties and is hereby incorporated by this
reference. Purchaser specifically acknowledges that such termination of
liability represents a material element of the consideration to Seller.
Notwithstanding the foregoing, the limitations set forth in this Section 15.23
shall not apply to any Claims arising out of or related to (a) fraud, (b) breach
of Seller’s Representations set forth in Sections 13.1(a) through 13.1(d),
13.1(j), 13.1(n), or (c) Seller’s obligations under Article XI above.

Notwithstanding any contrary provision of this Agreement, if Seller becomes
aware during the pendency of this Agreement prior to Closing of any matters
which make any of its representations or warranties untrue, Seller shall
promptly disclose such matters to Purchaser in writing. In the event that Seller
so discloses any matters of which Seller first becomes aware following the
Effective Date which make any Seller’s representations and warranties untrue in
any material respect or in the event that Purchaser otherwise first becomes
aware during the pendency of this Agreement prior to Closing of any matters
which make any of Seller’s representations or warranties untrue in any material
respect, Seller shall bear no liability for such matters (provided that such
untruth is not the result of Seller’s breach of any express covenant set forth
in this Agreement), but Purchaser, as its sole and exclusive remedy, shall have
the right to elect in writing on or before the Closing Date or if later five
(5) business days after receipt of such notice from Seller, (i) to waive such
matters and complete the purchase of the Property without reduction of the
Purchase Price in accordance with the terms of this Agreement, or (ii) as to any
matters disclosed following the expiration of the Due Diligence Period, to
terminate this Agreement and receive a refund of the Deposit plus Purchaser’s
Costs, except for the obligations hereunder which expressly survive the
termination of this Agreement. The Closing shall be extended as necessary to
allow Purchaser to make the election set forth in this paragraph

 

I-49



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

15.24 Termination of Service Agreements. Notwithstanding anything the contrary
set forth herein, prior to the expiration of the Due Diligence Period, except
for those Service Agreements listed in Exhibit C-1 which cannot be terminated
upon thirty (30) days notice or upon sale of the Property and which must be
assumed by Purchaser, Purchaser may elect by delivery of written notice to
Seller not to assume one or more of the Service Agreements. Seller, at its sole
cost and expense, shall cause any Service Agreement which Purchaser elects not
to assume to be terminated on or before the Closing, provided, however, any
Service Agreement which cannot be terminated must be assumed by Seller at
Closing. Payments under any Service Agreements which Purchaser assumes shall be
prorated in the same manner as the Leases.

15.25 Attorneys’ Fees. If any action is brought by either party against the
other party, relating to or arising out of this Agreement, the transaction
described herein or the enforcement hereof, the prevailing party shall be
entitled to recover from the other party reasonable attorneys’ fees, costs and
expenses incurred in connection with the prosecution or defense of such action.
For purposes of this Agreement, the term “attorneys’ fees” or “attorneys’ fees
and costs” shall mean the fees and expenses of counsel to the parties hereto,
which may include printing, photostating, duplicating and other expenses, air
freight charges, and fees billed for law clerks, paralegals and other persons
not admitted to the bar but performing services under the supervision of an
attorney, and the costs and fees incurred in connection with the enforcement or
collection of any judgment obtained in any such proceeding. The provisions of
this Section shall survive shall survive the Closing and shall not be deemed
merged into any instrument or conveyance delivered at the Closing and the entry
of any judgment, and shall not merge, or be deemed to have merged, into any
judgment.

[Remainder of page intentionally left blank; signature page(s) to follow]

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto, as of the Effective Date.

 

    SELLER:    

 

Federal Tax Identification

   

By:

 

 

No.                     

   

Name:

   

Title:

PURCHASER’S SIGNATURE ON SEPARATE PAGE

 

I-50



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
parties hereto, as of the Effective Date.

 

 

PURCHASER:

   

 

 

,

 

a

 

 

 

Federal Tax Identification

 

By:

 

 

 

No.                     

 

Name:

   

Title:

 

SELLER’S SIGNATURE ON SEPARATE PAGE

 

I-51



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
(a) hold the Escrow Funds in escrow in accordance with the provisions hereof and
(b) comply with the provisions of Article XIV and Section 15.21.

 

                     TITLE INSURANCE COMPANY

By:

 

 

Name:

 

 

Title:

 

 

 

I-52



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

SCHEDULE AND EXHIBITS

 

Schedule 1

  

Rules of Construction

Exhibit A

  

Legal Description

Exhibit B

  

Schedule of Existing Tenants

Exhibit B-1

  

Schedule of Security Deposits

Exhibit B-2

  

Rent Roll

Exhibit C

  

List of Service Agreements

Exhibit D

  

Deed

Exhibit E

  

Assignment and Assumption Agreement

Exhibit F

  

FIRPTA Certificate

Exhibit G

  

Bill of Sale

Exhibit H

  

Intentionally Omitted

Exhibit I

  

Tenant Estoppel Certificate

Exhibit J

  

Confidentiality Agreement

Exhibit K

  

Site Access and Indemnification Agreement

Exhibit L

  

Tenant Notice Letter

Exhibit M

  

GSA Leasing Matters Addendum (if applicable)

Exhibit N

  

Seller Estoppel Certificate

Exhibit O

  

Pre-waived Exceptions

 

I-53



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

SCHEDULE 1

RULES OF CONSTRUCTION

(a) References in this Agreement to numbered Articles and Sections are
references to the Articles and Sections of this Agreement. References to any
numbered or lettered Exhibits or Schedules are references to the Exhibits or
Schedules attached to this Agreement, all of which are incorporated in and
constitute a part of this Agreement. Article, Section, Exhibit and Schedule
captions are for reference only and do not describe or limit the substance,
scope or intent of the individual Articles, Sections, Exhibits or Schedules.

(b) The terms “include”, “including” and similar terms are construed as if
followed by the phrase “without limitation” unless such words or the words “but
not limited to” already immediately follow.

(c) The terms “Land”, “Improvements”, “Fixtures and Personal Property” and
“Property” are construed as if followed by the phrase “or any part thereof”.

(d) The singular of any word includes the plural and the plural includes the
singular. The use of any gender includes all genders.

(e) The terms “person”, “party” and “entity” include natural persons, firms,
partnerships, limited liability companies and partnerships, corporations and any
other public or private legal entity.

(f) The term “provisions” includes terms, covenants, conditions, agreements and
requirements.

(g) The term “amend” includes modify, supplement, renew, extend, replace or
substitute and the term “amendment” includes modification, supplement, renewal,
extension, replacement and substitution.

(h) Reference to any specific law or to any document or agreement, includes any
future amendments, modifications, supplements and replacements to the law,
document or agreement, as the case may be.

(i) No inference or construction or construction in favor of or against a party
may be drawn from the fact that the party drafted this Agreement, but shall be
construed as if both parties prepared this Agreement.

(j) All obligations, rights, remedies and waivers contained in this Agreement
will be construed as being limited only to the extent required to be enforceable
under the Law.

(k) The term “business day” means any day other than Saturday or Sunday or legal
holiday in the State of California.

 

I-54



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT A

LEGAL DESCRIPTION

TO BE ATTACHED

 

I-55



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT B

SCHEDULE OF EXISTING TENANTS

TO BE ATTACHED

 

I-56



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT B-1

SCHEDULE OF SECURITY DEPOSITS

TO BE ATTACHED

 

I-57



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT B-2

RENT ROLL

TO BE ATTACHED

 

I-58



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT C

LIST OF SERVICE AGREEMENTS

 

I-59



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT D

Attention:

 

Recording Requested By And When Recorded Return To:

   

 

   

 

   

 

   

Attention:

 

 

   

Mail Tax Statements To:

   

 

   

 

   

 

   

Attention:

 

 

   

 

 

 

(Space above this line for Recorder’s use)

 

 

Documentary Transfer Tax is not of public record

And is shown on a separate sheet attached to this Deed.

GRANT DEED

For valuable consideration, receipt of which is hereby acknowledged,
[                                        ], a
[                                        ] (“Grantor”), hereby grants to
[                                        ], a
[                                        ] (“Grantee”), the real property
located in the City and County of San Francisco, State of California, described
on Exhibit A attached hereto and made a part hereof (the “Property”).

This conveyance is made subject to (a) all declarations, easements,
restrictions, and any and all other matters of record; (b) all title matters
relating to the Property that are discoverable by means of an accurate survey or
inspection of the Property, (c) a lien not yet delinquent for taxes for real
property, and any general or special assessments against the Property,
(d) rights of tenants, as tenants only, of the Property under the terms and
conditions of all leases at the Property; and (e) any liens or encumbrances
created by the acts or omissions of Grantee, including, without limitation, any
liens created arising from or out of any alterations, work performed, materials
furnished or obligations incurred by                     as tenant under that
certain [NOTE: FILL IN INFORMATION REGARDING THE LEASE AT CLOSING]; and
(f) zoning ordinances and regulations and any other laws, ordinances, or
governmental regulations restricting or regulating the use, occupancy,
maintenance or enjoyment of the Property.

 

I-60



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Executed as of this     day of                 , 20    .

 

Signed:

By:

 

 

 

Name:

 

 

 

Its:

 

 

 

I-61



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY

[TO BE ATTACHED]

 

I-62



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

STATE OF

     

)

        

)

  

ss.

COUNTY OF

     

)

  

On                     , 20     , before me personally came
                                        , to me known to me, who being by me
duly sworn, did depose and say that s/he is
                                        of
                                                             which signed the
foregoing instrument and that he signed his name thereto as the act and deed of
said for the use and purposes therein mentioned.

WITNESS my hand and official seal.

 

 

Notary Public

 

I-63



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT E

ASSIGNMENT AND ASSUMPTION AGREEMENT

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Assignment”) is entered as of this
     day of                 , 20     by and between
                                                             , a
                    corporation with its offices at
                                                              (“Assignor”) and
                                                             , a
                    company whose mailing address is
                                                             (“Assignee”).

WHEREAS, Assignor and Assignee are parties to that certain Purchase and Sale
Agreement and Joint Escrow Instructions (“Agreement”) dated as of
                    , 20    ,

WHEREAS, pursuant to the Agreement, Assignor has agreed to convey to Assignee
that certain real property commonly known as 50 Fremont, San Francisco,
California, as more particularly described on Exhibit A attached hereto (the
“Property”). Initially capitalized terms used in this Assignment and not
specifically defined herein will have the meanings ascribed to them in the
Agreement; and

WHEREAS, Assignor desires to assign its interests in and Assignee desires to
accept the assignment of Assignor’s right, title, and interest in (i) those
certain leases, subleases, licenses or other occupancy agreements including all
amendments, affecting the Property which are shown on Exhibit B attached hereto
(the “Leases”), (ii) those certain service agreements affecting the Property
shown on Exhibit C attached hereto (the “Service Agreements”) and (iii) without
warranty, all intangible property now or hereafter owned by Seller and used in
connection with the Property, including, without limitation, consents, licenses,
approvals, certificates, permits, plans, development rights, warranties,
guarantees and floor plans, plans and specifications relating to the Property,
but specifically excluding any rights to use the name TIAA or Teachers or
variations thereof (the “Intangible Property”), on the terms and conditions
provided herein including Assignee’s assumption of Assignor’s obligations under
the Leases and Service Agreements.

NOW, THEREFORE, IN CONSIDERATION of the purchase of the Property by Assignee
from Assignor, and for $10.00 and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Assignment of Leases.

Assignor hereby assigns and transfers to Assignee as of the date hereof all of
Assignor’s right, title and interest in and to the Leases, including any
security deposits thereunder held by Assignor and any lease guaranties
pertaining to the Leases.

 

I-64



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest in and to the Leases, and assumes all the obligations of Assignor under
and arising out of the Leases which are applicable to the period from and after
the date hereof and of the obligations of Assignor respecting the security
deposits turned over to Assignee. Assignee will hold Assignor harmless and free
from any liability with reference to the security deposits to the extent same
are received by or credited to Assignee.

2. Assignment of Service Agreements.

Assignor hereby assigns and transfers to Assignee as of the date hereof all of
Assignor’s right, title and interest in and to the Service Agreements.

Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest in and to said Service Agreements, and assumes all the obligations of
Assignor under and arising out of the Service Agreements which are applicable to
the period from and after the date hereof and of the obligations of Assignor.

3. Intangible Property.

Assignor hereby assigns and transfers to Assignee, without warranty, as of the
date hereof, all of Assignor’s right, title and interest in and to the
Intangible Property.

4. Representations and Warranties.

The assignments and transfers of Assignor made pursuant to this Agreement and
Assignee’s acceptance of the same are without any representation or warranty by
Assignor.

5. Indemnifications. Assignor hereby indemnifies and agrees to protect, defend
and hold Assignee harmless from and against any and all claims, losses, damages,
costs and expenses (including, without limitation, reasonable attorneys’ fees,
charges and disbursements) incurred or suffered by Assignee in connection with
the Leases and Service Agreements and arising or accruing prior to the date
hereof. Assignee hereby indemnifies and agrees to protect, defend and hold
Assignor harmless from and against any and all actions, suits, proceedings,
claims, losses, damages, costs and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred or suffered by
Assignor in connection with the Leases and Service Agreements and first arising
and accruing on or after the date hereof.

6. Successors and Assigns.

All of the covenants, terms and conditions set forth herein shall be binding
upon and inure to the benefit of the parties hereto and their respective heirs,
successors and assigns.

7. Counterparts.

This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument.

8. Governing Law.

 

I-65



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

This Assignment will be governed by and construed in accordance with the laws of
the State of California.

 

ASSIGNOR:

 

 

By:

 

 

Name:

 

 

Title:

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

I-66



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

ASSIGNEE:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

I-67



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT A

LEGAL DESCRIPTION OF THE PROPERTY

[TO BE ATTACHED]

 

I-68



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT B

LEASES

[TO BE ATTACHED]

 

I-69



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT C

SERVICE AGREEMENTS

[TO BE ATTACHED]

 

I-70



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT F

FIRPTA CERTIFICATE

CERTIFICATE REGARDING FOREIGN INVESTMENT

IN REAL PROPERTY TAX ACT

(ENTITY TRANSFEROR)

Section 1445 of the Internal Revenue Code provides that a transferee (purchaser)
of a U.S. real property interest must withhold tax if the transferor (seller) is
a foreign person. For U.S. tax purposes (including section 1445), the owner of a
disregarded entity (which has legal title to a U.S. real property interest under
local law) will be the transferor of the property and not the disregarded
entity. To inform the transferee (purchaser) that withholding of tax is not
required upon the disposition of a U.S. real property interest by
                                        , a
                                         (“Transferor”) the undersigned hereby
certifies, in the capacity stated below, but not in his or her individual
capacity, the following on behalf of Transferor:

1. Transferor is not a foreign corporation, foreign partnership, foreign trust,
or foreign estate (as those terms are defined in the Internal Revenue Code and
Income Tax Regulations).

2. Transferor is not a disregarded entity as defined in
Section 1.1445-2(b)(2)(iii);

3. Transferor’s Federal Employer Identification Number is                     .

4. Transferor’s office address is:

 

 

 

 

 

 

 

5. The address or description of the property which is the subject matter of the
disposition is 50 Fremont Street, San Francisco, CA.

Transferor understands that this certification may be disclosed to the Internal
Revenue Service by transferee and that any false statement contained herein
could be punished by fine, imprisonment, or both.

Transferor declares that it has examined this certification and to the best of
its knowledge and belief, it is true, correct and complete, and further declares
that the individual executing this certification on behalf of Transferor has
full authority to do so.

[SIGNATURES COMMENCE ON FOLLOWING PAGE]

 

I-71



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

DATED:                     , 20    

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

I-72



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT G

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made this     day of                     ,
2011 by                                                              , a
                    , (“Seller”), in favor of
                                        , (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of                     , 20    (the “Agreement”). Any term
with its initial letter capitalized and not otherwise defined herein shall have
the meaning set forth in the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver to Purchaser all of Seller’s right, title and
interest in and to the Fixtures and Personal Property without representation or
warranty of any kind whatsoever except as set forth in and subject to the terms
of the Agreement.

WITH RESPECT TO ALL MATTERS TRANSFERRED, WHETHER TANGIBLE OR INTANGIBLE,
PERSONAL OR REAL, SELLER EXPRESSLY DISCLAIMS A WARRANTY OF MERCHANTABILITY AND
WARRANTY FOR FITNESS FOR A PARTICULAR USE OR ANY OTHER WARRANTY EXPRESSED OR
IMPLIED THAT MAY ARISE BY OPERATION OF LAW OR UNDER THE UNIFORM COMMERCIAL CODE
FOR THE STATE IN WHICH THE PROPERTY IS LOCATED (OR ANY OTHER STATE).

This Bill of Sale shall be binding upon and inure to the benefit of the
successors, assigns, personal representatives, heirs and legatees of Purchaser
and Seller.

This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of California.

 

SELLER:

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

I-73



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT H

Intentionally Omitted

 

I-74



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT I

TENANT ESTOPPEL CERTIFICATE

THIS TENANT ESTOPPEL CERTIFICATE (“Certificate”), dated as of
                    , 20    , is executed by                     , a
                    (“Tenant”) in favor of
                                        , a                     , together with
its nominees, designees and assigns (collectively, “Purchaser”) and Purchaser’s
lenders, investors and partners together with their successors and assigns
(collectively, “Lenders”).

RECITALS

A. Tenant and Landlord have entered into that certain Lease dated as of
                    ,             (together with all amendments, modifications,
supplements, guarantees and restatements thereof, the “Lease”), for a portion of
that certain real property commonly known as 50 Fremont, San Francisco,
California (the “Property”).

B. Pursuant to the Lease, Tenant has agreed that upon the request of Landlord,
Tenant would execute and deliver an estoppel certificate certifying the status
of the Lease.

C. Landlord has requested that Tenant execute this Certificate with an
understanding that Purchaser and the Lenders will rely on the representations
and agreements below in acquiring the Property and Landlord’s interest under the
Lease.

NOW, THEREFORE, Tenant certifies, warrants, and represents to Purchaser and
Lenders as follows:

Section 1. Lease. Attached hereto as Exhibit 1 is a true, correct and complete
copy of the Lease, including the following amendments, modifications,
supplements, guarantees and restatements thereof, which together represent all
of the amendments, modifications, supplements, guarantees and restatements
thereof:                                          
                                                                    . (If none,
please state “None.”)

Section 2. Leased Premises. Pursuant to the Lease, Tenant leases those certain
premises (the “Leased Premises”) consisting of approximately
                    rentable square feet within the Property, as more
particularly described in the Lease.

Section 3. Full Force of Lease. The Lease has been duly authorized, executed and
delivered by Tenant, is in full force and effect has not been terminated and
constitutes a legally valid instrument, binding and enforceable against Tenant
in accordance with its terms, subject only to applicable limitations imposed by
laws relating to bankruptcy and creditor’s rights.

Section 4. Complete Agreement. The Lease constitutes the complete agreement
between Landlord and Tenant for the Leased Premises and the Property, except as
modified by the Lease amendments noted above (if any), has not been modified,
altered or amended.

 

I-75



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Section 5. Acceptance of Leased Premises. Tenant has accepted possession and is
currently occupying the Leased Premises.

Section 6. Lease Term. The term of the Lease commenced on
                                        ,              and ends on
                                        ,             , subject to the following
options to extend:                                          
                                                . (If none, please state
“None.”)

Section 7. Purchase Rights. Tenant has no option, right of first refusal, right
of first offer, or other right to acquire or purchase all or any portion of the
Leased Premises or all or any portion of, or interest in, the Property, except
as follows:                                          
                                         
                                         
                                         
                                                 . (If none, please state
“None.”)

Section 8. Rights of Tenant. Except as expressly stated in this Certificate,
Tenant:

(a) has no right to renew or extend the term of the Lease;

(b) has no right, title, or interest in the Leased Premises, other than as
Tenant under the Lease.

Section 9. Rent.

(a) The rent under the Lease is current, and Tenant is not in default in the
performance of any of its obligations under the Lease.

(b) Tenant is currently paying base rent under the Lease in the amount of
$         per month. Tenant has not received and is not, presently, entitled to
any abatement, refunds, rebates, concessions or forgiveness of rent or other
charges, free rent, partial rent, or credits, offsets or reductions in rent,
except as follows:                                          
                                         
                                           . (If none, please state “None.”)

(c) Tenant’s estimated share of operating expenses, common area charges,
insurance, real estate taxes and administrative and overhead expenses is     %
and is currently being paid at the rate of $         per month.

(d) There are no existing defenses or offsets against rent due or to become due
under the terms of the Lease, and there presently is no default or other
wrongful act or omission by Landlord under the Lease or otherwise in connection
with Tenant’s occupancy of the Leased Premises, nor is there a state of facts
which with the passage of time or the giving of notice or both could ripen into
a default on the part of Tenant, or to the best knowledge of Tenant, could ripen
into a default on the part of Landlord under the Lease, except as follows:
                                         
                                         
                                         
                                                              . (If none, please
state “None.”)

Section 10. Security Deposit. The amount of Tenant’s security deposit held by
Landlord under the Lease is $        and is in the form of [cash/letter of
credit].

 

I-76



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Section 11. Prepaid Rent. The amount of prepaid rent, separate from the security
deposit, is $        , covering the period from                         ,
            to                         , 20    .

Section 12. Pending Actions. There is not pending or, to the knowledge of
Tenant, threatened against or contemplated by the Tenant, any petition in
bankruptcy, whether voluntary or otherwise, any assignment for the benefit of
creditors, or any petition seeking reorganization or arrangement under the
federal bankruptcy laws or those of any state.

Section 13. Tenant Improvements. As of the date of this Certificate, to the best
of Tenant’s knowledge, Landlord has performed all construction obligations
required of Landlord pursuant to the Lease and fully funded any construction or
improvement allowance under the Lease, except as
follows:                                        
                                         
                                                        . (If none, please state
“None.”)

Section 14. Assignments by Landlord. Tenant has received no notice of any
assignment, hypothecation or pledge of the Lease or rentals under the Lease by
Landlord. Tenant hereby consents to an assignment of leases and rents to be
executed by Landlord to Purchaser in connection with the acquisition of the
Property by Purchaser and acknowledges that said assignment does not violate the
provisions of the Lease.

Section 15. Assignments by Tenant. Tenant has not sublet or assigned the Leased
Premises or the Lease or any portion thereof to any sublessee or assignee,
except as follows:                                        
                                         
                                                        . (If none, please state
“None.”)

Tenant makes this Certificate with the knowledge that it will be relied upon by
Purchaser and the Lenders.

Tenant has executed this Certificate as of the date first written above by the
person named below, who is duly authorized to do so.

 

TENANT:    

 

 

,

   

a

 

 

   

By:

 

 

       

Name:

 

 

       

Its:

 

 

   

 

I-77



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT J

CONFIDENTIALITY AGREEMENT

THIS PRINCIPAL CONFIDENTIALITY AGREEMENT (this “Agreement”) is made as of the
     day of                     , 20     between                     as Reviewer
(the “Reviewer”) a                     , with an address at
                    and                                          (the “Company”)
a                     , having an address at
                                        .

RECITALS

The Company has agreed to permit the Reviewer to review certain proprietary
information pertaining to the real estate identified in Schedule A annexed
hereto (the “Asset”) for the sole purpose of allowing Reviewer to determine
whether Reviewer wishes to purchase the Asset. Reviewer agrees that the
information may be used for no other purpose prior to any acquisition of the
Asset.

In connection therewith, the Company has agreed to permit the Reviewer to review
and inspect certain non-public documents, files and other information relating
to the Asset, which information (the “Evaluation Material”) may include
economic, commercial, marketing and financial information that is confidential
and/or proprietary in nature. Therefore, the Company has required the Reviewer
to execute and deliver this Agreement as a condition to any right to review and
inspect the information. Evaluation Material includes all information disclosed
to Reviewer other than information that (i) at the time of disclosure or
thereafter is available to the public other than as a result of a breach of this
Agreement; (ii) is already in Reviewer’s possession or becomes available to
Reviewer on a non-confidential basis from a source other than Company, provided
that such source is not bound by an obligation of confidentiality to Company; or
(iii) has been independently developed by Reviewing Party without violation of
this Agreement and without reliance on the Evaluation Material. Company agrees
that Reviewer is a tenant in the Asset and therefore may have independent
knowledge and information regarding the Asset which is not to be deemed
Evaluation Material under any circumstances.

In consideration of being granted the opportunity to review and inspect the
Evaluation Material, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

AGREEMENT

Section 1. Purpose. The Reviewer agrees that its review and inspection of the
Evaluation Material shall be solely to conduct due diligence.

 

I-78



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Section 2. Non-Disclosure and Use of Evaluation Material.

(a) The Reviewer agrees that, except as set forth below, all Evaluation Material
shall be used by the Reviewer solely for the purpose stated above. The Reviewer
further agrees not to disclose any of the Evaluation Material, to any third
party other than its Representatives (as defined below), without the prior
written consent of the Company.

(b) Any of the Evaluation Material that is required to be disclosed by law or by
regulatory or judicial process may be disclosed without the Reviewer being in
breach of its obligations under this Agreement. The Reviewer will provide the
Company written notice at the address provided herein (to the extent not
prohibited by law) so as to enable the Company, at its sole expense to take
action to seek a protective order or other appropriate remedy to ensure
confidential treatment of the Evaluation Material. The Reviewer agrees to
furnish only that portion of the Evaluation Material as is legally required and
agrees to cooperate with the Company on a reasonable basis in its efforts to
obtain a protective order.

(c) Notwithstanding the foregoing, Reviewer may disclose the Evaluation Material
to its directors, officers, employees, agents, attorneys, affiliates, lenders,
investors, business partners and prospective purchasers of the Asset
(collectively, “Representatives”) who need to know such information for purposes
of evaluating the potential purchase transaction, it being agreed that Reviewer
shall make each such Representative aware of the confidential nature of the
Evaluation Material and shall require each such Representative to treat such
Evaluation Material confidentially in accordance with this Agreement.

Section 3. Review of Evaluation Material. The Evaluation Material will be made
available for review by Representatives of the Reviewer at a location and time
and in a manner determined by the Company.

Section 4. Duplication. Intentionally Deleted.

Section 5. Return or Destruction of Evaluation Material. Upon termination of the
Agreement, the Reviewer agrees to promptly return or destroy and certify to its
destruction all handwritten summaries, notes or self-generated computer records
of any items of Evaluation Material previously delivered to Reviewer or provided
by the Reviewer to any Representative. Notwithstanding the foregoing, Reviewer
may retain one copy of the Evaluation Material if required by law or mandated by
prudent corporate policy, and will continue to treat it in accordance with the
terms of this Agreement. Furthermore, with regard to information in electronic
form which is difficult to extract, Reviewer will retain such information and
continue to treat it in accordance with the terms of this Agreement. All of the
Reviewer’s obligations hereunder and all of the Company’s rights and remedies
hereunder shall survive any return or destruction of the information.

Section 6. Reliance on Third Party Appraisal, Engineering and Environmental
Reports and Other Evaluation Material.

(a) The Reviewer acknowledges and agrees that the Company makes no warranties or
representations, whether express or implied, in fact or in law, with respect to
the content, accuracy or completeness of financial statements, documents
pertaining to the real property and

 

I-79



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

improvements on the Asset and any of the Evaluation Material, unless expressly
set forth in a separate agreement. Unless otherwise expressly provided therein,
all Evaluation Material, including, without limitation, the appraisal,
engineering and environmental reports of third party appraisal, engineering and
environmental firms, has been prepared for use solely and exclusively by the
Company or the Company’s predecessors in interest. Such reports and other
Evaluation Material are provided for information purposes only, and the Reviewer
hereby agrees that such reports and other Evaluation Material shall not be
relied upon as indicators of the value of the Asset. The Company has not
directed the manner or method any such firm or other person utilized in
performing its work or producing its report or other Evaluation Material, and
the Reviewer shall make its own independent determination as to the adequacy or
correctness thereof or the assumptions used and conclusions reached therein. The
Reviewer specifically acknowledges that the appraisal, engineering and
environmental consultant industries may not be regulated and that neither the
scope of any such work nor any such report may satisfy various governmental
requirements or identify all possible appraisal, engineering or environmental
issues or concerns. The Reviewer also acknowledges that conditions at any
particular portion of the Asset and the surrounding area may have changed since
such reports were performed.

(b) The Reviewer shall not have the right to rely upon, and hereby expressly
agrees not to rely upon, the conclusions or other data set forth in any reports
or any other Evaluation Material and shall have no recourse against the Company
or its shareholders, partners, members, officers, trustees, employees, agents,
advisors, counsel or other representatives, including the preparers of such
reports or other Evaluation Material, in the event of any errors therein or
omissions therefrom or for any other reason, unless otherwise agreed to by the
parties hereto in a separate written agreement. The Company shall not (i) have
any obligation or responsibility whatsoever, or (ii) make any representation or
warranty or assume any duty or obligation, for the adequacy, completeness,
accuracy, form or content of the scope of any work or any such report or other
Evaluation Material, the existence or non-existence of any facts related
thereto, the performance or quality of any work performed or the absence of
defects therefrom, or the financial condition or professional qualifications of
or the reporting thereof by any such firm or other person, unless otherwise
agreed to by the parties hereto in a written agreement. The Company’s
acceptance, review or use of any such report or other Evaluation Material shall
not constitute (i) an approval of any such report or other Evaluation Material,
(ii) a waiver of any of its rights under any agreements it has relating to
environmental matters, or (iii) a release of any person of its obligations under
any agreements it has relating to environmental matters.

(c) The Reviewer’s decision to purchase or not to purchase the Asset is and will
be based on the Reviewer’s independent evaluation of the Asset. The Reviewer is
experienced in evaluating, owning and holding commercial real estate in the
nature of the Asset. The Reviewer is familiar with the risks associated with
commercial real estate sale transactions.

(d) The Company agrees not to claim any conflict of interest solely by reason of
any such appraisal, engineering or environmental firms whose work is part of the
Evaluation Material, discussing its report with the Reviewer or the Reviewer
utilizing any such firm in its investigation of the Asset, provided that the
Reviewer shall be solely responsible for any associated costs and expenses. If
the Reviewer utilizes any such firm, the Reviewer acknowledges and agrees that
it has selected such firm on the basis of independent information

 

I-80



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

and has not relied upon or received any recommendation from the Company and that
such firm and the Reviewer shall be responsible for determining the appropriate
level or inquiry and scope of services to be provided to the Reviewer, and such
firm shall conduct such services independent of the services conducted for the
Company. Although such firm may utilize records it utilized on behalf of the
Company, the Reviewer and such firm shall be solely responsible for determining
the need to update or further research such records, without reliance on the
Company. The Reviewer shall cause such firm to provide the Company with a copy
of any appraisal, engineering or environmental report regarding such services it
performs for the Reviewer at the same time it is provided to the Reviewer;
provided, however, the Company agrees that any such appraisal, engineering or
environmental report shall not be distributed to any third party during the
period that the Reviewer is evaluating the Evaluation Material.

Section 7. Property Inspection. The Reviewer agrees that without written consent
from the Company, the Reviewer will not seek to gain access to any non-public
areas of the Asset, or to any books and records of the Asset other than those
made available by the Company. The Reviewer agrees not to communicate with any
tenant, property manager or other person having rights and/or responsibilities
with respect to the Asset or any of the Evaluation Material without the prior
written consent of the Company.

Section 8. Termination. Notwithstanding anything to the contrary set forth
herein, this Agreement shall remain in full force and effect until the earlier
of (a) twelve (12) months from the date hereof, or (b) the sale, if any, of the
Asset to the Reviewer or the Reviewer’s affiliate or subsidiary.

Section 9. Remedies. In the event the Reviewer or any of its Representatives
fails in any respect to comply with its obligations under this Agreement, the
Reviewer shall be liable to the Company for such breach, and the Company shall
be entitled to exercise any right, power or remedy available to the Company at
law or in equity for such breach. Such remedies may include, without limitation,
the right to sue for specific performance, injunctive or other equitable relief
and/or damages. No forbearance, failure or delay in exercising any such right,
power or remedy shall operate as a waiver thereof.

Section 10. Applicable Law. This Agreement is governed by and will be construed
in accordance with the laws of the State of California without giving effect to
its conflict of laws principles.

Section 11. Notices. All notices and other communications required or permitted
under this Agreement (“Notices”) must be in writing and must be sent by i)
personal delivery, (ii) certified mail, return receipt requested, (iii) for next
day delivery by nationally recognized overnight delivery service that provides
evidence of the date of delivery with all charges prepaid, or (iv) electronic
mail, in any case with all charges prepaid, addressed to the appropriate party
at its address indicated in this Agreement. The Reviewer or the Company each may
change from time to time the address to which Notices must be sent, by Notice
given in accordance with this Section. All Notices given in accordance with this
Section will be deemed to have been received three (3) business days after
having been deposited in any mail depository regularly maintained by the United
States Postal Service, if sent by certified mail, on the date delivered if by
personal

 

I-81



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

delivery or electronic mail or one (1) business day after having been deposited
with a nationally recognized overnight delivery service, if sent by overnight
delivery, or on the date delivery is refused, as indicated on the return receipt
or the delivery records of the delivery service, as applicable. Notices given by
counsel to a party in accordance with the above shall be deemed given by such
party.

Section 12. Unenforceable Provisions. If any provision of this Agreement is
found to be illegal or unenforceable or would operate to invalidate this
Agreement, then the provision will be deemed to be expunged, and this Agreement
will be construed as though the provision was not contained herein and the
remainder of this Agreement will remain in full force and effect.

Section 13. Entire Agreement. Any agreements between the parties relating to the
matters described herein are contained in this Agreement, which contains the
complete and exclusive statement of the agreements between the Company and
Reviewer, except as the Company and Reviewer may later agree in writing to amend
this Agreement.

Section 14. No Oral Amendment. This Agreement may not be amended, waived or
terminated orally or by any act or omission made individually by the Company or
Reviewer but may be amended, waived or terminated only by a written document
signed by the party against whom enforcement of the amendment, waiver or
termination is sought.

Section 15. No Discussion. Reviewer shall not discuss bid pricing with any other
party, or reveal to any party the amount of Reviewer’s bid.

Section 16. E-mail or PDF Signatures. To facilitate execution of this Agreement,
Reviewer may provide its signature by electronic mail (e-mail), or portable
document format (PDF) of the signature page to Company, which shall be effective
as an original signature page for all purposes. A copy of the electronic mail or
PDF shall also be sent to the intended addressee by (i) personal delivery,
(ii) certified mail, return receipt requested, (iii) for next day delivery by
nationally recognized overnight delivery service that provides evidence of the
date of delivery, in any case with all charges prepaid, addressed to the Company
at its address listed above. Delivery of the execution original to the Agreement
or any e-mail signature or PDF thereof may be given on behalf of Reviewer by the
attorney of Reviewer.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

I-82



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

IN WITNESS WHEREOF, a duly authorized representative of the Reviewer has
executed this Agreement as of the date set forth below:

 

     

REVIEWER:

     

 

     

 

 

, a

 

 

Federal Tax Identification

   

By:

 

 

No.

 

 

   

Name:

       

Title:

 

 

I-83



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

SCHEDULE A

ASSET NAME

CITY, STATE

 

I-84



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT K

SITE ACCESS AND INDEMNIFICATION AGREEMENT

This Site Access and Indemnification Agreement (the “Agreement”) dated this
    day of              is by and among                     , a
                     (“Purchaser”) with offices at                      and
                    , a                      (“Owner”), with offices at
                                        .

RECITALS:

A. Owner is the owner of certain real property more particularly described on
Exhibit “A” attached hereto (collectively, “Property”); and

B. Purchaser is considering purchasing the Property and in that connection
wishes to assess the environmental, engineering, and financial aspects of the
Property; and

C. Purchaser has or will retain third party experts (collectively, “Purchaser’s
Consultant”) to perform assessments of the environmental, engineering, and
financial aspects of the Property (collectively “Property Inspections”); and

D. Owner wishes to grant to Purchaser a license to conduct such assessments
subject to certain conditions and requirements;

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein, the parties agree as follows:

1. Non-Exclusive License.

(a) Owner hereby grants to Purchaser and Purchaser’s Consultant a temporary
non-exclusive license, subject to terms hereof, to enter upon the Property for
the purpose of performing Property Inspections.

(b) The license shall continue in force until the earlier of: (i) Purchaser’s
purchase of the Property, if applicable; or (ii) written notice from one party
to the other party terminating this Agreement.

(c) The temporary non-exclusive license to enter upon the Property, granted to
Purchaser does not constitute the grant of an easement or any other interest in
the Property.

2. Purchaser’s Consultant. Purchaser agrees to provide this Agreement to
Purchaser’s Consultant and advise Purchaser’s Consultant that Purchaser is bound
by the terms of this Agreement.

 

I-85



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

3. Access to the Property

(a) Purchaser shall conduct the Property Inspections only during normal business
hours and Owner shall have the right to impose reasonable conditions on
performance of the Property Inspections (including, without limitation,
reasonable schedule modifications) so as to minimize disturbances at the
Property.

(b) Purchaser shall be responsible for the construction and maintenance of any
improvements at the Property, whether permanent or temporary, which are required
in order to conduct the Property Inspections.

(c) If Owner should at any time prior to completion reasonably require that any
such improvements be moved or modified so as to minimize disturbances at the
Property, Purchaser shall comply with Owner’s wish at its sole expense.
Purchaser shall give Owner reasonable prior notice before conducting the
Property Inspections, including locations and times at which the activities will
take place.

(d) Purchaser shall require Purchaser’s Consultant and all personnel involved in
the Property Inspections to sign in with Owner’s property management personnel
when entering the Property and to sign out when leaving the Property and in all
cases to contact Owner’s property management personnel not less than 24 hours in
advance to arrange for entry.

(e) Purchaser agrees that entry upon the Property shall be limited to the extent
necessary for the performance of the Property Inspections and shall otherwise be
limited as provided herein.

4. Equipment.

(a) Purchaser agrees to maintain equipment and other materials brought on the
Property for Property Inspections in an orderly manner while they are located on
the Property and to maintain them in locations specified by Owner. Purchaser
agrees to remove all debris and trash resulting from the Property Inspections on
a daily basis and to remove all equipment and other materials used by
Purchaser’s Consultant as soon as the activity for which such equipment and
other materials are used is completed.

5. Safety; Restoration.

(a) Purchaser shall take all appropriate measures for the safety of persons and
property on the Property and shall comply with all legal requirements.

(b) Purchaser shall restore any damage to the Property resulting from the
Property Inspections including but not limited to repair of surface openings
resulting from tests.

6. Wastes. Any and all samples, sample residues, by-products from the sampling
process, extracts, well purgings, core borings and hazardous and other wastes
(collectively, “Wastes”) derived from the Property Inspections (including,
without

 

I-86



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

limitation, any contaminated protective clothing or other materials used in
performing the Property Inspections) when removed from the property shall be
deemed the property of Purchaser and shall be transported and disposed of by
Purchaser in accordance with applicable law.

7. Indemnity. Purchaser shall indemnify, save and hold Owner and Owner’s
officers, agents, employees, directors, trustees, invitees, successors, and
assigns (collectively “Indemnitees”) harmless against all losses, costs,
expenses, liabilities, claims, litigation, demands, proceedings and damages
(including but not limited to attorneys’ fees) suffered or incurred by Owner or
any such Indemnitees arising out of and limited to the Property Inspections;
which indemnity shall survive the termination of this Agreement or the
Purchaser’s acquisition of the Property for a period of twelve (12) months;
provided, however, that Purchaser’s indemnity hereunder shall not include any
losses, cost, damage or expenses resulting from (x) the acts of Owner, its
agents or representatives, or (y) the discovery of any pre-existing conditions
of the Property to the extent not exacerbated by Purchaser or its Consultants.
Purchaser waives any claims against Owner arising out of the Property
Inspections or this Agreement other than claims that are solely caused by or
solely arise from any grossly negligent or willful misconduct of Owner.
Purchaser hereby assumes all responsibility for claims against Owner by
Purchaser’s Consultant, and the contractors, subcontractors, employees, and
agents of Purchaser and Purchaser’s Consultant other than claims that are solely
caused by or solely arise from Owner’s gross negligence or willful misconduct.

8. Insurance.

(a) Purchaser shall, during the term of this Agreement and at all times during
which access is available to it, maintain, or require Purchaser’s Consultant and
its subcontractors and agents to maintain, insurance, in form and substance
reasonably satisfactory to Owner, with insurance companies acceptable to Owner,
the following insurance:

(i) Comprehensive General Liability or Commercial General Liability Insurance,
with limits of not less than One Million Dollars ($1,000,000) combined single
limit per occurrence and not less than Two Million Dollars ($2,000,000) on a
general aggregate basis, for bodily injury, death and property damage, and

(ii) Excess (umbrella) liability insurance with liability insurance with limits
of not less than Five Million Dollars ($5,000,000) per occurrence.

(b) Each policy of insurance shall:

 

  (i)

name Owner and any other affiliate or subsidiary to which this Agreement may be
assigned by Owner as additional insureds;

 

  (ii)

state that such policy is primary and noncontributing with any insurance carried
by Owner;

 

I-87



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

  (c)

A certificate, together with any endorsements to the policy required to evidence
the coverage which is to be obtained hereunder, shall be delivered to Owner
prior to Purchaser’s entry upon the Property for the purpose of performing
Property Inspections. A renewal certificate for each of the policies required in
this Section shall be delivered to Owner not less than thirty (30) days prior to
the expiration date of the term of such policy.

9. Reports. If Purchaser terminates the Agreement, Purchaser shall promptly
provide to Owner a copy of all final reports and test results prepared or
furnished in connection with the Property Inspections, provided Owner signs a
non-reliance letter if requested by Purchaser. At Owner’s request, Purchaser
shall also promptly provide Owner with split or duplicate samples for tests on
the Property.

10. Privileged Information.

(a) During the course of the performance of the Property Inspections, Purchaser
may acquire knowledge concerning environmental problems that exist at the
Property, other knowledge concerning the Property or Owner, or knowledge of
other matters of a sensitive business nature (collectively, “Privileged
Information”).

(b) Except as described below, neither Purchaser nor Purchaser’s Consultant
shall disclose to any third party, publicize or suffer or permit any of its
employees to so disclose or publicize any such Privileged Information. In the
event that Purchaser believes in good faith that it is required by any legal
requirement to disclose any such Privileged Information, then Purchaser shall
immediately notify Owner of such belief and the reasons for such belief. If
Owner within ten (10) days after receipt of such notice, advises the party that
sent the notice that Owner shall itself disclose the information, then Purchaser
shall make such disclosure (unless either such party reasonably believes that it
must disclose such information by law). If Purchaser reasonably believes that
such disclosure is required to be made in less than the 10-day period, then the
notice to Owner shall so state, and Owner’s time to respond will be reduced
accordingly. Purchaser agrees to provide this Section of this Agreement to
Purchaser’s Consultant and advise Purchaser’s Consultant that Purchaser is bound
by the terms of this Section. Purchaser shall be responsible for any disclosure
or publication of Privileged Information by Purchaser’s consultant in violation
of the terms hereof.

11. Survival. The obligations of Purchaser shall survive termination of the
license granted hereunder and any termination of this Agreement. Within one
(1) year following the Closing, all obligations of Purchaser hereunder shall
terminate and be of no further force or effect.

12. Default. In the event of any default by Purchaser hereunder, Owner may, by
notice to Purchaser, immediately terminate the license granted hereunder.

 

I-88



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

13. Mechanics’ Liens. Purchaser shall promptly remove, by payment, bonding or
otherwise, any mechanic’s liens on the Property that arise out of the Property
Inspections or otherwise out of activities conducted by or on behalf of
Purchaser.

14. Notices. All notices, consents, approvals, acceptances, demands, waivers and
other communications (“Notice”) required or permitted hereunder must be in
writing and must be sent by (i) personal delivery, (ii) certified mail, return
receipt requested, (iii) for next day delivery by nationally recognized
overnight delivery service that provides evidence of the date of delivery, or
(iv) electronic mail, in any case with all charges prepaid, addressed to the
appropriate party at its address listed below.

 

To Seller:

 

 

      

 

      

 

      

Attention:

 

 

    

With a copy to:

 

 

      

 

      

 

      

 

      

Attention:

 

 

    

Email:

 

 

  

To Purchaser:

 

 

      

 

      

 

      

 

      

Attention:

 

 

    

Email:

 

 

  

With a copy to:

 

 

      

 

      

 

      

 

      

Attention:

 

 

    

Email:

 

 

  

All Notices given in accordance with this Section will be deemed to have been
received three (3) business days after having been deposited in any mail
depository regularly maintained by the United States Postal Service, if sent by
certified mail, on the date delivered if by personal delivery or electronic mail
or one (1) business day after having been deposited with a nationally recognized
overnight delivery service, if sent by overnight delivery, or on the date
delivery is refused, as indicated on the return receipt or the delivery records
of the delivery service, as

 

I-89



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

applicable. Notices given by counsel to a party in accordance with the above
shall be deemed given by such party. Either party may change its address(es) for
receipt of Notice by delivery of written notice to the other party in accordance
with this Section 11. Notwithstanding the foregoing, Purchaser shall provide
notice to Owner of entry upon the Property for Property Inspections
telephonically to Owner’s property management personnel at the following
telephone number (        )        -                    .

15. Severability. If any term in this Agreement shall be deemed unenforceable,
such term shall be deemed independent from the remainder of this Agreement, the
enforceability of which shall in no way be affected thereby, and the term in
question shall be deemed to be rewritten so as to be enforceable to the fullest
extent possible consistent with the intention of the parties.

16. Amendments. No purported alteration, amendment, change, waiver, termination
or other modification of this Agreement shall be binding upon any of the parties
hereto or have any other force or effect in any respect or particular, unless
the same shall be in writing and signed by or on behalf of the parties to be
charged therewith.

17. Merger. All prior understandings and agreements among the parties are merged
in this Agreement, which alone fully and completely express the understandings
among the parties thereto and which are entered into after full investigation.
This Agreement shall be given a fair and reasonable construction in accordance
with the intention of the parties hereto and without regard to or aid of canons
requiring construction against the party responsible for the drafting of the
same.

18. Non-Waiver. No failure or delay of any party in the exercise of any right
given to such party hereunder, or the waiver by any party of any condition
hereunder for its benefit, shall constitute a waiver of any other or further
right, nor shall any single or partial exercise of any right preclude other or
further exercise thereof or any other right. The waiver of any breach hereunder
shall not be deemed to be a waiver of any other or subsequent breach hereof.

19. Waiver of Trial by Jury. The respective parties hereto shall and they hereby
do waive trial by jury in any action brought by any of the parties hereto
against another on any matters whatsoever arising out of or in any way connected
with this Agreement.

20. Non-Assignability. This Agreement and the privileges of Purchaser hereunder
may not be assigned by Purchaser without the prior written consent of Owner;
provided, that if Purchaser and Owner enter into a definitive agreement for the
purchase and sale of the Property (a “Purchase Agreement”), then Purchaser may
assign this Agreement to the same extent that Purchaser may assign the Purchase
Agreement.

21. No Agreement of Sale. The parties hereto do hereby acknowledge and agree
that nothing contained herein shall constitute an acknowledgment or agreement by
Owner to sell the Property to Purchaser, such sale being accomplished only
following the entering into of a specific contract of sale between Owner and
Purchaser in accordance with Owner having obtained requisite approval and
corporate authorization.

 

I-90



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

22. Counterparts. This Agreement may be executed in one or more counterparts
each counterpart of which shall constitute an executed agreement.

23. Applicable Law. The parties hereto do hereby agree that this Agreement and
the rights and obligations of the parties hereto shall be governed by the laws
and jurisdiction of the State of California.

24. E-mail or PDF Signatures. Signatures to this Agreement transmitted by e-mail
or PDF shall be valid and effective to bind the party so signing. A copy of the
electronic mail or PDF shall also be sent to the intended addressee by one of
the means described in clauses (i) through (iii) of Section 14 above, in any
case with all charges prepaid, addressed to the appropriate party at its address
listed above. Delivery of the execution original to the Agreement or any e-mail
signature or PDF page thereof may be given on behalf of a party by the attorney
of such party.

SIGNATURES FOLLOW

REMAINDER OF THIS PAGE IS BLANK

 

I-91



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

IN WITNESS HEREOF, the parties have duly executed this Agreement as of the date
first set forth above.

 

SELLER

By:

 

 

Its:

 

 

Purchaser

By:

 

 

Its:

 

 

 

*

Change name as necessary

 

I-92



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT L

Tenant Notice Letter

TENANT NOTICE LETTER

                    , 20    

HAND DELIVERED

 

TO:

All Tenants at                                         (the “Property”)

 

RE:

                                         

Notification Regarding Change of Ownership

This letter is to notify you as a Tenant at the referenced Property, that the
Property has been sold by                                          (“Seller”),
to                                          (“Purchaser”). As of the date
hereof, your Lease has been assigned by Seller to Purchaser. From the date of
this letter, any and all unpaid rent as well as all future rent, or any other
amounts due under the terms of your Lease, shall be directed as follows:

 

 

 

 

 

 

 

 

Any future correspondence regarding the lease should be sent to the following
addresses:

 

 

 

 

 

 

 

 

With a copy to:

 

 

 

 

 

 

 

 

 

I-93



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

As part of the sale, all refundable tenant deposits, if any, actually held by
Seller with respect to the Property have been transferred to, and Seller’s
obligations with respect to such deposits have been assumed by, Purchaser as of
the date of this letter. Any and all payments of rent (or other sums due under
your Lease) hereafter paid to any party other than Purchaser shall not relieve
you of the obligation of making said payment to Purchaser.

 

Purchaser:

 

 

 

 

 

By:

 

 

   

Name:

 

 

   

Title:

 

 

Seller:

 

 

 

 

 

By:

 

 

   

Name:

 

 

   

Title:

 

 

 

I-94



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

EXHIBIT M

FEDERAL GOVERNMENT LEASE RIDER

This Federal Government Lease Rider is attached to and made a part of that
certain Purchase and Sale Agreement (“Purchase Agreement”) by and between
                    (“Seller”) and                     (“Purchaser”) respecting
that certain improved real property commonly known as
                    (“Property”) and dated as of                     , 2011
(“Effective Date”).

1. Capitalized Terms. All capitalized terms used herein and not defined herein
shall have the meanings ascribed thereto in the Purchase Agreement.

2. Federal Contract Law Acknowledgement. The parties to the Purchase Agreement
acknowledge that any leases involving the federal government as a tenant are
subject to various laws and regulations relating to federal government
contracts, including but not limited to the Federal Property and Administrative
Services Act of 1949 as amended (40 U.S.C. § 471 et seq.) and regulations
promulgated thereunder, the Assignment of Claims Act (41 U.S.C. § 15 and 31
U.S.C. § 3727) and regulations promulgated thereunder, and the Federal
Acquisition Regulation (48 C.F.R. Chapter 1).

3. Amendments. The Purchase Agreement is hereby amended as follows:

(a) The following phrase is added at the end of Section [1.1(d)] [Leases] of the
Purchase Agreement:

“(the transfer of any lease involving the federal government as a tenant being
subject to the provisions of the Assignment of Claims Act and regulations
promulgated thereunder).”

(b) Section [4.1(b)(ii)] is modified by adding at the end thereof, the
following:

“, and it is agreed that the transfer of any lease involving the federal
government as a tenant shall be subject to the provisions of the Assignment of
Claims Act and regulations promulgated thereunder”

(c) Section [4.1(b)(x)] is modified by adding at the end thereof, the following:

“Notwithstanding anything herein to the contrary, as to any lease agreement
involving the federal government, Seller shall be required only to make
reasonable efforts to obtain a “statement of lease” or “lease status report” in
the form customarily issued by the responsible contracting officer, with it
being acknowledged that (i) Purchaser may be required to execute a written
request, together with Seller, for such a “statement of lease” or “lease status
report,” (ii) the contracting officer may only issue the Government’s “statement
of lease” or “lease status report” subject to “a reasonably diligent review of
the contracting officer’s lease file as of the date of issuance,” (iii) a
Government “statement of lease” or “lease status report” serves informational
purposes only and does

 

I-95



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

not waive or otherwise affect in any way the rights the Government has pursuant
to its real property leases, and (iv) federal laws and regulations and lease
agreements involving the federal government may contain additional or other
limitations or qualifications on the content and accuracy of a “statement of
lease” or “lease status report.”

(d) The following is added as a new Section [10.6] to the Purchase Agreement:

“[10.6] Novation Agreement for GSA Lease. Seller shall assemble and file a
letter to the United States General Services Administration or other appropriate
agency indicating that Purchaser should be recognized as the new lessor under
any leases involving the federal government as a tenant, together with a
novation agreement and other attachments thereto required to be provided under
the Federal Acquisition Regulation System as attachments to novation agreement
requests or reasonably requested by the Government contracting officer, and the
parties shall utilize commercially good faith efforts to obtain Government
execution of said agreement in the form attached hereto as Exhibit      promptly
after Closing. Purchaser agrees to provide all documentation and signature
required for novation agreement requests. The terms of this provision shall
survive Closing.”

(e) The following is added as a new Section [11.2    ] of the Purchase
Agreement:

“(    ) For leases involving the federal government as a tenant, amounts due in
lump sums payments payable by the Government in arrears annually or at other
intervals, including but not limited to the Government’s portion of any
increases in real estate taxes over the base tax year for any such lease and the
Government’s portion of any increases in operating expenses as calculated
pursuant to the terms of the relevant leases.”

(f) The following is added at the end of Section [11.3] of the Purchase
Agreement:

[Notwithstanding anything herein to the contrary, the parties hereto acknowledge
that rent for leases with the federal government are generally paid one month in
arrears during the first week of the following month and any rents collected
with respect to such federal government leases as of Closing and/or post-Closing
that are allocable to pre-Closing and/or Closing Date periods shall be paid to
and for the account of Seller.]”

(g) Section 1 of Exhibit E, Assignment and Assumption Agreement of the Purchase
Agreement is modified to add the following phrase after the first sentence
thereof,

“provided, however, that the transfer of any lease involving the federal
government as a tenant is subject to the provisions of the Assignment of Claims
Act and regulations promulgated thereunder”

4. Indemnity for Post-Novation Period. For the period of time between the
Closing and the Government’s execution of Novation Agreements recognizing
Purchaser as the new lessor for any leases involving the federal government as a
tenant (the “Pre-Novation Period”), Purchaser acknowledges that Seller will
continue to be the Government’s lessor. However, after the Closing, Purchaser
shall be solely responsible for the performance of any obligations under such
leases relating to the time after Closing. According, Purchaser hereby agrees to
indemnify

 

I-96



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

and hold Seller harmless for any liabilities arising under or noncompliance with
any of the terms of any leases involving the federal government as a tenant
arising during or relating to the Pre-Novation Period (including but not limited
to reasonable attorney fees and expenses).

5. Full Force and Effect. The parties hereto hereby ratify and confirm all of
the terms and provisions of the Purchase Agreement, as modified by this Rider,
which continues in full force and effect. In the event of a conflict between the
terms of this Rider and the terms of the Purchase Agreement, the terms of this
Rider shall govern the rights and obligations of the parties hereto. All
references in the Purchase Agreement to “Agreement” shall be deemed to mean the
Purchase Agreement, as modified by this Rider.

6. Counterparts. This Rider may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all of which, when taken
together, shall constitute but one and the same instrument.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

 

I-97



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

IN WITNESS WHEREOF, Seller and Purchaser have caused this Rider to be executed
and delivered as of the date first above written.

 

WITNESSES:

   

SELLER:

 

   

 

   

By:

 

 

   

Name:

 

 

   

Title:

 

 

WITNESSES:

   

PURCHASER:

 

   

 

   

By:

 

 

   

Name:

 

 

   

Title:

 

 

 

I-98



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Addendum 1 to Exhibit M

NOVATION AGREEMENT

                                             (the “Transferor”), a
                    organized and existing under the laws of
                    ;                                         (the
“Transferee”), a                     organized and existing under the laws of
Illinois; and the United States of America acting by and through the
                                             (the “Government”) enter into this
Agreement as of                          ,             (the “Effective Date”).

 

  (a)

The parties agree to the following facts:

(1) The Government, represented by various Contracting Officers of the
                                             , has entered into a lease with the
Transferor, namely: Lease Number                     for the use of certain
space located at                     (the “Property”). The term “the Lease,” as
used in this Agreement, means the above lease and all modifications made between
the Government and the Transferor before the effective date of this Agreement
(whether or not performance and payment have been completed and releases
executed if the Government or the Transferor has any remaining rights, duties,
or obligations under the Lease). Also included in the term “the Lease” are all
modifications made under the terms and conditions of the Lease between the
Government and the Transferee, on or after the effective date of this Agreement.

(2) As of                                         , the Transferor has
transferred the Property to the Transferee by virtue of
a                    between the Transferor and the Transferee dated
                    (the “Transfer”).

(3) The Transferee has acquired all the Transferor’s interest in the Property by
virtue of the above Transfer.

(4) The Transferee has assumed all obligations and liabilities of the Transferor
under the Lease by virtue of the above Transfer.

(5) The Transferee is in a position to fully perform all obligations that may
exist under the Lease.

(6) It is consistent with the Government’s interest to recognize the Transferee
as the successor party to the Lease.

(7) Evidence of the above Transfer has been filed with the Government.

 

I-99



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

  (b)

In consideration of these facts, the parties agree that by this Agreement:

(1) The Transferor confirms the transfer of the Property to the Transferee, and,
as of the Effective Date, waives any claims and rights against the Government
that it now has or may have in the future in connection with the Lease.

(2) The Transferee agrees to be bound by and to perform the Lease in accordance
with the conditions contained in the Lease. The Transferee also assumes all
obligations and liabilities of, and all claims against, the Transferor under the
Lease as if the Transferee were the original party to the Lease.

(3) The Transferee ratifies all previous actions taken by the Transferor with
respect to the Lease, with the same force and effect as if the action had been
taken by the Transferee.

(4) The Government recognizes the Transferee as the Transferor’s successor in
interest in and to the Lease. The Transferee by this Agreement becomes entitled
to all rights, titles, and interests of the Transferor in and to the Lease as if
the Transferee were the original party to the Lease. Following the Effective
Date of this Agreement, the term “Contractor,” as used in the Lease, shall refer
to the Transferee.

(5) Except as expressly provided in this Agreement, nothing in it shall be
construed as a waiver of any rights of the Government against the Transferor.

(6) All payments and reimbursements previously made by the Government to the
Transferor, and all other previous actions taken by the Government under the
Lease, shall be considered to have discharged those parts of the Government’s
obligations under the Lease. All payments and reimbursements made by the
Government after the date of this Agreement in the name of or to the Transferor
shall have the same force and effect as if made to the Transferee, and shall
constitute a complete discharge of the Government’s obligations under the Lease,
to the extent of the amounts paid or reimbursed.

(7) The Transferor and the Transferee agree that the Government is not obligated
to pay or reimburse either of them for, or otherwise give effect to, any costs,
taxes, or other expenses, or any related increases, directly or indirectly
arising out of or resulting from the transfer or this Agreement, other than
those that the Government in the absence of this transfer or Agreement would
have been obligated to pay or reimburse under the terms of the Lease.

(8) The Government agrees that, as of the Effective Date, the Government shall
look only to Transferee with respect to the performance of Lessor’s obligations
under the Lease.

(9) The Lease shall remain in full force and effect, except as modified by this
Agreement. Each party has executed this Agreement as of the day and year first
above written.

 

I-100



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

[Signature Page Follows]

IN WITNESS WHEREOF, the parties hereto have set their hands as of the date first
set forth above.

UNITED STATES OF AMERICA, acting by and through the
                                        

 

By:

 

 

Name:

 

 

Title:

 

 

                             [Transferor], a
                                [State]                             [Entity
Type]

 

By:

 

 

Name:

 

 

Title:

 

 

                             [Transferee], a
                                [State]                             [Entity
Type]

 

By:

 

 

Name:

 

 

Title:

 

 

 

I-101



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Exhibit N

SELLER ESTOPPEL CERTIFICATE

 

TO

  

 

  

(“Purchaser”)

     

 

        

 

     

RE:

 

  Property Address:

 

 

  

Lease Date:

 

 

  

Between

 

 

 

,

  

“Landlord” and

 

 

 

,

 

“Tenant”

Square Footage Leased:

 

 

  

Suite No.:

 

 

  

Floor:

 

 

  

                                         (“Seller”) hereby certifies, to
Seller’s knowledge, as of the date hereof as follows:

1. Attached hereto as Exhibit 1 is a true, correct and complete copy of the
Lease. The above-described Lease has not been canceled, modified, assigned,
extended or amended except                                              .

2. Rent has been paid to the first day of the current month and all additional
rent has been paid and collected in a current manner. There is no prepaid rent
except $            , and the amount of the security deposit is $            .

3. Rent is currently payable in the amount of $            monthly exclusive of
Tenant’s share of taxes and operating expenses.

4. The Lease terminates on                     , 20     subject to any renewal
option(s) set forth in the Lease.

5. All work to be performed for Tenant under the Lease has been performed as
required and to Seller’s Knowledge, has been accepted by Tenant, except
                                        .

6. The Lease is: (a) in full force and effect; (b) to Seller’s Knowledge, free
from default; (c) Seller has not received written notice of any claims against
the Landlord or offsets against rent; and (d) to Seller’s Knowledge, Tenant has
no claims against the Landlord or offsets against rent.

 

I-102



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

7. The base year for operating expenses and real estate taxes, as defined in the
said Lease is                                         .

8. The Tenant has no right or option pursuant to the said Lease or otherwise to
purchase all or any part of the leased premises or the building of which the
leased premises are a part.

9. There are no other agreements written between the undersigned and the Tenant
with respect to the Lease and/or the leased premises and building.

10. The statements contained herein may be relied upon by any prospective
purchaser of the property of which the premises is a part and its mortgage
lender.

The term “to Seller’s Knowledge” shall have the meaning ascribed to such terms
in Section 13.2 (Definition of Seller’s Knowledge) of that certain Purchase and
Sale Agreement dated                     ,             , between Seller and
                    , (“Purchaser”) (the “Purchase Agreement”). The provisions
of Section 15.23 (Survival) and Section 15.16 (Limitation of Liability) of the
Purchase Agreement are hereby incorporated into this certificate by reference,
and this certificate is delivered to the above-referenced party subject to such
provisions. In the event that Purchaser receives a Required Tenant Estoppel
Certificate (as defined in the Purchase Agreement) from Tenant, such Required
Tenant Estoppel shall replace in its entirety this Seller Estoppel Certificate,
and this Seller Estoppel Certificate shall be null and void.

 

Dated this                      day of                      , 20    .

SELLER:

 

 

  ,

a

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

I-103



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Exhibit O

PRE-WAIVED EXCEPTIONS

 

1.

Rights of way, easements for light and air, conditions, covenants, restrictions
and reservations as contained in the following:

Agreement – ISABEL W. SPRAGUE, first party; CHAS. C. MOORE & CO., ENGINEERS, A
CORPORATION, second party; and MARTIN INVESTMENT COMPANY, A CORPORATION, dated
November 6, 1913, recorded JANUARY 19, 1914, BOOK 41 OF COVENANTS, PAGE 220.

Deed by Isabel Sprague (wife of Richard H. Sprague), formerly Isabel W. Donahue,
also called Belle W. Donahue (under which name of Isabel W. Donahue, also called
Belle W. Donohue, she acquired an interest in the property herein described, she
having since time married Richard H. Sprague) to Chas. C. Moore & Co.,
Engineers, a corporation, and Martin Investment Company, a corporation, dated
July 7, 1913, recorded JANUARY 19, 1914, BOOK 772 OF DEEDS, PAGE 285,

The above right of way being the same as shown on the ALTA/ACSM Survey prepared
by Martin M. Ron Associates, dated NOVEMBER 29, 2004, Job No. S-5819.

 

2.

Covenants, conditions and restrictions, but omitting any covenant or
restriction, based on race, color, religion, sex, handicap, familial status or
national origin unless and only to the extent that said covenant (a) is exempt
under Chapter 42, Section 3607 of the United States Code or (b) relates to
handicap but does not discriminate against handicapped persons, contained in the
Declaration

 

By:

  

FIVE FREMONT CENTER ASSOCIATES, A CALIFORNIA PARTNERSHIP

Recorded:

  

NOVEMBER 17, 1981, BOOK D309, PAGE 417, OFFICIAL RECORDS

 

3.

License Agreement

 

Dated:

  

DECEMBER 6, 1984

Executed By:

  

FREMONT CENTER ASSOCIATES, LICENSOR

And Between:

  

465 MARKET STREET, A CALIFORNIA LIMITED PARTNERSHIP

Upon the terms, provisions, covenants and conditions contained therein,

Recorded:

  

DECEMBER 14, 1984, REEL D763, IMAGE 1840, OFFICIAL RECORDS

 

4.

Easements, upon the terms, covenants and conditions contained thereof, for the
purposes stated herein and incidental purposes created in that certain
instrument

 

Recorded:

   JANUARY 2, 1987, REEL E250, IMAGE 441, SERIES NO. D924695. OFFICIAL RECORDS

Granted to:

   FIVE FREMONT CENTER ASSOCIATES, A GENERAL PARTNERSHIP

Purpose:

   FOR CONSTRUCTION, OPERATION AND REPAIR OF A PEDESTRIAN WALK AND USE THEREOF
BY THE PUBLIC

Affects:

   PARCEL FOUR

The above easement being the same as shown on the ALTA/ACSM Survey prepared by
Martin M, Ron Associates, dated NOVEMBER 29, 2004, Job No, S-5819.

 

5.

Declaration Establishing Easements Running with the Land, upon the terms and
provisions contained therein

 

Dated:

  

JUNE 1, 1991

 

I-104



--------------------------------------------------------------------------------

50 Fremont, San Francisco, California

 

Executed By:

  

FIVE FREMONT CENTER ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP

Recorded:

  

AUGUST 16, 1991, REEL F441, IMAGE 661, OFFICIAL RECORDS

Affects:

  

PARCELS ONE AND TWO

 

6.

Notice of Special Restrictions under the City Planning Code

 

Dated:

   AUGUST 16, 1991

Executed By:

   FIVE FREMONT CENTER ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP

And Between:

   METROPOLITAN LIFE INSURANCE COMPANY, A NEW YORK CORPORATION

Recorded:

   AUGUST 16, 1991, REEL F441, IMAGE 662, OFFICIAL RECORDS

 

7.

Notice of Special Restrictions under the City Planning Code of the City and
County or San Francisco upon the terms and conditions contained therein

 

Recorded:

   APRIL 10, 1997, REEL G858, IMAGE 282, SERIES NO. 97-G144465-00, OFFICIAL
RECORDS

 

8.

Revocable permission, Order No. 172,400, to occupy a portion of the public
right-of-way with one (1) 6,000-gallon double-wall underground diesel storage
tank, recorded JULY 21, 2000, REEL H684, IMAGE 404, SERIES NO, 2000-G804267-00,
OFFICIAL RECORDS.

 

I-105



--------------------------------------------------------------------------------

EXHIBIT J

TITLE EXCEPTIONS

 

1.

Rights of way, easements for light and air, conditions, covenants, restrictions
and reservations as contained in the following:

Agreement – ISABEL W. SPRAGUE, first party; CHAS. C. MOORE & CO., ENGINEERS, A
CORPORATION, second party; and MARTIN INVESTMENT COMPANY, A CORPORATION, dated
November 6, 1913, recorded JANUARY 19, 1914, BOOK 41 OF COVENANTS, PAGE 220.

Deed by Isabel Sprague (wife of Richard H. Sprague), formerly Isabel W. Donahue,
also called Belle W. Donahue (under which name of Isabel W. Donahue, also called
Belle W. Donohue, she acquired an interest in the property herein described, she
having since time married Richard H. Sprague) to Chas. C. Moore & Co.,
Engineers, a corporation, and Martin Investment Company, a corporation, dated
July 7, 1913, recorded JANUARY 19, 1914, BOOK 772 OF DEEDS, PAGE 285.

The above right of way being the same as shown on the ALTA/ACSM Survey prepared
by Martin M. Ron Associates, dated NOVEMBER 29, 2004, Job No. S-5819.

 

2.

Covenants, conditions and restrictions, but omitting any covenant or
restriction, based on race, color, religion, sex, handicap, familial status or
national origin unless and only to the extent that said covenant (a) is exempt
under Chapter 42, Section 3607 of the United States Code or (b) relates to
handicap but does not discriminate against handicapped persons, contained in the
Declaration

 

By:

   FIVE FREMONT CENTER ASSOCIATES, A CALIFORNIA PARTNERSHIP

Recorded:

   NOVEMBER 17, 1981, BOOK D309, PAGE 417, OFFICIAL RECORDS

 

3.

License Agreement

 

Dated:

   DECEMBER 6, 1984

Executed By:

   FREMONT CENTER ASSOCIATES, LICENSOR

And Between:

   465 MARKET STREET, A CALIFORNIA LIMITED PARTNERSHIP

Upon the terms, provisions, covenants and conditions contained therein,

 

Recorded:

  

DECEMBER 14, 1984, REEL D763, IMAGE 1840, OFFICIAL RECORDS

 

4.

Easements, upon the terms, covenants and conditions contained thereof, for the
purposes stated herein and incidental purposes created in that certain
instrument

 

Recorded:

   JANUARY 2, 1987, REEL E250, IMAGE 441, SERIES NO. D924695, OFFICIAL RECORDS

Granted to:

   FIVE FREMONT CENTER ASSOCIATES, A GENERAL PARTNERSHIP

Purpose:

   FOR CONSTRUCTION, OPERATION AND REPAIR OF A PEDESTRIAN WALK AND USE THEREOF
BY THE PUBLIC

Affects:

   PARCEL FOUR

The above easement being the same as shown on the ALTA/ACSM Survey prepared by
Martin M. Ron Associates, dated NOVEMBER 29, 2004, Job No. S-5819.

 

5.

Declaration Establishing Easements Running with the Land, upon the terms and
provisions contained therein

 

Dated:

  

JUNE 1, 1991

 

J-1



--------------------------------------------------------------------------------

Executed By:

   FIVE FREMONT CENTER ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP

Recorded:

   AUGUST 16, 1991, REEL F441, IMAGE 661, OFFICIAL RECORDS

Affects:

   PARCELS ONE AND TWO

 

6.

Notice of Special Restrictions under the City Planning Code

 

Dated:

   AUGUST 16, 1991

Executed By:

   FIVE FREMONT CENTER ASSOCIATES, A CALIFORNIA GENERAL PARTNERSHIP

And Between:

   METROPOLITAN LIFE INSURANCE COMPANY, A NEW YORK CORPORATION

Recorded:

   AUGUST 16, 1991, REEL F441, IMAGE 662, OFFICIAL RECORDS

 

7.

Notice of Special Restrictions under the City Planning Code of the City and
County of San Francisco upon the terms and conditions contained therein

 

Recorded:

   APRIL 10, 1997, REEL G858, IMAGE 282, SERIES NO. 97-G144465-00, OFFICIAL
RECORDS

 

8.

Revocable permission, Order No. 172,400, to occupy a portion of the public
right-of-way with one (1) 6,000-gallon double-wall underground diesel storage
tank, recorded JULY 21, 2000, REEL H684, IMAGE 404, SERIES NO. 2000-G804267-00,
OFFICIAL RECORDS.

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

RECORDING REQUESTED BY

AND WHEN RECORDED MAIL TO:

Paul Hastings, LLP

55 2nd Street, 24th Floor

San Francisco, CA 94105

Attention: Stephen I. Berkman

MEMORANDUM OF LEASE

(50 Fremont Street, San Francisco, California)

THIS MEMORANDUM OF LEASE (this “Memorandum”) is made and entered into as of
January     , 2012 by and TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,
for the benefit of its Real Estate Account (“Landlord”), and salesforce.com,
inc., a Delaware corporation (“Tenant”).

W I T N E S S E T H:

WHEREAS, Landlord owns that certain real property in the City of and County of
San Francisco, State of California commonly known as 50 Fremont Street being
more particularly described on Exhibit A attached hereto and made a part hereof
(the “Property”);

WHEREAS, Landlord and Tenant entered into that certain Office Lease dated
January     , 2012 (the “Lease”) whereby Tenant leased a portion of the Property
(the “Premises”) from Landlord; and

WHEREAS, Landlord and Tenant desire to evidence the Lease in the official
records maintained by the Office of the County Recorder for the County of San
Francisco, State of California by this Memorandum.

NOW, THEREFORE, for good and sufficient consideration acknowledged in the Lease,
Landlord has demised, leased and let unto Tenant the Premises, as follows:

1. Defined Terms. Initially capitalized terms used but not defined herein shall
have the meanings set forth in the Lease.

2. Term. The Term of the Lease shall begin on the Phase I Delivery Date and end
on May 31, 2030. Subject to the terms and conditions set forth in the Lease,
Tenant has two (2) options to extend the Term of the Lease for five (5) years
each.

3. Expansion Option. Subject to the terms and conditions set forth in the Lease,
Tenant has an option to lease additional space at the Property.

4. Right of First Offer. Subject to the terms and conditions set forth in the
Lease, Tenant has certain rights to lease additional space at the Property.

5. Purchase Option. Subject to the terms and conditions set forth in the Lease,
Tenant has a right to purchase the Property.

6. Right of First Offer to Purchase. Subject to the terms and conditions set
forth in the Lease, Tenant has a right of first offer to purchase the Property.

 

K-1



--------------------------------------------------------------------------------

7. Lease Incorporation; Purpose of Memorandum. This Memorandum is subject to all
conditions, terms and provisions of the Lease as it may be amended, which
agreement is hereby adopted and made a part hereof by reference to the same, in
the same manner as if all the provisions thereof were set forth herein in full.
This Memorandum has been executed for the purpose of recordation in order to
give notice of all of the terms, provisions and conditions of the Lease, and is
not intended, and shall not be construed, to define, limit, or modify the Lease.
This Memorandum is not a complete summary of the Lease, nor shall any provisions
of this Memorandum be used in interpreting the provisions of the Lease.

8. Conflict. In the event of a conflict between the terms of the Lease and this
Memorandum, the Lease shall prevail. Reference should be made to the Lease for a
more detailed description of all matters contained in this Memorandum.

9. Exhibits and Recitals. Each exhibit attached to and referred to in this
Memorandum is hereby incorporated by reference. The recitals are incorporated
herein by reference as matters of contract and not mere recital.

10. Counterparts. This Memorandum may be executed in as many counterparts as may
be deemed necessary and convenient, and by the different parties hereto on
separate counterparts, each of which, when so executed, shall be deemed an
original, but all such counterparts shall constitute one and the same
instrument.

[SIGNATURES ON NEXT PAGE]

 

K-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum effective
as of the date first written above.

 

“LANDLORD”:     “TENANT”: TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,
for the benefit of its Real Estate Account    

salesforce.com, inc.,

a Delaware corporation

By:  

 

    By:  

 

Name:  

 

    Name:  

 

Title:  

 

    Title:  

 

 

K-3



--------------------------------------------------------------------------------

EXHIBIT L

EXCLUDED SPACE

[GRAPHIC]

 

L-1



--------------------------------------------------------------------------------

[GRAPHIC]

 

L-2



--------------------------------------------------------------------------------

[GRAPHIC]

 

L-3



--------------------------------------------------------------------------------

[GRAPHIC]

 

L-4



--------------------------------------------------------------------------------

EXHIBIT M

CURRENT SECURITY PROGRAM

The Building is currently implementing an elevator destination system, complete
with card access control. There are several other areas within the building
where card readers control specific doors. Key lockers for parking are also
controlled and accessed by valid access cards.

Proximity cards are issued by building and the system has the ability to capture
and maintain photos in the card holder record.

CCTV surveillance cameras are located at select locations both inside the lobby
and at outside locations an at the adjacent plaza area.

The Building utilizes Touchcom’s OneFacility, Web Hosted platform to
pre-register visitors. This process expedites the process of getting visitors to
their specific floor destination. OneFacility allows for an unlimited amount of
users thereby allowing tenants to easily log-in to the system and pre-register a
visitor.

Visitor badges are printed for each visitor with bar code access levels limiting
visitors to proceed only to the company contacts floor, or the main reception
floor.

The Building system card readers are being upgraded to offer HID Dual technology
card readers that have the ability to read HID standard 125 HRZ and 13.56GHZ
cards.

 

M -1



--------------------------------------------------------------------------------

EXHIBIT N

LIST OF APPROVED CONTRACTORS AND SUBCONTRACTORS

December 13, 2011

50 FREMONT — SAN FRANCISCO

APPROVED LIST OF GENERAL CONTRACTORS

 

BCCI    R.N. Field 185 Berry Street, Suite 1200    515 Folsom Street, #2 San
Francisco, CA 94107    San Francisco, CA 94105-3177 (415) 817-5100    (415)
369-0465 (415) 995-6026 – fax    (415) 648-8140 CB2 Builders    Richlen
Construction Pier 27    546 Bryant Street The Embarcadero, Suite 206    San
Francisco, CA 94107 San Francisco, CA 94111    (415) 904-0900 (415) 402-0360   
(415) 402-0364 – fax    Skyline Construction    731 Sansome Street, 4th Floor
DFI    San Francisco, CA 94111 582 Market Street, Suite 300    (415) 908-1020
San Francisco, CA 94104    (415) 908-1030 - fax (415) 783-4260       Ward Alan
Emery GCI    345 California Street, Suite 160 825 Battery Street, 3rd Floor   
San Francisco, CA 94104 San Francisco, CA 94111    (415) 772-9056 (415) 978-2790
   (415) 772-9156 – fax (415) 978-2674 - fax    Hathaway-Dinwiddie    275
Battery Street, Suite 300    San Francisco, CA 94111-2230    (415) 986-2718   
(415) 956-5669 – fax   

 

N -1



--------------------------------------------------------------------------------

50 FREMONT — SAN FRANCISCO

APPROVED LIST OF SUB-CONTRACTORS

 

ACCESS CARD READERS/ SECURITY

WBE

90 Hill Road

Novato, CA 94945

(415) 898-1400

(415) 898-5991 - fax

   ACCOUSTICAL CEILINGS

VCB Acoustics*

1538 Laguna Road

Santa Rosa, CA 95401-3703

(707) 571-1120

(707) 571-1156 – fax

  

Ireland Interior Systems, Inc.

1823 Egbert Ave.

San Francisco, CA 94124

(415) 671-2903

(415) 671-2933 - fax

 

Performance Contracting

438 Littlefield Avenue

South San Francisco, CA 94080

(415) 873-7400

Arrow Acoustics, Inc.    (415) 583-9560 - fax

23773 Foley St.

  

Hayward, CA 94545

(510) 783-4900

(510) 783-4970 - fax

  

The Facilities Group

400 Brannan Street, Suite 7

San Francisco, CA 94107

(415) 284-1504

(415) 284-0984 - fax

Creative Ceilings

6680 Alhambra Avenue

Martinez, CA 94553

(925) 798-9446

(925) 798-9458 - fax

 

San Francisco Interiors

115 Klamath Court

American Canyon, CA 94503

(707) 552-3994

(707) 552-7194 - fax

   AIR BALANCING   

RS Analysis, Inc.*

299 Old Country Road, Suite 20

San Carlos, CA 94070

(650) 654-1348

(650) 654-1341 – fax

  

National Air Balance Company

4171 Business Center Drive

Fremont, CA 94538

(510) 623-7000

(510) 623-7151 – fax

 

N -2



--------------------------------------------------------------------------------

ARCHITECTURAL DESIGN   

Hooks ASD Design & Architecture*

1 Kearny Street, 5th Floor

San Francisco, CA 94108

(415) 288-8670

(415) 288-8676 – fax

  

RMW Architecture & Interior

160 Pine Street

San Francisco, CA 94111

(415) 781-9800

   Gensler

Korth Sunseri Hagey Architects

650 California Street, 4th Floor

San Francisco, CA 94108

(415) 954-1960

  

Hills Plaza

Two Harrison Street

San Francisco, California 94105

   RAPT BLINDS/ WINDOW COVERING   

Fashion Drapery*

850 South Van Ness Avenue

(415) 759-7768

(415) 206-9236 – fax

  

Modern Drapery

145 Starlite Street

South San Francisco, CA 94080

(650) 266-9600

(650) 266-9609 - fax

California Textiles

37660 Timber Street

Newark, CA 94560

(510) 794-1172

(510) 794-5875 - fax

   Roberto Loret DeMola    Mecho Shade

Drapery Concepts

5850 Commerce Blvd., Suite 200

Rohnert Park, CA 94928

(707) 584-7926

(800) 640-7920

(707) 584-7929 – fax

  

1385 Fairfax Avenue, Unit A

San Francisco, CA 94124

(415) 641-7272

(415) 641-7449 - fax

 

CONCRETE   

Concrete Wall Sawing

P.O. Box 2419

San Leandro, CA 94580

(510) 483-8440

(510) 278-8822 - fax

 

Penhall

13750 Catalina Street

San Leandro, CA 94577

(510) 357-8810

(510) 357-8817 - fax

  

Donald S. McLean, Inc.

150 Executive Park Boulevard

San Francisco, CA 94134

(415) 468-7161

(415) 468-8142 - fax

 

Lewis Merlo

336 Grove St.

San Francisco, CA 94117

(415) 346-1066

(415) 346-3991 – fax

 

N -3



--------------------------------------------------------------------------------

DEMOLITION   

Demo Masters (DMI)

1366 Doolittle Drive

  

Roldan Construction, Inc.

4423 Enterprise Street

San Leandro, CA 94577

(510) 544-5270

(510) 544-5266 - fax

 

Demo Inc.

1950 Innes Avenue #7

San Francisco, CA 94124

(415) 282-5010

(415) 282-5039 - fax

  

Fremont, CA 94538

(510) 490-1395

(510) 490-7988 - fax

DOORS   

Allwood Doors

6000 Third Street

San Francisco, CA 94124

(415) 822-8900

(415) 822-5832 – fax

  

Minton Company

Mountain View, CA 94042

(415) 961-9800

(415) 962-3079

   California Builders Hardware

California Drywall Doors Division

1001 25th Street

San Francisco, CA 94107

Bill Boyett

(415) 642-5711

(415) 642-6017 – fax

  

166 Wisconsin

San Francisco, CA 94107

(415) 864-1310

(415) 864-7935 - fax

DRAIN CLEANING   

Rescue

2226 Westborough Blvd, Ste A

South San Francisco, CA 94080

(650) 518-4849

  

Roto Rooter

3840 Bayshore Blvd.

Brisbane, CA

(415) 656-2130

DRYWALL   

California Drywall*

1001 25th Street

San Francisco, CA 94107

(415) 642-5711

(415) 642-6017 - fax

 

Golden Gate Drywall

399 Beach Road

Burlingame, CA 94010

  

Aero Drywall

947 Industrial Avenue

Palo Alto, CA 94303

(415) 424-0990

(415) 424-9436 - fax

(415) 348-7033

(415) 375-1028

  

Partition Specialties, Inc.

1710 Industrial Road

San Carlos, CA 94070

Russell Hinton

450 Shotwell Street

San Francisco, CA 94110-1914

(415) 206-0150

(415) 206-9450 - fax

  

(415) 598-9800

(415) 592-4327 - fax

 

N -4



--------------------------------------------------------------------------------

ELECTRICAL   

Paganini Electric*

190 Hubbell St.

San Francisco, CA 94107-2219

(415) 575-3900

(415) 575-3920 – fax

 

W. Bradley Electric (WBE)

90 Hill Road

Novato, CA 94945

(415) 898-1400

(415) 898-5991 – fax

 

Decker Electric

1282 Folsom Street

San Francisco, CA 94103

(415) 552-1622

(415) 861-4257 - fax

  

Capitol Electric

480 9th Street

San Francisco, CA 94103

(415) 861-2900

(415) 861-8537 - fax

 

Metropolitan Electrical Construction, Inc.

2400 Third Street

San Francisco, CA 94107

(415) 642-3000

(415) 550-6615 - fax

ENGINEERS (Electrical & Mechanical)   

Glumac & Associates, Inc.*

275 Battery Street, Suite 220

San Francisco, CA 94111

(415) 398-7667

(415) 398- 0596 - fax

  

Flack + Kurtz Consulting Engineers

405 Howard Street

San Francisco, CA 94105

(415) 398-3833

(415) 433-5311 - fax

(415) 398-3834 - Express Line

Randall Lamb Associates

121 Second Street, 6th Floor

  

San Francisco, CA 94105

(415) 512-9771

(415) 512-8940 – fax

  

Degenkolb Engineers (structural)

225 Bush Street, Suite 1000

San Francisco, CA 94104

(415) 392-6592

(415) 544-0783 - fax

CBM Engineers, Inc (structural)   

1700 West Loop South, Suite 830

Houston, Texas 77027-3092

(713) 629-1982

(713) 629-7772 - fax

  

Oakhill Engineers

(925) 689-8606

(925) 689-8663

FIRE PROTECTION   

CHUBB*

180 Grand Avenue, Suite 1035

Oakland, CA 94612

(510) 588-3100

(510) 588-3120 - fax

  

Anderson, Rowe & Buckley, Inc.

2833 Third Street

San Francisco, CA 94107

(415) 282-1625

(415) 282-0752 - fax

Jon Meurer   

 

N -5



--------------------------------------------------------------------------------

   RLH

Ayoob & Peery

975 Indiana Street

San Francisco, CA 94107

(415) 550-0975

(415) 550-0915 – fax

  

5039 Preston Avenue

Livermore, CA 94550

(925) 243-1285

(925) 371-0368 - fax

FLOORING/COMPUTER   

The Brookman Company

876 South Milpitas Blvd.

Milpitas, CA 95036

(408) 942-7900

(408) 945-1360 - fax

  

Pugliese Interior Systems, Inc.

2837-A Whipple Road

Union City, CA 94587

(510) 475-7919

(510) 475-8981 – fax

FLOORING/CARPET   

Conklin Bros.

1100 Selby Street

San Francisco, CA 94124

(415) 282-1822

(415) 282-3109 - fax

 

Design Contract

5650 Imhoff Drive, Suite B

Concord, CA

(925) 603-9500

(925) 603-9518 - fax

Joe Velasquez

  

MSA Industries

7066 Los Positas Rd.

Livermore, CA 94550

(510) 373-0900

(510) 373-0360 - fax

 

Golden State Carpet Service, Inc.

1930 Olivera Road

Concord, CA 94520

(925) 687-4510

(925) 686-3855 - fax

FLOORING/WOOD   

Isackson, Axel, Floor Covering

100 N. Hill Drive, Suite 36

Brisbane, CA 94005

(415) 467-0888

(415) 467-0812

 

Majestic Floors Inc.

5111 Port Chicago Hwy.

Concord, CA 94520

(925) 825-0771

(925) 603-6288 - fax

  

Golden State Carpet Service, Inc.

1930 Olivera Road

Concord, CA 94520

(925) 687-4510

(925) 686-3855 – fax

 

Floortrends

2540 Newhall Street

San Francisco, CA 94124

(415) 982-9600 X225

 

N -6



--------------------------------------------------------------------------------

GLASS/MASONRY   

Prestige Glass*

551 Taylor Way

San Carlos, CA 94070

(650) 593-5909

(800) 244-8866 – 24hr Emergency

  

Mission Glass Company

200 Valley Drive #17

Brisbane, CA 94005

(415) 468-1570 x 3

(415) 468-0288 - fax

Mr. Dave Waterman

Progress Glass Co, Inc

25 Patterson Street

San Francisco, CA 94124

(415) 824-7040

(415) 824-3290 - fax

   GRAPHICS   

Toll Architectural Graphics, Inc.

56 Ringold Street

San Francisco, CA 94103

(415) 864-3774

(415) 864-5361 - fax

 

Martinelli Environmental Graphics

576 Natoma Street

San Francisco, CA 94103

(415) 621-1559

(415) 621-2486 - fax

  

Thomas Swan Sign Co., Inc.

1117 Howard Street

San Francisco, CA 94103

(415) 621-0481

(415) 621-1511 – fax

 

LaHue & Associates

2280 Palou Ave

San Francisco, CA 94124

(415) 206-9136

(415) 206-9137 - fax

HARDWARE   

Mainline Security*

84 2nd Street

(between Jessie St & Mission St)

San Francisco, CA 94105

(415) 398-6161

 

Residential Commercial Hardware

20 South Linden, Unit 6A

South San Francisco, CA 94080

(415) 737-0926

(415) 737-0509 - fax

  

E.M. Hundley

617 Bryant Street

San Francisco, CA 94107

(415) 777-5050

(415) 777-5960 - fax

 

Portola Hardware

560 Barneveld Avenue

San Francisco, CA 94107

(415) 648-4111

(415) 648-5744 - fax

HVAC/ PLUMBING/ SPRINKLERS   

ACCO*

1133 Aladdin Avenue

San Leandro, CA 94577

(510) 346.4300

(510) 347-1317 - fax

  

Standard Sheet Metal

366 Brannan Street

San Francisco, CA 94107

(415) 392-6463

  

Columbia Mechanical Contractors, Inc.

Anderson, Rowe & Buckley, Inc.*

2833 Third Street

San Francisco, CA 94107

(415) 282-1625

  

969 Folsom Street

San Francisco, CA 94107

(415) 398-5202

(415) 541-9175 - fax

(415) 282-0752 - fax   

 

N -7



--------------------------------------------------------------------------------

Mesa Energy Systems

24051 Amador Street

Hayward, CA 94544

(510) 670-1690

(510) 670-1698 - fax

  

RLH

5039 Preston Avenue

Livermore, CA 94550

(925) 243-1285

INDUSTRIAL SUPPLIES   

Rebarber Enterprises

325 South Maple Avenue, #21

South San Francisco, CA 94080

(415) 589-0713

(415) 589-4507 - fax

   LATHING/PLASTERING   

Russell Hinton

450 Shotwell St.

San Francisco, CA 94110-1914

(415) 206-0150

(415) 206-9450 - fax

  

Patrick J. Ruane, Inc.

181 South Park

San Francisco, CA 94107

(415) 546-7600

(415) 206-9450 - fax

LIFE SAFETY SYSTEMS   

CHUBB

180 Grand Avenue, Suite 1035

Oakland, CA 94612

(510) 588-3100

(510) 588-3120 – fax (Jon Meurer)

   LIGHTING   

Horton Lees Brodgden

300 Brannan St.

San Francisco, CA 94107

(415) 348-8273

  

Luminae Souter Lighting Design

506 Roosevelt Way

San Francisco, CA 94114

(415) 863-8800

LOCKSMITH   

Mainline Security*

84 2nd Street

San Francisco, CA 94105

(415) 398-6161

(415) 495-6161

   MECHANICAL CONTRACTORS   

ACCO*

1133 Aladdin Avenue

San Leandro, CA 94577

(510) 346.4300

(510) 347-1317 - fax

  

Columbia Mechanical Contractors, Inc.

969 Folsom Street

San Francisco, CA 94107

(415) 398-5202

(415) 541-9175 – fax

 

N -8



--------------------------------------------------------------------------------

Anderson, Rowe & Buckley*

2833 Third Street

San Francisco, CA 94107

(415) 282-1625

(415) 282-0752 – fax

  

Mesa Energy Systems

24051 Amador Street

Hayward, CA 94544

(510) 670-1690

(510) 670-1698 - fax

METAL   

Romak Iron Works

P.O. Box 8547

3250 Hollis Street

Oakland, CA 94602-0547

(510) 658-0588

(510) 658-0351 - fax

  

Tri-R Steel

151 Industrial Way

Brisbane, CA 94005

(415) 468-9086

(415) 468-9088 – fax

C.E. Toland & Son

5300 Industrial way

Benicia, CA 94510

(707) 747-1000

(707) 747-5300

 

Olson & Co. Steel (formerly Meddco, BBMP)

1941 Davis Street

San Leandro, CA 94577

(510) 567-2200

(510) 567-2210 - fax

  

B Metal Fabrication

318 So. Maple Avenue

South San Francisco, CA 94124

(650) 615-7705

(650) 952-1001 – fax

MILLWORK   

Commercial Casework Inc.

41780 Christy Street

Fremont, CA 94538

(510) 657-7933

(510) 657-9457 - fax

  

Buchner Design

1030 Quesada Avenue

San Francisco, CA 94124

(415) 822-7300

(415) 822-8540 – fax

Design Workshops

486 Lesser Street

Oakland, CA 94601

(510) 434-0727

(510) 434-0409 - fax

  

Commercial Specialties

1150 Humbolt Street

Santa Rosa, CA 95404-3325

(707) 575-3312 - Phone & FAX

Mayta & Jensen

1790 Yosemite Avenue

San Francisco, CA 94124

(415) 822-2200

(415) 822-4424 - fax

  

San Francisco Millwork

1232 Connecticut Street

San Francisco, CA 94107

(415) 824-0880

(415) 824-0883 - fax

 

N -9



--------------------------------------------------------------------------------

MISCELLANEOUS SPECIALTIES   

Waxie Sanitary Supply

901 North Canyons Parkway

Livermore, CA 94550

(925) 454-2900

(925) 605-3703 – fax

   MOVING   

NOR-CAL Moving Services*

1811 Adrian Road

Burlingame, CA 94010

(415) 330-2800

(415) 468-0752

(800) 822-6967

  

COR-O-VAN

Tony Yadao

901 16th Street

San Francisco, CA 94107

(415) 934-1600

(415) 865-9311

PAINTING   

Russell Hinton

450 Shotwell Street

San Francisco, CA 94110

(415) 206-0150

(415) 206-9450 - fax

 

Monticelli

1395 Evans Avenue, Suite 200

San Francisco, CA 94124

(415) 550-7104

(415) 550-0646 - fax

  

Giampolini

1445 Bush Street

San Francisco, Ca 94109

(415) 673-1236

(415) 775-3077 – fax

 

D. Zelinsky & Sons

1108 Cutting Blvd

Richmond, CA 94804

(510) 215-5253

(510) 215-5390 - fax

RESTROOM PARTITIONS   

Rebarber Enterprises

325 South Maple Avenue, #21

South San Francisco, CA 94080

(415) 589-0713

(415) 589-4507 - fax

   RISER MANAGEMENT   

Capitol Communications*

480-9th Street

San Francisco, CA 94103

(415) 341-5072

(415) 861-4720 - fax

  

 

N -10



--------------------------------------------------------------------------------

STEEL   

Cofab Steel Corporation

1667 Marine World Parkway

Vallejo, CA 94589

(707) 552-6333

(707) 552-5445

  

Donald S. McLean, Inc.

150 Executive Park Boulevard, Suite 2350

San Francisco, CA 94134

(415) 468-7161

(415) 468-8124 - FAX

Global Steel Products

936 61st Street

Oakland, CA 94608

(510) 652-2060

(510) 655-3118

  

Olson & Co. Steel (formerly Meddco, BBMP)

1941 Davis Street

San Leandro, CA 94577

(510) 567-2200

(510) 567-2210 – fax

STONE   

Stuart Dean*

375 Alabama Street, Suite 215

San Francisco, CA 94110

(415) 864-7595 x24

(415) 850-2559

 

FAMCO

868 Folsom Street

San Francisco, CA 94107

(415) 981-8070

(510) 292-9343

  

Marble West

5 South Linden, Unit 6

South San Francisco, CA 94080

(650) 871-1232

(415) 559-1883

SURVEYOR   

Ron, Martin M. Associates

501 Second Street, Suite 418

San Francisco, CA 94107

(415) 543-4500

(415) 543-6255

   TELECOMMUNICATIONS   

Capitol Communications* (required Riser Manager)

480 Ninth Street

San Francisco, CA 94103

(415) 861-1727

(415) 861-0892 – fax

  

**For BMS**

Mesa Energy Systems

24051 Amador Street

Hayward, CA 94544

(510) 670-1690

(510) 670-1698 - fax

TESTING   

Testing Engineers, Inc.

2811 Adeline Street

P.O. Box 24075

Oakland, CA 94623

(510) 835-3142

  

 

N -11



--------------------------------------------------------------------------------

TILE   

The Tile Place, Inc.

42100 Boscell Road

Fremomt, CA 94538

(510) 659-0618

(510) 659-0879 - fax

 

J. Dean Ballard & Sons

700 Whitney St.

San Leandro, CA 94577

(510) 567-0660

(510) 567-0669 - fax

 

Tile West

P.O. Box 5789

Novato, CA 94948

(510) 528-6500

(415) 382-7558 - fax

Tom Rusca

  

G.B Tile

580 Crespi Drive, Unit R

Pacifica, CA 94044

(650) 355-9247

(650) 738-9994 - fax

 

Superior Tile Company

7801 Oakport Street

Oakland, CA 94612

(415) 635-2900

(415) 635-7083 - fax

 

S. Pellegrino & Sons, Inc.

1991 Oakland Ave.

San Francisco, CA 94124

(415) 647-6667

(415) 647-6239 - fax

 

N -12



--------------------------------------------------------------------------------

EXHIBIT O

RESTRICTED PARTY EXCLUSIONS

Restricted Party Exclusions

 

Lease Agreement

  

Square Footage

  

Location

Office Lease by and between Pillsbury Madison & Sutro, LLP (“Tenant”) and 50
Fremont Center Partners (“Landlord”) dated December 16, 1997, as amended

   210,146   

The following floors in the Building: 3rd (partial), 4th, 5th, 6th, 7th, 8th,
9th, 10th, 11th (partial), 12th, 14th and storage space in the 42nd

U.S. Government Lease for Retail Property by and between the United States of
America (“Tenant”) and Teachers Insurance and Annuity of America, for the
benefit of its Real Estate Account (“Landlord”) dated May 5, 2006, as amended

   7,168   

The 24th floor of the Building

Lease by and between World Savings & Loan Association, with
successor-in-interest Wells Fargo Bank, N.A. (“Tenant”) and Five Fremont Center
Associates (“Landlord”) dated June 1, 1983, as amended

   5,293   

The ground floor of the Building

 

O -1



--------------------------------------------------------------------------------

ADDENDUM ONE

TWO RENEWAL OPTIONS FOR PHASE I PREMISES

(BASEBALL ARBITRATION)

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

(a) Provided that as of the time of the giving of the Phase I Premises First
Extension Notice and the Commencement Date of the Phase I Premises First
Extension Term (as such terms are defined below), (x) Tenant is the Tenant
originally named herein or a Permitted Transferee, (y) Tenant occupies at least
fifty percent (50%) of the Phase I Premises initially demised under this Lease,
and (z) no Material Default exists; then Tenant shall have the right to extend
the Phase I Premises Term for an additional term of five (5) years (such
additional term is hereinafter called the “Phase I Premises First Extension
Term”) commencing on the day following the expiration of the Phase I Premises
Term (hereinafter referred to as the “Commencement Date of the Phase I Premises
First Extension Term”). Tenant must give Landlord notice (hereinafter called the
“Phase I Premises First Extension Notice”) of its election to extend the term of
the Phase I Premises Term at least fifteen (15) months, but not more than
eighteen (18) months, prior to the Phase I Premises Termination Date. At any
time prior to the delivery of the Phase I Premises First Extension Notice, but
in no event later than sixteen (16) months, or sooner than nineteen (19) months,
prior to the Phase I Premises Termination Date, Tenant may provide a written
inquiry (“Inquiry”) to Landlord inquiring about Landlord’s good faith
determination of the Fair Market Rent for the Phase I Premises First Extension
Term. Landlord shall provide its good faith determination of the Fair Market
Rent within thirty (30) days of the receipt of the Inquiry. Tenant’s delivery of
the Inquiry shall not be an exercise of its renewal option hereunder and shall
in no way be deemed a Phase I Premises First Extension Notice.

(b) Provided that as of the time of the giving of the Phase I Premises Second
Extension Notice and the Commencement Date of the Phase I Premises Second
Extension Term, (i) Tenant is the Tenant originally named herein or a Permitted
Transferee, (ii) Tenant occupies at least fifty percent (50%) of the Phase I
Premises initially demised under this Lease, (iii) no Material Default exists,
and (iv) Tenant has exercised its option for the Phase I Premises First
Extension Term; then Tenant shall have the right to extend the Phase I Premises
Term for an additional term of five (5) years (such additional term is
hereinafter called the “Phase I Premises Second Extension Term”) commencing on
the day following the expiration of the Phase I Premises First Extension Term
(hereinafter referred to as the “Commencement Date of the Phase I Premises
Second Extension Term”). Tenant shall give Landlord notice (hereinafter called
the “Phase I Premises Second Extension Notice”) of its election to extend the
term of the Phase I Premises Term at least fifteen (15) months, but not more
than eighteen (18) months, prior to the scheduled expiration date of the Phase I
Premises First Extension Term. At any time prior to the delivery of the Phase I
Premises Second Extension Notice, but in no event later than sixteen
(16) months, or sooner than nineteen (19) months, prior to the Phase I Premises
First Extension Term, Tenant may provide a written inquiry (“Inquiry”) to
Landlord inquiring about Landlord’s good faith determination of the Fair Market
Rent for the Phase I Premises Second Extension Term. Landlord shall provide its
good faith determination of the Fair Market Rent within thirty (30) days of the
receipt of the Inquiry. Tenant’s delivery of the Inquiry shall not be an
exercise of its renewal option hereunder and shall in no way be deemed a Phase I
Premises Second Extension Notice.

(c) The Base Rent payable by Tenant to Landlord during the Phase I Premises
First Extension Term and/or the Phase I Premises Second Extension Term (if
applicable) shall the Fair Market Rent, as defined and determined pursuant to
Paragraph (d), Paragraph (e), and Paragraph (f) below.

 

Addendum One-1



--------------------------------------------------------------------------------

(d) The term “Fair Market Rent” shall mean the Base Rent, expressed as an annual
rent per square foot of Rentable Area, which Landlord would have received from
leasing the Phase I Premises for the Phase I Premises First Extension Term or
Phase I Premises Second Extension Term (as applicable) in an arms-length,
nonequity (i.e., not being offered equity in the building) transaction, assuming
that such space were to be delivered in “as-is” condition, and taking into
account the rental which such other tenant would most likely have paid for such
premises, including market escalations. Fair Market Rent shall take into
consideration both new leases and renewals for previously improved, non-shell
condition premises in comparable buildings within the San Francisco Financial
District and shall take into account and make adjustment for (a) the presence or
absence of leasing commissions and all other economic considerations relating to
the Phase I Premises; (b) the definition of rentable square feet for purposes of
computing the rate; (c) the existence, timing and amount of any increases in
rent following term commencement in the comparison transactions; (d) the
financial condition (e.g., creditworthiness) of Tenant; (e) distinctions between
“gross” and “net” leases or leases which are net of electric and (f) signage
rights; provided, however, that (i) any rent abatement or other free rent of any
type provided in comparison transactions for the period of the performance of
any tenant improvement work (i.e., any “construction period”) shall be
considered, (ii) any tenant improvements or allowance provided for in comparable
transactions and whether or not a tenant improvement allowance is payable to
Tenant for the Phase I Premises for the Phase I Premises First Extension Term or
Phase I Premises Second Extension Term (as applicable) shall be taken into
account in the calculation of the Fair Market Rent, and (iii) any comparable
transactions used in the determination of Fair Market Rent shall have an
execution date within the twelve (12) months prior to the expiration of the
Thirty-Day Period (as defined below). Fair Market Rent means only the rent
component defined as Base Rent in the Lease and does not include reimbursements
and payments by Tenant to Landlord with respect to Operating Expenses and other
items payable or reimbursable by Tenant under the Lease. In addition to its
obligation to pay Base Rent (as determined herein), Tenant shall continue to pay
and reimburse Landlord as set forth in the Lease with respect to Operating
Expenses and other items with respect to the Phase I Premises during the Phase I
Premises First Extension Term and/or Phase I Premises Second Extension Term. The
arbitration process described below shall be limited to the determination of the
Base Rent and shall not affect or otherwise reduce or modify the Tenant’s
obligation to pay or reimburse Landlord for such Operating Expenses and other
reimbursable items.

(e) Landlord shall notify Tenant of its good faith determination of the Fair
Market Rent within thirty (30) days following Tenant’s delivery of the Phase I
Premises First Extension Notice or Phase I Premises Second Extension Notice (as
applicable) (which shall be made in Landlord’s sole discretion), and Tenant
shall advise Landlord of any objection within thirty (30) days of receipt of
Landlord’s notice (“Tenant’s Objection Notice”). Failure to respond within the
thirty (30) day period shall constitute Tenant’s rejection of such Fair Market
Rent. If Tenant objects, Landlord and Tenant shall commence good faith
negotiations to attempt to agree upon the Fair Market Rent within thirty (30)
days of Landlord’s receipt of Tenant’s Objection Notice (“Thirty-Day Period”).
If the parties cannot agree during the Thirty-Day Period, each acting in good
faith but without any obligation to agree, on the Fair Market Rent for the Phase
I Premises during either the Phase I First Extension Term and/or the Phase I
Premises Second Extension Term, then the determination of Fair Market Rent for
the Phase I Premises shall be determined by the arbitration procedure set forth
below.

(f) Arbitration to determine the Fair Market Rent shall be in accordance with
the Real Estate Industry Arbitration Rules of the American Arbitration
Association attached hereto as Schedule 1 (without modification should such
rules change following the Effective Date. Unless otherwise required by state
law, arbitration shall be conducted in the metropolitan area where the Project
is located in accordance with the terms of this Paragraph (f). In the event that
the parties cannot agree during the Thirty Day Period on the Fair Market Rent
for the Phase I Premises during either the Phase I First Extension Term and/or
the Phase I Premises Second Extension Term, then, within five (5) days after the
Thirty-Day Period, Landlord shall send written notice to Tenant and the Regional
Office of the American Arbitration Association invoking the binding arbitration
provisions of this paragraph. Landlord and Tenant shall each appoint one
qualified real estate broker, who shall (1) be a real estate broker licensed
under the laws of the State of California, (2) have been engaged as their
primary profession in leasing office space in Class A multi-story office
buildings in the San Francisco Financial District for not less than the previous
ten (10) years, (3) during the previous ten (10) years have been involved in
transactions which in the aggregate total more than 2,500,000 square feet of net
rentable area of office space in the San Francisco, California Financial
District, and (4) have actively handled at least two office space leases of at
least 100,000 square feet of net rentable area each within the immediately
preceding forty-eight (48) months. Each such broker shall be appointed within
fifteen (15) days after the expiration of the Thirty-Day Period described above.
Within five (5) days following the

 

Addendum One-2



--------------------------------------------------------------------------------

appointment of the two (2) brokers, Landlord and Tenant shall submit copies of
Landlord’s proposed Fair Market Rent (“Landlord’s Determination”) and Tenant’s
proposed Fair Market Rent (“Tenant’s Determination”) to the two brokers. The two
(2) brokers shall each meet for thirty (30) days (“Second Thirty Day Period”)
thereafter in order to select either the Landlord’s Determination or Tenant’s
Determination. If the two (2) brokers are unable to mutually select, in such
Second Thirty Day Period, either the Landlord’s Determination or the Tenant’s
Determination, then the two brokers so appointed shall within fifteen (15) days
after the expiration of the Second Thirty Day Period agree upon and appoint an
independent third party real estate appraiser (the “Independent Arbitrator”) who
shall (1) be a member of the Appraisal Institute, (2) have been engaged as their
primary profession in appraising office space in Class A multi-story office
buildings in the San Francisco Financial District for not less than the previous
ten (10) years and (3) not have been employed by either Landlord or Tenant
within the previous two (2) year period. The parties shall pay the fees of their
respective brokers and shall share equally in the fees of the Independent
Arbitrator. If an Independent Arbitrator has not been so appointed by the end of
such fifteen (15) day period, then either party, on behalf of both, may request
such appointment by the San Francisco office of the American Arbitration
Association (or any successor thereto), or in the absence, failure, refusal or
inability of such entity to act, then either party may apply to the presiding
judge of the San Francisco Superior Court, for the appointment of such an
Independent Arbitrator, and the other party shall not raise any question as to
the court’s full power and jurisdiction to make the appointment. Within
five (5) days following notification of the identity of the Independent
Arbitrator, Landlord and Tenant shall submit copies of Landlord’s Determination
and Tenant’s Determination to the Independent Arbitrator. The Independent
Arbitrator shall select either Landlord’s Determination or Tenant’s
Determination as the Fair Market Rent and notify Landlord and Tenant thereof,
and shall have no right to propose a middle ground or to modify either of the
two determinations or the provisions of this Lease. The Independent Arbitrator
shall attempt to render a decision within thirty (30) days after appointment of
the Independent Arbitrator. In any case, the Independent Arbitrator shall render
a decision within forty five (45) days after appointment of the Independent
Arbitrator. The decision of the Independent Arbitrator shall be final and
binding upon the parties, and may be enforced in accordance with the provisions
of California law. In the event of the failure, refusal or inability of the
Independent Arbitrator to act, a successor shall be appointed in the manner that
applied to the selection of the member being replaced. Each party shall pay one
half of the fees and expenses of the Independent Arbitrator and the expenses
incident to the proceedings (excluding attorneys’ fees and similar expenses of
the parties which shall be borne separately by each of the parties). Each party
may submit any written materials to the Independent Arbitrator within ten (10)
Business Days of selection of the Independent Arbitrator. No witnesses or oral
testimony (i.e. no hearing) shall be permitted in connection with the
Independent Arbitrator’s decision unless agreed to by both parties. The
Independent Arbitrator is authorized to walk both the Premises and any
comparable space. If the Independent Arbitrator has not determined the Fair
Market Rent as of the end of the Phase I Premises Term or the Phase I Premises
First Extension Term, as applicable, Tenant shall pay the Base Rent in effect
under the Lease as of the end of the Phase I Premises Term or Phase I Premises
First Extension Term, as applicable, until the Fair Market Rent is determined as
provided herein. Upon such determination, Landlord and Tenant shall make the
appropriate adjustments to the payments between them.

(g) The parties consent to the jurisdiction of any appropriate court to enforce
the arbitration provisions of this Addendum One and to enter judgment upon the
decision of the arbitrator.

(h) Except for the Base Rent as determined above, Tenant’s occupancy of the
Phase I Premises during the Phase I Premises First Extension Term shall be on
the same terms and conditions as are in effect immediately prior to the
expiration of the initial Phase I Premises Term; provided, however, Tenant shall
have no further right to extend the Phase I Premises Term pursuant to this
addendum or to any allowances, credits or abatements or options to expand,
contract, renew or extend the Lease. Except for the Base Rent as determined
above, Tenant’s occupancy of the Phase I Premises during the Phase I Premises
Second Extension Term shall be on the same terms and conditions as are in effect
immediately prior to the expiration of the Phase I Premises First Extension
Term; provided, however, Tenant shall have no further right to extend the Phase
I Premises Term pursuant to this Addendum One or to any allowances, credits or
abatements or options to expand, contract, renew or extend the Lease.

(i) If Tenant does not send the Phase I Premises First Extension Notice within
the period set forth in Paragraph (a) above, Tenant’s right to extend the Phase
I Premises Term for the Phase I Premises First Extension Term and the Phase I
Premises Second Extension Term shall automatically terminate. If Tenant does not
give the Phase I Premises Second Extension Notice within the period set forth in
Paragraph (b) above, Tenant’s right to

 

Addendum One-3



--------------------------------------------------------------------------------

extend the Phase I Premises Term for the Phase I Premises Second Extension Term
shall automatically terminate. Time is of the essence as to the giving of the
Phase I Premises First Extension Notice and Phase I Premises Second Extension
Notice and the Tenant’s Objection Notice under Paragraph (e).

(j) Landlord shall have no obligation to refurbish or otherwise improve the
Phase I Premises for the Phase I Premises First Extension Term and/or the Phase
I Premises Second Extension Term. The Phase I Premises shall be tendered on the
Commencement Date of the Phase I Premises First Extension Term and the
Commencement Date of the Phase I Premises Second Extension Term in “as-is”,
“where-is”, and “with all faults” condition.

(k) If the Lease is extended for the Phase I Premises First Extension Term
and/or the Phase I Premises Second Extension Term, then Landlord shall prepare
and Tenant shall execute an amendment to the Lease confirming the extension of
the Phase I Premises Term and the other provisions applicable thereto.

(l) If Tenant exercises its right to extend the term of the Lease for the Phase
I Premises First Extension Term or Phase I Premises Second Extension Term
pursuant to this Addendum One, the term “Phase I Premises Term” as used in the
Lease, shall be construed to include, when practicable, the Phase I Premises
First Extension Term and/or Phase I Premises Second Extension Term from and
after the date of Tenant’s delivery of the Phase I Premises First Extension
Notice or the Phase I Premises Second Extension Notice, as applicable.

(m) Notwithstanding anything herein to the contrary, if Tenant exercises its
right to extend the initial Phase I Premises Term for the Phase I Premises First
Extension Term or for the Phase I Premises Second Extension Term pursuant to
this Addendum One, then, upon the Commencement Date of the Phase I Premises
First Extension Term and/or Commencement Date of the Phase I Premises Second
Extension Term, Tenant shall be permitted to surrender a portion of the Phase I
Premises provided that (i) after surrendering such portion Tenant shall
thereafter lease a minimum of at least fifty percent (50%) of the Rentable Area
of the Phase I Premises initially demised under this Lease, (ii) any portion of
the Phase I Premises being surrendered by Tenant must be in full floor
increments only, and (iii) any floors being surrendered must be contiguous and
shall be the highest floors in the Phase I Premises. For example, if Tenant
elected to surrender two (2) full floors of the Phase I Premises as of the
Commencement Date of the Phase I Premises First Extension Term, then the
surrendered floors would be Floors 34 and 35 (i.e., being the highest two full
floors in the Phase I Premises). Tenant shall notify Landlord at the time of
delivery of the Phase I Premises First Extension Notice or Phase I Premises
Second Extension Notice, as applicable, of whether it elects to reduce the
Phase I Premises in the manner set forth above, and for purposes of determining
the Fair Market Rent hereunder the Phase I Premises shall be assumed to exclude
any portion of the Premises which Tenant elects not to renew in accordance
herewith.

 

Addendum One-4



--------------------------------------------------------------------------------

SCHEDULE 1

ARBITRATION RULES

[GRAPHIC]

 

Addendum One

Schedule One-1



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-2



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-3



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-4



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-5



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-6



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-7



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-8



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-9



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-10



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-11



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-12



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-13



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-14



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-15



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-16



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-17



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-18



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-19



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-20



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-21



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-22



--------------------------------------------------------------------------------

[GRAPHIC]

 

Addendum One

Schedule One-23



--------------------------------------------------------------------------------

ADDENDUM TWO

TWO RENEWAL OPTIONS FOR PHASE II PREMISES

(BASEBALL ARBITRATION)

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

(a) Provided that as of the time of the giving of the Phase II Premises First
Extension Notice and the Commencement Date of the Phase II Premises First
Extension Term (as such terms are defined below), (x) Tenant is the Tenant
originally named herein or a Permitted Transferee, (y) Tenant occupies at least
fifty percent (50%) of the Phase II Premises initially demised under this Lease,
and (z) no Material Default exists; then Tenant shall have the right to extend
the Phase II Premises Term for an additional term of five (5) years (such
additional term is hereinafter called the “Phase II Premises First Extension
Term”) commencing on the day following the expiration of the Phase II Premises
Term (hereinafter referred to as the “Commencement Date of the Phase II Premises
First Extension Term”). Tenant must give Landlord notice (hereinafter called the
“Phase II Premises First Extension Notice”) of its election to extend the term
of the Phase II Premises Term at least fifteen (15) months, but not more than
eighteen (18) months, prior to the Phase II Premises Termination Date. At any
time prior to the delivery of the Phase II Premises First Extension Notice, but
in no event later than sixteen (16) months, or sooner than nineteen (19) months,
prior to the Phase II Premises Termination Date, Tenant may provide a written
inquiry (“Inquiry”) to Landlord inquiring about Landlord’s good faith
determination of the Fair Market Rent for the Phase II Premises First Extension
Term. Landlord shall provide its good faith determination of the Fair Market
Rent within thirty (30) days of the receipt of the Inquiry. Tenant’s delivery of
the Inquiry shall not be an exercise of its renewal option hereunder and shall
in no way be deemed a Phase II Premises First Extension Notice.

(b) Provided that as of the time of the giving of the Phase II Premises Second
Extension Notice and the Commencement Date of the Phase II Premises Second
Extension Term, (i) Tenant is the Tenant originally named herein or a Permitted
Transferee, (ii) Tenant occupies at least fifty percent (50%) of the Phase II
Premises initially demised under this Lease, (iii) no Material Default exists,
and (iv) Tenant has exercised its option for the Phase II Premises First
Extension Term; then Tenant shall have the right to extend the Phase II Premises
Term for an additional term of five (5) years (such additional term is
hereinafter called the “Phase II Premises Second Extension Term”) commencing on
the day following the expiration of the Phase II Premises First Extension Term
(hereinafter referred to as the “Commencement Date of the Phase II Premises
Second Extension Term”). Tenant shall give Landlord notice (hereinafter called
the “Phase II Premises Second Extension Notice”) of its election to extend the
term of the Phase II Premises Term at least fifteen (15) months, but not more
than eighteen (18) months, prior to the scheduled expiration date of the
Phase II Premises First Extension Term. At any time prior to the delivery of the
Phase II Premises Second Extension Notice, but in no event later than sixteen
(16) months, or sooner than nineteen (19) months, prior to the Phase II Premises
First Extension Term, Tenant may provide a written inquiry (“Inquiry”) to
Landlord inquiring about Landlord’s good faith determination of the Fair Market
Rent for the Phase II Premises Second Extension Term. Landlord shall provide its
good faith determination of the Fair Market Rent within thirty (30) days of the
receipt of the Inquiry. Tenant’s delivery of the Inquiry shall not be an
exercise of its renewal option hereunder and shall in no way be deemed a Phase
II Premises Second Extension Notice.

(c) The Base Rent payable by Tenant to Landlord during the Phase II Premises
First Extension Term and/or the Phase II Premises Second Extension Term (if
applicable) shall the Fair Market Rent, as defined and determined pursuant to
Paragraph (d), Paragraph (e), and Paragraph (f) below.

 

Addendum Two-1



--------------------------------------------------------------------------------

(d) The term “Fair Market Rent” shall mean the Base Rent, expressed as an annual
rent per square foot of Rentable Area, which Landlord would have received from
leasing the Phase II Premises for the Phase II Premises First Extension Term or
Phase II Premises Second Extension Term (as applicable) in an arms-length,
nonequity (i.e., not being offered equity in the building) transaction, assuming
that such space were to be delivered in “as-is” condition, and taking into
account the rental which such other tenant would most likely have paid for such
premises, including market escalations. Fair Market Rent shall take into
consideration both new leases and renewals for previously improved, non-shell
condition premises in comparable buildings within the San Francisco Financial
District and shall take into account and make adjustment for (a) the presence or
absence of leasing commissions and all other economic considerations relating to
the Phase II Premises; (b) the definition of rentable square feet for purposes
of computing the rate; (c) the existence, timing and amount of any increases in
rent following term commencement in the comparison transactions; (d) the
financial condition (e.g., creditworthiness) of Tenant; (e) distinctions between
“gross” and “net” leases or leases which are net of electric and (f) signage
rights; provided, however, that (i) any rent abatement or other free rent of any
type provided in comparison transactions for the period of the performance of
any tenant improvement work (i.e., any “construction period”) shall be
considered, (ii) any tenant improvements or allowance provided for in comparable
transactions and whether or not a tenant improvement allowance is payable to
Tenant for the Phase II Premises for the Phase II Premises First Extension Term
or Phase II Premises Second Extension Term (as applicable) shall be taken into
account in the calculation of the Fair Market Rent, and (iii) any comparable
transactions used in the determination of Fair Market Rent shall have an
execution date within the twelve (12) months prior to the expiration of the
Thirty-Day Period (as defined below). Fair Market Rent means only the rent
component defined as Base Rent in the Lease and does not include reimbursements
and payments by Tenant to Landlord with respect to Operating Expenses and other
items payable or reimbursable by Tenant under the Lease. In addition to its
obligation to pay Base Rent (as determined herein), Tenant shall continue to pay
and reimburse Landlord as set forth in the Lease with respect to Operating
Expenses and other items with respect to the Phase II Premises during the
Phase II Premises First Extension Term and/or Phase II Premises Second Extension
Term. The arbitration process described below shall be limited to the
determination of the Base Rent and shall not affect or otherwise reduce or
modify the Tenant’s obligation to pay or reimburse Landlord for such Operating
Expenses and other reimbursable items.

(e) Landlord shall notify Tenant of its good faith determination of the Fair
Market Rent within thirty (30) days following Tenant’s delivery of the Phase II
Premises First Extension Notice or Phase II Premises Second Extension Notice (as
applicable) (which shall be made in Landlord’s sole discretion), and Tenant
shall advise Landlord of any objection within thirty (30) days of receipt of
Landlord’s notice (“Tenant’s Objection Notice”). Failure to respond within the
thirty (30) day period shall constitute Tenant’s rejection of such Fair Market
Rent. If Tenant objects, Landlord and Tenant shall commence good faith
negotiations to attempt to agree upon the Fair Market Rent within thirty (30)
days of Landlord’s receipt of Tenant’s Objection Notice (“Thirty-Day Period”).
If the parties cannot agree during the Thirty-Day Period, each acting in good
faith but without any obligation to agree, on the Fair Market Rent for the Phase
II Premises during either the Phase II First Extension Term and/or the Phase II
Premises Second Extension Term, then the determination of Fair Market Rent for
the Phase II Premises shall be determined by the arbitration procedure set forth
below.

(f) Arbitration to determine the Fair Market Rent shall be in accordance with
the Real Estate Industry Arbitration Rules of the American Arbitration
Association attached hereto as Schedule 1 to Addendum One (without modification
should such rules change following the Effective Date. Unless otherwise required
by state law, arbitration shall be conducted in the metropolitan area where the
Project is located in accordance with the terms of this Paragraph (f). In the
event that the parties cannot agree during the Thirty Day Period on the Fair
Market Rent for the Phase II Premises during either the Phase II First Extension
Term and/or the Phase II Premises Second Extension Term, then, within five (5)
days after the Thirty-Day Period, Landlord shall send written notice to Tenant
and the Regional Office of the American Arbitration Association invoking the
binding arbitration provisions of this paragraph. Landlord and Tenant shall each
appoint one qualified real estate broker, who shall (1) be a real estate broker
licensed under the laws of the State of California, (2) have been engaged as
their primary profession in leasing office space in Class A multi-story office
buildings in the San Francisco Financial District for not less than the previous
ten (10) years, (3) during the previous ten (10) years have been involved in
transactions which in the aggregate total more than 2,500,000 square feet of net
rentable area of office space in the San Francisco, California Financial
District, and (4) have actively handled at least two office space leases of at
least 100,000 square feet of net rentable area each within the immediately
preceding forty-eight (48) months. Each such broker shall be appointed within
fifteen (15) days after the expiration of the Thirty-Day Period described above.
Within five (5) days

 

Addendum Two-2



--------------------------------------------------------------------------------

following the appointment of the two (2) brokers, Landlord and Tenant shall
submit copies of Landlord’s proposed Fair Market Rent (“Landlord’s
Determination”) and Tenant’s proposed Fair Market Rent (“Tenant’s
Determination”) to the two brokers. The two (2) brokers shall each meet for
thirty (30) days (“Second Thirty Day Period”) thereafter in order to select
either the Landlord’s Determination or Tenant’s Determination. If the two
(2) brokers are unable to mutually select, in such Second Thirty Day Period,
either the Landlord’s Determination or the Tenant’s Determination, then the two
brokers so appointed shall within fifteen (15) days after the expiration of the
Second Thirty Day Period agree upon and appoint an independent third party real
estate appraiser (the “Independent Arbitrator”) who shall (1) be a member of the
Appraisal Institute, (2) have been engaged as their primary profession in
appraising office space in Class A multi-story office buildings in the San
Francisco Financial District for not less than the previous ten (10) years and
(3) not have been employed by either Landlord or Tenant within the previous two
(2) year period. The parties shall pay the fees of their respective brokers and
shall share equally in the fees of the Independent Arbitrator. If an Independent
Arbitrator has not been so appointed by the end of such fifteen (15) day period,
then either party, on behalf of both, may request such appointment by the San
Francisco office of the American Arbitration Association (or any successor
thereto), or in the absence, failure, refusal or inability of such entity to
act, then either party may apply to the presiding judge of the San Francisco
Superior Court, for the appointment of such an Independent Arbitrator, and the
other party shall not raise any question as to the court’s full power and
jurisdiction to make the appointment. Within five (5) days following
notification of the identity of the Independent Arbitrator, Landlord and Tenant
shall submit copies of Landlord’s Determination and Tenant’s Determination to
the Independent Arbitrator. The Independent Arbitrator shall select either
Landlord’s Determination or Tenant’s Determination as the Fair Market Rent and
notify Landlord and Tenant thereof, and shall have no right to propose a middle
ground or to modify either of the two determinations or the provisions of this
Lease. The Independent Arbitrator shall attempt to render a decision within
thirty (30) days after appointment of the Independent Arbitrator. In any case,
the Independent Arbitrator shall render a decision within forty five (45) days
after appointment of the Independent Arbitrator. The decision of the Independent
Arbitrator shall be final and binding upon the parties, and may be enforced in
accordance with the provisions of California law. In the event of the failure,
refusal or inability of the Independent Arbitrator to act, a successor shall be
appointed in the manner that applied to the selection of the member being
replaced. Each party shall pay one half of the fees and expenses of the
Independent Arbitrator and the expenses incident to the proceedings (excluding
attorneys’ fees and similar expenses of the parties which shall be borne
separately by each of the parties). Each party may submit any written materials
to the Independent Arbitrator within ten (10) Business Days of selection of the
Independent Arbitrator. No witnesses or oral testimony (i.e. no hearing) shall
be permitted in connection with the Independent Arbitrator’s decision unless
agreed to by both parties. The Independent Arbitrator is authorized to walk both
the Premises and any comparable space. If the Independent Arbitrator has not
determined the Fair Market Rent as of the end of the Phase II Premises Term or
the Phase II Premises First Extension Term, as applicable, Tenant shall pay the
Base Rent in effect under the Lease as of the end of the Phase II Premises Term
or Phase II Premises First Extension Term, as applicable, until the Fair Market
Rent is determined as provided herein. Upon such determination, Landlord and
Tenant shall make the appropriate adjustments to the payments between them.

(g) The parties consent to the jurisdiction of any appropriate court to enforce
the arbitration provisions of this Addendum Two and to enter judgment upon the
decision of the arbitrator.

(h) Except for the Base Rent as determined above, Tenant’s occupancy of the
Phase II Premises during the Phase II Premises First Extension Term shall be on
the same terms and conditions as are in effect immediately prior to the
expiration of the initial Phase II Premises Term; provided, however, Tenant
shall have no further right to extend the Phase II Premises Term pursuant to
this addendum or to any allowances, credits or abatements or options to expand,
contract, renew or extend the Lease. Except for the Base Rent as determined
above, Tenant’s occupancy of the Phase II Premises during the Phase II Premises
Second Extension Term shall be on the same terms and conditions as are in effect
immediately prior to the expiration of the Phase II Premises First Extension
Term; provided, however, Tenant shall have no further right to extend the Phase
II Premises Term pursuant to this Addendum Two or to any allowances, credits or
abatements or options to expand, contract, renew or extend the Lease.

(i) If Tenant does not send the Phase II Premises First Extension Notice within
the period set forth in Paragraph (a) above, Tenant’s right to extend the Phase
II Premises Term for the Phase II Premises First Extension Term and the Phase II
Premises Second Extension Term shall automatically terminate. If Tenant does not
give the Phase II Premises Second Extension Notice within the period set forth
in Paragraph (b) above, Tenant’s right to

 

Addendum Two-3



--------------------------------------------------------------------------------

extend the Phase II Premises Term for the Phase II Premises Second Extension
Term shall automatically terminate. Time is of the essence as to the giving of
the Phase II Premises First Extension Notice and Phase II Premises Second
Extension Notice and the Tenant’s Objection Notice under Paragraph (e).

(j) Landlord shall have no obligation to refurbish or otherwise improve the
Phase II Premises for the Phase II Premises First Extension Term and/or the
Phase II Premises Second Extension Term. The Phase II Premises shall be tendered
on the Commencement Date of the Phase II Premises First Extension Term and the
Commencement Date of the Phase II Premises Second Extension Term in “as-is”,
“where-is”, and “with all faults” condition.

(k) If the Lease is extended for the Phase II Premises First Extension Term
and/or the Phase II Premises Second Extension Term, then Landlord shall prepare
and Tenant shall execute an amendment to the Lease confirming the extension of
the Phase II Premises Term and the other provisions applicable thereto.

(l) If Tenant exercises its right to extend the term of the Lease for the Phase
II Premises First Extension Term or Phase II Premises Second Extension Term
pursuant to this Addendum Two, the term “Phase II Premises Term” as used in the
Lease, shall be construed to include, when practicable, the Phase II Premises
First Extension Term and/or Phase II Premises Second Extension Term from and
after the date of Tenant’s delivery of the Phase II Premises First Extension
Notice or the Phase II Premises Second Extension Notice, as applicable.

(m) Notwithstanding anything herein to the contrary, if Tenant exercises its
right to extend the initial Phase II Premises Term for the Phase II Premises
First Extension Term or for the Phase II Premises Second Extension Term pursuant
to this Addendum Two, then, upon the Commencement Date of the Phase II Premises
First Extension Term and/or Commencement Date of the Phase II Premises Second
Extension Term, Tenant shall be permitted to surrender a portion of the Phase II
Premises provided that (i) after surrendering such portion Tenant shall
thereafter lease a minimum of at least fifty percent (50%) of the Rentable Area
of the Phase II Premises initially demised under this Lease, (ii) any portion of
the Phase II Premises being surrendered by Tenant must be in full floor
increments only, and (iii) any floors being surrendered must be the highest
floors in the Phase II Premises and except for floors 37 and 40 must be
contiguous. For example, if Tenant elected to surrender two (2) full floors of
the Phase II Premises as of the Commencement Date of the Phase II Premises First
Extension Term, then the surrendered floors would be Floors 40 and 37 (i.e.,
being the highest two full floors in the Phase II Premises). Tenant shall notify
Landlord at the time of delivery of the Phase II Premises First Extension Notice
or Phase II Premises Second Extension Notice, as applicable, of whether it
elects to reduce the Phase II Premises in the manner set forth above, and for
purposes of determining the Fair Market Rent hereunder the Phase II Premises
shall be assumed to exclude any portion of the Premises which Tenant elects not
to renew in accordance herewith.

 

Addendum Two-4



--------------------------------------------------------------------------------

ADDENDUM THREE

TWO RENEWAL OPTIONS FOR PHASE III PREMISES

(BASEBALL ARBITRATION)

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

(a) Provided that as of the time of the giving of the Phase III Premises First
Extension Notice and the Commencement Date of the Phase III Premises First
Extension Term (as such terms are defined below), (x) Tenant is the Tenant
originally named herein or a Permitted Transferee, (y) Tenant occupies at least
fifty percent (50%) of the Phase III Premises initially demised under this
Lease, and (z) no Material Default exists; then Tenant shall have the right to
extend the Phase III Premises Term for an additional term of five (5) years
(such additional term is hereinafter called the “Phase III Premises First
Extension Term”) commencing on the day following the expiration of the Phase III
Premises Term (hereinafter referred to as the “Commencement Date of the Phase
III Premises First Extension Term”). Tenant must give Landlord notice
(hereinafter called the “Phase III Premises First Extension Notice”) of its
election to extend the term of the Phase III Premises Term at least fifteen
(15) months, but not more than eighteen (18) months, prior to the Phase III
Premises Termination Date. At any time prior to the delivery of the Phase III
Premises First Extension Notice, but in no event later than sixteen (16) months,
or sooner than nineteen (19) months, prior to the Phase III Premises Termination
Date, Tenant may provide a written inquiry (“Inquiry”) to Landlord inquiring
about Landlord’s good faith determination of the Fair Market Rent for the Phase
III Premises First Extension Term. Landlord shall provide its good faith
determination of the Fair Market Rent within thirty (30) days of the receipt of
the Inquiry. Tenant’s delivery of the Inquiry shall not be an exercise of its
renewal option hereunder and shall in no way be deemed a Phase III Premises
First Extension Notice.

(b) Provided that as of the time of the giving of the Phase III Premises Second
Extension Notice and the Commencement Date of the Phase III Premises Second
Extension Term, (i) Tenant is the Tenant originally named herein or a Permitted
Transferee, (ii) Tenant occupies at least fifty percent (50%) of the Phase III
Premises initially demised under this Lease, (iii) no Material Default exists,
and (iv) Tenant has exercised its option for the Phase III Premises First
Extension Term; then Tenant shall have the right to extend the Phase III
Premises Term for an additional term of five (5) years (such additional term is
hereinafter called the “Phase III Premises Second Extension Term”) commencing on
the day following the expiration of the Phase III Premises First Extension Term
(hereinafter referred to as the “Commencement Date of the Phase III Premises
Second Extension Term”). Tenant shall give Landlord notice (hereinafter called
the “Phase III Premises Second Extension Notice”) of its election to extend the
term of the Phase III Premises Term at least fifteen (15) months, but not more
than eighteen (18) months, prior to the scheduled expiration date of the
Phase III Premises First Extension Term. At any time prior to the delivery of
the Phase III Premises Second Extension Notice, but in no event later than
sixteen (16) months, or sooner than nineteen (19) months, prior to the Phase III
Premises First Extension Term, Tenant may provide a written inquiry (“Inquiry”)
to Landlord inquiring about Landlord’s good faith determination of the Fair
Market Rent for the Phase III Premises Second Extension Term. Landlord shall
provide its good faith determination of the Fair Market Rent within thirty
(30) days of the receipt of the Inquiry. Tenant’s delivery of the Inquiry shall
not be an exercise of its renewal option hereunder and shall in no way be deemed
a Phase III Premises Second Extension Notice.

(c) The Base Rent payable by Tenant to Landlord during the Phase III Premises
First Extension Term and/or the Phase III Premises Second Extension Term (if
applicable) shall the Fair Market Rent, as defined and determined pursuant to
Paragraph (d), Paragraph (e), and Paragraph (f) below.

 

Addendum Three-1



--------------------------------------------------------------------------------

(d) The term “Fair Market Rent” shall mean the Base Rent, expressed as an annual
rent per square foot of Rentable Area, which Landlord would have received from
leasing the Phase III Premises for the Phase III Premises First Extension Term
or Phase III Premises Second Extension Term (as applicable) in an arms-length,
nonequity (i.e., not being offered equity in the building) transaction, assuming
that such space were to be delivered in “as-is” condition, and taking into
account the rental which such other tenant would most likely have paid for such
premises, including market escalations. Fair Market Rent shall take into
consideration both new leases and renewals for previously improved, non-shell
condition premises in comparable buildings within the San Francisco Financial
District and shall take into account and make adjustment for (a) the presence or
absence of leasing commissions and all other economic considerations relating to
the Phase III Premises; (b) the definition of rentable square feet for purposes
of computing the rate; (c) the existence, timing and amount of any increases in
rent following term commencement in the comparison transactions; (d) the
financial condition (e.g., creditworthiness) of Tenant; (e) distinctions between
“gross” and “net” leases or leases which are net of electric and (f) signage
rights; provided, however, that (i) any rent abatement or other free rent of any
type provided in comparison transactions for the period of the performance of
any tenant improvement work (i.e., any “construction period”) shall be
considered, (ii) any (tenant improvements or allowance provided for in
comparable transactions and whether or not a tenant improvement allowance is
payable to Tenant for the Phase III Premises for the Phase III Premises First
Extension Term or Phase III Premises Second Extension Term (as applicable) shall
be taken into account in the calculation of the Fair Market Rent, and (iii) any
comparable transactions used in the determination of Fair Market Rent shall have
an execution date within the twelve (12) months prior to the expiration of the
Thirty-Day Period (as defined below). Fair Market Rent means only the rent
component defined as Base Rent in the Lease and does not include reimbursements
and payments by Tenant to Landlord with respect to Operating Expenses and other
items payable or reimbursable by Tenant under the Lease. In addition to its
obligation to pay Base Rent (as determined herein), Tenant shall continue to pay
and reimburse Landlord as set forth in the Lease with respect to Operating
Expenses and other items with respect to the Phase III Premises during the
Phase III Premises First Extension Term and/or Phase III Premises Second
Extension Term. The arbitration process described below shall be limited to the
determination of the Base Rent and shall not affect or otherwise reduce or
modify the Tenant’s obligation to pay or reimburse Landlord for such Operating
Expenses and other reimbursable items.

(e) Landlord shall notify Tenant of its good faith determination of the Fair
Market Rent within thirty (30) days following Tenant’s delivery of the Phase III
Premises First Extension Notice or Phase III Premises Second Extension Notice
(as applicable) (which shall be made in Landlord’s sole discretion), and Tenant
shall advise Landlord of any objection within thirty (30) days of receipt of
Landlord’s notice (“Tenant’s Objection Notice”). Failure to respond within the
thirty (30) day period shall constitute Tenant’s rejection of such Fair Market
Rent. If Tenant objects, Landlord and Tenant shall commence good faith
negotiations to attempt to agree upon the Fair Market Rent within thirty (30)
days of Landlord’s receipt of Tenant’s Objection Notice (“Thirty-Day Period”).
If the parties cannot agree during the Thirty-Day Period, each acting in good
faith but without any obligation to agree, on the Fair Market Rent for the Phase
III Premises during either the Phase III First Extension Term and/or the Phase
III Premises Second Extension Term, then the determination of Fair Market Rent
for the Phase III Premises shall be determined by the arbitration procedure set
forth below.

(f) Arbitration to determine the Fair Market Rent shall be in accordance with
the Real Estate Industry Arbitration Rules of the American Arbitration
Association attached hereto as Schedule 1 to Addendum One (without modification
should such rules change following the Effective Date. Unless otherwise required
by state law, arbitration shall be conducted in the metropolitan area where the
Project is located in accordance with the terms of this Paragraph (f). In the
event that the parties cannot agree during the Thirty Day Period on the Fair
Market Rent for the Phase III Premises during either the Phase III First
Extension Term and/or the Phase III Premises Second Extension Term, then, within
five (5) days after the Thirty-Day Period, Landlord shall send written notice to
Tenant and the Regional Office of the American Arbitration Association invoking
the binding arbitration provisions of this paragraph. Landlord and Tenant shall
each appoint one qualified real estate broker, who shall (1) be a real estate
broker licensed under the laws of the State of California, (2) have been engaged
as their primary profession in leasing office space in Class A multi-story
office buildings in the San Francisco Financial District for not less than the
previous ten (10) years, (3) during the previous ten (10) years have been
involved in transactions which in the aggregate total more than 2,500,000 square
feet of net rentable area of office space in the San Francisco, California
Financial District, and (4) have actively handled at least two office space
leases of at least 100,000 square feet of net rentable area each within the
immediately preceding forty-eight (48) months. Each such broker shall be
appointed within fifteen (15) days after the expiration of the Thirty-Day Period
described above. Within five (5) days

 

Addendum Three-2



--------------------------------------------------------------------------------

following the appointment of the two (2) brokers, Landlord and Tenant shall
submit copies of Landlord’s proposed Fair Market Rent (“Landlord’s
Determination”) and Tenant’s proposed Fair Market Rent (“Tenant’s
Determination”) to the two brokers. The two (2) brokers shall each meet for
thirty (30) days (“Second Thirty Day Period”) thereafter in order to select
either the Landlord’s Determination or Tenant’s Determination. If the two
(2) brokers are unable to mutually select, in such Second Thirty Day Period,
either the Landlord’s Determination or the Tenant’s Determination, then the two
brokers so appointed shall within fifteen (15) days after the expiration of the
Second Thirty Day Period agree upon and appoint an independent third party real
estate appraiser (the “Independent Arbitrator”) who shall (1) be a member of the
Appraisal Institute, (2) have been engaged as their primary profession in
appraising office space in Class A multi-story office buildings in the San
Francisco Financial District for not less than the previous ten (10) years and
(3) not have been employed by either Landlord or Tenant within the previous two
(2) year period. The parties shall pay the fees of their respective brokers and
shall share equally in the fees of the Independent Arbitrator. If an Independent
Arbitrator has not been so appointed by the end of such fifteen (15) day period,
then either party, on behalf of both, may request such appointment by the San
Francisco office of the American Arbitration Association (or any successor
thereto), or in the absence, failure, refusal or inability of such entity to
act, then either party may apply to the presiding judge of the San Francisco
Superior Court, for the appointment of such an Independent Arbitrator, and the
other party shall not raise any question as to the court’s full power and
jurisdiction to make the appointment. Within five (5) days following
notification of the identity of the Independent Arbitrator, Landlord and Tenant
shall submit copies of Landlord’s Determination and Tenant’s Determination to
the Independent Arbitrator. The Independent Arbitrator shall select either
Landlord’s Determination or Tenant’s Determination as the Fair Market Rent and
notify Landlord and Tenant thereof, and shall have no right to propose a middle
ground or to modify either of the two determinations or the provisions of this
Lease. The Independent Arbitrator shall attempt to render a decision within
thirty (30) days after appointment of the Independent Arbitrator. In any case,
the Independent Arbitrator shall render a decision within forty five (45) days
after appointment of the Independent Arbitrator. The decision of the Independent
Arbitrator shall be final and binding upon the parties, and may be enforced in
accordance with the provisions of California law. In the event of the failure,
refusal or inability of the Independent Arbitrator to act, a successor shall be
appointed in the manner that applied to the selection of the member being
replaced. Each party shall pay one half of the fees and expenses of the
Independent Arbitrator and the expenses incident to the proceedings (excluding
attorneys’ fees and similar expenses of the parties which shall be borne
separately by each of the parties). Each party may submit any written materials
to the Independent Arbitrator within ten (10) Business Days of selection of the
Independent Arbitrator. No witnesses or oral testimony (i.e. no hearing) shall
be permitted in connection with the Independent Arbitrator’s decision unless
agreed to by both parties. The Independent Arbitrator is authorized to walk both
the Premises and any comparable space. If the Independent Arbitrator has not
determined the Fair Market Rent as of the end of the Phase III Premises Term or
the Phase III Premises First Extension Term, as applicable, Tenant shall pay the
Base Rent in effect under the Lease as of the end of the Phase III Premises Term
or Phase III Premises First Extension Term, as applicable, until the Fair Market
Rent is determined as provided herein. Upon such determination, Landlord and
Tenant shall make the appropriate adjustments to the payments between them.

(g) The parties consent to the jurisdiction of any appropriate court to enforce
the arbitration provisions of this Addendum Three and to enter judgment upon the
decision of the arbitrator.

(h) Except for the Base Rent as determined above, Tenant’s occupancy of the
Phase III Premises during the Phase III Premises First Extension Term shall be
on the same terms and conditions as are in effect immediately prior to the
expiration of the initial Phase III Premises Term; provided, however, Tenant
shall have no further right to extend the Phase III Premises Term pursuant to
this addendum or to any allowances, credits or abatements or options to expand,
contract, renew or extend the Lease. Except for the Base Rent as determined
above, Tenant’s occupancy of the Phase III Premises during the Phase III
Premises Second Extension Term shall be on the same terms and conditions as are
in effect immediately prior to the expiration of the Phase III Premises First
Extension Term; provided, however, Tenant shall have no further right to extend
the Phase III Premises Term pursuant to this Addendum Three or to any
allowances, credits or abatements or options to expand, contract, renew or
extend the Lease.

(i) If Tenant does not send the Phase III Premises First Extension Notice within
the period set forth in Paragraph (a) above, Tenant’s right to extend the Phase
III Premises Term for the Phase III Premises First Extension Term and the Phase
III Premises Second Extension Term shall automatically terminate. If Tenant does
not give the Phase III Premises Second Extension Notice within the period set
forth in Paragraph (b) above, Tenant’s right to

 

Addendum Three-3



--------------------------------------------------------------------------------

extend the Phase III Premises Term for the Phase III Premises Second Extension
Term shall automatically terminate. Time is of the essence as to the giving of
the Phase III Premises First Extension Notice and Phase III Premises Second
Extension Notice and the Tenant’s Objection Notice under Paragraph (e).

(j) Landlord shall have no obligation to refurbish or otherwise improve the
Phase III Premises for the Phase III Premises First Extension Term and/or the
Phase III Premises Second Extension Term. The Phase III Premises shall be
tendered on the Commencement Date of the Phase III Premises First Extension Term
and the Commencement Date of the Phase III Premises Second Extension Term in
“as-is”, “where-is”, and “with all faults” condition.

(k) If the Lease is extended for the Phase III Premises First Extension Term
and/or the Phase III Premises Second Extension Term, then Landlord shall prepare
and Tenant shall execute an amendment to the Lease confirming the extension of
the Phase III Premises Term and the other provisions applicable thereto.

(l) If Tenant exercises its right to extend the term of the Lease for the Phase
III Premises First Extension Term or Phase III Premises Second Extension Term
pursuant to this Addendum Three, the term “Phase III Premises Term” as used in
the Lease, shall be construed to include, when practicable, the Phase III
Premises First Extension Term and/or Phase III Premises Second Extension Term
from and after the date of Tenant’s delivery of the Phase III Premises First
Extension Notice or the Phase III Premises Second Extension Notice, as
applicable.

(m) Notwithstanding anything herein to the contrary, if Tenant exercises its
right to extend the initial Phase III Premises Term for the Phase III Premises
First Extension Term or for the Phase III Premises Second Extension Term
pursuant to this Addendum Three, then, upon the Commencement Date of the
Phase III Premises First Extension Term and/or Commencement Date of the
Phase III Premises Second Extension Term, Tenant shall be permitted to surrender
a portion of the Phase III Premises provided that (i) after surrendering such
portion Tenant shall thereafter lease a minimum of at least fifty percent
(50%) of the Rentable Area of the Phase III Premises initially demised under
this Lease, (ii) any portion of the Phase III Premises being surrendered by
Tenant must be in full floor increments only, and (iii) any floors being
surrendered must be contiguous and shall be the highest floors in the Phase III
Premises. For example, if Tenant elected to surrender two (2) full floors of the
Phase III Premises as of the Commencement Date of the Phase III Premises First
Extension Term, then the surrendered floors would be Floors 7 and 8 (i.e., being
the highest two full floors in the Phase III Premises); provided, however, if
Tenant exercises the Expansion Option set forth in Addendum Four with respect to
floors 11, 12 and 14, then the floors that would be surrendered would be floors
12 and 14 since these floors would be deemed part of the Phase III Premises in
accordance with the terms of Addendum Four. Tenant shall notify Landlord at the
time of delivery of the Phase III Premises First Extension Notice or Phase III
Premises Second Extension Notice, as applicable, of whether it elects to reduce
the Phase III Premises in the manner set forth above, and for purposes of
determining the Fair Market Rent hereunder the Phase III Premises shall be
assumed to exclude any portion of the Premises which Tenant elects not to renew
in accordance herewith.

 

Addendum Three-4



--------------------------------------------------------------------------------

ADDENDUM FOUR

EXPANSION OPTION

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

(a) “Expansion Space” shall mean a total of 100,562 square feet of Rentable Area
consisting of (i) the entirety of Floor 9 of the Building containing 20,186
square feet of Rentable Area, (ii) the entirety of Floor 10 of the Building
containing 20,057 square feet of Rentable Area, (iii) the entirety of Floor 11
of the Building containing 20,057 square feet of Rentable Area, (iv) the
entirety of Floor 12 of the Building containing 20,186 square feet of Rentable
Area, and (v) the entirety of Floor 14 of the Building containing 20,076 square
feet of Rentable Area, as depicted on Exhibit A-3 attached hereto and
incorporated herein for all purposes. For avoidance of doubt, the Building does
not include any Floor 13.

(b) Provided that as of the Expansion Notice Date (defined below), (x) Tenant is
the Tenant originally named herein or a Permitted Transferee, and (y) no
Material Default exists, Tenant shall have the right on or before December 15,
2012 to deliver written notice (the “Expansion Notice”) to Landlord notifying
Landlord that Tenant desires to lease all of the Expansion Space (“Expansion
Option”). The date Tenant delivers the Expansion Notice to Landlord shall be the
“Expansion Notice Date”. Tenant shall not be permitted to exercise the Expansion
Option with respect to a portion of the Expansion Space and must take and accept
all of the Expansion Space in accordance with the time frames set forth in the
table below in the event it elects to exercise its Expansion Option under this
Addendum Four. Receipt of an Expansion Notice by Landlord from Tenant shall be
final and irrevocable and deemed acceptance by Landlord of the expansion offer
by Tenant contained in the Expansion Notice, and Tenant shall not have the right
to withdraw such Expansion Notice at a later date. The Expansion Space shall
become a part of the Premises under this Lease and all of the terms and
provisions of the Lease shall apply to the Expansion Space, except that
(i) Floors 9 and 10 shall be deemed to be part of the Phase III Premises, and
the Initial Term for such floors shall end on the Phase III Premises Termination
Date (subject to Tenant’s renewal rights to the Phase III Premises in Addendum
Three hereto), (ii) Floors 11, 12 and 14 shall be deemed to be part of the Phase
II Premises and the Initial Term for such floors shall end on the Phase II
Premises Termination Date (subject to Tenant’s renewal rights to the Phase II
Premises in Addendum Two hereto), (iii) Tenant shall commence paying monthly
Base Rent for the Expansion Space as set forth in the table below, and such Base
Rent shall commence at a rate of $26.00 per square foot of Rentable Area per
annum and thereafter increase on February 1st of every calendar year thereafter
by $1.00 per square foot of Rentable Area (e.g., the first escalation would
occur on February 1, 2015 and, upon such escalation, the rental rate would be
$27.00 per square foot of Rentable Area per annum), (iv) Tenant shall not
receive any abatement of Base Rent for the Expansion Space, and (v) Tenant shall
receive an allowance of $75.00 per square foot of Rentable Area (the “Expansion
Space Allowance”) for the Expansion Space, which such Expansion Space Allowance
shall be disbursed in accordance with the terms of the Phase III Premises Work
Letter with respect to Floors 9 and 10 and/or Phase II Premises Work Letter with
respect to Floors 11, 12 and 14. The commencement date with respect to each of
the respective floors shall be:

 

Floor

  

Rentable Area

  

Delivery Date

  

Commencement Date

9

   20,186    November 1, 2013    May 1, 2014

10

   20,057    November 1, 2013    May 1, 2014

11

   20,057    February 1, 2014    July 1, 2014

12

   20,186    February 1, 2014    July 1, 2014

14

   20,076    February 1, 2014    July 1, 2014

 

Addendum Four-1



--------------------------------------------------------------------------------

Notwithstanding the foregoing, Tenant shall commence paying Base Rent and
Additional Rent with respect to each respective floor on each respective
“Commencement Date” as set forth in the table above. Subject to the terms of the
following paragraph, the calculation of “Tenant’s Proportionate Share” shall
increase on each respective Commencement Date above by the Rentable Area that is
added to the Premises on each respective Commencement Date. The Expansion Space
shall be delivered in various phases in accordance with the respective “Delivery
Dates” set forth in the table above, vacant, in broom clean condition and with
all data cabling and moveable furniture removed. Landlord represents and
warrants that the Expansion Space is vacant as of the Effective Date and that as
of the Effective Date no party other than Landlord has any right to possession
of the Expansion Space. Subject to Paragraph 1(e), if any Delivery Date is
delayed or otherwise does not occur on the date set forth in the table above,
then neither the Expansion Option by Tenant nor this Lease shall be void or
voidable, and Landlord shall not be liable to Tenant for any loss or damage
resulting therefrom. Commencing with each respective Delivery Date and
continuing through each respective Commencement Date (such time periods between
the respective Delivery Date and Commencement Date being referred to herein as a
“Pre-Term Access Period”) Tenant shall have the right during normal business
hours to enter the respective portions of the Expansion Space for the sole
purpose of preparing such portions of the Expansion Space for occupancy by
Tenant, including, but not limited to, the installation of computer equipment,
telephone equipment and other routine network connections and the construction
of the respective Tenant Improvements being constructed pursuant to Exhibit B-2
and Exhibit B-3. Except for the payment of Base Rent and Additional Rent, all of
the terms and provisions of the Lease shall apply during Tenant’s Pre-Term
Access Period. Tenant shall be permitted to conduct business in the Expansion
Space during the Pre-Term Access Period without payment of Base Rent and
Additional Rent until the applicable Commencement Date set forth above.
Occupancy in any portion of the Expansion Space shall be subject to Tenant
providing to Landlord satisfactory evidence of insurance for personal injury and
property damage related to such Pre-Term Access Periods.

(c) Subject to Landlord’s express representations and warranties set forth
herein, Landlord shall deliver the Premises to Tenant, and Tenant agrees to
accept the Expansion Space from Landlord in its existing “AS-IS”, “WHERE-IS” and
“WITH ALL FAULTS” condition, and Landlord shall have no obligation to refurbish
or otherwise improve the Expansion Space throughout the Lease Term; provided,
however, and notwithstanding the foregoing to the contrary, Landlord agrees to
perform the Renovation Work, and provide the Expansion Space Allowance which
shall be disbursed in accordance with the terms and conditions of Exhibits B-2
and B-3.

(d) Upon receipt of Tenant’s Expansion Notice, the parties hereto agree to enter
into a lease amendment for the Expansion Space in accordance with the terms of
this Addendum Four.

(e) The Expansion Option granted to Tenant in this Addendum Four must be
exercised by Tenant on or before December 15, 2012, and if Tenant does not
deliver the Expansion Notice to Landlord on or before December 15, 2012, then
this Addendum Four shall terminate and become null and void.

 

Addendum Four-2



--------------------------------------------------------------------------------

ADDENDUM FIVE

CONTRACTION OPTION

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

(a) Provided no Material Default exists at the time of delivery of a Contraction
Notice (as defined below), Tenant or a Permitted Transferee shall have the
one-time right at any time between September 1, 2021 and October 31, 2025 to
send Landlord irrevocable written notice (the “Contraction Notice”) that Tenant
has elected to contract the Premises (a “Contraction”) up to five (5) full
floors of the Phase II Premises, effective on the later to occur of
(i) September 1, 2022, (ii) the date that is twelve (12) months after the date
that Landlord receives the Contraction Notice, or (iii) the date set forth in
the Contraction Notice, but in all events such date shall not be later than
October 31, 2026 (such later date being the “Contraction Date”). In order to be
effective the Contraction Notice shall identify the number of floors (up to a
maximum of five (5) that Tenant is electing to contract and the date of such
Contraction. The floors that may be contracted pursuant to this Addendum Five
shall be Floors 25, 26, 27, 36 and 37 and, in the event Tenant contracts with
respect to less than five (5) floors, such contraction shall commence at the top
floor (being Floor 37) and shall continue to each contiguous floor directly
below the contracted floor (i.e., being Floor 36). Notwithstanding anything
herein to the contrary, in no event shall Tenant be permitted to exercise the
Contraction Option provided in this Addendum Five with respect to any partial
floor and any Contraction of the Phase II Premises must be exercised in full
floor increments. By way of example, if Tenant elects to exercise this Addendum
Five with respect to three (3) floors, then the Contraction shall be effective
as to Floors 27, 36 and 37 (i.e., being the top three (3) floors). In no event
shall this Addendum Five permit Tenant to contract the Lease with respect to any
floors other than Floors 25, 26, 27, 36 and 37. This Contraction Option is a
one-time right and Tenant shall only be permitted to send one Contraction
Notice. In no event shall Tenant be permitted to send multiple Contraction
Notices or contract floors on a phased basis.

(b) Following receipt of Tenant’s Contraction Notice, Landlord shall prepare in
good faith and deliver to Tenant its determination of the Contraction Fee, along
with reasonable documentation establishing the amount of such Contraction Fee
(the “Contraction Fee Notice”). For the purposes hereof, the “Contraction Fee”
shall be equal to the sum of (i) Landlord’s unamortized Phase II Premises
Allowance allocated to the floors being contracted based on a ratio whose
numerator is the total square feet of Rentable Area being contracted and whose
denominator is the total square feet of Rentable Area initially included in the
Phase II Premises, such amount being amortized at a rate of seven percent
(7%) per annum over the initial Phase II Premises Term, plus (ii) Landlord’s
unamortized leasing commissions allocated to the floors being contracted, plus
(iii) four (4) months of Base Rent attributable to the portion of the Premises
being contracted at the rental rate in effect as of the Contraction Date, plus
(iv) four (4) months of Additional Rent attributable to the portion of the
Premises being contracted based on the calendar year 2012. If Tenant elects to
contract the Premises pursuant to the immediately preceding paragraph, the
effectiveness of such Contraction shall be conditioned upon Tenant paying to
Landlord, within ten (10) Business Days following Landlord’s delivery of the
Contraction Fee Notice to Tenant, the Contraction Fee. Such Contraction Fee is
consideration for Tenant’s Contraction option and shall not be applied to Rent
or any other obligation of Tenant. Except as otherwise expressly set forth in
this Lease, Landlord and Tenant shall be relieved of all obligations accruing
under this Lease after the Contraction Date with respect to the floors being
contracted, but not any obligations accruing under the Lease prior to the
effective date of such Contraction with respect to such floors. If Tenant does
not timely deliver the Contraction Notice or Contraction Fee to Landlord, then
this Contraction option shall become null and void and the Lease shall continue
in full force and effect.

 

Addendum Five-1



--------------------------------------------------------------------------------

(c) The SNDA and SNDA Agreement shall expressly permit Tenant to exercise the
foregoing Contraction without any consent of the holder of such Security
Document and permit Tenant to pay the Contraction Fee to Landlord, which shall
be respected by the holder of such Security Document whether or not received by
such holder of such Security Document or any foreclosure purchaser following
foreclosure of such Security Document.

 

Addendum Five-2



--------------------------------------------------------------------------------

ADDENDUM SIX

RIGHT OF FIRST OFFER TO LEASE ADDITIONAL SPACE

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

(a) “Offered Space” shall mean all of the remaining square feet of Rentable Area
in the Office Area of the Project not originally included in the Premises other
than the Excluded Space. Offered Space shall also include any portion of the
Premises or Expansion Space for which Tenant exercises a termination right
pursuant to Paragraph 1(e) of the Lease. The “Excluded Space” shall collectively
mean (i) that certain 10,713 square feet of Rentable Area designated as
Suite 2100 as shown on Exhibit L, (ii) that certain 4,562 square feet of
Rentable Area designated as Suite 2210 as shown on Exhibit L, (iii) that certain
1,702 square feet of Rentable Area designated as Suite 2275 as shown on
Exhibit L, (iv) that certain 6,605 square feet of Rentable Area designated as
Suite 2110 as shown on Exhibit L, (v) the Expansion Space, (vi) any space
surrendered pursuant to the Contraction Option in Addendum Five, (vii) any space
originally included in the Premises which Tenant has subsequently surrendered,
and (viii) subject to the terms of Paragraph (f) below, any Offered Space which
is offered to Tenant pursuant to a First Offer Notice but Tenant fails to timely
accept.

(b) Provided that as of the date of the giving of the First Offer Notice,
(i) Tenant is the Tenant originally named herein or a Permitted Transferee,
(ii) Tenant leases at least 401,786 square feet of Rentable Area in the Project,
(iii) no Material Default exists, (iv) at least three (3) years remain on the
latest to expire of the Phase I Premises Term, Phase II Premises Term or Phase
III Premises Term (including any exercised extensions thereof), and (v) Tenant
has not sublet or assigned more than five (5) full floors to any third party,
then Landlord, before offering any Offered Space to any third party shall offer
to Tenant the right to include the Offered Space within the Premises on the same
terms and conditions upon which Landlord intends to offer the Offered Space for
lease. Notwithstanding anything to the contrary in the Lease, the right of first
offer granted to Tenant under this Addendum Six shall be subject and subordinate
only to exercise in strict accordance with the terms thereof of the specified
renewal and expansion rights of the specified tenants at the Project under
existing leases as of October 1, 2011 as set forth in writing by Landlord on or
prior to the Effective Date (the “Existing Rights”). Landlord shall not modify
any of the Existing Rights in any manner which adversely affects Tenant, and
Landlord further agrees that it shall not grant any additional Existing Rights
with respect to the Offered Space that would be superior to Tenant’s rights
under this Addendum Six.

(c) Such offer shall be made by Landlord to Tenant in a written notice
(hereinafter called the “First Offer Notice”) which offer shall designate the
specific portion of Offered Space being offered (the “Specific Offered Space”)
(and any required Additional Offered Space (as defined below)) and shall specify
Landlord’s good faith determination of the Fair Market Rent for the Specific
Offered Space and other terms which Landlord intends to offer with respect to
any such Specific Offered Space (the “Material Terms”), which Material Terms
shall include, at minimum, the length of and commencement date of the term, any
free rent period offered, any tenant improvement allowance offered, and any
other economic incentives. Tenant may (i) accept the offer set forth in the
First Offer Notice by delivering to Landlord an unconditional acceptance
(hereinafter called “Tenant’s Notice”) of such offer within ten (10) Business
Days after delivery by Landlord of the First Offer Notice to Tenant, or
(ii) deliver written notice to Landlord within ten (10) Business Days after
delivery by Landlord of the First Offer Notice to Tenant accepting all of the
Material Terms in the First Offer Notice, but rejecting Landlord’s proposed Fair
Market Rent contained in the First Offer Notice. Failure to respond within the
ten (10) Business Day period shall constitute Tenant’s deemed rejection of such
First Offer Notice and Landlord shall be free to lease such space to any third
party in accordance with the terms of this Addendum Six. Time shall be of the
essence with respect to the giving of

 

Addendum Six-1



--------------------------------------------------------------------------------

Tenant’s Notice. If Tenant provides a written objection to the determination of
Fair Market Rent (i.e. as opposed to failing to respond), Landlord and Tenant
shall commence negotiations to attempt to agree upon the Fair Market Rent within
twenty (20) Business Days of Landlord’s receipt of Tenant’s notice. If the
parties cannot agree, each acting in good faith but without any obligation to
agree, then Tenant shall be deemed to have rejected the Specific Offered Space
and Landlord shall have no further obligation to offer, and Tenant shall have no
further rights with respect to, such Offered Space, unless Tenant or Landlord
invokes the arbitration procedure provided below to determine the Fair Market
Rent. In addition to its obligation to pay Fair Market Rent (as determined
herein), Tenant shall pay and reimburse Landlord as set forth in the Lease with
respect to operating expenses and other items with respect to the Specific
Offered Space. The arbitration process described below shall be limited to the
determination of the Fair Market Rent for the Specific Offered Space. The term
“Fair Market Rent” shall mean the Base Rent, expressed as an annual rent per
square foot of Rentable Area, which Landlord would have received from leasing
the Specific Offered Space in an arms-length, non-equity (i.e., not being
offered equity in the building) transaction under the Material Terms, assuming
that such space were to be delivered in “as-is” condition, and taking into
account the rental which such other tenant would most likely have paid for such
premises, including market escalations. Fair Market Rent shall take into
consideration both new leases and renewals in comparable buildings within the
San Francisco Financial District (but shall not take into account subleases) and
shall take into account and make adjustment for (a) the presence or absence of
leasing commissions and all other economic considerations relating to such
space; (b) the definition of rentable square feet for purposes of computing the
rate; (c) the existence, timing and amount of any increases in rent following
term commencement in the comparison transactions; (d) the financial condition
(e.g., creditworthiness) of Tenant; (e) distinctions between “gross” and “net”
leases or leases which are net of electric; and (f) signage rights; provided,
however, that (i) any rent abatement or other free rent of any type provided in
comparison transactions for the period of the performance of any tenant
improvement work (i.e., any “construction period”) shall be considered, (ii) any
tenant improvements or allowance provided for in comparable transactions (while
taking into consideration existing conditions of the applicable space in
relation to the existing condition of the premises being used as a comparable)
and whether or not a tenant improvement allowance is payable to Tenant for such
space shall be taken into account in the calculation of the Fair Market Rent,
and (iii) any comparable transactions used in the determination of Fair Market
Rent shall have an execution date within twelve (12) months prior to or
following the date Tenant delivers the applicable Tenant Notice. Fair Market
Rent means only the rent component defined as Base Rent in the Lease and does
not include reimbursements and payments by Tenant to Landlord with respect to
Operating Expenses and other items payable or reimbursable by Tenant under the
Lease.

(d) Arbitration to determine the Fair Market Rent of the Specific Offered Space
shall be in accordance with the provisions of Addendum One hereof.

(e) Tenant must accept all Specific Offered Space offered by Landlord at any one
time if it desires to accept any of such Specific Offered Space and may not
exercise its right with respect to only part of such space. In addition, if
Landlord desires to lease more than just the Specific Offered Space to one
tenant (the “Additional Offered Space”), Landlord may offer to Tenant pursuant
to the terms hereof all such space which Landlord desires to lease, and Tenant
must exercise its rights hereunder with respect to all such Additional Offered
Space and may not insist on receiving an offer for just the Specific Offered
Space.

(f) If Tenant does not accept (or fails to timely accept) an offer made by
Landlord pursuant to the provisions of this Addendum Six with respect to the
Specific Offered Space and any Additional Offered Space designated in the First
Offer Notice, then Landlord shall be under no further obligation with respect to
such Specific Offered Space designated in the First Offer Notice; provided,
however, if (i) Landlord ceases to diligently and actively market such Specific
Offer Space for a period of sixty (60) consecutive days, or (ii) Landlord leases
the Specific Offered Space to another tenant but the space again comes available
for lease later in the Lease Term, then the terms of this Addendum Six shall
thereafter again apply with respect to such Specific Offer Space.

(g) If Landlord is delayed delivering possession of the Specific Offer Space
from the date specified in the First Offer Notice (the “Target Offer Space
Commencement Date”), the commencement of the term for the Specified Offer Space
shall be postponed until the date Landlord delivers possession of the Specified
Offer Space to Tenant free from occupancy by any party but the expiration date
of the Term as to such Specified Offer Space shall not be extended as a result
of such delay. In addition, in the event that the delivery of the Specified
Offer Space has not occurred as of the Target Offer Space Commencement Date,
Tenant shall be entitled to the rights and remedies set forth in Paragraph 1(e)
hereof.

 

Addendum Six-2



--------------------------------------------------------------------------------

(h) In the event that Tenant exercises its rights to any Offered Space pursuant
to this Addendum Six, then Landlord shall prepare, and Tenant shall execute, an
amendment to the Lease which confirms such expansion of the Premises and the
other provisions applicable thereto (the “Amendment”).

 

Addendum Six-3



--------------------------------------------------------------------------------

ADDENDUM SEVEN

RIGHT OF FIRST OFFER TO PURCHASE

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

(a) Provided that as of the date of the giving of the Purchase Notice (as
hereinafter defined), (x) no assignment of the Lease has occurred by Tenant
(other than with respect to a Permitted Transfer), (y) a Material Default by
Tenant has not occurred and is continuing, and (z) Tenant is leasing at least
401,786 square feet of Rentable Area in the Building, then subject to and in
accordance with the terms of this Addendum Seven, if at any time during the
Lease Term Landlord shall desire to Sell (as herein defined) the Project, then
Landlord, before offering to Sell the Project (and expressly excluding a sale,
conveyance, transfer or assignment to a Landlord Sale Affiliate (defined
below)), shall offer to Tenant the right to purchase the Project in accordance
with the terms and provisions contained in this Addendum Seven. For the purposes
hereof, “Sell” shall mean to sell, transfer, assign or exchange the Building or
Project, or grant an option to dispose of or otherwise transfer or convey the
membership or other direct or indirect controlling ownership interests in the
Landlord or ground lease the Building or Project. Notwithstanding anything in
this Lease to the contrary, Landlord shall have the right to Sell (without the
obligation of delivering a Purchase Notice (as defined below) to Tenant or
abiding by any of the terms and provisions of this Addendum Seven) all or a
portion of its interest in the Project to any wholly owned affiliate or
subsidiary or to an entity controlled by or which is commonly controlled with
Landlord (each being a “Landlord Sale Affiliate”). An entity that is “controlled
by” or “commonly controlled with” Landlord shall mean that the controlling
entity possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the controlled entity; and for such
purpose, the ownership, directly or indirectly, of at least fifty-one
percent (51%) of the voting securities of, or possession of the right to vote,
in the ordinary direction of its affairs, at least fifty-one percent (51%) of
the voting interest in, any entity shall be presumed to constitute such control.

(b) If Landlord shall desire to Sell the Project during the Lease Term, then
Landlord, before offering to Sell the Project (expressly excluding a sale,
conveyance, transfer or assignment to a Landlord Sale Affiliate), shall deliver
written notice (“Purchase Notice”) to Tenant stating the price at which Landlord
(in Landlord’s sole discretion) is willing to Sell the Project (“Landlord’s
FMV”). Landlord shall deliver to Tenant the current title report and rent roll
for the Project (the “Due Diligence Materials”) concurrently with delivery of
the Purchase Notice.

(c) Tenant shall have forty-five (45) calendar days after receipt of the
Purchase Notice and Due Diligence Materials (“Forty-Five Day Period”) to
(i) deliver written notice (“Tenant Acceptance Notice”) to Landlord accepting
the terms of the Purchase Notice and Landlord’s FMV, in which event the parties
shall promptly (but in no event less than five (5) Business Days) execute that
certain form Purchase and Sale Agreement attached to this Lease as Exhibit I
(“Purchase Agreement”) (with all blanks appropriately filled in), and the
parties shall close such transaction as set forth in the Purchase Agreement, or
(ii) deliver written notice (“Tenant Waiver Notice”) to Landlord waiving its
right to purchase the Project under this Addendum Seven, in which event Landlord
shall have the right to market and Sell the Project to third parties at any
terms whatsoever without being subject to the terms and provisions of this
Addendum Seven; provided, however, such Sale to a third party must occur within
one (1) year after Landlord’s receipt of the Tenant Waiver Notice as set forth
above and (y) Landlord shall not enter into a purchase and sale agreement upon
terms which are, in the aggregate, More Favorable to a third party buyer than
Landlord’s FMV and those terms contained in the Purchase Agreement. For purposes
hereof, purchase agreement terms “More Favorable” shall mean a purchase price
that is less than ninety-five percent (95%) of the purchase price described in
Landlord’s FMV. If Tenant fails to respond in writing to Landlord within the
Forty-Five

 

Addendum Seven-1



--------------------------------------------------------------------------------

Day Period, then Tenant will be deemed to have sent to Landlord a Tenant Waiver
Notice on the final day of such Forty-Five Day Period. If Tenant delivers a
Tenant Waiver Notice to Landlord or is deemed to have sent a Tenant Waiver
Notice to Landlord, but Landlord does not Sell the Project within one (1) year
following Landlord’s receipt of the Tenant Waiver Notice (or deemed receipt of
such notice), then prior to Selling the Project, Landlord shall again deliver to
Tenant a Purchase Notice in accordance with the terms and provisions set forth
above, and Tenant shall again have the right to either deliver a Tenant
Acceptance Notice or a Tenant Waiver Notice with the Forty-Five Day Period as
set forth above. Notwithstanding the foregoing to the contrary, in the event
Tenant delivers or is deemed to have delivered a Tenant Waiver Notice to
Landlord, and Landlord thereafter Sells the Project, then, as of the date that
the sale is consummated, this Addendum Seven shall be deemed automatically
terminated and null and void and of no further force and effect. Accordingly,
this Addendum Seven (Right of First Offer to Purchase) shall not encumber or
affect the title to any third party purchasing the Project. Tenant hereby agrees
to sign any commercially reasonable affidavit or document required by the title
company issuing a title policy in the sale to the third party in order for the
title company to deliver a title policy clear of any reference to this Right of
First Offer to Purchase.

(d) In the event Tenant delivers or is deemed to have delivered a Tenant Waiver
Notice to Landlord, then Landlord shall nevertheless allow Tenant to participate
in the sale process of the Project and shall permit Tenant to submit an offer to
purchase the Project like any other third party; provided, however, nothing
herein shall require or obligate Landlord to accept any offer submitted by
Tenant, and Landlord may reject such offer in its sole and absolute discretion.

(e) Notwithstanding anything herein to the contrary, Tenant’s right of first
offer pursuant to this Addendum Seven shall not apply to a foreclosure sale or a
sale in lieu of foreclosure which sale shall not extinguish Tenant’s rights
hereunder.

(f) Notwithstanding anything in this Addendum Seven to the contrary, Landlord
shall have the right to Sell all or any portion of its interest in the Project
to a Landlord Sale Affiliate without triggering any of the rights or obligations
of Landlord under this Addendum Seven, including, without limitation, the
obligation of delivering a Purchase Notice to Tenant.

 

Addendum Seven-2



--------------------------------------------------------------------------------

ADDENDUM EIGHT

PURCHASE OPTION

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

1. Landlord hereby grants to Tenant a one-time option to acquire the Project
upon the terms and conditions contained in this Addendum Eight (“Tenant’s
Purchase Option”). If Tenant decides to exercise Tenant’s Purchase Option, then
Tenant shall deliver to Landlord, during the one-year period commencing on
December 1, 2017 and continuing through November 30, 2018 (the “Option Period”),
a written notice (“Tenant’s Purchase Option Notice”) irrevocably exercising
Tenant’s Purchase Option in accordance with the terms of the Purchase Agreement
(defined below) and stating the purchase price at which Tenant (in Tenant’s sole
discretion) is willing to purchase the Project from Landlord (“Tenant’s Option
FMV”). Tenant, in its sole and absolute discretion, shall determine which day
during the Option Period, if any, to deliver the Tenant’s Purchase Option Notice
to Landlord. Prior to exercising Tenant’s Purchase Option, Tenant shall have the
right to perform its own private market analysis of the Fair Market Value
(defined below) of the Project, and if requested by Tenant, Landlord agrees to
cooperate in good faith with Tenant in connection with such analysis.
Notwithstanding anything in this Addendum Eight to the contrary, Landlord and
Tenant acknowledge and agree that except for the purchase price for the Project
as defined in the Purchase Agreement(“Purchase Price”), and the filling in of
those Blanks (defined below) by the parties when executing the Purchase
Agreement (defined below), all other business and legal terms and provisions
relating to Tenant’s Purchase Option are contained in that certain form Purchase
and Sale Agreement attached to this Lease as Exhibit I (“Purchase Agreement”),
and Tenant covenants to Landlord that in delivering Tenant’s Purchase Option
Notice to Landlord, Tenant is accepting and agreeing to all of the terms and
provisions contained in the Purchase Agreement.

2. Landlord shall have thirty (30) calendar days after receipt of the Tenant’s
Purchase Option Notice (“Landlord Review Period”) to (i) send written notice
(“Landlord Option Acceptance Notice”) to Tenant accepting the terms of the
Tenant’s Purchase Option Notice and Tenant’s Option FMV, in which event the
parties shall promptly (but in no event later than five (5) business days)
execute the Purchase Agreement (with all blanks appropriately filled in), and
the terms and provisions of the Purchase Agreement shall govern the closing of
such transaction, or (ii) send written notice (“Landlord Purchase Dispute
Notice”) to Tenant accepting the terms of the Tenant’s Purchase Option Notice,
but rejecting Tenant’s Option FMV for the Project. If Landlord fails to respond
in writing to Tenant within the Landlord Review Period, then Landlord shall be
deemed to have sent to Tenant a Landlord Purchase Dispute Notice.

3. In the event Landlord delivers (or is deemed to have delivered) to Tenant a
Landlord Purchase Dispute Notice, then Landlord and Tenant agree to meet and to
negotiate in good faith for a period of fifteen (15) days (“Purchase Discussion
Period”) to attempt to reach an agreement on the Fair Market Value of the
Project. If Landlord and Tenant do agree to a Fair Market value of the Project,
then Landlord shall fill in the blanks of the Purchase Agreement and the parties
shall promptly sign the Purchase Agreement. If the parties, in their sole
discretion, do not reach an agreement on the Fair Market Value (as defined
below) of the Project in the Purchase Discussion Period, then the determination
of the Fair Market Value of the Project shall be determined by appraisal as set
forth in Paragraph 4 below.

4. If the parties, in their sole discretion, do not reach an agreement on the
Fair Market Value of the Project during the Purchase Discussion Period, then,
within five (5) days after the expiration of the Purchase

 

Addendum Eight-1



--------------------------------------------------------------------------------

Discussion Period, Landlord and Tenant shall each designate a commercial real
estate appraiser with the credentials set forth below. Such two (2) appraisers
will meet within five (5) business days of the designation of the second of them
to reach an agreement on the Fair Market Value of the Project (which shall, in
no event, be less than the Purchase Price Floor as defined below) and, if they
are unable to do so, then, within ten (10) business days after their meeting,
they shall designate a third appraiser and, if they are unable to agree, in
writing and within the time provided, on such third appraiser, the third
appraiser shall be selected by the President of the local San Francisco chapter
of the American Institute of Real Estate Appraisers. All appraisers designated
or selected pursuant to this paragraph shall be instructed to determine the Fair
Market Value for the Project (which shall, in no event, be less than the
Purchase Price Floor) within ten (10) business days after their selection. If
any appraiser fails, refuses, or is unable to act, or if either Landlord or
Tenant fails or refuses to appoint a properly credentialed appraiser (as set
forth below), then an appraiser shall be appointed in its stead in the same
manner as provided for the third appraiser when the two (2) appraisers appointed
by Landlord and Tenant are unable to agree on same in writing and within the
time provided. Landlord and Tenant shall each pay the fees and expenses of the
appraiser appointed by it. The reasonable fees and expenses of the third
appraiser shall be split evenly by the parties. Any appraiser designated to
serve shall be a disinterested party (it being understood and agreed that an
appraiser which has performed work for a party or an affiliate thereof during
the prior two (2) year period or is in the process of performing other work for
a party or an affiliate thereof shall not be deemed to be disinterested solely
for such reason) who has been actively engaged in commercial property appraisals
in the San Francisco Financial District for a period of not less than five
(5) years immediately prior to his appointment and shall be a member of the
American Institute of Real Estate Appraisers. If the first two (2) appraisers
are in agreement as to the determination of the Fair Market Value of the Project
(which shall, in no event, be less than the Purchase Price Floor), then their
agreed determination of the Fair Market Value shall be the final Fair Market
Value for the Project. If the first two (2) appraisers cannot agree on the Fair
Market Value of the Project, but the Fair Market Value appraisals for the
Project from the first two (2) appraisers are within 4% (based on the higher
appraised value) of each other, then the Fair Market Value of the Project shall
be deemed to be the average of the two appraisals from the first two appraisers
(provided, however, in no event shall the Purchase Price be less than the
Purchase Price Floor). If the first two (2) appraisers cannot agree on the Fair
Market Value of the Project, and the Fair Market Value appraisals for the
Project from the first two (2) appraisers are not within 4% (based on the higher
appraised value) of each other, then the Fair Market Value of the Project shall
be the average of all three (3) appraisals from the first two appraisers and the
third appraiser (provided, however, in no event shall the Purchase Price be less
than the Purchase Price Floor); provided, however, if any two of the three
(3) appraisals are within four percent (4%) (based on the higher appraised
value) of the other, and the third appraisal is not within six percent
(6%) (based on the higher appraised value) of either of the other two
(2) appraisals, then the Fair Market Value shall be the average of the two
(2) appraisals which were within four percent (4%) of the other (provided,
however, in no event shall the Purchase Price be less than the Purchase Price
Floor). Once the Fair Market Value of the Project is determined, the appraisers
shall send written notice (“Fair Market Value Notice”) to Landlord and Tenant
notifying Landlord and Tenant of the determined Fair Market Value of the
Project. In the unlikely event that the Fair Market Value of the Project in each
of the three (3) appraisals vary by more than four percent (4%) from each of the
other appraisals, then all three (3) appraisals shall be discarded and the
appraisal process set forth in this paragraph shall start over again as set
forth above, and in such event, Landlord and Tenant shall each select a new
appraiser and the two (2) newly selected appraisers shall select a new third
(3rd) appraiser.

5. The term “Fair Market Value” shall mean the actual fair market value of the
Project determined as of the date of the Purchase Option Notice using customary
and reasonable methods typical for Class A properties in the Financial District
of San Francisco, California, and shall take into account, without limitation,
the following assumptions: (i) the Project is being valued as part of an
“as-is”, “where-is” transaction; (ii) the transaction is between a willing
seller and buyer in an arms-length transaction; (iii) the Project is being
valued as if Tenant does not have a Purchase Option; and (iv) the determination
of Fair Market Value shall not take into account any specific value that may be
placed on the Project because the purchaser is a tenant of the Project.

6. If the Fair Market Value of the Project is determined by the appraisal
process set forth in Paragraph 4 above, and is greater than the Purchase Price
Floor, then Tenant shall have a period of ten (10) business days after its
receipt of the Fair Market Value Notice to elect, in its sole discretion, to
deliver written notice to Landlord (“Tenant Withdrawal Notice”) withdrawing
Tenant’s Purchase Option Notice, in which event, Tenant’s right to purchase the
Project under this Addendum Eight shall terminate and become null and void. If
Tenant does not timely deliver a Tenant Withdrawal Notice to Landlord, then
Tenant shall be deemed to have accepted the Fair Market Value of the Project as
set forth in the Fair Market Value Notice and the parties shall fill in the
blanks and sign the Purchase Agreement within five (5) business days.

 

Addendum Eight-2



--------------------------------------------------------------------------------

7. Notwithstanding anything in this Addendum Eight to the contrary, in no event
shall the Purchase Price for the Project (whether determined through
negotiations or the appraisal process set forth in Paragraph 4 above) be less
than $572,188,400.00 (the “Purchase Price Floor”).

8. If a Material Default by Tenant has occurred and is continuing at the time
Landlord either receives the Tenant’s Purchase Option Notice or at the time
Landlord delivers to Tenant the Landlord Option Acceptance Notice, then Tenant
Purchase Option Notice shall be void and of no force or effect under this Lease
and this Addendum Eight. Additionally, Tenant shall not have the right to
exercise Tenant’s Purchase Option under this Addendum Eight unless Tenant, at
the time it both delivers Tenant’s Purchase Option Notice to Landlord and at the
time Landlord delivers Landlord’s Option Acceptance Notice to Tenant is leasing
at least 401,426 square feet of Rentable Area in the Premises.

9. In the event of any breach or default by Landlord in the performance of
Landlord’s obligations under this Addendum Eight, then notwithstanding anything
to the contrary set forth in the Lease, Tenant shall be entitled to pursue the
remedy of specific performance, in addition to any other right or remedy that
Tenant may have under the Lease.

10. The term “Blanks” shall mean the following: (i) the blank for the date of
the Purchase Agreement on the cover page and in the introductory paragraph on
Page 1; (ii) the blank for the name of the Purchaser on the cover page and in
the introductory paragraph on Page 1; (iii) the blank for the name of the tenant
in Recital C; (iv) the blanks for the initials for the buyer and seller at the
end of Section 1.5, 1.7 and 12.1; (v) the blank for the purchase price at the
beginning of Section 2.1; (vi) in Section 2.1 and 2.2, the determination of
whether there will be a holdback or guaranty; (vii) the blank for the name of
the title company in Section 3.1 and Section 8.1; (viii) throughout the Purchase
Agreement, the determination of whether there will be a loan assumption or loan
defeasance, if any; (ix) the blanks in Section 13.2 filling in seller’s
representatives; (x) the blank in Section 14.1 (a) with the escrow agent bank;
(xi) the notice blanks in Section 15.6; (xii) the signature blocks; (xiii) fill
in Purchaser’s designated representatives; and (ix) add the exhibits.

11. Notwithstanding anything in this Lease to the contrary, Tenant’s rights
under this Addendum Eight shall not be assignable by Tenant except to a
Permitted Transferee.

 

Addendum Eight-3



--------------------------------------------------------------------------------

ADDENDUM NINE

SIGNAGE RIGHTS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

BY AND BETWEEN

TEACHERS INSURANCE AND ANNUITY ASSOCIATION OF AMERICA,

for the benefit of its

REAL ESTATE ACCOUNT

And

SALESFORCE.COM, INC.

(a) Provided that (i) Tenant is the Tenant originally named herein or a
Permitted Transferee, and (ii) Tenant is leasing at least 401,786 square feet of
Rentable Area in the Building and is in occupancy of at least 300,000 square
feet of Rentable Area in the Building (the “Exterior Signage Requirement”),
Tenant, at Tenant’s sole cost and expense, shall be permitted to exclusively
install exterior signage on the Mission Street and First Street sides of the
Building at approximately 100 feet above the sidewalk (“Tenant’s Exterior
Signage”). The initial Tenant’s Exterior Signage shall be as depicted on
Schedule 1 attached hereto. Notwithstanding the foregoing, Landlord and Tenant
acknowledge and agree that the Tenant’s Exterior Signage shall always be in
letters without any pictures or drawings or graphic artwork in the same size as
shown on Schedule 1 hereto; provided that Landlord approves the “f” in
salesforce which drops below the rest of the letters as shown on Schedule 1
hereto. If Tenant’s Exterior Signage shall change, then Landlord shall have a
reasonable right to approve such new Tenant’s Exterior Signage except that
Landlord shall not have a consent right to approve a Tenant Branding Change
(defined below); provided, however, even in the event of a Tenant Branding
Change, Tenant’s Exterior Signage shall always be in letters only, without any
pictures or drawings or graphic artwork, in the same size as shown on Schedule 1
hereto.

(b) Provided that (i) Tenant is the Tenant originally named herein or a
Permitted Transferee, and (ii) Tenant is leasing at least 280,000 square feet of
Rentable Area in the Building and is in occupancy of at least 200,000 square
feet of Rentable Area (the “Lobby Signage Requirement”), Tenant, at Tenant’s
sole cost and expense, shall be permitted to install one (1) lobby sign in the
renovated lobby of the Building (“Tenant’s Lobby Signage”) in that location set
forth on Schedule 1 attached hereto. The initial Tenant’s Exterior Signage shall
be as depicted on Schedule 1 attached hereto. The Tenant’s Exterior Signage and
Tenant’s Lobby Signage shall collectively be known as “Tenant’s Signage”.
Notwithstanding the foregoing, Landlord and Tenant acknowledge and agree that
the Tenant’s Lobby Signage shall always be approximately the same size as the
Tenant’s lobby sign set forth on Schedule 1 attached hereto. If Tenant’s Lobby
Signage shall change, then Landlord shall have a reasonable right to approve
such new Tenant’s Lobby Signage except that Landlord shall not have a consent
right to approve a Tenant Branding Change (defined below); provided, however,
even in the event of a Tenant Branding Change, Tenant’s Lobby Signage shall
always be approximately the same size as the Tenant’s lobby sign set forth on
Schedule 1 attached hereto.

(c) Notwithstanding the foregoing, Tenant’s Signage shall be subject to and in
compliance with all Laws. Tenant shall be solely responsible for the cost and
expense of obtaining and maintaining any necessary permits for Tenant’s Signage
and any sign licenses related thereto, and for the cost and expense of
maintenance and utilities for Tenant’s Signage (including all metered electrical
usage). Additionally, Tenant shall maintain Tenant’s Signage in a first class
manner. Tenant’s Signage shall be installed in accordance with all applicable
Laws, subject to any variances or consents from governmental authorities
received by Tenant. The means and method of attachment of Tenant’s Signage to
the Building shall be subject to Landlord’s prior written approval, which
approval shall not be unreasonably withheld or delayed. All rights and remedies
of Landlord under the Lease (including, without limitation, Landlord’s self-help
remedies) shall apply in the event Tenant fails to maintain Tenant’s Signage as
herein required. Upon the expiration or earlier termination of the Lease or
Tenant’s failure to meet the conditions set forth above, Tenant shall pay all
costs associated with the removal of Tenant’s Signage and the restoration of the
exterior of the Building or the lobby where Tenant’s Signage is located to as
near its condition as upon installation of the applicable Tenant’s Signage as
may then be reasonably required by Landlord. The terms and provisions of this
Addendum shall survive the expiration or earlier termination of this Lease.

 

Addendum Nine-1



--------------------------------------------------------------------------------

(d) In the event Tenant leases over 500,000 square feet of Rentable Area in the
Project, and is in occupancy of at least 400,000 square feet of Rentable Area in
the Project, then, subject to all applicable Laws, Tenant may replace the
exterior signage in Paragraph (a) above with exclusive roof top signage on all
four sides of the Building (“Rooftop Signage”). The initial Rooftop Signage
shall be as depicted on Schedule 1 attached hereto. Any change in or to Tenant’s
Rooftop Signage shall require the prior written approval of Landlord, such
approval not to be unreasonably withheld, delayed or conditioned. Tenant shall
be solely responsible for the cost and expense of obtaining and maintaining any
necessary permits for Tenant’s Rooftop Signage and any sign licenses related
thereto, and for the cost and expense of maintenance and utilities for Tenant’s
Rooftop Signage (including all metered electrical usage). Additionally, Tenant
shall maintain Tenant’s Rooftop Signage in a first class manner. Tenant’s
Rooftop Signage shall be installed in accordance with all applicable Laws,
subject to any variances or consents from governmental authorities received by
Tenant. The means and method of attachment of Tenant’s Rooftop Signage to the
Building shall be subject to Landlord’s prior written approval, which approval
shall not be unreasonably withheld or delayed. All rights and remedies of
Landlord under the Lease (including, without limitation, Landlord’s self-help
remedies) shall apply in the event Tenant fails to maintain Tenant’s Rooftop
Signage as herein required. Upon the expiration or earlier termination of the
Lease or Tenant’s failure to lease more than 500,000 square feet of Rentable
Area in the Project, Tenant shall pay all costs associated with the removal of
Tenant’s Rooftop Signage and the restoration of the Building to as near its
condition as upon installation of the Rooftop Signage as may then be reasonably
required by Landlord. The terms and provisions of this Addendum shall survive
the expiration or earlier termination of this Lease. If Tenant elects to install
the Rooftop Signage, then prior to the installation of the Rooftop Signage,
Tenant must remove the Tenant Exterior Signage installed pursuant to Paragraph
(a) above and, in connection with such removal, Tenant shall restore the
exterior of the Building in accordance with Paragraph (c) above. Notwithstanding
the foregoing, if Tenant subsequently fails to either lease more than 500,000
square feet of Rentable Area in the Project or occupy at least 400,000 square
feet of Rentable Area in the Project, provided Tenant complies with the
requirements of Paragraph (a) above and removes the Rooftop Signage and restores
the exterior of the Building to as near its condition as upon installation of
the Rooftop Signage, Tenant shall again be permitted to install Tenant’s
Exterior Signage in accordance with this Addendum Nine; provided, however, in
lieu of reinstalling Tenant’s Exterior Signage and/or removing Tenant’s Rooftop
Signage, Tenant may provide a written request (“Signage Request”) to Landlord
requesting the ability to maintain the Rooftop Signage despite falling below the
requisite lease and occupancy thresholds as set forth above. For a thirty
(30) day period after Landlord’s receipt of the Signage Request Landlord and
Tenant shall each negotiate in good faith in order to reach a mutual agreement
with respect to the fair market rental that Landlord shall charge Tenant solely
for the ability to maintain the Rooftop Signage. If Landlord and Tenant fail to
reach mutual agreement on the rental and other terms in connection with the
Rooftop Signage then Tenant may elect to institute an arbitration in accordance
with Addendum One to determine the fair market rent for the Rooftop Signage, or
Tenant may elect to forego its Rooftop Signage, in which case Tenant shall be
required to remove Tenant’s Rooftop Signage and restore the Building to as near
its condition as upon installation of the Rooftop Signage. Nothing contained
herein shall require Tenant to maintain the Rooftop Signage if Tenant determines
that the fair market rent for the Rooftop Signage, as ultimately determined, is
not acceptable to it, or if Tenant elects for any other reason not to maintain
the Rooftop Signage at any point during the Term. Notwithstanding anything in
this Lease to the contrary, if Tenant’s Rooftop Signage shall change, then
Landlord shall have a reasonable right to approve such new Tenant’s Rooftop
Signage even in the event of a Tenant Branding Change (defined below).

(e) If at any time during the Lease Term Tenant is not in compliance with the
Exterior Signage Requirements but is still in compliance with the Lobby Signage
Requirement, then Tenant shall lose its rights to maintain the Tenant’s Exterior
Signage, however, Landlord would permit Tenant to install a sign on the elevator
wing wall at the elevator bank (“Tenant’s Elevator Signage”) where Tenant then
leases and occupies the majority of its floors. The style, type, color, size,
and design of Tenant’s Elevator Signage and the means and method of attachment
of Tenant’s Elevator Signage shall be subject to Landlord’s prior written
approval, which approval shall not be unreasonably withheld or delayed; provided
that, a sign of similar size, text and/or logo to the existing Tenant’s Lobby
Signage shall be permitted hereunder without Landlord’s approval. Tenant shall
be solely responsible for the cost and expense of obtaining and maintaining any
necessary permits for Tenant’s Elevator Signage and any sign licenses related
thereto, and for the cost and expense of maintenance and utilities for Tenant’s
Elevator Signage (including all metered electrical usage). Additionally, Tenant
shall maintain Tenant’s Elevator

 

Addendum Nine-2



--------------------------------------------------------------------------------

Signage in a first class manner. Tenant’s Elevator Signage shall be installed in
accordance with all applicable Laws. Upon the expiration or earlier termination
of the Lease or Tenant’s failure to meet the conditions set forth above, Tenant
shall pay all costs associated with the removal of Tenant’s Elevator Signage and
the restoration of the exterior of the Building or the elevator lobby where
Tenant’s Elevator Signage is located to as near its condition as upon
installation as may then be reasonably required by Landlord. The terms and
provisions of this Addendum shall survive the expiration or earlier termination
of this Lease. If Tenant’s Elevator Signage shall change, then Landlord shall
have a reasonable right to approve such new Tenant’s Elevator Signage except
that Landlord shall not have a consent right to approve a Tenant Branding Change
(defined below); provided, however, even in the event of a Tenant Branding
Change, Tenant’s Elevator Signage shall always be approximately the same size as
previously approved by Landlord or as reasonably approved by Landlord.

(f) Notwithstanding anything herein to the contrary, Tenant is solely
responsible for obtaining all approvals, consents and permits, if any, from the
City of San Francisco and/or any other applicable governmental agency necessary
for Tenant to install and/or construct Tenant’s Exterior Signage and/or Tenant’s
Rooftop Signage on the Building, and Landlord does not represent to Tenant that
either Tenant’s Exterior Signage and/or Tenant’s Rooftop Signage will be
permitted by the City of San Francisco and/or any other applicable governmental
agency. Landlord shall at no cost or expense to Landlord, cooperate with Tenant
in securing permits, variances, and all other necessary approvals for the
purposes of installing such signage, including signage not permitted as of the
Effective Date but is sought by Tenant.

(g) Provided that (i) Tenant is the Tenant originally named herein or a
Permitted Transferee and (ii) Tenant is compliance with the Exterior Signage
Requirements, Tenant’s signage rights granted herein shall be exclusive and the
entire signage rights to be granted with respect to the Building shall be and
remain the right of Tenant, such that Landlord shall not have the right at any
time to install, affix and maintain any signs on the exterior and on the
interior of the Building. Tenant shall not use the name of the Project or
Building or use pictures or illustrations of the Project or Building in
advertising or other publicity or for any purpose other than as the address of
the business to be conducted by Tenant in the Premises, without the prior
written consent of Landlord. Additionally, Landlord shall have the exclusive
right at all times during the Lease Term to change, modify, add to or otherwise
alter the number, or designation of the Building and/or the Project, and
Landlord shall not be liable for claims or damages of any kind which may be
attributed thereto or result therefrom. Landlord shall not name the Building any
name other than its then current street address without the express written
approval of Tenant, to be granted or withheld in Tenant’s sole and absolute
discretion. Notwithstanding anything in this Addendum Nine to the contrary,
Landlord shall be permitted to grant to one (1) other tenant in the Building
elevator wing wall signage in the main Building lobby in accordance with those
standards set forth on Schedule 2 hereto.

(h) If Tenant changes its name, branding or logo (“Tenant Branding Change”) at
all of its leased and owned locations in California, then subject to the terms
and provisions set forth above, Tenant shall be allowed to modify its signage
(or to replace same with new signs pursuant to the terms and conditions of this
Lease) to reflect such Tenant Branding Changes, without Landlord’s consent but
with no less than thirty (30) days prior written notice, which notice shall
include renderings of any such replacement signage. Subject to the terms and
provisions set forth above, any requested change to Tenant’s signage due to a
change in name, branding or logo which is not then used in other then-branded
locations in which Tenant leases space reflecting Tenant identity shall be
subject to Landlord’s prior review and approval, which approval shall not be
unreasonably withheld, conditioned or delayed.

(i) If Tenant terminates this Lease in accordance with Paragraph 1(e) of the
Lease with respect to any portion of the Premises or the Expansion Space, then
all of the leasing and occupancy requirements set forth in this Addendum Nine
with respect to signage shall be reduced by the amount of Rentable Area
terminated by Tenant. For the avoidance of doubt, as an example without
limitation, if Tenant were to terminate the Lease pursuant to Paragraph 1(e)
with respect to the entire Phase III Premises of 124,462 square feet of Rentable
Area, then the Exterior Signage Requirement would be reduced to a leasing
requirement of 277,326 square feet of Rentable Area and an occupancy requirement
of 175,538 square feet of Rentable Area.

 

 

Addendum Nine-3



--------------------------------------------------------------------------------

SCHEDULE 1 TO ADDENDUM 9

SIGNAGE DRAWINGS

[GRAPHIC]

[GRAPHIC]

 

Schedule 1 to Addendum Nine - 1



--------------------------------------------------------------------------------

SCHEDULE 2 TO ADDENDUM 9

INTERIOR WALL SIGNAGE DETAILS

INTERIOR WALL SIGNAGE DETAILS

Fig. 1: This is how the signage will look when facing the west. It is mounted in
a reveal.

[GRAPHIC]

 

Schedule 2 to Addendum Nine - 1



--------------------------------------------------------------------------------

Fig. 2: Sideview of the signage mounting.

[GRAPHIC]

 

Schedule 2 to Addendum Nine - 2



--------------------------------------------------------------------------------

Fig. 3 & 4: Elevation details of the wood-clad walls at the end of the elevator
lobbies.

[GRAPHIC]

[GRAPHIC]

 

Schedule 2 to Addendum Nine - 3